ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_09_FR.txt. 257

OPINION DISSIDENTE DE M. TORRES BERNARDEZ
[Traduction]

Introduction: Aspects territoriaux et maritimes de l'affaire — Applicabilité
des règles du droit international général — L'invocation par Bahreïn de la
maxime quieta non movere et ses contradictions — Appréciation des éléments
de fait de l'affaire — Les faits historiques comme source d'un titre originaire —
Les faits supposés avoir généré un titre fondé sur des effectivités — Absence de
définition d'une date critique pour la recevabilité des effectivités — Observa-
tions sur les preuves produites par les Parties — Définition de «l'Etat de
Qatar» par Qatar et de «l'Etat de Bahreïn» par Bahreïn.

I. Questions territoriales: Le titre originaire de Qatar sur l'ensemble de la
péninsule en vertu de la consolidation historique et de la reconnaissance du titre
— Distinction fondamentale entre titre «originaire» et titre «dérivé» — Dis-
tinction entre le titre et le mode d'acquisition — Primauté du titre originaire sur
les effectivités — Origines des familles régnantes de Qatar et de Bahreïn —
Etublissement des Al-Khalifah dans les îles de Bahreïn en 1783 — Animus pos-
sidendi des souverains Al-Khalifah — Absence de corpus possessionis entre
1783 et 1868 — Présence de la Grande-Bretagne dans le Golfe — Maintien de
la paix maritime dans le Golfe — Rupture des liens politiques entre les souve-
rains Al-Khalifah de Bahreïn et Qatar (1868-1871) — L'accord de 1861 entre
la Grande-Bretagne et Bahreïn — La période de consolidation historique et de
reconnaissance du titre originaire des souverains Al-Thani sur le territoire de
l'ensemble de la péninsule de Qatar et des iles qui lui sont adjacentes (1868-
1915) — Les actes de guerre commis par-delà la mer en 1867 par le souverain
de Bahreïn — Intervention britannique dans le conflit — Les accords conclus en
1868 par la Grande-Bretagne avec le nouveau souverain Al-Khalifah de Bahrein
et avec le chef Al-Thani de Qatar — L'engagement pris en 1868 par les chefs
tribaux de Qatar de verser le «tribut » (zakat) à l'émir wahhabite — Arrivée des
Ottomans à Qatar en 1871 et attitude de la Grande-Bretagne et de Bahreïn
devant ce fait — Qatar en tant que kaza de l'Empire ottoman et nomination du
chef Al-Thani de Qatar en qualité de kaimakam — Attitude de la Grande-
Bretagne vis-à-vis du chef Al-Thani de Qatar pendant la période ottomane
— Extension de l'autorité effective du chef Al-Thani de Qatar sur le territoire
et les tribus de Qatar pendant la période ottomane.

La revendication non fondée formulée en 1873 par Bahreïn sur Zubarah et
son rejet par les Britanniques — Zubarah en tant que partie du Kaza ottoman de
Qatar — Exercice effectif par les Ottomans et par le chef de Qatar de l'autorité
à Zubarah — Reconnaissance dudit exercice par les Britanniques et par les sou-
verains de Bahreïn — Souci des Britanniques d'assurer la sécurité dans les îles
de Bahreïn — Date critique aux fins d'établir le titre originaire de Qatar sur
Zubarah — Les événements de 1937 et les prétendus «liens d'allégeance» des
Naim vis-à-vis des souverains Al-Khalifah de Bahreïn — Défaut de pertinence
en l'espèce de l'argument bahreïnite correspondant — Comportement des Bri-
tanniques et des Parties à la suite des événements de 1937.

Revendication tardive de Bahreïn sur les îles Hawar et l'île de Janan — Effets
juridiques du silence de Bahreïn pendant la période de consolidation historique

221
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 258

du titre originaire de Qatar — Reconnaissance du titre originaire de Qatar sur
le territoire — La définition de « Bahrein» donnée en 1889 par Bent — Autres
définitions -— Le témoignage faisant autorité formulé par Lorimer en 1908 —
Son approbation par Prideaux — Lettres de Prideaux datant de l'année 1909 —
Présomption, en droit international, selon laquelle les îles situées dans la mer
territoriale d'un Etat doivent être considérées comme faisant partie de l'Etat en
question — Rôle des facteurs de proximité ou de contiguïté dans l'établissement
d'un titre sur des îles -— Les conventions anglo-ottomanes de 1913 et 1914 — Le
traité anglo-saoudien de 1915 — Le traité conclu en 1916 entre la Grande-
Bretagne et Qatar — Les cartes en tant qu'éléments de preuve confirmant ou
corroborant la reconnaissance, l'opinion générale ou la commune renommée —
L'exercice par le souverain de Qatar de son autorité sur les îles dans les
années vingt et trente.

Conclusion: Qatar détient le titre originaire sur [ensemble de la péninsule, y
compris sur Zubarah, les îles Hawar et Vile de Janan.

Question de savoir si Bahreïn possède sur les iles Hawur ou sur certaines
d'entre elles un titre l'emportant sur le titre originaire de Qatar sur ces îles —
La recherche par Bahreïn d'un titre « dérivé» — La « décision» britannique de
1939 relative aux îles Hawar -— La «décision» de 1939 n'est pas une sentence
arbitrale ayant l'autorité de la chose jugée — Evénements à prendre en consi-
dération pour déterminer l'effet juridique pour les Parties de la « décision» de
1939 — Compétence du Gouvernement britannique en 1938 pour rendre une
«décision» ayant, en droit international, des effets juridiques contraignants
pour Qatar et Bahreïn — Le consentement du souverain de Qatar et du souve-
rain de Bahrein comme seul fondement possible d'une telle autorité — Refus du
souverain de Qatar d'accepter la « décision» britannique de 1939 en tant que
décision juridiquement contraignante s'imposant à lui en vertu du droit interna-
tional — Absence de consentement éclairé et donné librement par le souverain
de Qatar à la procédure britannique de 1938-1939 — Invalidité en droit inter-
national de la « décision» britannique de 1939? Les vices de la procédure britan-
nique de 1938-1939 en tant que motif de nullité de forme de la «décision»
britannique de 1939 -— La contradiction interne et l'arbitraire du rapport de
Weighiman de 1939 en tant que motif de nullité de fond de la « décision» bri-
tannique de 1939.

Les effectivités alléguées par Bahreïn comme source éventuelle d'un titre
dérivé sur les îles Hawar — Définition des effectivités en droit international —
Les iles Hawar n'étaient pas terra nullius — L'occupation des iles Hawar ne
découle pas d'un exercice pacifique et continu de l'autorité étatique par le sou-
verain de Bahreïn — Le consentement en tant que fondement éventuel d'un titre
territorial dérivé — L'absence de consentement de Qatar à cet égard — Le rôle
des Dowasir — Les iles Hawar étaient impropres à un habitat permanent —
Insuffisance des preuves relatives aux prétendus cas de reconnaissance — Divers
arguments généraux avancés par Bahreïn —-Les prétendues activités judiciaires
bahreïnites concernant les iles Hawar — Bahreïn n'a pas prouvé la manifestation
intentionnelle d'autorité sur les îles Hawar à l'époque pertinente.

Inapplicabilité à la présente espèce du principe de luti possidetis juris — Dis-
tinction entre l'uti possidetis juris er [uti possidetis tout court — Le principe de
l'uti possidetis juris est devenu une norme de droit international d'application
générale à lu suite de la seconde guerre mondiale — Question de la rétroactivité
de la norme -— La situation de succession en tant que condition de fond pour
l'applicabilité de la norme — La succession en matière de titres territoriaux est
subordonnée à deux conditions cumulatives aux termes de l'uti possidetis juris

 

222
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 259

— Aucune des deux conditions n'est remplie dans la présente espèce — La
Grande-Bretagne n'avait aucun titre sur les territoires qui font l'objet du diffé-
rend entre Qatar et Bahrein — La possession effective ne constitue en aucun cas
un titre juridique aux termes de l’uti possidetis juris.

Conclusion: Bahreïn ne détient aucun des titres dérivés invoqués sur aucune
des îles faisant partie du groupe des Hawar.

Conclusion générale concernant les questions territoriales: lu souveraineté sur
les îles du groupe des Hawar relève de l'Etat de Qatar.

IL La délimitation maritime: Rejet de l'argument hahreinite de l« Etat
archipel» — Rejet de l'argument bahreïnite fondé sur le titre ou les droits his-
toriques dans la zone de délimitation — Désaccord avec l'approche basée sur
l'argument bahreinite de «l'Etat archipel de facto» ou de «l'Etat pluri-insu-
laire» — Principes, règles et méthodes applicables, en droit international, à la
délimitation maritime en l'espèce — Critères d'équité — La « méthode de l'équi-
distance» — La décision britannique de 1947 et sa ligne de partage des fonds
marins — La ligne Boggs-Kennedy de partage des fonds marins de 1948 —
Définition dans l'arrêt des côtes pertinentes des Etats parties — Rejet des côtes
pertinentes de Bahreïn telles que définies dans l'arrêt — Rejet de la méthode
utilisée dans l'arrêt pour construire la «ligne d'équidistance » — Non-définition
de la «zone de la délimitation» dans l'arrêt — Les circonstances spéciales ou
circonstances pertinentes que toute délimitation devrait prendre en considération
dans la présente espèce — Longueur des côtes pertinentes des Parties — Orien-
tation générale et configuration de ces côtes — Les hauts-fonds de Qit’at Jara-
dah et Fasht ad Dibal sont des hauts-fonds découvrants — Fasht al Azm ne fait
pas partie de Vile de Sitrah — La délimitation dans la zone maritime des îles
Hawar —- Les îles Hawar en tant qu'iles côtières étrangères — Le droit de pas-
sage inoffensif des navires de l'Etat de Qatar dans les eaux territoriales de
Bahreïn revêtu de l'autorité de la chose jugée en vertu du présent arrêt — Consi-
dérations finales sur le tracé et le caractère équitable de la limite maritime
unique définie dans l'arrêt.

Dernières observations.

*
* *

J'ai voté en faveur des paragraphes 1, 2 6), 3 et 5 du dispositif de l’arrét, mais
je regrette de ne pouvoir faire miennes les conclusions de la majorité au sujet
des îles Hawar et de Qit’at Jaradah. Comme je lexpliquerai plus loin. mes
conclusions sur ces deux dernières questions sont exactement à l'opposé de
celles de la majorité.

Je me vois en outre aussi dans l'obligation de voter contre le paragraphe 6 du
dispositif pour des raisons de procédure. Aucun vote par division n’a été autorisé
au sujet du tracé d’un tronçon ou segment quelconque de la limite maritime
unique adoptée. C'est là mon second regret. Je ne puis accepter l'ensemble du par-
cours de cette ligne, mais j'aurais voté en faveur du tracé de la limite maritime
unique allant de Qita’a el Erge jusqu'à son point terminal dans le secteur nord
des Parties en raison des conclusions de l'arrêt sur la souveraineté et en raison
aussi du fait que l'on peut considérer ce tronçon de la limite maritime unique
comme s'inscrivant dans les paramètres d’une solution équitable. En revanche, la
délimitation effectuée dans l'espace maritime des îles Hawar ne satisfait à aucun
des critères d’une solution équitable, ces îles étant des îles côtières étrangères.
Dans un tel cas. là où les facteurs de la géographie physique et politique priment,
il faut appliquer pour parvenir à une solution équitable la méthode de l'enclave

223
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 260

en faveur de l'Etat exerçant sa souveraineté sur les côtes et non pas, comme le
fait l'arrêt, la méthode de la demi-enclave en faveur du souverain lointain.

J'estime que les conclusions de la majorité de la Cour sur les points susmen-
tionnés |) ne tiennent pas compte du titre originaire de Qatar qui s'étend à
l'ensemble de la péninsule et aux îles adjacentes et qui est établi par voie de
consolidation historique et de reconnaissance générale; 2) font de la «décision »
britannique de 1939 sur les îles Hawar la source d’un titre dérivé de Bahreïn
primant le titre originaire de Qatar. bien que ladite «décision» soit dans la forme
comme au fond nulle en droit international et bien que ces îles se situent dans la
zone maritime de la péninsule de Qatar: 3) admettent qu'une formation mari-
time telle que Qit’at Jaradah peut faire l’objet d’une appropriation au même
titre qu'un territoire terrestre par de prétendues activités de Bahreïn ne corres-
pondant pas à des actes accomplis par l'Etat de Bahreïn à titre de souverain: et
4) font abstraction, dans le secteur sud de la zone de délimitation maritime, de
circonstances spéciales très pertinentes propres à Qatar dont il aurait fallu tenir
compte pour la délimitation si l'on voulait parvenir dans l’espace maritime des
îles Hawar à une solution équitable ainsi que l'exige le droit de la mer.

Considérant que la Cour doit se prononcer sur chacun des points contestés
mentionnés ci-dessus conformément au droit international, je suis convaincu à
mon grand regret que l'arrêt. examiné dans cette perspective, présente de graves
lacunes juridiques s'agissant des quatre questions susvisées. Pour le surplus, je
fais miennes les conclusions de l'arrêt dans une affaire complexe, revétant aussi
une dimension historique qu'il n’est pas toujours facile d'apprécier.

TABLE DES MATIÈRES

Paragraphes
OBSERVATIONS LIMINAIRES GÉNÉRALES 1-58
1. Les deux aspects de l'affaire 1-4
2. Le droit applicable en l’espèce 5-12
3. L’invocation par Bahreïn de la maxime quieta non movere 13-21

4. Questions relatives à l’appréciation des éléments de fait de
l'affaire 22-34

5. De quelques observations sur les éléments de preuve présentés
par les Parties 35-42

6. La définition par Qatar de «Etat de Qatar» et par Bahreïn de
l'«Etat de Bahreïn» en l'espèce 43-58
PREMIÈRE PARTIE. LES QUESTIONS TERRITORIALES 59-461

Section A. Le titre originaire de Qatar sur l’ensemble de la pénin-
sule. y compris sur Zubarah et les îles Hawar et Vile de Janan
adjacentes 59-288

A. La distinction fondamentale entre titre «originaire» et titre
«dérivé» et autres questions générales de droit internatio-
nal 59-76
B. Les origines des familles régnantes de Qatar et de Bahreïn et
l'établissement des Al-Khalifah dans les îles de Bahreïn en
1783 77-82

224
am mo 4

DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 261

Les effets juridiques découlant de l’établissement des Al-

Khalifah dans les iles de Bahrein sur le titre territorial 83-88
. La présence de la Grande-Bretagne dans le Golfe et le main-

tien de Ja paix en mer 89-94

Rupture des liens historiques entre les souverains Al-Khali-

fah de Bahrein et Qatar (1868-1871) 95-115

L’accord de 1861 entre la Grande-Bretagne et Bahrein 116-120

. Consolidation historique et reconnaissance du titre des

souverains Al-Thani sur le territoire de l’ensemble de la
péninsule de Qatar et des îles qui lui sont adjacentes
(1868-1915) 121-283

1. Les actes de guerre commis par-delà la mer en 1867 par le
souverain de Bahreïn et l'intervention britannique 121-126
2. Les accords conclus en 1868 par la Grande-Bretagne avec
le nouveau souverain Al-Khalifah de Bahreïn et avec le

chef Al-Thani de Qatar 127-135
3. L'engagement pris en 1868 par les chefs tribaux de Qatar

de verser le «tribut» (zakat) à l'émir wahhabite 136-140
4. Arrivée des Ottomans à Qatar en 1871 et attitude de la

Grande-Bretagne et de Bahreïn devant ce fait 141-148

5. Qatar en tant que kuca de l’Empire ottoman et la nomi-
nation du chef Al-Thani de Qatar en qualité de kaima-

kam 149-157
6. Attitude de la Grande-Bretagne vis-a-vis du chef Al-
Thani de Qatar pendant la période ottomane 158-162

7. Extension de l'autorité effective du chef Al-Thani de
Qatar sur le territoire et les tribus de Qatar pendant la
période ottomane 163-176

8. La revendication non fondée formulée en 1873 par Bahreïn
sur Zubarah et son rejet par les Britanniques; Zubarah en
tant que partie du kazu ottoman de Qatar; exercice effec-
tif par les Ottomans et par le chef de Qatar de l'autorité à
Zubarah; sa reconnaissance par les Britanniques et par le
souverain de Bahreïn; souci des Britanniques d’assurer la
sécurité dans les îles de Bahreïn: date critique aux fins
d'établir le titre originaire de Qatar sur Zubarah; les évé-
nements de 1937 et les prétendus «liens d’allégeance» des
Naim vis-a-vis des souverains Al-Khalifah de Bahreïn;
défaut de pertinence en l'espèce de l'argument bahreïnite
correspondant: comportement des Britanniques et des
Parties à la suite des événements de 1937 177-215

9. Revendication tardive de Bahreïn sur les îles Hawar et
l'île de Janan; les effets juridiques du silence de Bahreïn
pendant la période de consolidation historique et de recon-
naissance du titre originaire de Qatar sur le territoire; la
définition de «Bahreïn» donnée en 1889 par Bent et les
autres définitions; le témoignage faisant autorité formulé
par Lorimer en 1908 et approuvé par Prideaux: les lettres
de Prideaux datant de l'année 1909: la présomption en
droit international concernant les îles situées dans la mer
territoriale d'un Etat: le rôle des facteurs de proximité ou

225
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ)

de contiguité dans l’établissement d’un titre sur des îles;
les conventions anglo-ottomanes de 1913 et 1914; le traité
anglo-saoudien de 1915; la reconnaissance par la Grande-
Bretagne en 1916 de l’'appartenance des îles Hawar a
Qatar; le traité conclu en 1916 entre la Grande-Bretagne
et Qatar; la reconnaissance, l'opinion générale, la com-
mune renommée et les preuves cartographiques; l'exercice
par le souverain de Qatar de son autorité sur les îles dans
les années vingt et trente

H. Conclusion générale de la section A de la première partie

Section B. Bahreïn possède-t-il sur les îles Hawar ou sur certaines
d'entre elles un titre supérieur au titre originaire de Qatar sur ces
îles”?

A. La recherche par Bahreïn d’un titre «dérivé»
B. La «décision» britannique de 1939 relative aux îles Hawar

1. La «décision» de 1939 n'est pas une sentence arbitrale
ayant l'autorité de la chose jugée

2. Les événements à prendre en considération pour déterminer
l'effet juridique pour les Parties de la «décision» de 1939

3. Le Gouvernement britannique était-il en 1938 habilité à
rendre une «décision» ayant, en droit international, des
effets juridiques contraignants pour Qatar et Bahreïn
dans leurs relations mutuelles”?

4. Le souverain de Qatar a-t-il accepté la «décision» britan-
nique de 1939 en tant que décision juridiquement obliga-
toire s'imposant à lui en vertu du droit international?

5. Le consentement du souverain de Qatar tel qu'établi par
l'arrêt était-il un consentement éclairé et donné librement
a une procédure concrète?

6. La «décision» britannique de 1939 est-elle une décision
valide en droit international?

a) Les vices de la procédure britannique de 1938-1939 en
tant que motif de la nullité formelle de la «décision»
britannique de 1939

b) La contradiction interne et l'arbitraire du rapport de
Weightman de 1939 en tant que motif de la nullité
substantielle de la «décision» britannique de 1939

C. Les effectivités alléguées par Bahreïn dans le différend relatif
aux îles Hawar comme source éventuelle de titre dérivé
D. Inapplicabilité à la présente espèce du principe de l'uri pos-
sidetis juris
E. Conclusion générale de la section B de la première partie
Conclusion générale de la première partie de la présente opinion

SECONDE PARTIE. LA DÉLIMITATION MARITIME

A. Introduction

1. L’argument bahreinite de l’«Etat archipel»
2. L’argument de Bahreïn fondé sur «le titre ou les droits his-
toriques »

262

216-283
284-288

289-461

289-294
295-353

295-307

308-315

316-320

321-322

323-334
335-353

336-341

342-353

354-424

425-457
458-459

460-461

462-556
462-479
462-466

467-472

226
DÉLIMITATION ET QUESTIONS (OP. DISS. TORRES BERNÂRDEZ) 263

3. L’argument bahreïnite de «l'Etat archipel de facto ou de

PEtat pluri-insulaire » 473-479
B. Principes, règles et méthodes applicables à la délimitation mari-
time en l'espèce 480-490
C. La décision britannique de 1947 et sa ligne de partage des
fonds marins 491-496
D. La ligne Boggs-Kennedy de partage des fonds marins de 1948 497-502
E. Comment l'arrêt définit les «côtes pertinentes» des Etats
parties 503-505
F. La méthode utilisée dans l'arrêt pour construire la «ligne
d'équidistance » 506-515
G. La «zone de la délimitation» n'est pas définie dans l'arrêt 516-518
H. Les circonstances spéciales ou pertinentes 519-545
1. La longueur des «côtes pertinentes» des Parties ainsi que
l'orientation générale et la configuration de ces côtes 520-522
2. Les hauts-fonds de Qit'at Jaradah et Fasht ad Dibal 523-529
3. Est-ce que Fasht al Azm fait ou non partie de Vile de
Sitrah? 530-533
4. La délimitation dans la zone maritime des îles Hawar 534-545

I. Pour conclure, quelques considérations sur le tracé et le carac-
tere équitable de la limite maritime unique définie dans
l'arrêt 546-549

DERNIÈRES OBSERVATIONS 550-556

227
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 264

OBSERVATIONS LIMINAIRES GENERALES
1. Les deux aspects de l'affaire

1. Comme l'indique son intitulé, la présente affaire opposant Qatar et
Bahrein est tout autant d’ordre «territorial» que d’ordre «maritime». Ce
n'est pas le premier différend dont la Cour est saisie, dans lequel se
trouvent combinés en une seule instance des aspects tant territoriaux
que maritimes. L’ objet du différend, considéré dans son ensemble, se cons-
titue des différentes demandes présentées par chacune des Parties dans
le cadre de la «formule bahreinite» acceptée par Qatar dans le procès-
verbal de Doha de 1990. Selon cette formule, la Cour était priée:

a) de trancher toute question relative a un droit territorial ou a tout autre
titre ou intérêt qui peut faire l'objet d’un différend entre [les Parties]; et

b) de tracer une limite maritime unique entre leurs zones maritimes res-
pectives, comprenant les fonds marins, le sous-sol et les eaux surja-
centes.

2. Les questions territoriales en litige portant toutes sur la souverai-
neté, la Cour est appelée à se prononcer sur la catégorie de différends
territoriaux que la doctrine qualifie de « différends relatifs à l'attribution
de lu souveraineté». Dans la première partie de la présente opinion (Les
questions territoriales), je m'attacherai par conséquent à déterminer
laquelle des Parties est titulaire du titre territorial sur Zubarah, les îles
Hawar et Vile de Janan. Les deux Parties prétendent posséder un titre ori-
ginaire sur ces zones et îles contestées, mais Bahreïn invoque également
des titres dérivés tels que l’uti possidetis juris, la «décision» britannique
de 1939 relative aux îles Hawar et les effectivités exercées dans ces îles en
sus du prétendu titre originaire ou indépendamment de celui-ci.

3. La première partie se divise en deux sections. La première question
fondamentale, qui est celle de déterminer le titulaire du titre originaire,
est examinée dans la section A qui prend en considération comme il se
doit les événements historiques, politiques et juridiques ayant une inci-
dence sur le processus de formation, de consolidation et de reconnais-
sance de ce titre. Ayant conclu à la fin de la section À que Qatar est le
titulaire du titre originaire sur Zubarah, les îles Hawar et l’île de Janan et
ayant relevé que l'arrêt de la Cour affirme la souveraineté de Qatar sur
Zubarah et l'île de Janan mais non sur les îles Hawar, j'expliquerai dans
la section B de la première partie de la présente opinion les raisons pour
lesquelles j'estime que la majorité de la Cour a conclu à tort dans le dif-
férend relatif aux îles Hawar que Bahreïn avait souveraineté sur celles-ci
en vertu de la «décision» britannique de 1939. Bahreïn n’est pas titulaire
d'un tel titre ou de tout autre titre dérivé fondé soit sur le principe de l’uri
possidetis juris, soit sur les prétendues effectivités, soit sur les deux à la
fois.

4. Enfin, dans la seconde partie de la présente opinion (La délimita-
tion maritime), j'examinerai les principes, règles et méthodes de délimita-
tion maritime appliquées par la Cour en l'espèce ainsi que certains des

228
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 265

facteurs qui ont ou auraient influencé le tracé par la Cour de la limite
maritime unique demandée par les Parties. Y seront également exami-
nées, dans le même ordre que dans l'arrêt, les demandes des Parties
concernant les hauts-fonds de Fasht ad Dibal et de Qit’at Jaradah.

2. Le droit applicable en l'espèce

5. La Cour doit se prononcer en l'espèce conformément au droit inter-
national. Elle doit rendre une décision en droit car les Parties ne l’ont pas
habilitée, même à titre subsidiaire, à statuer ex aequo et bono sur le dif-
férend ou sur certains aspects de celui-ci. Il s'ensuit que la présente
opinion ne s’attardera pas sur les facteurs économiques ou autres invo-
qués à l'occasion par Bahreïn tels que, par exemple, la superficie respec-
tive du territoire des Parties, l’accroissement de leur population, leurs
programmes de développement socio-économique, l'importance de leurs
réserves de pétrole ou de gaz, etc. Ce qui n'exclut toutefois pas l’applica-
tion de l’équité ou des principes équitables lorsque ceux-ci se trouvent
consacrés par le droit dans une norme juridique donnée comme c’est le
cas par exemple des normes régissant les délimitations maritimes en droit
international contemporain.

6. À défaut de conventions internationales générales ou particulières
fixant les règles expressément reconnues par les Etats en litige en ce qui
concerne l'objet du différend, la présente affaire dans son ensemble relève
essentiellement du droit international général. Bahreïn invoque certes la
«décision» britannique de 1939 au sujet des îles Hawar, en laquelle il voit
une sentence arbitrale revêtue de l'autorité de la chose jugée. Mais Qatar
s'inscrit en faux contre cette thèse juridique de Bahreïn. Un différend
s'élève par conséquent à l’intérieur de l'affaire entre les Parties au sujet de
la qualification juridique et des effets potentiels de ladite «décision» bri-
tannique de 1939, que la Cour ne peut trancher que par l'application des
règles du droit international général. Il y a aussi certains accords bilaté-
raux entre les Parties au sujet de Zubarah, tels que l’accord de 1944, mais
ces accords ne dictent pas le droit applicable en l'espèce. Ils sont plutôt
invoqués au soutien de thèses ou de moyens particuliers des Parties.

7. La thèse voulant que le différend considéré dans son ensemble doit
essentiellement être tranché d’après le droit international général trouve
en outre confirmation dans la manière selon laquelle les Parties ont elles-
mêmes fait valoir leurs moyens respectifs.

8. Il s'ensuit que le volet territorial de l'affaire ne peut être abordé
comme en l'affaire du Différend territorial (Jamahiriya arabe libyennel
Tchad) dans laquelle, ainsi que l’avait conclu la Cour, le différend était
réglé de manière concluante par un traité liant les parties à cette affaire
(C.LJ. Recueil 1994, p. 38, par. 75). Il est vrai que Bahreïn, dans sa quête
d’un titre dérivé, a privilégié lors des audiences son argumentation fondée
sur l’uti possidetis juris, mais ce principe ou cette norme he se trouve pas
inscrit en l’espèce dans une disposition conventionnelle applicable. Si tant

229
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 266

est que le principe de l’uti possidetis juris est pertinent, la Cour ne peut
l'appliquer en l’espéce qu’à titre de principe ou de norme du droit inter-
national général.

9. En l'espèce, des questions, telles que l'identité du titulaire du titre
originaire sur les territoires en litige, l'exercice pacifique et continu de
l'autorité de l'Etat dans un territoire donné à l'époque pertinente, la
reconnaissance du titre territorial par des Etats tiers, etc., ne sont pas
réglées de manière concluante par un traité liant les Parties. Pour tran-
cher toutes ces questions, la Cour doit appliquer les règles du droit inter-
national général aux faits et circonstances de l’affaire en tenant compte
de sa dimension historique.

10. Le droit international général trouve également à s'appliquer au
volet maritime du différend. Bahreïn est certes partie à la convention de
1982 sur le droit de la mer, mais Qatar, lui, n'a pas ratifié celle-ci. De
plus, ni Bahreïn ni Qatar ne sont parties à aucune des quatre conventions
de Genève de 1958 sur le droit de la mer. Enfin, les Parties n'ont pas
conclu d'accord entre elles au sujet de la délimitation de la mer territo-
riale, de la zone contiguë, des fonds marins et de la zone économique
exclusive ou encore au sujet de zones de pêche exclusives ou préfé-
rentielles. La Cour doit dès lors appliquer au tracé de la limite maritime
unique la ou les normes coutumières fondamentales régissant les délimi-
tations maritimes, à la consécration de laquelle ou desquelles la Cour, de
l'aveu général, a apporté un concours de premier plan. Ni Bahreïn ni Qatar
ne considèrent la «décision» britannique de 1947 sur la ligne de partage des
fonds marins comme une sentence arbitrale, même si Qatar voit dans cer-
tains volets de celle-ci — en raison des principes d’équité qui y sont ins-
crits — une circonstance méritant d’être prise en compte par la Cour
pour le tracé de la limite maritime unique.

11. Il va sans dire que conclure à l’applicabilité du droit international
général aux volets territorial et maritime du différend ne signifie nulle-
ment que les traités ou accords sont dénués de pertinence en l'espèce.
Bien au contraire, il y a plusieurs traités et accords importants conclus
par Qatar ou par Bahreïn avec la Grande-Bretagne et aussi, plus récem-
ment, avec l'Arabie saoudite et l'Iran, ainsi que des traités très pertinents
conclus entre des Etats tiers, tels que par exemple les conventions anglo-
ottomanes de 1913 et de 1914 ainsi que certains accords conclus entre la
Grande-Bretagne et l'Arabie saoudite. Quelques-uns de ces accords et
conventions fournissent des éléments de preuve concluants sur certaines
questions relatives au titre territorial tandis que d’autres circonscrivent
les limites méridionale et septentrionale de l’aire de délimitation mari-
time. Il y a en outre les négociations menées et les accords de concession
conclus soit par Bahreïn soit par Qatar avec des sociétés pétrolières, qui
fournissent également des éléments documentaires et cartographiques sur
certaines questions divisant les Parties.

12. Le présent arrêt applique comme il se doit le droit international
général à l'affaire. Je n'ai par conséquent aucun reproche à lui adresser
s'agissant de la détermination du droit applicable en tant que tel. Les

230
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 267

réserves qu'il suscite chez moi concernent plutôt l'application et linter-
prétation concrètes qu’il fait dans certains cas des principes et règles du
droit international général appliqués ou applicables, et leur interaction
dans les circonstances de l’espèce.

3. L'invocation par Bahreïn de la maxime quieta non movere

13. Bahreïn ayant invoqué la maxime quieta non movere, celle-ci appelle
quelques observations. Je commencerai par rappeler que ce n’est pas la
première fois que la Cour est saisie d’une affaire présentant une certaine
dimension historique. Dans l'affaire E/ Salvador! Honduras, par exemple,
la chambre de la Cour devait statuer sur un titre visant des territoires ter-
restres, insulaires et maritimes remontant à 1821 à la lumière de plusieurs
siècles de présence espagnole en Amérique et du comportement ultérieur
des parties en leur qualité d'Etats indépendants. L'affaire des Minquiers
et Ecréhous portait elle sur des titres médiévaux et, dans l'affaire du
Groënland oriental, la Cour permanente a même été obligée de remonter
jusqu’à l'époque des découvertes du temps d'Eric le Rouge!

14. Or, dans ces différends internationaux ainsi que dans d’autres, le
simple écoulement du temps entre la naissance du différend et sa soumis-
sion au règlement juridictionnel n'était pas considéré comme constituant
par lui-même un état de choses existant devant lequel le juge ou l’arbitre
devait s’incliner. Je ne vois aucune raison d’adopter une démarche diffé-
rente dans les circonstances de l'espèce. Qatar n’a par exemple pas ménagé
ses efforts depuis les années quarante pour amener Bahreïn à accepter le
règlement pacifique du différend concernant les îles Hawar, et dans les
années soixante les autorités britanniques ainsi que les Parties ont examiné
la possibilité de sournettre à un arbitre international neutre ce différend
ainsi que d’autres questions les opposant, comme la délimitation du pla-
teau continental. S’est ensuite déroulée une médiation entreprise par le roi
d'Arabie saoudite dans le contexte de laquelle ont été recensés les points
litigieux en l'espèce, au nombre desquels figure celui concernant les îles
Hawar. Les Parties ont par le passé non seulement formulé des réserves à
l'égard de leurs prétendus droits respectifs, mais elles se sont aussi efforcées
de trouver un mode de règlement pacifique. Depuis les années quarante, les
îles Hawar font effectivement l’objet d’un différend international.

15. La Cour deviendrait un vain instrument de justice entre Etats dans
les différends territoriaux si ses décisions étaient dictées à l’avance par la
maxime guieta non movere dans des circonstances telles que celles de la
présente espèce. Les décisions de la Cour ne sont pas censées être simple-
ment déclaratoires du statu quo qui peut n’être que la traduction de situa-
tions de fait ne trouvant aucun appui en droit international et pouvant
simplement avoir perduré à cause du principe de consensualisme qui pré-
side à la compétence de la Cour ainsi qu’à celle d’autres cours et tribu-
naux internationaux. Les fonctions de la Cour, l'organe judiciaire prin-
cipal des Nations Unies, ne sont pas de nature notariale mais bien
judiciaire; les décisions qu’elle rend à ce dernier titre devraient l'être

231
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 268

conformément au droit international compte tenu des conclusions des
Parties et des éléments de preuve qui lui ont été soumis. Les éléments de
preuve soumis par les Parties suffisent à mon avis pour trancher les ques-
tions qui se posent en l'espèce et il n’y a dès lors aucune justification pour
invoquer ou appliquer à cet égard la maxime quieta non movere. L’écou-
lement du temps ne s'opposait pas à ce que fussent communiqués à la
Cour des éléments de preuve sur des questions pertinentes dont certaines
remontent au XIX® siècle.

16. La Cour ne se trouve pas dans la situation du tribunal arbitral
constitué en 1908 dans l'affaire des Grisbadarna. De plus, la sentence
dans cette affaire était régie par compromis qui — sans infirmer le rôle
primordial reconnu au «titre» pour résoudre le différend — conférait en
son article 3 aux arbitres le pouvoir de statuer à titre subsidiaire, notam-
ment «en tenant compte des circonstances de fait» (Nations Unies,
Recueil des sentences arbitrales, vol. XI, p. 153-154). L’arbitrage des
Grisbadarna portait en outre sur une frontière maritime alors que les
questions territoriales en litige en l'espèce concernent la souveraineté sur
un territoire terrestre. L'importance de l'arbitrage des Grisbadarna au
regard de la présente affaire réside d’ailleurs non pas dans le fait que la
maxime quieta non movere s’y trouve invoquée, mais dans l'affirmation
selon laquelle la propriété du territoire terrestre emporte automatique-
ment celle de la zone maritime qui en est l'accessoire (ibid., p. 159).

17. Le principe de la stabilité et du caractère définitif des frontières
internationales lorsque celles-ci ont fait l’objet d'un accord ou arrange-
ment antérieur en vigueur entre les parties n’est pas en cause en l'espèce.
Il s’agit de déterminer si la Partie possède un titre originaire consolidé et
reconnu sur la région ou les îles faisant l’objet du différend territorial ou
sur les deux à la fois. Ensuite, s’il faut en dernière analyse statuer sur
l'existence d’un titre parfaitement opposable et sur l'identité de son titu-
laire, la maxime quieta non movere ne trouve pas à s'appliquer car elle a
précisément pour objet et but de protéger les titres et frontières déja
consolidés et non de les remettre en question.

18. Dans le cas des îles Hawar, la Cour ne se trouvait nullement
devant un état de choses existant, mais devant un différend international
opposant les Parties depuis l’occupation clandestine de Jazirat Hawar en
1937 par Bahreïn, suivie de la «décision» britannique de 1939. L'état de
choses existant aux îles Hawar depuis ces événements n'était pas incon-
testé et le différend qui en a résulté entre les Parties n’était pas réglé en
1991 lorsque Qatar a déposé auprès du Greffe de la Cour sa requête
introductive d'instance. Aussi le différend relatif aux îles Hawar, tout
comme tout autre différend international soumis à la Cour, doit-il être
tranché au fond tout à fait indépendamment de l’application ou non par
le juge de la maxime quieta non movere. La Cour ne devrait pas hésiter à
se prononcer en faveur de la non-application de cette maxime lorsque le
droit international dicte cette solution comme ce fut le cas par exemple
dans des affaires telles que Jamahiriya arabe libyenne/Tchad, Roi
d'Espagne, El Salvador! Honduras, etc.

232
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 269

19. Le présent arrêt ne mentionne pas expressément la maxime quieta
non movere, qui n’a jamais été consacrée par la jurisprudence de la Cour
actuelle ou de la Cour permanente. Mais, à la lumière du droit applicable
et des éléments de preuve soumis à la Cour, il est difficile de ne pas
conclure que le point du dispositif de l'arrêt relatif aux îles Hawar
s'explique par une vision des choses fondée sur l'application de la maxime
quieta non movere. Si tel est le cas et dans la mesure où cela pourrait l’être, je
ne peux que me dissocier d’une telle vision du différend relatif aux îles Hawar.
C'est la situation existant depuis longtemps aux îles Hawar avant 1936-
1939 qui aurait dû entrainer l'application de la maxime quieta non movere,
mais Bahreïn et la Grande-Bretagne ont alors choisi de ne pas tenir compte
de cette maxime, que le premier cherche à invoquer à la rescousse en
l'espèce pour protéger son occupation clandestine et illicite de la partie sep-
tentrionale de Jazirat Hawar en 1937 ainsi que la validité de la «décision»
britannique de 1939 y relative comme source de titre territorial.

20. Il est aussi quelque peu surprenant de voir Bahreïn invoquer cette
maxime car la seule question en litige en l'espèce qui, selon les partisans
de cette maxime, pourrait justifier son application est précisément la sou-
veraineté sur Zubarah, question faisant partie du différend soumis à la
Cour à la demande de Bahreïn. De plus, les conseils de Bahreïn ont invité
la Cour à «faire du nouveau» pour régler divers volets maritimes du dif-
férend. Bahreïn dit à la Cour: appliquez la maxime quieta non movere à
l'égard des îles Hawar, mais oubliez-la dans tous les autres cas! C’est la à
vrai dire une manière très particulière d'invoquer cette maxime.

21. Quoi qu'il en soit, la maxime ne protège pas les situations territo-
riales créées par la contrainte, le dol ou tout autre moyen illégitime à
l'époque où le pacte de la Société des Nations et le pacte Briand-Kellogg
étaient déjà en vigueur. Quieta non movere suppose l'existence d’une
situation pacifique et généralement reconnue, créée sans atteintes réelles
ou potentielles à l’ordre juridique international existant à l’époque de son
établissement. Ce qui n’est pas le cas des îles Hawar, le souverain de
Qatar ayant d’une part protesté pour cause d’illégalité contre l’occupa-
tion clandestine en 1937 de la partie septentrionale de Jazirat Hawar,
ainsi que contre la «décision» britannique de 1939 pour cause de mécon-
naissance de son titre historique, consolidé et reconnu sur les îles Hawar
— qui sont situées dans la zone maritime de la péninsule de Qatar — et
d’autre part réservé par la suite les droits souverains de Qatar sur
l’ensemble des îles Hawar.

4. Questions relatives à l'appréciation des éléments
de fait de l'affaire

22. L’appréciation des éléments de fait en l’espèce dans l’arrêt — qu'il
convient de distinguer des éléments de droit — soulève elle aussi un cer-
tain nombre de difficultés dont il vaut la peine de faire état dans cette
introduction. C’est ainsi que l’arrêt adopte, selon moi, une vision parti-

233
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 270

culièrement étriquée des faits historiques qui présentent une certaine per-
tinence et importance pour se prononcer sur le processus de consolida-
tion et de reconnaissance du titre originaire sur les territoires terrestres
litigieux, alors qu'il adopte, semble-t-il, une attitude un peu plus ouverte
quant à la recevabilité et aux effets potentiels d'événements mineurs isolés
présentés comme preuves d’effectivités.

23. Je ne saurais m’associer à une telle démarche générale. D’après les
règles du droit international régissant attribution de la souveraineté sur
des territoires terrestres, la notion et la définition des effectivités ne se
ramènent nullement à de simples activités concrètes d'intensité variable.
Les activités concrètes doivent s'accompagner d’un élément subjectif, la
volonté d’agir à titre de souverain et revêtir dans leur manifestation un
caractère public, paisible et continu. De plus, le fait que le droit tienne
éventuellement compte d’actes publics, pacifiques et continus exercés à
titre de souverain dans un territoire donné ne donne pas nécessairement
naissance à un titre territorial sur cet espace lorsqu'un autre Etat possède
déjà sur celui-ci un titre territorial antérieur dûment consolidé et reconnu,
opposable à ce nouvel Etat rival ou à tous les autres Etats.

24. La présente opinion part de la proposition contraire, à savoir que
la primauté d’un titre consolidé et reconnu sur des effectivités prétendues
ou réelles constitue en droit international un critère incontestable pour
trancher entre des revendications territoriales concurrentes. La posses-
sion effective déploie ses pleins effets comme source potentielle de titre
sur des territoires qui sont res nullius, mais non sur des territoires «avec
maitre» à moins que celui-ci ne donne son acquiescement ou fasse aban-
don de son titre antérieur. Il convient de rappeler à cet égard qu'aucune
des Parties n’a soutenu en l'espèce qu'une portion quelconque des terri-
toires terrestres litigieux était terra nullius au moment des faits.

*

25. Dans les circonstances de l’espéce, il faut, pour se prononcer sur
les droits territoriaux souverains respectifs des Parties, commencer par
une étude approfondie et détaillée des faits historiques qu’elles invoquent
comme source de leur prétendu titre originaire sur les territoires en cause.
Ces faits historiques — de nature variée — ont une pertinence bien plus
grande et une portée bien plus considérable pour résoudre les questions
territoriales litigieuses que les faits invoqués au soutien des prétendues
effectivités. Je considère par conséquent injustifiée la réticence dont fait
preuve l'arrêt dans l'analyse des faits historiques prouvés comme source
potentielle ou réelle d’un titre originaire, et ce plus particulièrement dès
lors que Qatar et Bahreïn, en tant qu’Etats, sont le produit d’une évolu-
tion historique et qu'ils se disent tous les deux titulaires d’un titre origi-
naire dont la formation et la consolidation auraient commencé, dans le
cas de Bahreïn, à peu près à partir de la seconde moitié du XVIII siècle
et, dans le cas de Qatar, à partir environ de la moitié du XIX siècle et, en
tout état de cause, à partir de 1868-1871.

234
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 271

26. De plus, le mode d’acquisition du titre originaire en cause reven-
diqué tant par Qatar que Bahreïn ne se traduit pas par un seul et unique
acte juridique, par exemple par un traité, mais plutôt par un processus
historique englobant une série de faits, d’actes juridiques et de situations
de fait et de droit survenant au cours d’un certain nombre de décennies
durant lesquelles d’autres puissances ont elles aussi très souvent joué un
rôle décisif. Les considérations historiques générales exposées dans l'arrêt
donnent une description manifestement insuffisante du processus histo-
rique ayant conduit à la constitution de Qatar et de Bahreïn en tant
qu'Etats et, par conséquent, en tant qu’entités territoriales politiques
indépendantes.

27. L'arrêt ne s'intéresse d’ailleurs audit processus historique que pour
le différend relatif à Zubarah. Or les îles Hawar et l’île de Janan — qui
figurent aussi au nombre des questions territoriales en litige — s’ins-
crivent dans le même processus historique. Pourquoi l’arrêt demeure-t-il
alors muet sur ce processus historique s’agissant des îles Hawar et de l’île
de Janan? Je ne m'explique pas cette lacune de l'arrêt et ne fui trouve
certainement aucune justification.

28. Le processus historique de la constitution de l'Etat de Qatar ne
saurait, sans explications juridiques appropriées, être limité à la seule
péninsule de Qatar en faisant abstraction des îles et étendues maritimes
adjacentes. On ne trouve pas dans le dossier de l’affaire le moindre élé-
ment de preuve permettant de conclure que par la «péninsule de Qatar»
il faut entendre une péninsule avec ses côtes émergées, c’est-à-dire que le
titre originaire de Qatar sur l’ensemble de la péninsule n’englobe pas les
dépendances insulaires et maritimes adjacentes que le droit international
attribue généralement aux Etats.

29. {I ressort d’ailleurs de l’économie générale de l'arrêt qu’il incom-
bait à Qatar de rapporter la preuve concrète de son titre originaire sur les
dépendances insulaires et maritimes qui lui appartiennent de droit. L’arrét
s'abstient parallèlement de donner des précisions sur l'histoire et l’éten-
due territoriale de l'Etat de Bahreïn a partir de l'établissement des Al-
Khalifah en 1783 dans les îles de Bahreïn. Or les îles Hawar ne font pas
géographiquement partie des îles de Bahreïn, mais bien de la péninsule de
Qatar, et ne sauraient dès lors être présumées appartenir sur le plan poli-
tique à Bahreïn par le seul effet du droit international comme dans le cas
de l'Etat de Qatar. Il incombe à l'évidence à Bahreïn de rapporter la
preuve concrète contraire dans le différend relatif aux îles Hawar.

*

30. Quant aux faits éventuellement susceptibles d’engendrer un titre
fondé sur des effectivités qui pourrait primer le titre originaire, invoqué a
titre principal par Bahreïn pour les îles Hawar, il faut à mon avis déter-
miner le laps de temps que la Cour doit prendre en considération pour

235
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 272

statuer sur la recevabilité de ces effectivités. Or Parrét s’abstient de définir
une «date critique» à cet effet bien que Qatar ait prouvé que les préten-
dues effectivités exercées par Bahreïn dans les îles Hawar sont posté-
rieures à l'occupation clandestine et illicite de la partie septentrionale de
Jazirat Hawar en 1937 et à la «décision » britannique de 1939, c’est-à-dire
postérieures à l'époque où pouvait être considéré comme né le différend
opposant les Parties au sujet de la souveraineté sur les îles Hawar.

31. En outre, le fait que l'arrêt se fonde pour se prononcer à l'égard
des îles Hawar sur la «décision» britannique de 1939 et non sur le moyen
tiré des effectivités exercées par Bahreïn ne nous autorise pas à nous abs-
tenir d'examiner certains aspects de cette question des effectivités car la
«décision» britannique de 1939 est elle-même fondée sur le principe
d'une possession effective réelle dans le cas de Jazirat Hawar et d'une
possession effective présumée dans le cas des autres îles du groupe.

32. La plupart des prétendues effectivités de Bahreïn dans les îles
Hawar sont d'ailleurs très récentes au point de contrevenir au statu quo
dont étaient convenues les Parties dans le contexte de la médiation effec-
tuée par l'Arabie saoudite, Le développement des activités bahreinites à
Jazirat Hawar n'est de toute façon pas opposable à Qatar qui a transmis
régulièrement des notes diplomatiques de protestation à ce sujet et tenu la
Cour informée en conséquence. De plus, l’agent de Qatar a déclaré lors
des audiences que les Parties devraient, si la Cour venait à accueillir la
thèse de la souveraineté de Qatar sur les îles Hawar, entreprendre direc-
tement des négociations bilatérales pour résoudre les problèmes qui pour-
raient surgir à l’occasion du retrait de Bahreïn des îles en ce qui concerne
les investissements privés réalisés de bonne foi, comme ce fut le cas dans
d'autres affaires du même genre. L'arrêt est de nouveau muet sur la ques-
tion de la violation éventuelle du statu quo convenu du fait de l'exercice
Weffectivités par Bahreïn à Jazirat Hawar, y compris après l'introduction
de l'instance en l'espèce.

*

33. Les «décisions» britanniques de 1939 sur les îles Hawar et de 1949
sur la délimitation du plateau continental entre les Parties soulèvent aussi
des questions qui sont extrêmement pertinentes pour le règlement du dif-
férend, la toute première étant celle de leur qualification. Ces «décisions »
britanniques sont-elles la loi des Parties ou sont-elles plutôt des éléments
ou circonstances de fait se situant sur le même plan que plusieurs autres
événements historiques de l'affaire? Pour les motifs que je développerai
dans la suite de la présente opinion, j'estime que les deux «décisions» bri-
tanniques sont des éléments ou circonstances de fait, la loi des Parties
étant, comme je l'ai déjà expliqué. le droit international général.

34. L'arrêt est d’un autre avis. Il considère que la «décision» britan-
nique de 1939 sur les îles Hawar produit des effets juridiques s'imposant
aux Parties, justifiant ainsi attribution des îles Hawar à Bahreïn. S’agis-

236
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 273

sant par contre de la «décision» britannique de 1947 sur la délimitation
du plateau continental, l’arrét s'abstient d’en tenir compte même à titre
de circonstance ou de point de référence historique pour déterminer le
tracé de la limite maritime unique. Pour ceux qui, comme moi, estiment
que la «décision» britannique de 1939 ne revêt pas un caractère juri-
diquement obligatoire (car, en tant que décision, elle est viciée du point de
vue tant de la forme que du fond), la différence de traitement réservée
aux «décisions » britanniques de 1947 est tout à fait injustifiée. De plus, la
remarque générale formulée dans l'arrêt au sujet de la «décision» britan-
nique de 1947 semble s'appliquer en pratique au tracé général de la ligne
de délimitation du plateau continental plutôt qu’aux exceptions énumé-
rées dans la «décision» relative aux îles Hawar et aux hauts-fonds de
Fasht ad Dibal et de Qit’at Jaradah.

5. De quelques observations sur les éléments de preuve présentés par les
Parties

35. Les Parties ont soumis à la Cour une masse relativement impor-
tante de documents de nature et d’origine diverses, provenant notamment
de Bahrein ou de Qatar, bien que la plupart d’entre eux soient des lettres,
mémorandums et notes de fonctionnaires britanniques s’occupant des af-
faires du Golfe. Il y a aussi des documents ottomans ainsi que des lettres
émanant de représentants de sociétés pétrolières. Bahreïn a en outre sou-
mis des déclarations sous serment ainsi que quelques cartes, Qatar a pro-
duit pour sa part une série impressionnante de cartes officielles et privées
provenant de divers pays, et les deux Parties ont aussi soumis le texte de
traités ou d’accords et de concessions pétrolières, des rapports d'expertise
sur des questions techniques ou juridiques bien précises, des photogra-
phies et d’autres éléments de preuve de nature visuelle, etc. L'auteur de la
présente opinion a tenu compte de tous ces éléments produits par les
Parties, il s’est égalernent efforcé de les apprécier en se guidant d’après la
jurisprudence de la Cour sur ces divers moyens de preuve et leur receva-
bilité.

36. Par exemple, en ce qui concerne les déclarations sous serment, la
Cour les considère comme une sorte de témoignage qui n’a toutefois pas
été soumis à l'épreuve du contre-interrogatoire. Leur valeur probante est
dès lors minimale. Quoi qu'il en soit, la Cour n’a pas retenu ce qui, dans
les témoignages reçus, ne correspondait pas à l'énoncé de faits, mais à de
simples opinions sur le caractère vraisemblable ou non de l'existence de
ces faits, dont le témoin n'avait aucune connaissance directe, comme
celle-ci l’a indiqué dans Varrét qu’elle a rendu en 1986 dans l'affaire
des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
( Nicaragua c. Etats-Unis d'Amérique) (C.J. Recueil 1986, p. 42, par. 68):

«De telles déclarations, qui peuvent étre fortement empreintes de
subjectivité, ne sauraient tenir lieu de preuves. Une opinion exprimée
par un témoin n'est qu’une appréciation personnelle et subjective
dont il reste à établir qu’elle correspond à un fait; conjuguée a

237
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 274

d’autres éléments, elle peut aider la Cour à élucider une question de
fait, mais elle ne constitue pas une preuve en elle-même. De même un
témoignage sur des points dont le témoin n’a pas eu personnellement
connaissance directe, mais seulement par «oui-dire», n’a pas grand
poids; ainsi que la Cour l’a constaté à propos d’une déposition par-
üculière dans l'affaire du Détroit de Corfou: «Quant aux propos
attribués par le témoin à des tiers, la Cour n'en a pas reçu confirma-
tion personnelle et directe et elle ne peut y avoir que des allégations
sans force probante suffisante.» (C.J. Recueil 1949, p. 17.)»

37. Le poids des cartes en tant qu’élements de preuve dépend de di-
verses considérations, telles que leur fiabilité technique et leur exactitude qui
sont déterminées par leurs mode et date d’établissement, leur caractère
officiel ou privé, la neutralité de leurs sources par rapport aux différends
considérés et aux parties a ce différend, etc. En général, les cours et tri-
bunaux internationaux les considèrent comme des preuves concordantes
ou confirmant les conclusions auxquelles le juge est parvenu par d'autres
moyens, indépendants des cartes, car celles-ci ne constituent pas en tant
que telles un titre juridique. Mais si le matériau cartographique produit
par des tierces parties est fiable, uniforme et volumineux, il peut même
constituer un moyen de preuve fort important de reconnaissance ou de
commune renommée quant à la réalité d'une situation territoriale à une
époque donnée (voir par exemple le chapitre VIII de la sentence arbitrale
rendue en 1998 dans l'arbitrage Erythréel Yémen).

38. Il arrive parfois en outre que des cartes constituent l'expression de
la volonté d'un ou de plusieurs Etats, par exemple, lorsqu'elles sont
annexées à un titre juridique tel qu’un traité ou sont établies ou utilisées
par un Etat en vue de négociations diplomatiques avec d’autres Etats ou
encore font l’objet d’annotations écrites de la part de représentants ou de
fonctionnaires des Etats. Il va de soi à tout le moins que des cartes expri-
mant la volonté d'Etats ont une valeur probante supérieure à celle de
cartes ordinaires. De plus, lorsqu’elles sont annexées à un traité, les cartes
constituent un contexte pour interpréter celui-ci. Il existe en lespèce
quelques cartes relevant de ces catégories. Dans son arrêt en l'affaire du
Différend frontalier, la chambre de la Cour opère la distinction suivante
entre ces deux catégories de cartes:

«En matière de délimitation de frontières ou de conflit territorial
international, les cartes ne sont que de simples indications, plus ou
moins exactes selon le cas; elles ne constituent jamais — à elles
seules et du seul fait de leur existence — un titre territorial, c'est-à-
dire un document auquel le droit international confère une valeur juri-
dique intrinsèque aux fins de l'établissement des droits territoriaux.
Certes, dans quelques cas, les cartes peuvent acquérir une telle valeur
juridique mais cette valeur ne découle pas alors de leurs seules qua-
lités intrinsèques: elle résulte de ce que ces cartes ont été intégrées
parmi les éléments qui constituent l'expression de la volonté de
l'Etat ou des Etats concernés. Ainsi en va-t-il, par exemple, lorsque

238
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 275

des cartes sont annexées à un texte officiel dont elles font partie inté-
grante. En dehors de cette hypothèse clairement définie, les cartes ne
sont que des éléments de preuve extrinséques, plus ou moins fiables,
plus ou moins suspects, auxquels il peut être fait appel, parmi
d’autres éléments de preuve de nature circonstancielle, pour établir
ou reconstituer la matérialité des faits.» (C.LJ. Recueil 1986, p. 582,
par. 54.)

39. L'arrêt marque une certaine réserve à l'égard des éléments de
preuve cartographiques produits par les Parties, ce qui a joué tout à fait
au détriment de Qatar, car Bahreïn n’a pratiquement soumis aucune
preuve de ce genre. Même en ce qui concerne le volet maritime de
l'affaire, c'est Qatar et non Bahreïn qui a fourni à la Cour des cartes à
grande échelle officiellement reconnues par les puissances maritimes telles
que le Royaume-Uni ou les Etats-Unis d'Amérique, Bahreïn s'étant
limité à produire des croquis (qu’il qualifie de «cartes») établis par ses
propres soins sans indication de source officielle.

40. Le silence conservé devant la masse volumineuse de cartes offi-
cielles et privées provenant d’instituts de cartographie bien connus et ré-
putés, soumises par Qatar, est à mon avis tout à fait injustifié, tout parti-
culièrement dans le cas de cartes officielles exprimant la volonté de l'Etat
ou des Etats concernés sur l'étendue du titre originaire invoqué par Qatar
et Bahreïn. Certaines de ces cartes fournissent des indications tout à fait
concluantes, par exemple sur les vues de la Grande-Bretagne et de l’ex-
Empire ottoman au sujet du titre de Qatar sur le groupe des îles Hawar.
On en voudra pour exemples bien précis la carte formant l'annexe V de la
convention anglo-ottomane de 1913, la carte établie à l’origine par l’Ami-
rauté britannique en 1917 pour les besoins de la négociation du traité de
paix avec la Turquie et la version d’une carte de 1924 du ministère bri-
tannique de la guerre annotée en 1933 par le ministère britannique des
affaires étrangères. Pareil silence devant de tels éléments de preuve car-
tographiques constitue une lacune de l'arrêt que je ne puis accepter.

41. Comme il a été indiqué plus haut, les Parties ont également soumis
un certain nombre de rapports d'expertise tout particulièrement en ce qui
concerne, sans que cette liste soit exclusive, certaines questions bien pré-
cises relatives au volet maritime de la présente affaire, telles que celle de
savoir si Fasht al Azm est naturellement relié à l’île de Sitrah et celle de
savoir si Qit’at Jaradah est effectivement une île ou un haut-fond décou-
vrant. Les conclusions de ces rapports ne coincident pas à tous égards.
Comme ils portent sur des questions essentiellement techniques de géo-
graphie physique et que les argumentations des Parties à ce sujet sont dia-
métralement opposées, je regrette que la Cour n'ait pas fait usage du
pouvoir qui est le sien de confier une enquête ou une expertise à une per-
sonne ou un organe de son choix sur ces deux questions (article 50 du
Statut).

42, En plus des éléments de preuve produits par les Parties, la présente
opinion tient compte du comportement général de celles-ci, tel qu’il se

239
DÉLIMITATION ET QUESTIONS (OP. DISS. TORRES BERNÂRDEZ) 276

dégage de ces éléments, notamment les effets juridiques éventuels d’un
silence prolongé, des accords réciproques des Parties, des admissions
faites contre leur propre intérêt et de la présomption juris tantum du
droit international concernant la souveraineté de l'Etat côtier sur les
îles se trouvant dans sa mer territoriale. sauf démonstration parfaitement
claire de la thèse contraire.

6. La définition par Qatar de l'« Etat de Qatar» et par Bahreïn
de l'« Etat de Bahreïn» en l'espèce

43. L'existence d’une péninsule dénommée «la péninsule de Qatar» et
d'un archipel compact appelé «les îles de Bahreïn» sont des données
objectives de la géographie physique. Il en va de même de leur emplace-
ment respectif dans le secteur méridional du golfe Persique. Les Parties
s'opposent toutefois sur l'étendue de leur territoire respectif en tant
qu’Etats. De façon générale, pour Qatar, la géographie physique coïncide
avec la géographie politique; Bahreïn ne partage pas cet avis. Ce qui veut
dire sur le plan pratique que Qatar ne réclame à la Cour aucun territoire
appartenant à l'archipel de Bahreïn dans son sens géographique alors que
Bahreïn revendique, lui, des lieux, des îles, d’autres formations maritimes
ainsi que la mer adjacente appartenant géographiquement à la péninsule
de Qatar.

44. La péninsule de Qatar s’avance vers le nord dans le golfe Persique
à partir de la baie Dawhat Salwah et, à l’est, au sud de Khor al-Udaid.
Elle mesure environ 180 kilomètres de long du nord au sud et 85 kilo-
mètres dans sa plus grande largeur: sa superficie, compte non tenu des îles,
est de 14 000 kilomètres carrés environ. Ses ports principaux sont Doha.
la capitale, et Umm Said à lest de la péninsule. Pour Qatar, l'Etat de
Qatar est territorialement constitué par la péninsule de Qatar, y compris
évidemment Zubarah; les îles voisines de la péninsule situées entièrement
ou partiellement dans la mer territoriale de Qatar, telles que les îles
Hawar et l'île de Janan; et les autres formations maritimes situées dans
cette mer territoriale. notamment les hauts-fonds de Fasht ad Dibal et de
Qit’at Jaradah. Bahreïn conteste cette définition de l'étendue territoriale
de l'Etat de Qatar.

45. Bahreïn. pour sa part, prétend être un «Etat archipel» qui, selon
lui, englobe les «îles de Bahreïn» proprement dites, toutes les îles et
autres formations maritimes et eaux situées entre cet archipel et la côte
occidentale de la péninsule de Qatar, y compris les îles Hawar et l'île de
Janan, les hauts-fonds de Fasht ad Dibal et de Qit’at Jaradah ainsi que la
«région dite de Zubarah» dans la partie continentale de la péninsule de
Qatar. Il revendique également quelques droits mal définis — affectant le
tracé de la limite maritime unique dans le secteur nord de la zone — sur
certains anciens bancs d’huitres perlières du Golfe, qu'il qualifie de «bancs
d’huitres perliéres de Bahreïn». Un certain nombre de ces bancs se situent
à l'est d’une perpendiculaire idéale joignant le point le plus septentrional
de la péninsule de Qatar et la ligne médiane du golfe Persique. Qatar

240
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 277

conteste cette définition politique que donne Bahreïn de l’étendue terri-
toriale et maritime de l’Etat de Bahreïn.

46. Les considérations qui précédent sont essentielles pour bien com-
prendre les thèses respectives des Parties. J’estime par conséquent néces-
saire de formuler dans la présente introduction quelques observations sur
la manière dont les Parties définissent en général leur étendue territoriale
et maritime sous réserve des précisions d’ordre matériel et juridique qui
seront apportées dans la suite de la présente opinion. Je commencerai par
une vérité d’évidence, a savoir l'absence de concordance entre géographie
physique et géographie politique. Il arrive certes qu'elles coincident dans
le cas de certains Etats, mais non dans celui d’autres. Mais la question que
la Cour est appelée à résoudre est de savoir si elles coincident dans le cas
des Etats parties à la présente instance.

47, M'est dès lors incompréhensible la décision de présenter à titre de
preuves des cartes de diverses régions du monde où une île donnée située
dans la mer territoriale de l'Etat A appartient à l'Etat B. Cela peut certes
se justifier si l'Etat B est titulaire d’un titre territorial sur l’île en cause.
Mais si l'Etat B n'est pas en mesure de rapporter la preuve d’un tel titre,
le droit international présume que l’île appartient à l'Etat A du fait même
qu'elle se situe dans sa mer territoriale. Il s'ensuit que l'Etat qui reven-
dique une île située dans la mer territoriale d’un autre Etat doit rapporter
la preuve de son titre sur cette île et doit également prouver que ce pré-
tendu titre est de nature à supplanter le titre que l'Etat côtier tire sépa-
rément ou cumulativement de ladite présomption du droit international
ou d’autres principes et règles juridiques éventuellement applicables.

48. La charge de combattre une présomption juris tantum incombe à
la partie qui avance la thèse contraire. L'une des faiblesses les plus graves
sur le plan juridique de la «procédure» britannique de 1938-1939 au sujet
des îles Hawar c'est qu'elle a précisément été conçue et organisée à
rebours. Elle n’est intelligible que si l’on tient compte de la «décision pro-
visoire» britannique antérieure de 1936. C'est cette «décision provisoire»
initiale et non rendue publique à l’époque qui a effectivement permis de
faire abstraction de la présomption juris tantum du droit international.
Aussi viserons-nous dans la présente opinion la «procédure» britannique
au cours des années trente dans son intégralité, c'est-à-dire l'ensemble de
la «période de 1936 à 1939».

*

49. La meilleure façon en l’espéce de déterminer si géographie phy-
sique et géographie politique coincident et dans quelle mesure — en ce qui
a trait à la définition large retenue pour l'étendue territoriale ou maritime
des Parties en tant qu’Etats — c’est de s'intéresser plus particulièrement
aux définitions retenues par Bahrein car celui-ci est la Partie qui nie cette
concordance non seulement pour Qatar mais aussi pour lui-méme.

50. La géographie physique nous apprend que «les iles de Bahrein»
constituent un archipel compact situé a mi-distance le long du golfe Per-

241
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 278

sique entre le flanc occidental de la péninsule de Qatar et la partie du lit-
toral souvent appelée la côte du Hasa ou la côte de Qatif, qui va de Ras
Tannurah au nord jusqu’à l'extrémité du Dawhat Salwah à la ville saou-
dienne de Salwah. Cet archipel se compose: 1) de l’île de Bahreïn elle-
même (appelée autrefois « Awal») qui est l'île principale du groupe et qui
mesure 43 kilomètres de longueur environ du nord au sud et 18,8 kilo-
metres de large dans sa plus grande partie; Al Manamah, la capitale, se
trouve sur cette ile; 2) de deux autres iles principales habitées, la plus
grande étant Al Muharrag et l’autre Sitrah, qui se trouvent au nord-est et
à l’est de l’île de Bahreïn; 3) des deux petites îles d Umm Na’asan et Nabi
Salih; et 4) d’un certain nombre dilots et autres formations maritimes
voisines d'importance mineure, La superficie de cet archipel, définie par
la géographie physique, est de 652,8 kilomètres carrés environ.

51. Ainsi se présente l'archipel de Bahreïn du point de vue de la géo-
graphie physique. Mais le terme «Bahreïn» seul s’est également vu confé-
rer par le passé d’autres significations géographiques. Il a par exemple
servi à désigner uniquement l’île de Bahreïn ou « Awal» ou le groupe des
trois îles principales de l'archipel, à savoir l’île de Bahreïn, Al Muharraq
et Sitrah, à l'exclusion des autres petites îles et flots. En d’autres termes,
le vocable «Bahreïn» a pu parfois désigner dans certains anciens docu-
ments ou contextes exclusivement une partie de «l'archipel de Bahreïn»
proprement dit. Par exemple, les écrits relatant la conquête de Bahreïn
par la Perse en 1783 mentionnent «Vile de Bahreïn» ou «Awal» comme
seul territoire conquis. Il n’est pas fait état des autres îles de l’archipel. Le
ou les modes par lesquels l'Etat de Bahreïn a acquis un titre sur les autres
îles sont inconnus de la Cour. J’oserais aller jusqu'à affirmer que les
thèses de la proximité ou contiguité ne sont probablement pas étrangères
à l'interprétation voulant que le titre de Bahreïn s’étendait à l’ensemble
de l’archipel de Bahreïn dès lors que l’île principale de Bahreïn avait été
conquise. La carte figurant dans l’article de J. Theodore Bent intitulée
«Les îles de Bahreïn dans le golfe Persique», publiée en 1890 dans les
Proceedings of the Royal Geographical Society (reproduction en réduc-
tion de cartes de l’Amirauté) définit l'archipel des «îles de Bahreïn» ainsi
qu'il est indiqué au paragraphe précédent. (Voir ci-après, p. 448, carte
n° | de la présente opinion.)

52. A l'inverse, il est aussi historiquement vrai que le nom «Bahreïn»
a été utilisé par le passé dans son sens géographique, ainsi que le recon-
naissent Lorimer et d’autres, comme visant à la fois «les îles de Bahreïn»
et certaines régions sur le continent, telles que le Hasa, le Qatif et le pro-
montoire de Qatar, et même comme visant toute la partie sud-ouest du
golfe Persique de Ruus al-Jibal jusqu’à l'embouchure du Chatt al-Arab.
On trouve confirmation de cet usage géographique du terme «Bahreïn»
dans quelques-unes des plus anciennes cartes soumises à la Cour. Sur la
carte accompagnant le rapport de 1879 du capitaine E. L. Durand, ce
nom y revêt trois sens différents selon le contexte; il vise: 1) l'archipel de
Bahreïn (le rapport a pour titre «Rapport sur les îles de Bahreïn»);
2) l'île de Bahreïn ou Awal (l'île principale de l’archipel est appelée

242
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 279

simplement «Bahrein»); et 3) la péninsule de Qatar appelée «El
Bahreïn».

53. Dans son Gazetteer of the Persian Gulf, Oman and Central Ara-
bia, Lorimer parle d’abord de l’«île de Bahreïn» et de chacune des autres
îles faisant partie du groupe de Bahreïn pour ensuite énumérer, dans
l’article consacré à la «principauté de Bahreïn», les îles de l’archipel de
Bahreïn constituant cette principauté. Pour Lorimer donc, le Bahreïn
politique, à savoir la «principauté de Bahreïn», coïncidait dans la pre-
mière décennie du XX siècle avec l’archipel appelé en géographie phy-
sique «les îles de Bahreïn» proprement dites. Dans l'article intitulé «La
principauté de Bahreïn», article influent à l'époque, Lorimer définit sous
la rubrique « Etendue et importance» le Bahreïn politique incontesté dans
les termes suivants:

«L'Emirat actuel de Bahreïn se compose de l’archipel formé par
les îles Bahreïn, Muharrag, Umm Na'asan, Sitrah et Nabi Salih et par
un certain nombre d’îlots et rochers plus petits qui sont énumérés
dans les articles relatifs aux îles. Considérés ensemble, ils forment un
groupe compact situé pratiquement au milieu du Golfe ... et qui peut
être désigné de façon pertinente, puisqu'il n’a pas de nom reconnu,
comme le golfe de Bahreïn. » (Mémoire de Qatar, vol. 3, annexe IL.3,
p. 88.)

54. L’« Etat archipel de Bahreïn», défini par Bahreïn dans la présente
procédure et pour ses propres fins, n’a certainement pas grand-chose à
voir avec l’archipel formant la «principauté de Bahreïn» de Lorimer. Le
premier a une superficie bien plus importante tant du point de vue ter-
restre que maritime. Et ce «nouveau Bahreïn» ainsi élargi n’est pas non
plus le Bahreïn qui existait à l’époque de la médiation entreprise par
l'Arabie saoudite ou au 8 juillet 1991, date d'introduction de la présente
instance par Qatar, ou encore même le Bahreïn qui s'est présenté devant
la Cour en 1994 et 1995 lors de la phase de l'affaire portant sur la com-
pétence et la recevabilité. Il s’agit la d’un autre Bahreïn quant à l'étendue
territoriale et maritime qu'il revendique.

55. Bahreïn n’a pas été en mesure de produire à la Cour un instrument
international ou interne quelconque qualifiant l'Etat de Bahreïn d'«Etat
archipel» et possédant les dimensions qui lui sont attribuées en l'espèce.
Absolument pas un. [l prie à vrai dire la Cour de faire une déclaration en
ce sens en lieu et place de l'Etat de Bahreïn. Il invoque à cet effet la par-
tie IV de la convention de 1982 sur le droit de la mer. Qatar n'y est pas par-
tie et ne reconnaît pas cette partie de la convention comme étant décla-
ratoire du droit international coutumier. Bahreïn, quant à lui, est partie à
la convention de 1982 mais ne s'est cependant pas acquitté de l'obligation
claire et nette que lui imposait de remplir avant l'introduction de la

243
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 280

présente instance le paragraphe 9 de l’article 47 de la convention en ce qui
a trait au tracé de lignes de base archipélagiques:

«L'Etat archipel donne la publicité voulue aux cartes ou listes de
coordonnées géographiques et en dépose un exemplaire auprès du
Secrétaire général de l'Organisation des Nations Unies»

ainsi que des autres obligations que d’autres articles de la partie IV de la
convention de 1982 mettent à charge des Etats archipels, obligations qui
étaient des éléments essentiels de l'accord conclu dans cette partie de la
convention.

56. Même si la partie IV de la convention de 1982 faisait déjà partie du
droit international coutumier, les lignes de base archipélagiques de
Bahreïn prétendument fondées sur cette partie IV ne seraient pas oppo-
sables à Qatar à quelque fin que ce soit, du point de vue territorial ou
maritime. Le droit international conventionnel ou général ne connaît pas
d’« Etat archipel secret», alternant apparitions et disparitions sur la scène
judiciaire internationale ou sur la scène des relations internationales en
général. Se pose là une question de bonne foi. Quoi qu'il en soit, il vaut
la peine de relever à ce stade que la partie IV de la convention de 1982
n'énonce aucune règle particulière pour la délimitation du territoire mari-
time d'Etats archipels avec d’autres Etats. En matière de délimitation
maritime, les Etats archipels, tout comme les autres Etats, sont assujettis
aux mêmes normes que celles que prévoient d’autres parties de la conven-
üon de 1982 et le droit international général.

57. De plus, l'Etat archipel autoproclamé de Bahreïn se singulariserait
en l'espèce par le fait de revendiquer un titre territorial sur une région du
continent, la «région dite de Zubarah», et d'y avoir toujours exercé son
autorité et son contrôle (la thèse générale de Bahreïn au sujet de Zuba-
rah). Dans de telles conditions, comment Bahreïn peut-il se qualifier
d'«Etat archipel» au sens de la partie IV de la convention de 1982 sur le
droit de la mer? La thèse et la revendication de Bahreïn sur Zubarah
contredisent totalement la définition que l’article 46 de la convention de
1982 donne des termes «Etat archipel» et «archipel» car Bahreïn ne
plaide pas à titre subsidiaire sa qualité d’« Etat archipel» autoproclamé
au sens de la partie IV de la convention. Bahreïn fait valoir en l'espèce
qu'il est un tel «Etat archipel» avec ou sans la «région dite de Zubarah».
Une aussi monumentale contradiction demeure pour moi une énigme qui
ne trouve aucune explication satisfaisante du point de vue logique ou
juridique ou des deux points de vue à la fois.

58. Compte tenu de ce qui précède, je ne puis que rejeter, comme le
fait l'arrêt. la prétention de Bahreïn à la qualité d’« Etat archipel» au sens
de la partie IV de la convention de 1982 sur le droit de la mer et, par
conséquent, tout droit qu’aurait l'Etat de Bahreïn à tracer des lignes
archipélagiques droites comme le prévoit l’article 47 de cette conven-
tion.

244
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 281
PREMIERE PARTIE. LES QUESTIONS TERRITORIALES

SECTION A. LE TITRE ORIGINAIRE DE QATAR SUR L’ENSEMBLE DE LA PENINSULE, Y
COMPRIS SUR ZUBARAH ET LES ÎLES HAWAR ET L'ÎLE DE JANAN ADJACENTES

A. La distinction fondamentale entre titre «originaire» et titre «dérivé» et
autres questions générales de droit international

59. Le problème de l'établissement d’un titre territorial est au centre
des écritures et plaidoiries des Parties sur les «questions territoriales» en
litige. Les deux Parties y ont consacré une part considérable de leur temps
et de leur argumentation au soutien de leurs revendications respectives de
souveraineté sur Zubarah, les îles Hawar et l’île de Janan. Aussi la Cour
dispose-t-elle d’une masse considérable de données historiques, diploma-
tiques et géographiques pertinentes ainsi que d’autres données factuelles et
juridiques. Dans la présente partie de l'opinion, nous nous efforcerons de
recenser les conclusions juridiques les plus importantes se dégageant de
l'application du droit international général à ces données en tenant compte
de certaines notions et classifications simples mais tout à fait fondamen-
tales en matière d'établissement de titre sur un territoire terrestre.

60. La première distinction absolument élémentaire à opérer dans les
circonstances de l'espèce est celle qui existe entre titre originaire et titre
dérivé. La première de ces deux notions fait intervenir pour la question de
la définition du titre à un territoire un élément constitutif lié à la nais-
sance même de l'entité politique ou de l'Etat en cause en tant qu’entité
territorialement indépendante ou distincte. Cet élément constitutif fait
défaut dans la seconde notion, notamment dans l'hypothèse de l’acquisi-
tion d’un titre par un Etat ou une entité politique déjà en existence.
Depuis les auteurs classiques, la doctrine juridique internationale dis-
tingue entre ces deux notions lorsqu'elle parle par exemple de titre «ab
origine» ou d'acquisition de titre « par gains» de territoire.

61. Il s'ensuit que définir le titre originaire sur le territoire d'Etats en voie
de formation ou nouveaux est une opération juridique fondamentalement
différente de celle qui consiste à se prononcer sur des accroissements ou
amputations postérieurs de territoire. Cette différence ne peut que trou-
ver son expression dans le poids relatif attribué aux différents modes
d'acquisition de titre reconnus en droit international, opérant séparé-
ment ou conjointement. Les considérations politiques, la consolidation
historique, la reconnaissance, les présomptions juridiques, l’auto-
détermination, la commune renommée, le consentement tacite, y compris
l’acquiescement et la tolérance, etc., jouent un rôle juridique bien plus
décisif dans le cas de la formation d’un titre originaire que dans l'hypo-
thèse de l'acquisition ou de la perte de territoire par un Etat ou une entité
politique déjà en existence survenant à la suite de la mise en œuvre de
modes d'acquisition tels que l'occupation d'un territoire sans maitre, les
accroissements progressifs et autres adjonctions de territoire sous l'effet
de causes naturelles, la cession par traité, etc.

245
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 282

62. Par exemple, la constitution ou la reconstitution d’un Etat doté
d’un territoire donné n'est pas une question qui pourrait être tranchée en
se contentant d’invoquer ou d’appliquer les critères définis dans l'affaire
de l'Ile de Palmas ou dans d’autres affaires du même genre. D'où il suit
qu'il convient d’aborder avec une très grande circonspection les ques-
tions, telles que le rapport existant entre le titre juridique et les effectivités
le cas échéant, si l'opération juridique en cause vise à définir l’assise du
territoire primitif d’un Etat donné ou d'une entité politique et territoriale
donnée. Dans ce dernier cas de figure, le principe de l’effectivite, envisagé
en tant qu’appréhension ou possession effective ou réelle, joue dans un
premier temps un rôle plus discret que dans le cas de l’accroissement du
territoire d'un Etat par voie de gains.

63. Les critères servant à définir le territoire d’un Etat à la date de sa
constitution ou reconstitution ne sont pas nécessairement les mêmes
que ceux retenus par Huber pour trancher la question du titre territorial
sur une île située dans le Pacifique dans une affaire opposant les Etats-
Unis et les Pays-Bas, et ils ne se limitent pas non plus exclusivement à
ceux-ci. Par exemple, dans son avis consultatif sur la question de la
Jaworzina (1923), la Cour permanente de Justice internationale a con-
sidéré la reconnaissance comme l’un des éléments constitutifs du titre
territorial de la Pologne et de la Tchécoslovaquie reconstituées comme
Etats indépendants (C.P.J.I. série B n° 8, p. 20). La reconnaissance
n’a pas joué un rôle semblable dans l'arbitrage relatif à l’/le de Palmas
(1928).

64. La manière selon laquelle les cours et tribunaux internationaux
sont normalement saisis de revendications territoriales tend à occulter la
distinction dont il s’agit du fait que, dans la majorité des cas, les parties
invoquent un titre dérivé plutôt qu'un fitre originaire. Ce n’est certaine-
ment pas le cas en l’espèce car Qatar tout autant que Bahreïn ont déve-
loppé leur argumentation comme s’ils étaient l’un et l’autre titulaires du
titre originaire sur le territoire de Zubarah, des îles Hawar et de l'île de
Janan. Les revendications originaires respectives des Parties reposaient
sur l'affirmation selon laquelle les territoires en litige appartenaient à
celui qui les revendique depuis leur origine même en tant qu’entités poli-
tiques ou Etats individualisés.

65. Dans la présente section de l'opinion, j'examinerai par consé-
quent un certain nombre d'événements historiques ainsi que d’autres
éléments de fait et de droit pertinents afin d’être en mesure de tirer cer-
taines conclusions sur le titre territorial originaire de Qatar et de
Bahreïn à l’époque de leur constitution en deux entités politiques dis-
tinctes dans le contexte international du Golfe. Cette démarche permet-
tra à mon avis d'élucider certaines questions et rendra par conséquent
superflues les argumentations, propositions, revendications ou thèses
en sens contraire de l’une ou de l’autre Partie. Je suis aussi convaincu
qu'une analyse approfondie de la question de l'étendue territoriale du
titre originaire en l'espèce contribuera en dernière analyse à la résolu-
tion des questions territoriales litigieuses car l’ensemble des éléments de

246
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 283

preuve à ce sujet sont bien plus révélateurs que toute argumentation
fondée sur le mérite respectif des thèses des Parties à la lumière du droit
international.

66. I] y a aussi Heu de relever que les termes «titre» et «mode d’acqui-
sition» où «mode» ne sont pas utilisés indifféremment dans la présente
opinion. Par «titre», nous visons exclusivement le droit à la souveraineté
quand il est acquis, ou sa source ou son fondement même. Cette précision
s'impose car ce terme est parfois utilisé pour désigner à la fois le proces-
sus d’acquisition du droit ou sa source, et même de temps en temps le
document établissant ce droit. Je n’emploierai pas le terme «titre» pour
décrire le processus effectif par lequel s’acquiert le titre ou la souveraineté
territoriale. Je me servirai dans ce cas de l'expression «mode d’acquisi-
tion» ou «mode» simplement. Le droit international connaît plusieurs
modes ou combinaisons de modes d'établissement ou d’acquisition d’un
ütre territorial. Je n’exclus à priori aucun de ces modes. Dans la présente
opinion, le terme «mode» n’est rien d’autre qu’une description concrète
d'un mécanisme factuel ou juridique qui, pour le droit international —
système objectif de référence —, est susceptible d’engendrer, par lui-
même ou en conjonction avec d’autres mécanismes, un titre sur le terri-
toire en cause. En d’autres mots, le «mode» est le préalable et le «titre»
la conséquence.

67. Quant aux «modes d'acquisition», à savoir les préalables, la dis-
tinction classique opérée entre les modes découlant d’une situation de fait
et ceux découlant d’une situation de droit ne me pose aucune difficulté.
Le caractère factuel ou juridique du processus d'acquisition est sans
importance à la condition, cela va sans dire, que celui-ci soit susceptible
d’engendrer un titre territorial en droit international dans les circons-
tances particulières de l’affaire en cause. La conséquence, c’est-à-dire
le «titre», vise toujours en revanche une situation de droit. S'agissant du
«titre originaire» sur les territoires de Qatar et de Bahreïn, je signalerai
aussi que ces deux Etats sont, comme il a déjà été indiqué, le résultat
d’une évolution et que la consolidation historique est dès lors appelée à
jouer un rôle primordial.

68. Charles De Visscher et d’autres auteurs ont attiré l’attention sur le
mode d'établissement d’un titre sur un territoire par consolidation histo-
rique, c’est-à-dire le processus par lequel des titres relatifs au départ se
trouvent consolidés par l’action du temps vis-à-vis d’un autre Etat ou
d’autres Etats et, à terme, erga omnes par l'application de certaines règles
de droit international qui confortent l'élément constitutif initial du titre.
Schwarzenberger a défini ces règles comme suit:

«Il s'ensuit que les titres territoriaux obéissent principalement aux
règles qui fondent les principes de la souveraineté, de la reconnais-

247
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 284

sance, du consentement et de la bonne foi. L’action conjuguée de ces
régles peut transformer des titres relatifs en titres absolus. En régle
générale, il [le titre] est l'aboutissement d'un processus progressif
s’étalant dans le temps, que la Cour internationale de Justice a judi-
cieusement qualifié de consolidation historique du titre.» (/nterna-
tional Law as Applied by International Courts and Tribunals, vol. 1,
3° éd., 1957, p. 309.)

69. Les règles présidant à l'établissement d’un titre sur un territoire
sont en fait des règles découlant dans la pratique des Etats de l’un ou
l’autre des principes de droit international mentionnés dans la citation
qui précède. C’est en analysant dans une perspective historique l’action
conjuguée de ces règles dans les circonstances particulières de l’espèce
qu'il est possible de conclure à la consolidation d’un prétendu titre ori-
ginaire et à son opposabilité juridique à un ou plusieurs autres Etats. Il
faut aussi tenir compte des facteurs liés au droit intertemporel car ces
principes et les règles qui en découlent peuvent avoir évolué au fil du
temps. On peut toutefois tenir pour acquis, en ce qui a trait aux aspects
intertemporels de la présente instance, que des droits de souveraineté
envisagés dans l’abstrait avaient déjà été supplantés en droit international
par une notion de souveraineté fondée sur la possession effective telle que
celle-ci a été définie par la doctrine et par la jurisprudence des cours et
tribunaux internationaux à partir du XIXS siècle.

70. J'accepte toutefois naturellement la règle dont il s'agit dans son
intégralité, c'est-à-dire avec toutes les conditions, présomptions et restric-
tions qui l’accompagnent. Par exemple, si le prétendu titulaire du titre sur
un territoire abandonne celui-ci, l'exercice unilatéral de compétences sur
ce territoire par un autre sujet de droit est un moyen efficace d’acquérir le
titre territorial. Dans ce cas, comme dans celui d’un territoire sans maitre,
l'exercice unilatéral de la compétence territoriale, par exemple par l’occu-
pation, peut constituer la source ou le fondement d'un titre territorial.
S'agissant des présomptions, la règle prévoit que le titre sur le territoire
englobe les dépendances de celui-ci, telles que ses espaces maritimes et les
îles adjacentes situées entièrement ou partiellement dans sa bande de mer
territoriale. Le titre sur ces dépendances n’exige pas l'exercice continu et
pacifique de la compétence et de fonctions étatiques sur celles-ci, mais
bien sur le territoire principal dont elles relèvent. La règle présume le
contrôle effectif des dépendances. De plus, l'intensité et la continuité de
l'exercice de l'autorité ou de l'emprise physique qu’exige la règle en géné-
ral sont réduites dans certains cas en raison notamment de la nature du
territoire, de la présence ou de l’importance numérique de sa population,
des besoins effectifs, etc.

71. En plus des règles qui viennent d'être mentionnées, qui découlent
du principe de la souveraineté, la présente opinion tiendra aussi compte
de celles découlant des principes de la reconnaissance, du consentement
et de la bonne foi en raison du rôle tout aussi fondamental qu'elles jouent
dans la consolidation historique du titre sur un territoire. Il arrive parfois

248
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 285

méme que la reconnaissance et le consentement constituent une source ou
un fondement indépendant d’un titre territorial. La reconnaissance et le
consentement revétent une importance particuliére car ils empéchent,
indépendamment de la faiblesse initiale d’un titre, les Etats qui recon-
naissent celui-ci ou y donnent leur consentement d’en contester ultérieu-
rement la validité. Ils tendent d’ailleurs avec le principe de la bonne foi
à créer des situations d’estoppel. La reconnaissance permet de trans-
former un titre relatif en un titre absolu. Le consentement, dans son
acception la plus large, qui englobe non seulement celui qui est exprimé
dans un traité, accord ou autre engagement officiel, mais aussi l’acquies-
cement, la tolérance et toute autre forme de consentement tacite, est
aussi un critère primordial pour statuer sur l'établissement, le maintien
et l'opposabilité d’un titre territorial.

72. Quant au rapport existant entre le «titre» et les effectivités, la
norme du droit international est claire: en présence d'un titre, le rôle des
effectivités est toujours subsidiaire. La primauté juridique du titre est
incontestable en droit international. Lorsqu’elles contredisent le titre, les
effectivités voient disparaître le poids juridique qui peut leur être accordé
dans d’autres circonstances. Ce n'est qu’à défaut de titre ou de la preuve
de celui-ci que les effectivités peuvent jouer un rôle déterminant, si les
autres circonstances le permettent, pour désigner le titulaire du titre.
Dans les autres cas, les effectivités peuvent servir soit à confirmer le titre,
soit éventuellement, si celui-ci n'est pas parfaitement incontestable, à
l'interpréter, et ce compte tenu toujours dans des cas concrets de la
nature du «titre» invoqué et des spécificités de la norme de droit inter-
national applicable en l'espèce.

73. Il semble en principe que les Parties s’accordent pour dire que le
«titre» prime les effectivités en tant que facteur générateur de souverai-
neté. Mais je suis moins certain du sens qu’elles attribuent au terme
«effectivités». Les conseils dans la présente instance et plus particulière-
ment ceux de Bahreïn ont d’ailleurs utilisé le terme «effectivités» pour
désigner tout si ce n'est le «titre» et, même dans certains contextes et non
sans contradictions, le «titre» lui-même. Je ne saurais accepter un tel
abus du langage juridique. En règle générale, ce terme décrit en droit
international le fait de l'exercice intentionnel de la compétence ou de
fonctions étatiques dans un territoire donné indépendamment du droit à
cet exercice, c'est-à-dire de la question de la détermination du titulaire du
titre. Les effectivités ne constituent donc pas un «titre» en elles-mêmes
mais un élément de fait qui peut confirmer le «titre» ou qui, dans cer-
taines circonstances et dans le respect de certaines conditions établies par
le droit international, peut conduire à l'acquisition d’un «titre». Les effec-
tivités peuvent être ainsi un «mode» d'acquisition du «titre» dans ces cir-
constances et conditions, mais elles ne constituent pas un «titre» en elles-

249
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 286

mémes méme dans ces cas de figure. Pour déterminer si les effectivités
valent «titre», il faut se reporter aux régles du droit international et tenir
dûment compte des circonstances particulières de l'affaire (nature des
actes, défaut de titre antérieur, etc.).

74. Par exemple, à défaut de titre, l'occupation en tant que manifesta-
tion de l’effectivité peut être considérée comme constitutive d’un «titre»
ou comme «vallant] titre» pour reprendre l’expression employée par
Huber dans l'arbitrage relatif à l’Zle de Palmas. Mais ce n'est pas chaque
forme d'occupation qui constitue une effectivité susceptible d’engendrer
un titre ou de valoir titre en droit international. Comme l'explique Huber
lui-même, il faut que cette occupation soit effective, pacifique et continue.
Il faut en outre que le territoire occupé soit une terra nullius ou, comme
l’a expliqué Rousseau, «un territoire soustrait par un acte juridique régu-
lier à une compétence étatique antérieure» («Principes de droit interna-
tional public», Recueil des cours de l’Académie de droit international de
Lu Haye, t. 93 (1958), p. 415). En d’autres mots, l'occupation doit s'exer-
cer sur une terra nullius où un territoire sans maitre pour être susceptible
d’engendrer, si les autres circonstances le permettent, un titre territorial
en droit international. Quant à la nature des actes eux-mêmes, la Cour a
précisé dans sa jurisprudence que ceux-ci doivent être accomplis à titre de
souverain. Ce qui exclut de la notion d’effectivités au sens du droit inter-
national les actes accomplis par des personnes physiques ou des groupes
agissant à titre privé ou pour leurs propres fins.

75. Outre le cas où il y a occupation effective, pacifique et continue
d'une terra nullius, les effectivités peuvent également avoir un rôle à jouer
comme preuve d’un titre revendiqué sur un territoire acquis par un autre
mode que l’occupation ou de l’exercice de ce titre. Mais encore une fois
chaque acte invoqué comme effectivité ne constitue pas nécessairement
en droit international une effectivité pouvant être admise en tant que
preuve du titre ou de l'exercice de celui-ci. Les actes doivent être des actes
publics et pacifiques de nature étatique, c’est-à-dire être une manifesta-
tion de l’autorité étatique attribuable à l'Etat en cause. L'acte en ques-
tion, s’il n’a pas été accompli à titre de souverain ou n’est pas attribuable
en tant que tel à l’Etat en cause, ne vaudrait pas preuve du titre territorial
ou de l’exercice de celui-ci.

76. Au demeurant, les effectivités ne sont pas la seule manifestation ou
le seul mode de preuve du titre dont il faille tenir compte. Le comporte-
ment général des parties, englobant le cas échéant les aveux et les actes de
reconnaissance émanant de tierces parties intéressées, est plus souvent
révélateur du titulaire du titre, surtout s’il s’agit d’un titre originaire, que
de prétendues effectivités qui plus souvent que non laissent fortement
à désirer. Reste enfin l'élément intertemporel. Les cours et tribunaux
internationaux ont recours aux «dates critiques» et aux «périodes
critiques» pour distinguer les effectivités recevables dans un cas donné
d'autres prétendues effectivités éventuelles. Sans oublier que le statu quo
dont conviennent les parties au différend entre lui aussi en ligne de
compte.

250
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 287

B. Les origines des familles régnantes de Qatar et de Bahreïn et l'éta-
blissement des Al-Khalifah dans les îles de Bahreïn en 1783

77. Le «système tribal» était le mode d'organisation socio-politique
ayant cours antérieurement dans la péninsule Arabique, la plupart des
tribus bédouines étaient nomades /bedu) même s’il y avait aussi des tri-
bus et des personnes sédentarisées {hadar ) principalement dans les zones
et villes situées le long de la côte. La sédentarisation des tribus a pris du
temps, elle ne s’est pas faite d’un seul coup ou de manière uniforme. C’est
ainsi que tribus nomades et tribus sédentarisées ont longtemps coexisté,
du moins dans la région du promontoire de Qatar. Il y avait aussi des
tribus partiellement nomades. Mais les hadar ont fini par dominer la vie
politique du fait de l’importance économique fondamentale de la mer
(commerce, pêche perlière, etc.). La plupart des tribus qui ont atteint le
promontoire de Qatar par la voie terrestre sont originaires d'Arabie cen-
trale, y compris les familles régnantes actuelles de Qatar et de Bahreïn.

78. Selon Qatar, la tribu des Al-Maadid, y compris les aïeux de la
famille des Al-Thani, ainsi que les Al Bu Kawara qui leur étaient étroi-
tement liés, émigrérent d’Ashayquir dans le Washm à Jabrin, oasis située
en Arabie centrale, et de la dans la péninsule de Qatar où ils s’installèrent
d’abord a son extrémité sud-ouest prés de Salwah, pour ensuite se dépla-
cer vers le nord-ouest, dans la région de Zubarah et prés de Ruways ou le
groupe des Al-Maadid s’installa tandis que les Al Bu Kawara se diri-
gèrent vers le nord-est de la péninsule où ils entreprirent de construire
la localité de Fuwayrat a proximité de Musallam a Al-Huwayla.
Le peuplement de la partie nord-est de Qatar s’accéléra lorsque les Al-
Khalifah partirent pour Bahreïn et que la région de Zubarah fut
détruite. C'est à Fuwayrat que vint s'installer Thani, qui donna son
nom à la dynastie. Par la suite, Mohamed bin Thani quitta Fuwayrat
pour s'installer à Doha, devenant le gouverneur de Bida et s'élevant
au rang de cheikh suprême de Qatar dans les années 1850.

79. Quant à Bahreïn plus particulièrement, mais aussi de façon géné-
rale, la famille des Al-Khalifah est une branche ou section de la tribu des
AlL-Utub. Il semble que celle-ci, qui était elle aussi originaire d'Arabie
centrale, soit d’abord arrivée dans la péninsule de Qatar et qu'elle se soit
installée en 1715 dans la région de Zubarah où ses membres demeurèrent
près de deux ans, après quoi ils se rendirent au Koweït. Là, la tribu se di-
visa en trois branches: les Bin Khalifah, dont descend la famille de lac-
tuel souverain de Bahreïn, les Bin Sabah et les Al-Jalahma. En 1766, les
branches Bin Khalifah et Al-Jalahma quittèrent Koweït pour se rendre
à Bahreïn, qui était occupé par les Persans depuis 1753 et, de là. dans
la péninsule de Qatar où, en 1768, elles construisirent un fort dénommé
Al-Murair, à quelque distance des murs de la ville de Zubarah (à 1,5 kilo-
mètre environ). Ils s’installérent pendant dix-sept ans environ dans la
région de Zubarah, contribuant au développement de l’activité perlière de
la ville et y acquérant une position assez prééminente.

80. Mais en 1783, les Utub (c’est-à-dire les branches des Bin Khalifah

251
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 288

et des Al-Jalahma), avec l'aide d’autres tribus arabes, y compris des tri-
bus qataries, s'emparèrent de Bahreïn qu’elles enlevérent aux Persans en
représailles à des attaques lancées antérieurement contre la ville de Zuba-
rah par le gouverneur persan de Bahreïn. A l'issue d'une lutte pour la
conquête du pouvoir sur l’île, les Bin Khalifah devinrent la famille
régnante à Bahreïn et s’installèrent sur l’île tandis que la branche des Al-
Jalahma revint à Qatar. En d’autres mots, les Al-Khalifah abandon-
nèrent l'emplacement où ils s'étaient installés dans la région de Zubarah.
Le premier souverain Al-Khalifah de Bahreïn fut Ahmad bin Khalifah,
appelé par la suite Ahmad le conquérant.

81. Dans le «système tribal». les liens entre une tribu et un territoire
s’établissaient par le fait même de l’«implantation». Si une tribu aban-
donnait le lieu où elle s'était installée, ses liens territoriaux disparaissaient
bien qu'il se pût que subsistent des liens personnels avec d’autres cheikhs,
tribus ou branches de tribus, mais à distance. En s’installant de leur plein
gré sur Vile de Bahreïn en 1783. les Al-Khalifah ont quitté leur lieu
d'implantation antérieur dans la région de Zubarah et par conséquent la
seule base territoriale dont ils disposaient dans la péninsule de Qatar
depuis leur arrivée en 1766. Les Al-Thani, par contre, n’ont pas quitté la
région de Doha, ils ont toujours conservé cette base territoriale dans la
péninsule de Qatar. C’est ainsi que les tribus locales se sont mises à consi-
dérer ceux qui exerçaient l'autorité à Doha et à Bida comme les chefs de
Qatar bien qu'il ait fallu longtemps à ces derniers pour exercer effective-
ment leur autorité sur l'ensemble des tribus et du territoire de la pénin-
sule. Ecrivant à une époque où les cheikhs de Bahreïn revendiquaient
encore une certaine autorité symbolique sur Qatar, Palgrave signale, dans
son Narrative of a Year's Journey through Central and Eastern Arabia
(1862-1563 }, que:

«Bin Thani, le gouverneur de Biddah est généralement reconnu
comme le chef de toute la province qui dépend elle-méme du sultan
d’Oman; et pourtant, le résident à Biddah n'a en fait que très peu
d'autorité sur les autres villages, où les habitants règlent leurs
affaires avec leur propre chef local, de sorte que Bin Thani n’est
qu'une sorte de collecteur en chef, de percepteur général, dont l’acti-
vité se résume à percevoir le tribut annuel des pêcheurs de perles. »
(Contre-mémoire de Qatar, vol. 2, annexe 11.75, p. 415.)

82. L'installation de la famille des Al-Khalifah dans les îles de Bahreïn,
les Al-Thani étant demeurés eux sur le continent, est un événement his-
torique important pour bien comprendre la suite de l’évolution territo-
riale des deux pays. On peut même ajouter avec le recul qu’à partir de ce
moment même la configuration territoriale future de Bahreïn et de Qatar
en tant qu’entités politiques distinctes s'est ébauchée dans ses grandes
lignes. Bahreïn a commencé à être considéré comme l'archipel formé des
îles de Bahreïn et Qatar comme un pays continental situé dans la pénin-
sule de Qatar, et ce non seulement par les habitants de l'endroit mais

252
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 289

aussi, principalement, par les puissances étrangères que l’histoire allait
appeler à participer à la création et à l’édification des Etats modernes de
Qatar et de Bahreïn.

C. Les effets juridiques découlant de l'établissement des Al-Khalifah
dans les îles de Bahreïn sur le titre territorial

83. En droit international, la possession, pour qu’elle engendre un titre
territorial, exige l'unimus possidendi et le corpus possessionis. Je suis dis-
posé à reconnaître que les Al-Khalifah, après avoir quitté le lieu où ils
s'étaient installés dans la région de Zubarah en 1783, ont parfois, et avec
une intensité variant selon le moment, exprimé un certain animus en ce
qui a trait à la péninsule de Qatar sous le couvert de tentatives visant à se
faire reconnaître une certaine prééminence parmi les tribus qataries ou
certaines de celles-ci, ainsi qu’à éliminer le risque de voir la péninsule se
transformer en une menace pour la sécurité des îles de Bahreïn. Mais cet
animus des souverains Al-Khalifah de Bahreïn n’a jamais débouché sur la
création d’une entité administrative ou territoriale qui leur soit propre
dans la péninsule de Qatar, sur la création d’une entité territoriale ou
politique commune entre les îles de Bahreïn et la péninsule de Qatar ou
une partie de celle-ci, ou encore sur la reconnaissance par les puissances
de l'existence d’une telle entité politique ou administrative commune de
quelque forme que ce soit.

84. S'agissant de l'élément objectif de la possession susceptible d’engen-
drer un titre, il est tout à fait évident à la lumière des documents histo-
riques et diplomatiques présentés par les Parties que Bahreïn n’avait pas
le corpus possessionis dans la péninsule de Qatar entre 1783 et 1868. Pen-
dant cette longue période de près de quatre-vingt-cinq ans. les souverains
Al-Khalifah de Bahreïn n'étaient ni ne prétendaient même être en posses-
sion d’une partie quelconque de la péninsule de Qatar ou d’une des îles
qui lui sont adjacentes. Ce n’est d'ailleurs qu’en 1873 que le souverain de
Bahreïn a saisi les Britanniques de ses premières prétentions sur Zubarah
qui faisait alors partie du kaza ottoman de Qatar! Et ce n’est également
qu'en 1936 que la revendication de Bahreïn à l'égard des îles Hawar a été
soumise aux Britanniques! De 1783 à 1868 par conséquent, les souverains
de Bahreïn n’exerçaient le corpus sur aucun territoire de la péninsule de
Qatar ou d'îles adjacentes à celle-ci, qui ferait d'eux les possesseurs d’un
titre territorial au regard du droit international parce que cette possession
était soit effective soit précaire.

85. La thèse de Bahreïn selon laquelle iJ a exercé effectivement son
autorité de 1783 à 1868 dans la péninsule de Qatar ne repose dès lors pas
sur une sorte de possession effective ou réelle du territoire, mais plutôt
sur une prétendue intention d'exercer sa prééminence dans la péninsule
ainsi que sur de prétendus liens d’allégeance de certaines tribus vis-à-vis
des souverains Al-Khalifah de Bahreïn, les Naim (tribu nomade) dans le
cas de la «région dite de Zubarah» et les Dowasir dans le cas des îles
Hawar. Nous examinerons plus loin ces prétendus «liens d’allégeance».

253
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 290

86. Contentons-nous pour l'instant de souligner que ni le moyen tiré
de Panimus ni celui tiré des liens d’allégeance ne signifiaient que les sou-
verains Al-Khalifah de Bahreïn étaient en possession effective d’un terri-
toire dans la péninsule de Qatar de 1783 a 1868. Bahrein n’est entré en
possession d’une partie de Jazirat Hawar qu’en 1937 à la suite d’une
occupation clandestine opérée après la «décision provisoire» britannique
de 1936 sur les îles Hawar. Il suffit ici de relever que cette occupation, du
fait de la date même à laquelle elle s’est produite et indépendamment de
sa qualification en droit international, ne saurait avoir d’effets rétroactifs
interrompant le processus de formation et de consolidation du titre ori-
ginaire des souverains Al-Thani sur le territoire de l’ensemble de la pénin-
sule de Qatar et des îles qui lui sont adjacentes.

87. De plus, on ne trouve dans le dossier aucun élément attestant
l'exercice par les Al-Khalifah d’une autorité territoriale — même pendant
la période où ils étaient établis dans la région de Zubarah (de 1766 à
1783) — sur d’autres parties de la péninsule de Qatar. Bahreïn affirme
cependant qu’un qudi de Zubarah, relevant de l'autorité des Al-Khalifah,
avait attribué les îles Hawar aux Dowasir. On ne trouve nulle trace de ce
prétendu acte juridictionnel dans les documents présentés à la Cour. Les
conseils de Bahreïn se sont d’ailleurs efforcés de l’établir au moyen de
preuves de seconde main, comme les prétendues «déclarations sous ser-
ment» et les témoignages de particuliers, peut-être intéressés, relatant ce
qu'ils avaient entendu dire (oui-dire).

88. La conclusion générale à laquelle je parviens à ce sujet, c’est que les
Al-Khalifah, après être partis s'installer de leur plein gré dans les îles de
Bahreïn en 1783, ont abandonné leur ancien titre territorial dans la
région de Zubarah et n'ont acquis avant 1868 aucun nouveau titre de
nature territoriale sur cette région ou toute autre région de la péninsule
de Qatar ou sur les îles et étendues maritimes adjacentes à celle-ci.
L'absence de possession effective en droit international, du fait de l’inexis-
tence du corpus possessionis, est manifeste de 1783 à 1868, tout à fait
indépendamment de l’éventuelle prééminence symbolique des Al-
Khalifah parmi les tribus de la péninsule pour des raisons de prestige ou
pour d’autres considérations. I] est aussi parfaitement clair que les Al-
Khalifah, même lorsqu'ils étaient établis à Zubarah (1766-1783), n'étaient
pas les souverains de Qatar. Ils ne constituaient pas, que ce soit avant
ou après 1783, une dynastie régnant sur l’ensemble des tribus et du territoire
de la péninsule de Qatar comme les conseils de Bahreïn se sont employés
à le laisser entendre au cours de la procédure. Qatar n’a dès lors pas à
prouver la perte par les Al-Khalifah de tout titre sur Qatar pour établir
son propre titre originaire, Il incombe à Bahreïn — dans la mesure où il
avance une proposition contraire — de prouver que le titre territorial
existait réellement dans la mesure indiquée et n’est pas devenu caduc à la
suite de l'installation des Al-Khalifah dans les îles de Bahreïn en 1783. Ce
que «les Britanniques» pensaient ou non au cours de la première moitié
du XIX* siècle n’est pas en litige, ce qui l’est c'est ce qui constitue en ce
siècle-là un titre territorial au regard du droit international.

254
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 291

D. La présence de la Grande-Bretagne dans le Golfe et le maintien
de la paix en mer

89. Les Européens arrivèrent au XVII* siècle dans le Golfe qui jouxtait
Pune des routes commerciales vers l'Inde. Les premiers furent les Portu-
gais qui établirent des forts à Ormuz et à Bahreïn. Le monopole commer-
cial que ceux-ci exerçaient dans le Golfe fut d’abord contesté par les
Hollandais qui possédaient des comptoirs sur le littoral persan. Un peu
plus tard vinrent les Britanniques qui, de concert avec la Perse, par-
vinrent à expulser les Portugais du Golfe, le dernier comptoir hol-
landais étant aussi abandonné en 1766. Par la suite, la Grande-Bretagne
exerça un quasi-monopole sur le commerce extérieur dans les ports
du Golfe et demeura la seule puissance étrangère dans la région jusqu’à
l'arrivée des Ottomans quelques décennies plus tard.

90. A la fin du XVIII siècle, d’autres raisons, en plus des intérêts com-
merciaux, pousserent aussi la Grande-Bretagne à s'intéresser davantage
au Golfe. La présence de plus en plus marquée des Britanniques en Inde
faisait du Golfe une zone de grande importance stratégique pour les Gou-
vernements britanniques qui se sont succédé. Le commerce maritime
avait par la même occasion considérablement progressé mais la piraterie
aussi, à un tel point que les Britanniques appelèrent la frange de la côte
méridionale du Golfe la «côte des pirates». A partir de 1797, des navires
britanniques furent attaqués à de nombreuses reprises par des tribus
arabes dirigées par les Qawasim installés à Ras Al-Khaimah. I fallut
vingt-deux ans aux Britanniques, de 1797 à 1819, pour vaincre les tribus
arabes dirigées par les Qawasim.

91. Mais en 1819 d'importantes forces rassemblant des navires britan-
niques et des navires de la Compagnie des Indes orientales parvinrent
finalement à s'emparer de Ras Al-Khaimah. Les Britanniques se ren-
dirent également dans d’autres ports de la «côte des pirates» où ils démo-
lirent leurs moyens de défense militaires ainsi que les grands navires de
guerre qui s'y trouvaient. De telles mesures furent aussi prises contre les
cheikhs de Bahreïn dans les îles de Bahreïn. I] vaut la peine de relever
que, lorsque les Britanniques assurèrent leur mainmise sur le Golfe, les
souverains de Bahreïn étaient déjà établis dans les îles de Bahreïn. Les
premiers contacts entre les Britanniques et les AI-Khalifah ne se firent pas
à l'endroit où ceux-ci s'étaient établis précédemment à Zubarah ou dans
les îles Hawar, mais bien dans les îles de Bahreïn.

92. A la suite de ces événements, les Britanniques signèrent avec cha-
cun des cheikhs des accords comportant l'engagement par ceux-ci de
conclure ultérieurement un traité de paix général. Le traité de paix géné-
ral fut conclu en janvier 1820 et les cheikhs de la côte des pirates ainsi que
les deux cheikhs bahreïnites exerçant le pouvoir dans les îles de Bahreïn
devinrent chacun à leur tour partie à ce traité. Les signataires arabes
s engageaient par celui-ci à s'abstenir à l'avenir de tout acte de pillage et
de piraterie, par opposition à la «guerre reconnue». Le traité comportait
aussi diverses dispositions visant à assurer qu'ils respectent rigoureuse-

255
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 292

ment leurs nouvelles obligations conventionnelles, parmi lesquelles figu-
raient l'adoption par les tribus d’un pavillon distinctif commun et la mise
en place d’un régime d'immatriculation des navires pour en permettre
l'identification.

93. Pour faire respecter le traité de 1820, les Britanniques postèrent des
forces navales permanentes dans le Golfe, qui se chargèrent de réprimer
directement les actes de piraterie commis par la suite, dont plusieurs, esti-
mait-on, avaient été perpétrés par des tribus de Qatar et de Bahreïn. Mais
les actes de piraterie et d'agression entre tribus arabes se poursuivirent, ce
qui avait pour effet de désorganiser le commerce britannique et arabe.
C'est ainsi que fut conclue en 1835, sur la proposition des Britanniques,
une trêve maritime qui fut renouvelée d’année en année. En 1836, les Bri-
tanniques imposèrent aussi une ligne d’interdiction de facto entre la côte
persane et la côte arabique, au-delà de laquelle les tribus ne pouvaient se
livrer à des actes d’hostilité. Un traité de paix maritime perpétuel fut
enfin signé en août 1853 par la Grande-Bretagne et les chefs des «émirats
de la côte la Trêve».

94. La domination britannique a contribué au maintien de la paix
maritime dans le Golfe. Les Britanniques ont par exemple infligé des
amendes et aidé à la récupération de biens pillés. Ils ont aussi été amenés
par la force des choses à intervenir dans des différends locaux, appuyant
parfois un cheikh plutôt que l’autre. Mais l'influence dominante qu'ils
ont exercée dans le Golfe à partir de 1820 sur les affaires des chefs arabes
avait surtout un caractère concret et non juridique. Les initiatives prises
pour établir et maintenir la paix maritime ainsi que d’autres mesures
adoptées en 1838 et 1847 en ce qui concerne la traite des esclaves per-
mirent aux Britanniques d'intervenir pour garantir l’exécution d'obliga-
tions conventionnelles. Mais la Grande-Bretagne n’a pas établi sa supré-
matie sur les chefs arabes pour ce qui est de leurs autres affaires intérieures
ou extérieures. Elle n’a pas non plus revendiqué ou proclamé sa suzeraineté
ou souveraineté sur eux par voie de traité ou par tout autre moyen. En
1892, un nouveau mécanisme de protection a vu le jour, celui des «accords
exclusifs», mais les territoires des différents chefs arabes dans le Golfe ne
sont jamais devenus des territoires de la Couronne britannique.

E. Rupture des liens historiques entre les souverains Al-Khalifah de
Bahreïn et Qatar (1868-1871 )

95. Les Al-Khalifah acquirent leur titre sur les îles de Bahreïn par
conquête, mode d’acquisition de territoires que n’excluait pas le droit
international du XVIII siècle. Mais la consolidation de leur titre sur ces
îles exigea un certain temps car les Al-Khalifah n'étaient point les seuls
acteurs politiques dans la région, sans oublier non plus les luttes de pou-
voir entre les cheikhs Al-Khalifah.

96. De 1783 jusque 1820 environ, les Persans, Mascate et plus parti-
culiérement les Wahhabites s’affrontérent pour exercer leur mainmise sur
l'île de Bahreïn de sorte que les souverains Al-Khalifah furent parfois

256
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 293

obligés de se soumettre à l’une ou l’autre de ces puissances. La menace
était permanente, en premier lieu celle des Wahhabites qui, après avoir
occupé la côte du Hasa en 1795 avec l’aide des Naim (la tribu préten-
dument fidèle aux Al-Khalifah) et d’autres membres de tribus, mirent le
siège devant Zubarah et d'autres localités du nord de la péninsule de
Qatar. En 1802-1803, les Wahhabites avaient en théorie obtenu la sou-
mission de tous les habitants de la côte du golfe Arabique, de Bassorah à
Mascate; ils s'intéressèrent aussi à l’île de Bahreïn elle-même, exigeant
notamment des souverains de Bahreïn qu'ils acquittent le =ukar.

97. En 1809, les Wahhabites avaient soumis Qatar à leur domination
et les îles de Bahreïn, qui étaient alors gouvernées à partir de Zubarah à
Qatar, succomberent elles-mêmes à leur puissante influence. A partir de
1809, l'influence des Wahhabites s'étendit sur Bahreïn, pour aboutir à
leur mainmise sur les îles en 1810-1811. En 1810, fut créé un gouvernorat
wahhabite rassemblant le Qatif, Qatar et Bahreïn et ayant son siège sur
l'île de Bahreïn. L'influence wahhabite continua à se faire sentir par inter-
mittence dans la région jusque vers 1860.

98. D’autres menaces venant de la péninsule de Qatar se profilérent
aussi a l'horizon après 1811. Par exemple, Rahmah bin Jarb, associé à
d’autres, au nombre desquels figurait parfois le souverain de Mascate,
affronta à plusieurs reprises les cheikhs Al-Khalifah à partir principale-
ment de Qatar dont «les côtes occidentale et septentrionale ... sont par-
semées de nos jours des ruines des forts qui auraient été construits par
Rahmah» (mémoire de Bahreïn, vol. 3, annexe 83, p. 445).

99. Mascate fit planer de nouvelles menaces sur Bahreïn dans les
années 1820 et, en 1830, les Wahhabites parvinrent à soumettre à nou-
veau les cheikhs de Bahreïn. Les années 1830 virent aussi de nouvelles
menaces peser sur la côte du Hasa, cette fois du fait des forces égyp-
tiennes qui avaient entrepris une expédition pour appuyer les Otto-
mans. Malgré les assurances données par la Grande-Bretagne qu'elle pro-
tégerait Bahreïn, les souverains Al-Khalifah reconnurent néanmoins la
suprématie de l'Egypte en 1839 et verserent tribut cette année-là aux
Egyptiens, eux-mêmes vassaux de la Porte. Les Wahhabites continuèrent
de jouer un réle dans les affaires de Bahreïn en intervenant dans les luttes de
pouvoir entre cheikhs bahreïnites rivaux de 1840 à 1860. De plus, en 1835
et 1851, des habitants de Qatar profitèrent de la présence des Wahhabites
pour s'opposer aux efforts déployés par les cheikhs de Bahreïn pour exer-
cer leur autorité dans la péninsule (mémoire de Qatar, vol. 3, annexe I1.5,
p. 201 et 207). A une certaine époque même, entre 1852 et 1866, emir
wahhabite eut un représentant à Doha (ihid., p. 207).

+

100. Pesait donc sur Bahreïn, au cours des premières décennies du
XIX® siècle, un nombre suffisant de menaces extérieures nous fondant à
présumer que les souverains de Bahreïn ont dû peut-être constamment
s'efforcer de maintenir ou d'étendre leur autorité effective sur le territoire

257
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 294

de la péninsule de Qatar. La thèse contraire défendue par Bahreïn en
l'espèce est encore moins probable si l’on tient compte de la situation
politique interne existant à cette époque dans l’île de Bahreïn. La vie poli-
tique à Bahreïn avait été marquée par des luttes internes depuis la
conquête de l'île. Les règles en matière de succession étaient si vagues
qu'elles suscitaient souvent des antagonismes entre fils et neveux du sou-
verain.

101. Du début de l'installation des Al-Khalifah sur l'île de Bahreïn
jusqu'en 1860 environ, voire jusqu’au début du règne du cheikh Issa bin
Ali en 1869, l’histoire de la domination des Al-Khalifah à Bahreïn fut
entrecoupée de diverses tentatives de prise de pouvoir sur l’île, certaines
couronnées de succès, d’autres non. I] y eut parfois aussi des cosouverains.
Ce n'était certainement pas le meilleur moyen, même si l'intention pouvait
y être, d’exercer une autorité territoriale effective sur le continent.

102. Ces luttes internes eurent souvent des répercussions au Qatar tout
proche, mais cela ne signifie nullement que les souverains de Bahreïn exer-
çaient leur autorité sur le territoire de la péninsule — bien au contraire.
C’est justement parce que cette autorité était inexistante ou ne se manifes-
tait pas effectivement dans la péninsule que les cheikhs Al-Khalifah luttant
pour s'emparer du pouvoir sur l’île de Bahreïn vinrent à Qatar. Le conflit
opposant le cheikh Abdullah bin Khalifah a son petit-neveu, ie cheikh
Mohamed bin Khalifah, qui exerçaient en commun le pouvoir à l’époque,
en est un bon exemple. Expulsé de Bahreïn en 1842, le cheikh Mohamed se
réfugia au fort Murair à l'extérieur des murs de la vieille ville de Zubarah.
Il resta là-bas jusqu'en avril 1843. Puis, avec l'aide des Qataris, il reprit
Muharraq et renversa le cheikh Abdullah qui, expulsé à son tour de
Bahreïn, chercha à nouer des alliances à la fois avec les Wahhabites et les
Persans en vue de reprendre je pouvoir sur l’île de Bahreïn (voir Lorimer,
mémoire de Qatar, vol. 3, annexe 11.3, p. 206, 276-277 et 279-286).

103. Les souverains Al-Khalifah parvinrent à se maintenir dans les îles
de Bahreïn en raison de la protection que leur assuraient les Britanniques.
La protection des îles de Bahreïn devint un trait constant de la politique
britannique. La Grande-Bretagne a toujours protégé Bahreïn, c'est-à-dire
les «îles de Bahreïn», des menaces extérieures (par exemple dans les
années 1820, de la menace que représentait Mascate; en 1835 et 1859
lorsque les tensions s’accrurent entre Bahreïn et l'émir wahhabite; en
1843 et 1869 lorsque la Perse revendiqua à nouveau la souveraineté sur
Vile de Bahreïn, etc.), ainsi que d’autres menaces venant de la péninsule
de Qatar. Mais, parallèlement, la Grande-Bretagne n’appuyait pas les
interventions des souverains Al-Khalifah ou leurs revendications sur le
continent et les îles adjacentes, à savoir la péninsule de Qatar et ses îles.

104. Lorsque le cheikh Mohamed de Bahreïn entreprit par exemple en
1861, en riposte à la menace wahhabite, de faire le blocus de la côte du
Hasa et de harceler les pêcheurs de perles du Qatif et de Damman, les
Britanniques firent intervenir leurs forces navales et le cheikh de Bahreïn
fut contraint d'obtempérer. Un peu plus tard, en mai 1861, Felix Jones, le
résident politique britannique dans le golfe Persique exigea du cheikh

258
DÉLIMITATION ET QUESTIONS (OP. DISS. TORRES BERNÂRDEZ) 295

Mohamed (ainsi que d’autres cheikhs de Bahreïn) qu’ils concluent un
accord avec la Grande-Bretagne, l'accord du 31 mai 1861, par lequel les
cheikhs de Bahreïn s’engageaient à s'abstenir de commettre des agres-
sions maritimes de quelque nature que ce soit (mémoire de Bahreïn,
vol. 2, annexe 8, p. 110).

105. Après l'accord de 1861 où il n’est question ni de Qatar ni de la
péninsule de Qatar, les souverains de Bahreïn se retrouvèrent les mains
liées par les obligations conventionnelles qu'ils avaient contractées vis-a-
vis de la Grande-Bretagne. Ils ne pouvaient recourir à la force pour affir-
mer ou exercer leur autorité sur le continent sans l'autorisation de la
Grande-Bretagne. La politique de non-intervention adoptée par les Bri-
tanniques à l'égard du continent, appliquée par l’accord aux souverains
de Bahreïn, devint à partir de ce moment un élément matériel important
de la formation et de la consolidation du titre des souverains Al-Thani
sur le territoire de la péninsule de Qatar et des îles adjacentes. Les seuls
accrocs à cette politique britannique constante furent les «décisions» de
1936 et 1939 concernant les iles Hawar ainsi que la décision de 1947 divi-
sant les fonds marins en ce qui a trait a ces iles et aux hauts-fonds de
Dibal et de Qit’at Jaradah.

106. Enfin, il convient aussi de relever que occupation de l'île de
Bahrein par les Arabes ne mit pas un terme a la revendication de souve-
raineté sur Bahrein formulée par le Gouvernement persan. Cette reven-
dication fut régulièrement renouvelée après 1843, notamment en 1869 et
dans les années vingt pour n'être abandonnée qu'en 1970, soit un an
avant la fin de la présence politique britannique dans le Golfe. Comme il
a déjà été indiqué, conformément à sa politique visant à protéger Bahreïn,
c'est-à-dire les îles de Bahreïn, la Grande-Bretagne a toujours combattu
et refusé de reconnaitre cette revendication, décidant même en 1843 de
résister par la force à toute tentative du Gouvernement persan de station-
ner des troupes sur l'île de Bahreïn. Mais le point le plus intéressant à
relever pour la question qui nous occupe est le fait que, aux yeux de
l'Iran, Bahreïn se limitait exclusivement à Vile ou aux îles de Bahreïn, et
n’englobait pas la péninsule de Qatar ou les îles qui lui sont adjacentes,
fiit-ce même en partie. Il s'agit là d’un témoignage historique important
émanant d’un Etat voisin du Golfe, puissant et intéressé.

*

107. Compte tenu de ce qui précède, laisser entendre que la question
de l'exercice de l'autorité effective dans la péninsule de Qatar entre 1783
et les années 1860 se ramène à la seule question des rapports entre les
souverains de Bahreïn et ceux de Qatar, c'est contredire la vérité histo-
rique. L’affirmation de Bahreïn selon laquelle ce n'est que lorsque
l'autorité territoriale des souverains de Qatar s'est progressivement éten-
due que celle des souverains de Bahreïn a reculé dans la péninsule
de Qatar (mémoire de Bahreïn, par. 64) est incontestablement erronée
sur le plan historique et ne peut être qu'écartée.

259
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 296

108. En 1783, les Al-Khalifah se sont établis de leur plein gré sur l’île
de Bahreïn et c'est ainsi qu’a cessé l'exercice continu de leur autorité ter-
ritoriale effective sur la région de Zubarah dans la péninsule de Qatar. fs
ont perdu, sans Jamais la récupérer, la région de Zubarah où ils étaient
installés et n'ont dès lors plus été en mesure d'établir une nouvelle base
territoriale dans la péninsule de Qatar ou sur les îles adjacentes ou sur les
deux jusqu'aux «décisions» britanniques de 1936 et 1939. Ils semblent
toutefois avoir continué de revendiquer épisodiquement une sorte de
vague prééminence sur des tribus demeurant dans la péninsule de Qatar,
mais cette intention ne s’est jamais traduite par la prise de possession
matérielle d’une portion de territoire de la péninsule ou des îles adja-
centes. A un moment donné, vers le milieu du XIX* siècle, les souve-
rains Al-Khalifah de Bahreïn ont apparemment réussi à se faire recon-
naître une sorte de prééminence symbolique parmi les tribus qataries mais
sans occuper physiquement le territoire et sans mettre en place un gouver-
nement ou une administration dans la péninsule. Ce que fit parfois le
souverain Al-Khalifah, c'est de disposer d’un représentant à Doha tel
que l'émir wahhabite en 1852 et en 1866.

109. De plus, si l’on considère la période dans son ensemble (de 1783 à
1868), la prétendue prééminence symbolique des souverains Al-Khalifah
dans la péninsule de Qatar se caractérise par son absence de continuité
manifeste. Ce qui ressort de façon générale de l'histoire de l'époque, ce
n'est pas du tout la continuité mais bien l'absence de continuité manifeste
dans les rapports existants entre les Al-Khalifah et les tribus qataries,
même sur le plan symbolique. C'est ce qu’a constaté le premier assistant
du résident politique pour le golfe Persique en ce qui concerne la période
antérieure à 1868:

«D’après ce que j'ai entendu en vivant à Bahreïn, je dirais qu'il y
a quelques années les Naim, de même que bien d’autres tribus de
Qatar, étaient assujettis sous certains aspects à Bahreïn, mais le
degré d'autorité exercé par les souverains de Bahreïn sur Qatar
semble avoir varié selon les moyens de coercition dont ces sou-
verains disposaient; si le chef de Bahreïn était fort, les tribus recon-
naissaient sa suprématie; s’il était faible, ils la contestaient.»
(Contre-mémoire de Qatar, vol. 3, annexe III.11, p. 75.)

110. En revanche, ceux qui exerçaient le pouvoir à Doha ont com-
mencé à être considérés par les tribus qataries, ainsi que l’a souligné Pal-
grave (voir ci-dessus) et d’autres encore, comme les chefs ou souverains
naturels des tribus de Qatar bien qu'ils n’exergassent pas encore effecti-
vement à cette période leur autorité sur toutes les tribus et l’ensemble du
territoire de la péninsule. La suite des événements historiques, nous le
verrons, confirmera qu’Al-Thani était bien le souverain de Qatar exerçant
son autorité sur ses tribus et son territoire, et qu'il était reconnu à ce titre
par les puissances étrangères et locales.

260
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 297

111. En 1908, Lorimer a qualifié la prééminence exercée auparavant
par les Al-Khalifah de «suzeraineté — plus apparente que réelle» (voir
ci-dessous). Je ne sais si le terme «suzeraineté» convient pour décrire la
situation existant dans la péninsule de Qatar au milieu du XIX® siècle.
Toujours est-il que la prééminence symbolique des Al-Khalifah était une
forme de «suzeraineté» ayant peu de chose à voir avec celle établie
depuis 1871 par les Ottomans sur l'ensemble de la péninsule de Qatar.
Les Ottomans, eux, y étaient présents, avaient intégré l'administration de
Qatar dans le cadre de celle de l'Empire ottoman et y maintenaient une
présence militaire permanente depuis des décennies. La prétendue suze-
raineté exercée par les souverains Al-Khalifah ne se traduisait par aucune
présence de quelque sorte qu’elle soit, par aucun pouvoir in rem, à savoir
le dominium sur le territoire ou un droit de propriété sur des terres.
L'absence totale de corpus possessionis est manifeste à la simple lecture
des documents historiques.

112. Les Al-Khalifah se sont probablement parfois prévalus du verse-
ment du =akat à l'émir wahhabite, tant par les Bahreïnites que les Qata-
ris, et des liens personnels tissés avec certains cheikhs, tribus ou sections
de tribus de l'endroit afin de tenter d’affirmer leur prééminence symbo-
lique. Ces facteurs ainsi que les relations spéciales existant déjà entre
la Grande-Bretagne et les souverains Al-Khalifah de Bahreïn sont certai-
nement la raison pour laquelle, jusque vers les années 1860, /es Britan-
niques, qui ne s'intéressaient pas à cette époque a Qatar, quali-
fiaient parfois celui-ci de «dépendance» de Bahreïn (fait reconnu par Qatar
au paragraphe 5 de sa requête introductive d'instance). Mais même
cette vision de Qatar était loin de faire l’unanimité chez les Britan-
niques dans les années 1860. C’est ainsi que Palgrave décrit en
1860-1862 Qatar comme dépendant du sultan d'Oman (voir ci-dessus)
et c'est la représentation qui en était donnée sur certaines cartes de
l'époque. Ces descriptions qui, comme Bahreïn le soutient aujourd’hui,
étaient l’œuvre de Britanniques étaient toutefois établies sans tenir compte
du principe de l’effectivité tel que le concevait le droit international
du XIX® siècle. Elles étaient pour les Britanniques un moyen politique-
ment commode de caractériser une situation politique encore en voie
d'évolution dans la péninsule. Il était utile pour eux de maintenir cette
fiction car ils tenaient après tout Bahreïn sous leur dépendance, c’est-a-
dire les îles de Bahreïn, et avaient aussi noué des liens avec les cheiks
d'Oman.

113. De plus, comme il a déjà été indiqué plus haut, le terme «Bahreïn»
servait à décrire plusieurs réalités géographiques différentes pendant une
partie du XIX siècle. Par exemple, lorsque le capitaine Brucks de la
marine des Indes dit, dans son «Mémoire descriptif de la navigation dans
le golfe Persique de 1821 à 1829», que les îles Warden appartiennent a
Bahreïn (mémoire de Bahreïn, vol. 2. annexe 7, p. 101), nous ne pouvons
savoir de quel «Bahreïn» il parle. Au demeurant, Qatar ne prétend pas
être titulaire d'un titre sur le territoire des îles Hawar dans les années
1820. mais bien à partir de 1868. L'importance qu’accorde Bahreïn à la

261
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 298

remarque faite en 1829 par le capitaine Brucks au sujet des îles Hawar est
quelque peu étonnante car le conseil de Bahreïn semble dans d’autres
contextes écarter comme dépourvu de pertinence juridique le témoignage
des hydrographes pour se prononcer sur les questions territoriales. Nous
relevons par exemple dans l'édition de 1982 du Persian Gulf Pilot, publié
par le directeur du service d’hydrographie de la marine britannique, que
Bahreïn :

«est une île mesurant environ 27 milles de long du nord au sud et
8 milles environ de large sur la plus grande partie de sa longueur.
Elle se trouve à l'entrée du Dawhat Salwa. H forme avec plusieurs
petites îles et flots proches de ses côtes l'Etat souverain indépendant
de Bahreïn.» (Mémoire de Qatar, vol. 3, annexe IL.1, p. 37.)

114. Par la conclusion des accords de 1868 entre les Britanniques et les
souverains Al-Khalifah de Bahreïn et le chef Al-Thani de Qatar ainsi que
par l’arrivée des Ottomans à Doha en 1871 (voir ci-dessous), le principe
de l’effectivité a commencé à jouer en faveur du chef Al-Thani de Qatar.
C’est en effet à partir de cette époque-là que l’ensemble de ia péninsule de
Qatar s'est transformé en un territoire placé sous l'autorité et l'emprise
des Ottomans et du chef Al-Thani de Qatar, et ce avec l'accord et l’appui
diplomatique de fait de la Grande-Bretagne, tandis que les souverains Al-
Khalifah demeuraient eux établis dans les îles de Bahreïn sous la protec-
tion de la Grande-Bretagne, mais privés par traité de la faculté même
d'intervenir sur le continent, notamment dans la péninsule de Qatar et les
îles qui lui sont adjacentes, car cette faculté ne pouvait s'exercer que par
la mer. En d’autres mots, l'objectif principal de la politique britannique
dans le Golfe à cette époque était d'empêcher toute violation de la paix
maritime. L'avion n'existait pas alors!

*

115. Ce qui précède n'est qu’une description générale de l’histoire de
l’époque en cause dont on trouvera le détail dans le dossier. Mais cette
description est suffisante pour déterminer le moment a partir duquel il
faut apprécier le titre originaire sur le territoire de l'Etat de Qatar pour
les besoins de la présente affaire. Le passage suivant de Lorimer fournit
selon moi des éléments décisifs pour déterminer ce moment qui revét une
importance fondamentale pour trancher les questions juridiques se posant
en l’espèce. Selon Lorimer:

«Avant 1766, la péninsule de Qatar — pense-t-on — faisait partie
des possessions des cheikhs Bani Khalid, qui étaient établis a
l'époque dans le Hasa et dont le pouvoir s’étendait alors vers le
nord jusqu’au Koweit. Il est probable que, lorsque les Utub sont arri-
vés à Zubarah en 1766, les Al-Musallam occupaient une position préé-
minente, mais non supréme, dans le pays. Au cours des vingt années
qui ont suivi, la prééminence des Al-Musallam semble être devenue

262
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 299

celle des Utub. Mais l’attention de ces derniers s'est portée pendant
un certain temps sur leur conquête de Bahrein. Au milieu du
XIX® siècle, cependant, le cheikh de Bahreïn avait établi sa suzeraineté
— plus apparente que réelle — sur Qatar et il était représenté à Bida
(Doha) par un agent politique qui était de sa propre famille. En
1868, il y a eu des négociations directes entre le Gouvernement bri-
tannique et les cheikhs tribaux de Qatar. A la suite de ces négocia-
tions, Pintérét du cheikh de Bahrein a Qatar se limitait a la percep-
tion des tributs probablement prélevés au nom du Gouvernement
wahhabite du Nedjd. En 1872, les Turcs ont établi une garnison à
Doha et avec la cessation du versement du zakat wahhabite, les liens
politiques qui existaient entre Bahreïn et Qatar ont pris fin.»
(Mémoire de Qatar, vol. 3, annexe IT.4, p. 140-141.)

F. L'accord de 1861 entre la Grande-Bretagne et Bahreïn

116. Comme il a été indiqué plus haut, les Britanniques se sont opposés
par la force au blocus des ports wahhabites du Hasa par le souverain de
Bahreïn, le cheikh Mohamed bin Khalifah. Avant l'intervention militaire
britannique, M. Felix Jones, le résident britannique dans le golfe Per-
sique, a adressé le 18 mai 1861 au chef de Bahreïn, le cheikh Mohamed
bin Khalifah, une lettre dans le paragraphe 3 de laquelle était reproduit
un passage d’une autre lettre:

«Par ailleurs, ma détermination de réprimer sévèrement toute ten-
tative hostile menée contre les tribus voisines, qui peut être faite par
Bahreïn ou au nom de Bahreïn, sous le couvert de quelque agence
que ce soit, est prise et, conformément à notre politique de longue
date visant à maintenir l'intégrité de Vile, je n'hésiterai pas à la
défendre contre les encouragements ou les agressions de ses ennemis.
Vous communiquerez clairement cette décision à toutes les parties
qui ont le pouvoir à Bahreïn, qu'elles soient autochtones ou étran-
gères, car la paix dans le Golfe m’oblige à être explicite, tandis que la
question doit faire l’objet d’une décision en haut lieu.» (/bid., vol. 5,
annexe IT.19, p. 43.)

117. Après cette intervention militaire britannique, la Grande-
Bretagne et Bahreïn conclurent le 31 mai 1861 un accord intitulé «Conven-
tion amicale conclue entre le cheikh Mohamed bin Khalifah, souverain
indépendant de Bahreïn, pour lui-même et ses successeurs, et le capi-
taine Felix Jones de la marine indienne de Sa Majesté, résident politique de
Sa Majesté britannique dans le golfe Persique, pour le Gouvernement bri-
tannique» (ibid., vol. 5, annexe 11.20, p. 47). Cet accord est qualifié dans
son préambule de «traité perpétuel de paix et d'amitié» conclu entre le
souverain indépendant de Bahreïn et le Gouvernement britannique, ayant
pour objet de favoriser le commerce et la sécurité de toutes les catégories

263
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 300

de personnes qui naviguent au large des côtes de cette mer ou résident sur
ces côtes.

118. Après avoir reconnu comme valables et en vigueur tous les traités
et conventions auparavant conclus entre les chefs de Bahreïn et le Gou-
vernement britannique, le souverain indépendant de Bahreïn convient, à
Particle 2 de l'accord de 1861, de «[s’Jabstenir de toute agression mari-
time de quelque nature qu'elle soit ainsi que de pratiquer la guerre, la
piraterie et l'esclavage sur la mer tant que nous recevrons l'appui du
Gouvernement britannique pour maintenir la sécurité de nos propres
possessions contre des agressions semblables dirigées à leur encontre par
les chefs et tribus de ce Golfe». L'article 3 prévoit en outre que le souve-
rain de Bahreïn accepte, pour permettre d'exécuter les engagements qui
précèdent :

«de faire connaître dès que possible au résident britannique dans le
golfe Persique, arbitre en de tels cas, toutes les agressions et dépré-
dations qui pourraient être projetées ou commises en mer contre
nous-même, nos territoires ou nos sujets: nous promettons qu'aucun
acte d’agression ou de rétorsion ne sera commis en mer par Bahreïn
ou en son nom, par nous-même ou sous nos ordres, contre d’autres
tribus sans son consentement ou celui du Gouvernement britan-
nique, s’il est nécessaire de l'obtenir. Le résident britannique s'engage
à prendre sur le champ les mesures nécessaires pour obtenir répara-
tion de tous dommages infligés ou en train d’être infligés à Bahreïn
ou à ses dépendances dans ce Golfe, pourvu que la preuve en ait été
faite. De même nous, cheikh Mohamed bin Khalifah, assurerons
l'entière réparation de toutes les infractions maritimes qui pourront
être justement reprochées à nos sujets ou à nous-même, en qualité de
souverain de Bahreïn.»

119. L'accord parle des «possessions», «territoires» et «sujets» du
souverain de Bahreïn et distingue entre «Bahreïn», l'île principale de
Bahreïn où l’accord a été conclu, et «ses dépendances dans ce Golfe»
sans toutefois définir ces possessions, territoires ou dépendances. Il n’est
absolument pas question de Qatar dans l'accord. Les tierces parties sont
appelées «les chefs et tribus de ce Golfe» ou les «autres tribus». En 1868
— nous le verrons —, après l’attaque lancée par le souverain de Bahreïn
sur la région de Doha, les Britanniques considérèrent les chefs et les tri-
bus de Qatar comme protégés par l'accord de 1861 contre les attaques
lancées par le souverain de Bahreïn et n’entrant par conséquent pas dans
le champ d'application des termes «sujets», «possessions», «territoires»
ou «dépendances» du souverain de Bahreïn dont il est question dans cet
accord.

120. L'accord de 1861 revêt une importance particulière car sa viola-
tion par le souverain de Bahreïn a mené à la conclusion des accords de
1868 par lesquels la Grande-Bretagne a reconnu officiellement pour la
première fois l'identité distincte de Qatar placé sous l’autorité de Moha-
med bin Thani.

264
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 301

G. Consolidation historique et reconnaissance du titre des souverains
Al-Thani sur le territoire de l'ensemble de la péninsule de Qatar et des
iles qui lui sont adjacentes (1868-1915)

1. Les actes de guerre commis par-dela la mer en 1867 par le souverain
de Bahreïn et l'intervention britannique

121. En 1867, les tensions s’aggravèrent entre Mohamed bin Thani et
d’autres chefs de Qatar et le souverain de Bahreïn, le cheikh Mohamed
bin Khalifah al Khalifah, à la suite de l’arrestation et de l'expulsion d'un
Bédouin gatari vers l'ile de Bahreïn par le représentant du chef de
Bahreïn à Wakrah, son fils le cheikh Ahmed. Les chefs de Bida et de
Wakrah exigèrent la remise en liberté du Bédouin et, devant le refus
opposé à leur demande, expulsèrent de Wakrah le représentant du cheikh
de Bahreïn. Dans une communication du 23 avril 1868 adressée au rési-
dent politique britannique dans le Golfe, le capitaine Cotton Way relate
cet événement en ces termes:

«Un Bédouin de Qatar, Ali bin Shamir al Naimi, ayant été arrêté
et envoyé a Bahrein par le cheikh Ahmed bin Mohammed bin Sul-
man, le représentant du chef de Bahreïn sur la côte de Qatar, pour
s'être rendu auprès de ses tribus, les Naim de Wakra, les Naim et les
gens de Biddah, Doha et Dougha se sont unis et ont exigé sa libéra-
tion. Cette demande a été refusée et ils se sont alors résolus à chasser
le cheikh Ahmed de Wakra.» (Contre-mémoire de Qatar, vol. 3,
annexe III.3, p. 13.)

122. Devant la détermination des Qataris, le cheikh Ahmed s’enfuit de
Qatar et rapporta ce qui s’était passé au chef de Bahreïn, lequel convia
alors a une rencontre a Bahrein le cheikh Jassim, le fils de Mohamed bin
Thani de Qatar, mais l’emprisonna sitôt celui-ci arrivé. Par la suite, le
souverain de Bahrein, par une action entreprise de concert avec le sou-
verain d’Abou Dhabi, s’en prit a Qatar et franchit la mer pour lancer des
attaques contre les villes de Wakrah, Bida, Doha et Dougha. Doha fut
totalement détruite et les villes livrées au pillage. Les victimes en appe-
lèrent a l’émir wahhabite — qui prétendait toujours exercer son autorité
sur Qatar — mais dont la demande en réparation fut rejetée cette fois-ci
par le souverain de Bahreïn. Selon les écritures de Qatar, un affrontement
se produisit à peu près à la même époque à Al-Hamroor où les Naim
défirent le fils du souverain de Bahreïn, le cheikh Ahmed. Dans une lettre
du 7 décembre 1867 adressée au Gouvernement de Bombay, le lieute-
nant-colonel Pelly, le résident politique britannique dans le Golfe, rendit
compte des attaques lancées par Bahreïn contre Qatar en ces termes:

«Il apparaît que le chef des îles de Bahreïn, qui revendique la sou-
veraineté sur la région de Qatar se trouvant sur le continent d'Arabie
voisin, a préparé une attaque contre les habitants de cette région, et
a obtenu l’aide du chef d’Abou Dhabi pour y procéder... Les chefs

265
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 302

alliés ont alors pillé les villes d’Al-Wakrah et d’Al-Biddah...»
(Contre-mémoire de Qatar, vol. 3, annexe III.1, p. 1. Voir aussi la
lettre du 27 novembre 1867 adressée au résident politique par le pre-
mier assistant du résident politique, dans mémoire de Qatar, vol. 5,
annexe [1.25, p. 71.)

123. L’année suivante, en 1868, les tribus de Qatar organisèrent une
attaque en représailles, franchirent également le Golfe et furent près de
s'emparer par surprise de l’île de Bahreïn. Cet enchainement d’événe-
ments créa une situation de guerre dans le Golfe — le terme «guerre» est
d’ailleurs utilisé dans certains documents britanniques (voir par exemple
mémoire de Qatar, vol. 5, annexe II.25, p. 73) — suscitant l'inquiétude de
toutes les parties intéressées. Le 4 avril 1868, le lieutenant-colonel Pelly,
le résident politique britannique dans le Golfe, informa le Gouvernement
de Bombay que le sultan de Mascate et le lieutenant wahhabite s'étaient
plaints à lui de la «violation flagrante de la paix maritime» par le chef de
Bahreïn (contre-mémoire de Qatar, vol. 3, annexe III.2, p. 9). Il ne fait
aucun doute, à la lumière des documents présentés, que celui qui était à
l’origine de la situation et qui avait violé la paix maritime était le chef de
Bahreïn dont le lieutenant-colonel Pelly dit dans la même lettre qu'il est
«le plus gênant et le moins sûr des signataires de la trêve maritime»
(ibid. ), qualification reprise dans une autre lettre du 22 juin 1868 adressée
au Gouvernement de Bombay où il est dit ce qui suit:

«A l’origine, l’instigateur de ces troubles est le cheikh Mohammed
bin Khalifah, le cheikh principal ou chef de Bahreïn, dont les ac-
tions ont fait l’objet de plaintes répétées de la part des résidents
britanniques successifs durant le dernier quart de siècle.» (Contre-
mémoire de Qatar, vol. 3, annexe III.4, p. 25.)

124. La situation mettant à l'épreuve la volonté de la Grande-Bretagne
de maintenir la paix maritime, les Britanniques se décidèrent à intervenir
dans le conflit motif pris de ce que le chef de Bahreïn avait violé les obli-
gations qu'il avait contractées dans l'accord conclu avec la Grande-
Bretagne en 1861. Comme l'a indiqué M. C. M. Aitchison, secrétaire
en exercice auprès du gouvernement des Indes à l’époque dans un
télégramme adressé au Gouvernement de Bombay au nom du vice-roi et
du gouverneur général en conseil:

«Il ne faut donc pas s'étonner que ... les tribus de Qatar se soient
soulevées et aient riposté contre Bahreïn. Nos actions visant à pré-
venir les agressions. comme celles commises par Bahreïn et Abou
Dhabi, ne procèdent pas simplement d’un choix politique, mais
d'une obligation expresse. Le Gouvernement britannique est tenu,
dès qu'il est informé d’un acte d'agression par voie de mer, de
prendre tout de suite les mesures nécessaires pour obtenir réparation
du préjudice causé.» (/bid., vol. 3, annexe III.5, p. 35.)

125. L'intervention britannique eut des conséquences historiques très
importantes car elle aboutit à une nouvelle limitation conventionnelle de

266
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 303

l'autorité des Al-Khalifah, désormais restreinte aux îles de Bahreïn, et a
la reconnaissance, par les Britanniques, de Mohamed bin Thani de Doha
comme chef de Qatar. Les attaques lancées en 1867 par le souverain de
Bahreïn contre Qatar et les accords conclus ultérieurement en 1868
ouvrirent la voie à la reconnaissance et à la consolidation du titre du sou-
verain Al-Thani sur l’ensemble du territoire de la péninsule de Qatar, en
ce compris les îles qui lui sont adjacentes.

126. Les actes de guerre commis en 1867 par le souverain de Bahreïn
revêtent également un intérêt en l'espèce pour d’autres raisons juridiques.
En premier lieu, les autorités britanniques sont manifestement interve-
nues en prenant pour acquis que Bahreïn se limitait exclusivement aux
«îles de Bahreïn»: on ne parlait plus à partir de 1867-1868 de Qatar
comme d’une dépendance de Bahreïn. En deuxième lieu, le comporte-
ment du chef de Bahreïn, c’est-à-dire les actes de guerre, allait mettre un
terme aux liens d’allégeance qui l’unissaient à Qatar à des tribus qataries
(voir arbitrage DoubailChardjah). En troisième lieu, en ce qui a trait aux
effectivités, les événements démontrent que les efforts déployés en 1835 et
1851 par les souverains de Bahreïn en vue d'exercer leur autorité effective
à Qatar se sont heurtés à opposition vigoureuse des tribus qataries diri-
gées à cette époque par les Al-Thani de Doha. Et en quatrième lieu, la
Grande-Bretagne ne voyait pas dans l'emploi de la force contre Qatar par
le souverain de Bahreïn un recours licite à la force s’exerçant dans les
limites du territoire de Bahreïn.

2. Les accords conclus en 1868 par la Grande-Bretagne avec le nouveau
souverain Al-Khalifah de Bahreïn et avec le chef Al-Thani de Qatar

127. Ayant conclu que les attaques lancées par le cheikh Mohamed bin
Khalifah de Bahreïn contre les tribus qataries et le territoire de Qatar
constituaient une violation de la «paix maritime» que la Grande-
Bretagne faisait respecter, ainsi que des accords qu'il avait signés avec
celle-ci, plus particulièrement l'accord de 1861, les autorités britanniques
donnèrent pour instruction au lieutenant-colonel Pelly, le résident
politique britannique dans le Golfe, de prendre des mesures vigoureuses.
Le 2 septembre 1868, Pelly adressa au chef de Bahreïn, Mohamed bin
Khalifah, une semonce dans laquelle, tout en réclamant une indemnité
de 300 000 dollars pour les pertes de Qatar et le respect des autres
conditions énoncées dans la semonce, il déclarait notamment:

«A notre grand regret, le vice-roi des Indes estime que vous êtes
de plus en plus résolu à troubler la paix maritime, sur une grande
échelle, en violation des engagements écrits que vous avez pris.

Vous vous êtes dirigé [vers Qatar] avec des forces armées et avez
pillé et dévasté les villes de Qatar en emmenant avec vous le chef
principal de Qatar. Une attaque en représailles ayant été menée

267
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 304

contre vous, vous vous étes battu en mer et avez envoyé la encore
votre frère pour attaquer la côte de Qatar.

li est de mon devoir d'ajouter, aussi pénible que cela soit pour
moi, que si vous refusez ou hésitez à vous conformer à ces exigences,

elles seront mises à exécution...» (Contre-mémoire de Qatar, vol. 3,
annexe III.6, p. 45.)

128. C’est dans ce contexte que Pelly se rendit à Bahreïn et à Qatar et
parvint à faire accepter les accords de septembre 1868. Il se rendit tout
d’abord sur l'île de Bahreïn. Lorsqu'il y arriva accompagné de trois bâti-
ments de la marine, le cheikh Mohamed bin Khalifah s'était déjà enful.
Le 6 septembre 1868, le résident politique britannique dans le Golfe
conclut alors un accord réglant la question avec le cheikh Ali bin Khali-
fah qui était devenu le chef de Bahreïn après la fuite du cheikh Moha-
med. En plus de prévoir la saisie de tous les moyens de guerre apparte-
nant au cheikh Mohamed (il avait aussi détruit le fort et le canon et brülé
trois navires de guerre) et le versement au résident politique britannique
d'une somme en espèces en réparation des dommages causés, l'accord
signé le 6 septembre 1868 entre la Grande-Bretagne et le nouveau souve-
rain de Bahreïn dispose:

«Nous, soussigné, Ali bin Khalifah, avec les habitants et sujets de
Bahreïn en général, déclarons par les présentes qu’attendu que Moha-
med bin Khalifah n'a cessé de commettre des actes de piraterie et
d’autres irrégularités en mer, et qu’à la suite de son récent acte de
piraterie il s'est enfui de Bahreïn, il se trouve déchu de tout droit de
prétendre à son titre de cheikh et chef principal de Bahreïn; attendu
qu'il n’existe à Pheure actuelle aucun autre cheikh, nous, Ali bin
Khalifah, avons reçu la lettre du résident adressée à Mohamed bin
Khalifah; nous avons compris ce qu'elle requiert et donnons notre
consentement et accord aux conditions suivantes...» (Mémoire de
Qatar, vol. 5, annexe 11.26, p. 77.)

129. L'une des clauses de l'accord acceptées par le nouveau souverain
de Bahreïn était de considérer Mohamed bin Khalifah comme exclu à
titre permanent de toute participation aux affaires de Bahreïn et dépourvu
de tout droit de prétendre à ce territoire et, au cas où il reviendrait à
Bahreïn, de s'emparer de sa personne et de le remettre au résident britan-
nique (art. 3 de l'accord). Afin de sauvegarder la paix en mer et de pré-
venir la survenance d’autres troubles, ainsi que pour tenir le résident
britannique informé de ce qui se passait, le nouveau souverain de Bahreïn
promit de désigner un agent à Bushire (siège à cette époque du résident
britannique dans le Golfe) (art. 4 de l'accord).

130. Après avoir conclu cet accord avec le nouveau souverain de
Bahrein, Ali bin Khalifah, le lieutenant-colonel Pelly se mit directement
en rapport avec Mohamed bin Thani en lui faisant parvenir à Wakrah
une lettre en date du I! septembre 1868. Ce document important, dans

268
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 305

lequel les Britanniques reconnaissaient Bahrein et Qatar comme deux
entités politiques distinctes ayant chacune leurs propres responsabilités,
dit ce qui suit:

«Etant donné que Cheikh Mohamed bin Khalifah de Bahrein et
vous-méme ainsi que d’autres cheikhs de Qatar avez commis de gra-
ves violations de la tréve maritime par des actes de piraterie, le Gou-
vernement britannique, en tant qu’arbitre de ladite tréve, m’a donné
pour instruction de demander réparation auxdits cheikhs et de com-
muniquer le profond mécontentement du gouvernement.

Cheikh Mohamed bin Khalifah n'a pas satisfait aux demandes
légitimes du gouvernement mais s’est au contraire enfui de son pays.
Il est donc devenu nécessaire de régler cette affaire avec Cheikh Ali
bin Khalifah, le frère de Cheikh Mohamed, qui est à présent le
cheikh de Bahreïn. Je vous demande de poursuivre avec Cheikh Al
bin Khalifah les relations pacifiques qui existaient autrefois entre
Bahreïn et Qatar, en remplissant à son égard toutes les obligations
légitimes, qu'il s'agisse de paiements en argent ou d’autres questions.

Je dois vous avertir que si vous complotez avec Cheikh Mohamed
contre Bahreïn ou prenez de nouveau la mer dans le but de perturber
la paix, il sera de mon devoir de prendre des mesures afin de vous
mettre hors d’état de nuire.

Des sujets britanniques indiens ont subi des pertes après la des-
truction ou le pillage de leurs navires de commerce par vous. Je vous
invite à monter immédiatement à bord et à régler ces questions.

Vous aurez un sauf-conduit lorsque vous serez à bord.» (Mémoire
de Qatar, vol. 5. annexe ITI.27, p. 81-82.)

131. Le 12 septembre 1868, après P’envoi de cette lettre, le lieutenant-
colonel Pelly, «résident politique de Sa Majesté britannique dans le goife
Persique», conclut un accord avec Mohamed bin Thani de Guttur. Dans
cet accord, publié dans Treaties and Engagements relating to Arabia and
the Persian Gulf, textes rassemblés par C. U. Aitchison, vol. IX, édition
1987, et intitulé «Accord par lequel le chef d’El-Kutr (Guttur) s’oblige à
ne commettre aucune violation de la paix maritime», Mohamed Al-
Thani de Guttur promettait: 1) de retourner à Doha et de résider pacifi-
quement dans ce port; 2) de ne prendre la mer sous aucun prétexte avec
des intentions hostiles et de saisir le résident britannique des différends et
malentendus; 3) de ne prêter en aucun cas assistance à Mohamed bin
Khalifah ni d'établir aucun lien avec lui; 4) de remettre, s’il venait à tom-
ber entre ses mains, Mohamed bin Khalifah au résident britannique (art.
1 à 4 de l'accord); et

«5) … de maintenir vis-à-vis du cheikh Ali bin Khalifah, chef de
Bahreïn, toutes les relations qui existaient jusqu'ici entre nous-même
et le cheikh de Bahreïn et, s'il survient une divergence d'opinion à
quelque propos, qu'il s'agisse d’un paiement en argent ou d'une autre
affaire, ce différend doit être porté devant le résident britannique»

269
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 306

(art. 5 de l'accord) (mémoire de Qatar, vol. 5, annexe I1.28, p. 85; les
italiques sont de moi).

L’accord «revétu du sceau en notre présence par Mohamed bin Sani
[Thani] de Guttur» était signé par Lewis Pelly, résident politique britan-
nique, et R. A. Brown, capitaine commandant le navire de sa Majesté le
Vigilant.

132. De plus, le 13 septembre 1868, le lieutenant-colonel Pelly, tou-
jours en sa qualité de résident politique britannique dans le golfe Per-
sique, fit un discours adressé aux cheikhs et aux tribus de Qatar les
avertissant que celui qui violait de quelque façon que ce soit la paix mari-
time serait traité de la même façon que le cheikh Mohamed bin Khalifah
de Bahreïn l'avait été. Il avertit solennellement les tribus de Qatar
que le Gouvernement britannique était résolu à préserver la paix maritime
dans le golfe Persique. Il fit également savoir ce qui suit à «tous les
cheikhs et tribus de Qatar» (et non pas aux cheikhs et tribus de Bahreïn):

«Que tous les cheikhs et autres personnes sur la côte de Qatar
soient informés que Mohamed bin Sani de Qatar revient avec sa
tribu pour s'installer dans sa ville de Dawka et qu'il s’est engagé à y
vivre en paix et à ne pas agresser les tribus voisines. Nous espérons
donc que tous les cheikhs et tribus de Qatar ne l’agresseront pas
ni lui ni les membres de sa tribu.» (Mémoire de Qatar, vol. 5,
annexe IT.29, p. 89.)

133. Les relations pacifiques existant antérieurement entre Bahreïn et
Qatar devaient se poursuivre, mais entre deux entités politiques distinctes
et sans qu’il y ait subordination de l’une par rapport à l’autre. L'accord
reconnaissait le chef de Qatar comme l’égal du chef de Bahreïn et non
comme se trouvant lui-même ou en ce qui concerne une partie du terri-
toire de Qatar dans une relation de subordination. La thèse contraire
défendue par Bahreïn en l'espèce ne trouve aucune confirmation dans le
texte des deux principaux accords de 1868, dans les documents et circons-
tances relatifs à leur conclusion ou dans le comportement de la Grande-
Bretagne en ce qui concerne l'interprétation ou l'application pratique de
ces accords. L'engagement de s'abstenir de violer la paix maritime, que
Bahreïn avait déjà contracté dans la convention qu'il avait conclue en
1861 avec la Grande-Bretagne, a été étendu par les conventions princi-
pales de 1868 tant au chef de Bahreïn qu'à celui de Qatar, l'intégrité de
leurs territoires respectifs, y compris leurs côtes et îles adjacentes, étant tota-
lement respectée. La mer devait servir de zone tampon entre les îles de
Bahreïn et la péninsule de Qatar, la Grande-Bretagne continuant de
s'acquitter de l'obligation de maintenir la paix maritime.

134. En janvier 1869, et ce en dépit des termes de l’article 3 de l'accord
conclu avec le cheikh Ali, les Britanniques permirent au cheikh Moha-
med de retourner à Bahreïn. Ce retour se fit à la demande du cheikh Ali
lui-même. Mais le cheikh Mohamed se mit bientôt à intriguer et le cheikh
Ali le déporta au Koweït. En septembre 1869, le cheikh Mohamed se ren-

270
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 307

dit à Qatif et, de la, attaqua Bahreïn. Le cheikh Ali fut tué et ses troupes
vaincues (voir Saldanha, mémoire de Qatar, vol. 4, annexe II.7, p. 39-40).
Dès qu'il fut mis au courant de ces nouvelles violations de la paix mari-
time garantie par traité, le résident politique britannique, le lieutenant-
colonel Pelly, proposa au Gouvernement des Indes un blocus de Bahreïn
jusqu'à la reddition du cheikh Mohamed. Le blocus fut établi en no-
vembre 1869 et le cheikh Mohamed fut fait prisonnier. Les Britanniques
invitérent par la suite le cheikh Issa à gouverner l’île de Bahreïn. La
Grande-Bretagne rejeta les protestations de la Perse et de la
Porte. Cette intervention britannique sur l’île de Bahreïn n’eut pas le
moindre effet sur Pautorité exercée par le chef Al-Thani sur Qatar, nou-
vel élément confirmant la reconnaissance, par la Grande-Bretagne, de
Qatar et Bahrein comme deux entités territoriales et politiques distinctes.

135. Le traité signé en 1916 entre le Gouvernement britannique et le
souverain de Qatar confirmait les conséquences territoriales découlant
des deux principaux accords de 1868 ainsi que de la convention conclue
auparavant en 1861 entre la Grande-Bretagne et Bahreïn.

3. L'engagement pris en 1868 par les chefs tribaux de Qatar de verser
le «tribut» (zakat) à l'émir wahhabite

136. Après la conciusion des accords de 1868 dont il est question
ci-dessus et grâce à la médiation du résident politique britannique, le
lieutenant-colonel Pelly, les chefs tribaux demeurant à Qatar acceptérent
de payer au cheikh Ali bin Khalifah, le nouveau chef de Bahreïn, la somme
annuelle qu'ils versaient auparavant au chef de Bahreïn (mémoire de
Bahreïn, vol. II, annexe 13, p. 159). Les chefs des tribus qataries devaient
payer la totalité de la somme a Mohamed bin Thani de Doha, celui-ci la
versait au résident politique britannique qui la remettait alors à l'agent
du chef de Bahreïn à Bushire. Bahreïn voit en l'espèce dans cet engage-
ment de caractère accessoire confirmation de l'autorité qu'il exerçait sur
la péninsule de Qatar. Il convient de rappeler à cet égard que les tribus
bahreinites et qataries étaient censées verser un tribut à l’émir wahhabite
depuis que celui-ci faisait sentir sa forte présence dans la région, depuis le
début du XIX° siècle. Il va de soi qu'il n’était pas dans les intentions de
Pelly d'empêcher le versement du tribut à l’émir wahhabite même si les
Britanniques avaient reconnu par l'accord du 12 septembre que Qatar
était une entité politique distincte de Bahreïn. C’est la raison pour laquelle
le lieutenant-colonel Pelly a entrepris le lendemain une médiation en vue
d'obtenir de la part des chefs des tribus qataries l'engagement de verser le
cakat et de fixer les modalités de son paiement.

137. Mais, pour les Britanniques, cet engagement n'impliquait pas la
reconnaissance de la souveraineté de Bahreïn sur Qatar ni d’ailleurs la
souveraineté de l’émir wahhabite soit sur Bahreïn, soit sur Qatar. Cette
question s’est posée à l’arrivée des Ottomans à Qatar en 1871. trois ans
après les accords de 1868. Ibn Saud, l'émir wahhabite, a exigé le paiement

271
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 308

du tribut des Ottomans, lesquels, à leur tour, demandèrent des renseigne-
ments sur ce point aux Britanniques.

138. Evoquant les événements de 1867 et 1868, le lieutenant-colonel
Pelly informa le Gouvernement de Bombay, dans une lettre du 12 sep-
tembre 1871. qu'à l’époque:

«{lje gouvernement intervint en tant qu’arbitre de la paix maritime
et, ce faisant, il s’assura que, pour prévenir tout conflit entre Guttur
et Bahreïn et écarter à l'avenir toute incertitude quant au paiement
par Guttur du tribut annuel qu'il devait, celui-ci serait versé par
l'intermédiaire de la résidence»;

et il ajouta:

«je me suis toutefois abstenu cette année de demander le tribut, vu
les troubles que connaît Guttur à la suite de l'invasion par les Turcs
de la côte arabique»

et que,

«{s]i j'avais demandé et obtenu paiement du tribut, la résidence
l'aurait remis au chef de Bahreïn qui l'aurait transmis comme faisant
partie du tribut qu'il paie à celui qu'il reconnaît comme iman des
Wahhabites...» (contre-mémoire de Qatar, vol. 3, annexe IIL8, p. 59:
les italiques sont de moi).

139. Dans un autre rapport du 28 octobre 1871 adressé à M. Aitchi-
son, secrétaire auprès du Gouvernement des Indes, service des affaires
étrangères, par le département politique, il est indiqué ce qui suit:

«il est démontré que arrangement relatif au tribut à verser par Gut-
tur à Bahreïn doit être considéré comme ne mettant pas en cause
l'indépendance de Guttur vis-à-vis de Bahreïn mais comme une
contribution fixe de Guttur et de Bahreïn pour mettre leurs fron-
tières à l'abri des menées des tribus naims et wahhabites, plus
particulièrement pendant la saison de la pêche aux huîtres perlières»
(contre-mémoire de Qatar, vol. 3, annexe IL9, p. 65).

140. Il est intéressant de relever que le souverain de Bahreïn a remis
sur le tapis la question du tribut au cours des négociations engagées entre
les Britanniques et les Ottomans au sujet de la convention anglo-
ottomane de 1913, mais non la question de la souveraineté sur les îles
Hawar! Le 13 juillet 1913, le Gouvernement des Indes donna les instruc-
tions suivantes au résident politique britannique dans le Golfe:

«vous signalez que le cheikh de Bahreïn envisage d'exercer à nou-
veau la prérogative qui avait été la sienne de lever tribut sur les
cheikhs de Qatar.

2. Cette prérogative qui n'a été exercée que deux ans et qui ne lest
plus depuis 1870 est, vu l’article 10 du projet de convention anglo-
ottomane et en particulier la disposition suivante — «Le gouverne-

272
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 309

ment de Sa Majesté britannique déclare qu’il ne permettra pas au
cheikh de Bahrein de s'immiscer dans les affaires intérieures d’El
Katr» — clairement inadmissible.

3. Je dois donc vous demander de vous opposer fermement à
toute tentative d'immixtion.» (Contre-mémoire de Qatar, vol. 3,
annexe ITE.20, p. 111.)

4. Arrivée des Ottomans a Qatar en 1871 et attitude de la Grande-
Bretagne et de Bahrein devant ce fait

141. En 1871, trois ans après les accords conclus en 1868 par Pelly, la
Sublime Porte dépécha une expédition militaire dans le Hasa et le Nedjd
pour rétablir la paix et l’ordre dans la région a la suite du confit qui avait
éclaté entre Abdullah et Saud après le décès de leur père, l'émir wahha-
bite Faisal bin Turki. Ce conflit interne influa d’une certaine façon sur la
question de la reconnaissance de la suzeraineté du sultan ottoman en
Arabie centrale. Cette deuxième expédition lancée par la Porte dans le
Hasa et le Nedjd — la première ayant été entreprise quelques décennies
plus tôt par les Egyptiens contre le pouvoir wahhabite (voir ci-dessus) —
fut à l'origine de l'arrivée des Ottomans à Qatar.

142. En juillet 1871, le cheikh qui avait été nommé kaimakam du
Koweït par les Ottomans, prit la mer en direction de Qatar pour y ren-
contrer le cheikh Mohamed bin Thani et son fils Jassim. I] leur offrit la
protection de l’Empire ottoman et leur remit quelques drapeaux otto-
mans. Par la suite, en janvier 1872, un détachement des troupes réguliéres
ottomanes arriva à Bida pour y installer une garnison a l'invitation de
Mohamed bin Thani de Qatar. Ces troupes furent remplacées en 1873
par des gendarmes. Lorimer formula l'observation suivante sur les consé-
quences directes de ces événements:

«Sauf dans les affaires intérieures de Qatar, particulièrement en ce
qui concerne l'administration de la ville principale et de ses environs
immédiats, la présence d'un poste ture à Doha n’entraina que peu,
voire pas de changements du tout; de façon générale. les relations
tribales se poursuivirent comme avant et les cheikhs Al Thani de
Doha demeurérent les acteurs principaux sur la scéne politique.»
(Mémoire de Qatar, vol. 3, annexe II.5, p. 210.)

Ba

143. Il vaut la peine de relever l’attitude sur le plan diplomatique de
la Grande-Bretagne devant cette situation. Lorsqu'ils eurent vent de
l'expédition ottomane dans le Hasa et le Nedjd, les Britanniques
semblent s'être préoccupés d'établir que les Ottomans ne revendique-
raient pas les îles de Bahreïn et les émirats de la Trêve. En réponse
à une demande d’éclaircissements adressée au Gouvernement otto-
man par l'intermédiaire de l'ambassadeur de la Grande-Bretagne a
Constantinople peu avant la visite du kaimakam du Koweït à Qatar. il

273
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 310

fut rapporté en mai 1871, selon le récit qu’en fit Saldanha, que: «La Porte
ottomane nifait] expressément toute intention d'étendre sa suprématie
sur Bahreïn, Mascate ou les tribus indépendantes d'Arabie méridionale
et n’envisage[ait] aucune attaque contre eux.» (Mémoire de
Qatar, vol. 4, annexe 11.7, p. 48.)

144. Les Ottomans garantirent à nouveau que l’officier commandant
l'expédition avait pour instructions de «ne tourner en aucun cas ses
regards vers Bahreïn» (ibid., p. 70). Par la suite, le vali de Bagdad, à qui
les Britanniques avaient demandé si l’intervention ottomane à Doha
avait été autorisée par le Gouvernement ottoman, «affirma que Qatar
n'était pas couvert par l'assurance donnée par la Turquie qu’elle n’inter-
viendrait pas à Bahreïn» (voir Lorimer, mémoire de Qatar, vol. 3, annexe
11.5, p. 210).

145. Comme le montrent donc ces échanges, l'Empire ottoman et la
Grande-Bretagne étaient parvenus à un accord de fait en 1871. Les Bri-
tanniques ne firent rien pour empêcher les Ottomans de se rendre maîtres
de Qatar dès lors qu'ils eurent obtenu les garanties dont il est question
ci-dessus et pour autant que la paix maritime ne fût pas perturbée. Même
si l'Empire ottoman revendiquait aussi officiellement les îles de Bahreïn
comme faisant partie de ses possessions, cette revendication est toutefois
demeurée symbolique pendant toute la période de la présence ottomane à
Qatar. Il faut également relever que les garanties données aux Britan-
niques par les Ottomans ne valaient pas pour Zubarah, les îles Hawar,
Vile de Janan ou tout autre territoire continental ainsi que les étendues
maritimes et îles adjacentes.

146. Ces éléments confirment que, pour la Grande-Bretagne en
1861: 1) «Bahreïn» correspondait aux îles de Bahreïn et «Qatar» à la
péninsule de Qatar, ainsi que cela avait été reconnu dans les accords de
1868; et 2) que «Bahreïn» et «Qatar» étaient des entités politiques et
territoriales distinctes dans la région. La thèse générale avancée par
Qatar en l'espèce trouve par conséquent confirmation pleine et entière
dans l'attitude observée sur le plan diplomatique par les Britanniques
devant l'arrivée des Ottomans à Qatar en 1871. La très nette concor-
dance de vues entre la Grande-Bretagne et l’Empire ottoman sur ce
qu'il fallait entendre par « Bahreïn» et «Qatar» en 1871 allait d’ailleurs
devenir un élément de la plus grande importance pour la consolidation
du titre territorial originaire de Qatar.

147. Il vaut également la peine de relever que Bahreïn, contraire-
ment à la thèse générale qu'il défend au sujet de la prétendue autorité
effective et continue exercée par ses souverains sur fa péninsule de
Qatar jusque dans les années trente, s’est lui-même trouvé relégué au
rôle de tiers spectateur en ce qui a trait à l’arrivée des Ottomans a
Qatar en 1871 et à l'accord anglo-ottoman conclu à ce sujet. On ne

274
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 311

trouve dans le dossier aucune protestation élevée par le souverain de
Bahreïn au sujet de cet événement ni aucune observation adressée par
la Grande-Bretagne aux Ottomans au nom de Bahreïn du fait de la
prétendue autorité exercée par les souverains Al-Khalifah a Qatar. Ce
qui peut uniquement signifier qu'aucune des parties intéressées ne
considérait à cette époque qu’une portion quelconque de la péninsule
de Qatar ou des îles adjacentes à celle-ci faisait partie des territoires ou
dépendances des souverains Al-Khalifah de Bahreïn. Il convient de
rappeler à cet égard qu'il n'existait en 1871 aucun accord exclusif entre
Bahreïn et la Grande-Bretagne. Ce n’est qu'en 1880 (mémoire
de Qatar, vol. 5, annexe 11.36, p. 119) et en 1892 (ibid. vol. 5,
annexe 11.37, p. 123) que la Grande-Bretagne et Bahreïn conclurent des
accords exclusifs.

*

148. L’acquiescement de Bahrein en 1871 a la situation territoriale
résultant de la guerre qui l'avait opposé à Qatar en 1867 et des accords
ultérieurs conclus en 1868 se trouve dès lors confirmé. La protection
accordée par la Grande-Bretagne à Bahreïn contre toute menace otto-
mane éventuelle visait, comme par le passé, un «Bahreïn» correspondant
sur le plan territorial au groupe compact d'îles formant l’archipel connu
géographiquement sous le nom d’«iles de Bahreïn». C'était le Bahreïn
que reconnurent la Grande-Bretagne et l'Empire ottoman en 1871 et que
reconnut lui-même le souverain de Bahreïn.

3. Qatar en tant que kaza de l'Empire ottoman et la nomination du
chef Al-Thani de Qatar en qualité de kaimakam

149. La présence ottomane à Qatar allait durer jusqu’en 1915, c’est-à-
dire quarante-quatre ans environ. Dans le régime d'administration
ottomane, les vilayets ou provinces étaient gouvernés par un vali.
Bassorah était un des vi/ayets de l'Empire ottoman. Il se composait de
quatre sandjaks: Bassorah, Muntefik, Ammara et Hasa (ou Nedjd).
Chaque sandjak était administré par un mutassarif. Les sandjaks
étaient divisés en districts ou kazas administrés par un gouverneur
local ou kuimakam. Celui-ci avait normalement sa résidence au chef-
lieu du kaza, appelé kasaba. Le kaza se subdivisait à son tour en
sous-districts ou nahiyes, regroupant eux-mêmes plusieurs villes ou
villages (koys).

150. Qatar était un kaza du sandjuk du Hasa (ou Nedjd) du vilayet de
Bassorah. La ville de Doha ou Al-Bida était la kasaba ou le lieu de rési-
dence du kaimakam de Qatar. Le kaza de Qatar regroupait les nahiyes ou
sous-districts de Zubarah et d’Odeid. En d’autres mots, l’ensemble de la
péninsule de Qatar formait une entité administrative de l'Empire otto-
man. Ce fait trouve confirmation dans certains rapports d'experts (voir
réplique de Qatar, vol. 2, annexe 11.75, p. 531) et dans certaines cartes

275
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 312

soumises à la Cour, comme la carte ottomane du « Vilayet de Bassorah»,
établie à la fin du XIX® siècle (carte n° 35 de l’atlas accompagnant la
réplique de Qatar). Cette carte confirme aussi que. pour les Ottomans,
Bahreïn (qu'ils revendiquaient aussi en théorie, mais qui était placé sous
la protection de la Grande-Bretagne) était constitué du groupe compact
d'îles formant l'archipel de Bahreïn proprement dit. L’étendue du kaza
de Qatar et l'emplacement de sa kasaba, la ville de Doha, sont indiqués
très clairement sur la carte ottomane reproduite dans latlas joint à la
réplique de Qatar (carte n° 15) (voir carte n° 2? de la présente opinion,
ci-après p. 448).

151. Contrairement à la thèse développée par Bahreïn au cours de la
procédure. le Aaza de Qatar ne se limitait pas aux yeux des Ottomans à la
région de Doha ou d’Al-Bida et à ses environs, mais englobait l'ensemble
de la péninsule, y compris Zubarah, mentionnée sur la carte n° 15, et les
îles adjacentes, comme les Hawar. La thèse de Bahreïn confond l'étendue
du kaza de Qatar avec celle de la région de la capitale ou de la kasaba du
kazu de Qatar. La véritable étendue du kaza de Qatar est en outre
confirmée par des documents ottomans soumis à la Cour. Il est dit ce qui
suit dans un rapport sur Î'Arabie, datant de 1895 environ, adressé au
grand vizir par Kamil Pasha: «La région appelée Qatar, sur la côte à
100 milles du poste de débarquement d'Ojeir, est une langue de terre
qui s'avance dans la mer entre Oman et l'île de Bahreïn.» (Réplique
de Qatar, vol. 2, annexe II.45, p. 255.) Ce rapport précise en outre, que
«[lle centre administratif de ce kaza est la kusaba d’Al-Bida» (ibid. ); et que
la Kasaba @Al\-Bida «compte onze villages qui sont sur la côte» (ibid. ).

152. Les villages de la kasaba d'Al-Bida n'étaient par conséquent pas
les seuls villages du kaza de Qatar qui englobait évidemment les autres
villages de la péninsule, comme Zubarah. Des documents ottomans sou-
mis par Bahreïn confirment aussi les conclusions susmentionnées (voir
contre-mémoire de Bahreïn, vol. 2, annexes 25 b} et 35 b}, p. 73 et 113).
Le dernier document précise: «Les districts de Zubarah et d’Odeid sont
des prolongements de la subdivision de Qatar relevant de la province du
Nedjd et occupent une position importante.»

153. En 1876, les Ottomans nommèrent le chef Al-Thani de Qatar
kaimakam où gouverneur du kaza de Qatar. Pendant la période otto-
mane (de 1871 à 1915), les Al-Thani se retrouvèrent à la tête de l’admi-
nistration ottomane à Qatar tout en continuant d’être les chefs de Qatar
comme avant l’arrivée des Ottomans. Cette période revêt la plus grande
importance pour la consolidation du titre des chefs Al-Thani sur le ter-
ritoire de Qatar. Et ce pour deux raisons principales: en premier lieu, parce
que, même si les Ottomans avaient officiellement la mainmise sur l'en-
semble de la péninsule, c'était le souverain de Qatar, le cheikh Jassim, qui
exerçait le pouvoir sur le terrain. à savoir dans le territoire du kazu
de Qatar; cette circonstance facilitait l'extension de sa propre autorité
sur les tribus vivant dans la péninsule ainsi que l'exercice effectif de
cette autorité sur celles-ci. En second lieu, parce que l’autorité exercée par
les Ottomans sur l'ensemble de la péninsule de Qatar, alliée à

276
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 313

l'exercice du pouvoir sur le terrain par le cheikh Jassim et bénéficiant de
l'appui de la politique générale de la Grande-Bretagne, empécha les sou-
verains Al-Khalifah de Bahreïn de s’installer ou d’exercer leur auto-
rité dans une partie quelconque du kaza de Qatar de 1871 à 1915.

154. Pendant la phase écrite et le premier tour de plaidoirie, Bahreïn a
invoqué dans de multiples contextes les prétendues autorité et mainmise
exercées par les souverains Al-Khalifah comme fondement de son titre
sur Zubarah et les îles qu'il revendiquait, laissant entendre qu'il y avait
possession territoriale effective. Or Bahreïn a omis d'expliquer à la Cour
comment il était possible que les souverains Al-Khalifah eussent pu exer-
cer ces prétendues autorité et mainmise sur la péninsule et les îles adja-
centes pendant la présence ottomane qui à duré quarante-quatre ans à
Qatar, c'est-à-dire pendant la période où le titre des souverains Al-Thani
s'est historiquement étendu et consolidé sur l’ensemble de Qatar. La
vérité historique est que pendant la période ottomane les souverains Al-
Khalifah de Bahreïn n'ont jamais été en possession effective et pacifique
d’une portion quelconque de territoire dans la péninsule de Qatar et dans
les îles adjacentes à celle-ci même s'ils ont parfois tenté d'obtenir des Bri-
tanniques (et non des Ottomans ou du chef de Qatar) que ceux-ci recon-
naissent officiellement certains prétendus droits mal définis à Zubarah en
invoquant leur ancienne implantation à cet endroit et les liens qu'ils
avaient noués avec une branche de la tribu des Naim.

155. S'agissant des îles Hawar, les souverains Al-Khalifah ont gardé le
silence complet sur celles-ci pendant la période ottomane, même dans le
cadre des rapports qu'ils entretenaient avec les Britanniques. On ne
trouve par exemple aucune trace de la moindre démarche, tentative ou
protestation de la part des Al-Khalifah à l'égard des îles Hawar dans les
documents de la période ottomane. Même si les Dowasir se sont installés
sur l’île principale de Bahreïn à partir de 1845, il n’a jamais été excipé
pendant toute la période ottomane de Qatar de l'autorisation accordée
aux Dowasir de résider dans les îles Hawar et ni soutenu que les habitants
de ces îles étaient des Bahreinites. [l en va de même de la thèse fondée sur
les prétendus droits souverains exercés par Bahreïn dans les eaux et sur
les formations maritimes se trouvant entre la péninsule de Qatar et les îles
de Bahreïn.

156. Ce silence ainsi que ceux observés précédemment expliquent pro-
bablement l’interversion de l’ordre de présentation des moyens de Bahreïn
pendant la réplique orale: (argumentation fondée sur la thèse du titre
originaire, confortée par le prétendu exercice de l'autorité et de la main-
mise des Al-Khalifah, s’est alors transformée en son contraire, à savoir en
un prétendu titre fondé sur l'uti possidetis juris! Bahreïn reconnaît ainsi
par ce revirement la faiblesse de la thèse générale qu'il avait d'abord
défendue à l'égard des territoires qataris qu'il revendique ainsi que de son
argumentation tirée de l’autorité de la chose jugée à l'égard des îles
Hawar.

157. En tout état de cause, la période ottomane de Qatar démontre
hors de tout doute raisonnable l'absence d’un exercice continu de l'auto-

277
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 314

rité étatique par Bahreïn dans la péninsule de Qatar et les îles adjacentes,
à savoir absence d’un des éléments essentiels exigés par le droit interna-
tional pour qu'une prétendue autorité puisse éventuellement fonder un
titre territorial. On ne trouve aucune trace d’un corpus possessionis exercé
par les souverains Al-Khalifah sur une partie quelconque de la péninsule
de Qatar ou sur les îles adjacentes à celle-ci ou sur les deux à la fois. De
plus. la seule et unique manifestation d'intention (animus) est la reven-
dication vague qu'ils ont formulée à l’égard de Zubarah en 1873 et qui fut
rejetée par les Britanniques.

6. Attitude de la Grande-Bretagne vis-à-vis du chef Al-Thani de Qatar
pendant la période ottomane

158. Les relations britanniques avec Qatar pendant la période otto-
mane furent marquées par le désir de continuer à faire respecter la paix
maritime en empêchant les actes de piraterie commis à partir des ports de
Qatar et à protéger les commerçants indiens de l'endroit contre les actes
d'intimidation. Les Britanniques reconnaissaient en même temps que les
Ottomans exerçaient une domination de fait sur la péninsule et ils étaient
prêts à reconnaître cette domination. Les instructions données en 1882
par le Gouvernement britannique en réponse à une demande d’éclaircis-
sements formulée par le Gouvernement des Indes sont un bon exemple de
cette attitude. Selon ces instructions, le cheikh de Qatar, bien qu'il eût
accepté d’être sous la dépendance des Ottomans sur terre, devait être
encouragé à entretenir des relations étroites et directes avec les officiers
du Gouvernement des Indes et à s’en remettre à ceux-ci dans toutes les
affaires concernant la paix en mer (voir Lorimer, mémoire de Qatar,
vol. 3, annexe ILES, p. 217).

159. Lorsque les Ottomans renforcèrent en 1889 leur contingent de
troupes à Qatar, l'ambassadeur de la Grande-Bretagne à Constantinople
fut chargé de rappeler au Gouvernement ottoman que le Gouvernement
britannique ne pouvait demeurer indifférent devant toutes tentatives de
la part des autorités turques d'intervenir à Oman ou d’attaquer celui-ci
(aujourd’hui les Emirats arabes unis! voir Saldanha, mémoire de Qatar,
vol. 4, annexe II.8, p. 221-222). Mais on ne relève pas le moindre mot sur
Qatar lui-même ou sur son souverain Al-Thani. Les événements survenus
en mars 1895 relativement à la tribu des Al-bin-Ali sont également très
révélateurs de l'attitude britannique. La tribu était entrée en conflit avec
le souverain de Bahreïn et était revenue s'installer à Qatar à proximité de
Zubarah avec l'appui de Jassim bin Thani, le souverain de Qatar (autre
élément démontrant que Zubarah ne se trouvait pas sous l'autorité et la
domination des souverains Al-Khalifah de Bahreïn).

160. Le souverain de Bahreïn se plaignit au résident politique britan-
nique de la menace que l'installation de cette colonie représentait selon
lui pour Bahreïn. Le résident politique fit savoir au cheikh Jassim que la
Grande-Bretagne ne pouvait accepter cette situation. Les Ottomans
envoyèrent alors des soldats dans la région. Mais les Britanniques — sou-

278
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 315

cieux de garantir la sécurité de Bahrein — dépéchérent un navire de
guerre et détruisirent quarante-quatre bateaux que les Ottomans et le
cheikh Jassim avaient apparemment rassemblés en vue d’attaquer
Bahreïn. Le cheikh Jassim accepta par la suite les conditions imposées
par les Britanniques, notamment l'expulsion des Al-bin-Ali. Les Otto-
mans protestérent, mais les Britanniques répondirent que ces mesures
s’imposaient pour défendre Bahreïn qui se trouvait sous leur protection.

161. Lattitude de la Grande-Bretagne pendant la période ottomane
est donc demeurée la même qu’en 1868 et 1871. Qatar était le domaine du
souverain Al-Thani de Qatar, mais celui-ci ne pouvait porter atteinte à la
paix maritime ni apporter aux Ottomans une aide qui pat constituer une
menace à l’ouest des îles de Bahreïn ou à l’est d'Oman, Bahreïn et Oman
se trouvant tous les deux sous la protection politique de la Grande-
Bretagne. Celle-ci en revanche ne faisait pas du tout obstacle à la conso-
lidation du titre territorial des souverains Al-Thani pour le renforce-
ment de son emprise effective sur les tribus et territoires de Qatar.

162. Enfin. devant l'argumentation de Bahreïn fondée sur l’uti possi-
detis juris, il convient de relever que, pendant la période ottomane (de
1871 à 1915), Qatar n'a pas signé d'accord exclusif ou tout autre genre de
traité avec la Grande-Bretagne comme le fit Bahreïn en 1880 et 1892 et
d’autres émirats du Golfe en 1892. Le cheikh Jassim de Qatar a d’ailleurs
sollicité des Britanniques en 1891 la conclusion d’un traité aux mêmes
conditions que les chefs des émirats de la Tréve (et non pas aux mêmes
conditions que les souverains de Bahreïn), mais les Britanniques reje-
tèrent cette proposition au motif que le sultan ne donnerait pas son
accord et qu'il n’y avait aucun intérêt à conclure un tel traité (mémoire de
Qatar, vol. 5, annexe IL. 8, p. 121).

7. Extension de l'autorité effective du chef Al-Thani de Qatar sur le
territoire et les tribus de Qatar pendant la période ottomane

163. La présence ottomane à Qatar, à partir de 1871, contribua à
consolider la domination des cheikhs Al-Thani sur le pays, écartant la
possibilité pour les souverains Al-Khalifah de Bahrein d’émettre la
moindre prétention sur la péninsule. De fait, pendant la période otto-
mane, l'autorité du souverain Al-Thani de Qatar s'étendit progressivement
aux autres tribus vivant dans le kaza de Qatar. Ainsi, loin de l’affaiblir, la
présence ottomane concourut à renforcer lPautorité effective des Al-Thani
sur la péninsule. A cet égard, le fait que le cheikh Jassim ait été nommé,
en 1876, kuimakam de l’ensemble du kaza de Qatar, y compris ses sous-
districts de Zubarah et d’Odeid, et, en 1879, gouverneur ottoman de
Doha fut d’une importance capitale.

164. Il permit également aux Ottomans, très peu présents physique-
ment à Qatar pendant cette période, d'affirmer leur suprématie sur
l'ensemble de la péninsule et, ainsi, grâce à l'autorité exercée sur le terrain
par le cheikh Jassim de Qatar, leur kaimakam, de revendiquer la souve-
raineté sur l’ensemble des régions de Qatar. Leur comportement ultérieur

279
DÉLIMITATION ET QUESTIONS (OP. DISS. TORRES BERNÂRDEZ) 316

atteste combien leur était utile cette extension du pouvoir local du cheikh
Jassim. Ainsi, lorsque celui-ci voulut renoncer à sa charge de kaimakam
en 1892, les Ottomans refusèrent sa démission. En 1893, le vali de Bas-
sorah prit la tête d’une armée contre le cheikh Jassim, à la suite de pré-
tendus actes d’insubordination, et leurs troupes s'affrontèrent à l’ouest de
Doha, après quoi le cheikh Jassim renonga à ses fonctions de kaimakam;
les Ottomans laissèrent néanmoins l'administration du kazu de Qatar aux
mains de son frère Ahmed. En d’autres termes, la relation entre les Otto-
mans et les Al-Thani se révéla fructueuse pour les uns comme pour les
autres.

165. Si les Britanniques firent parfois mine de contester la juridiction
ottomane sur l'ensemble de Qatar (en tant qu'elle aurait été distincte de
celle du souverain de Qatar), jamais ils n’affirmerent leur propre juridic-
tion sur une quelconque partie du territoire de Qatar ni ne cautionnèrent
les prétentions de Bahreïn sur Zubarah. De fait, la Grande-Bretagne
reconnut tacitement la présence ottomane à Qatar et ne remit jamais en
cause, pendant la période ottomane, l’autorité des souverains Al-Thani
de Qatar sur l'ensemble de celui-ci.

166. Les paragraphes 2.31 et suivants du contre-mémoire de Qatar et
les annexes correspondantes témoignent de l'attitude adoptée par les Bri-
tanniques. Point n’est besoin d'examiner ces documents dans le détail.
Qu'il nous suffise d'évoquer: 1) la lettre en date du 28 août 1873 du colo-
nel Ross, résident politique britannique (contre-mémoire de Qatar, vol. 2,
annexe IJ.3, p. 11, et une lettre postérieure du colonel Ross reproduite
dans le mémoire de Bahreïn, vol. 2, annexe 20, p. 174); 2) le mémoran-
dum du 22 mai 1879 du Gouvernement des Indes sur la juridiction otto-
mane le long de la côte arabique du Golfe, qui fait référence à la note en
date du 28 juillet 1871 de M. Aitchison, secrétaire d'Etat aux affaires
étrangères (contre-mémoire de Qatar, vol. 2, annexe II.1, p. 1); et 3) la
lettre en date du 17 septembre 1879 de l’India Office, qui fait allusion aux
vues exprimées par le colonel Ross (ibid, vol. 2, annexe I1.8, p. 35, et
vol. 2, annexe II.7, p. 27).

167. Outre la présence ottomane, les Britanniques reconnaissaient aussi
l'autorité du cheikh Jassim, qu'ils tenaient pour responsable du maintien
de l’ordre à Qatar et de la prévention de la piraterie au départ des ports
qataris. Certes, en une occasion, le cheikh Jassim se récusa lorsque les
Britanniques lui demandèrent de maintenir l’ordre tout au long de la côte
de Qatar. Les Parties ont chacune donné leur interprétation de cet épi-
sode (voir notamment le mémoire de Bahrein, vol. 1, p. 59, par. 133), éga-
lement évoqué au cours des audiences par le conseil de Bahrein. Citant
Zahlan, Qatar a émis l'idée que, en agissant ainsi, le cheikh Jassim ne
faisait qu’exploiter, à son habitude, la rivalité entre les grandes puis-
sances (contre-mémoire de Qatar, vol. 1, p. 26-27, par. 2.34; en ce
qui concerne Zahlan, voir ibid., vol. 2, annexe H.82, p. 462-463).

168. Quoi qu'il en soit, les normes du droit international n’imposent
pas à un pays, ou au dirigeant d’un pays, particulièrement dans les cir-
constances qui étaient celles de l'époque à Qatar, d’assumer la responsa-

280
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 317

bilité de tout ce qui se produit ou trouve son origine dans le territoire
concerné. Les règles coutumières de la responsabilité internationale pour
faits illicites ne sauraient s'entendre en termes de responsabilité objective.
Dans le présent contexte, il est significatif, en revanche, que ce ne soit pas
au souverain Al-Khalifah de Bahreïn, mais au souverain Al-Thani de
Qatar, que les Britanniques demandèrent de maintenir l'ordre le long des
côtes de Qatar. Bahreïn est passé à côté du seul point de droit pertinent
qui se dégage de cet épisode.

169. Nous nous intéressons dans le présent chapitre à l'extension de
l'autorité du cheikh Jassim sur l’ensemble de la péninsule de Qatar de
manière générale, abstraction faite, bien sûr, de questions, lieux ou tribus
spécifiques. À cet égard, le renforcement du statut et de la position du
cheikh Jassim et le développement général de son autorité effective cons-
tituent un fait historique riche de conséquences politiques et juridiques.
La science politique, tout comme la physique, a horreur du vide: or. les
accords de 1861 et de 1868 interdisaient aux Al-Khalifah, installés dans
les îles depuis 1783, toute ingérence dans les affaires de Qatar!

170. Pendant la période ottomane, pas plus les Ottomans que les Bri-
tanniques ou le chef de Qatar ne reconnurent aux souverains Al-Khalifah
un quelconque titre, historique ou autre, sur le territoire continental de
Qatar ou les iles et les eaux adjacentes. Les Britanniques, depuis la guerre
de 1867 et les accords de 1868, et les Ottomans depuis leur arrivée a
Qatar en 1871, qui comprenaient parfaitement la situation, invitèrent de
maintes façons le souverain Al-Thani à combler le vide en devenant chef
de l’ensemble de Qatar, puis facilitèrent le renforcement de son autorité
effective sur les tribus et le territoire de Qatar.

171. Certains documents britanniques de la période 1902-1904 sont
particulièrement clairs quant à cette extension de l'autorité générale des
Al-Thani dans la péninsule de Qatar au cours des dernières décennies du
XIX® siècle. Il ressort de ces sources que: 1) le cheikh Jassim vivait dans
les terres d’El-Katr: 2) il aurait été possible d'organiser une rencontre
avec le cheikh Ahmed sur le territoire d’El-Katr, à Zubarah par exemple;
3) les Britanniques pouvaient escompter des résultats extrêmement satis-
faisants d’un accord qui, négocié par leur résident politique, reconnaitrait
l'indépendance du chef de Qatar; et 4) le cheikh Jassim était le chef
effectif des tribus qataries (voir Saldanha, mémoire de Qatar, vol. 4, an-
nexe II.8, p. 235-236).

172. Toutefois, Bahreïn a commencé en l'espèce par affirmer que les
Al-Khalifah auraient exercé de manière continue et pacifique une sorte
d'autorité et de domination générales sur la plus grande partie de la
péninsule de Qatar —— ce qui aurait constitué une belle prouesse pour la
branche d’une tribu dont l'implantation dans la région de Zubarah ne
s'était pas étendue sur plus de dix-sept ans, et avait pris fin en 1783. La
conclusion logique de cet argument serait, pour la Partie bahreïnite, de
revendiquer aujourd'hui un titre sur l’ensemble, ou à tout le moins une
partie considérable, de la péninsule de Qatar. A ce stade, toutefois, les
prétentions de Bahreïn se font soudain plus modestes.

281
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 318

173. Bahreïn reconnaît de fait que l'autorité et le contrôle qu'il aurait
exercés sur la péninsule de Qatar reculèrent après l'arrivée des Ottomans
en 1871, tandis que l'autorité et la domination des Al-Thani gagnaient du
terrain. Mais cette extension du contrôle des Al-Thani sur la péninsule de
Qatar, que Bahreïn ne conteste pas, se serait interrompue à la «limite de
la région de Zubarah» telle que définie par Bahreïn dans la présente ins-
tance, sans que celui-ci n’explique à aucun moment ce phénomène,
d’ailleurs absolument démenti par les preuves documentaires de l’époque
produites devant la Cour.

174. Cet argument est repris au sujet des îles Hawar et de l'île de
Janan, le titre originaire dont Bahreïn se prévaut ayant, selon lui, la
même source ou le même fondement que son titre originaire sur Zubarah.
En d’autres termes, l'autorité et la domination globales prétendument
exercées par les Al-Khalifah sur Zubarah se seraient étendues aux îles
Hawar et à l’île de Janan. La encore, d’un point de vue territorial, aucune
raison n’est avancée, car: 1) les îles Hawar et l'île de Janan ne sont pas
adjacentes à la côte de la région dite «région de Zubarah» telle que défi-
nie par Bahreïn, ni situées dans une bande d'eaux territoriales de 3 milles
qui serait mesurée à partir de cette côte; et 2) il n'y a pas de continuité
territoriale terrestre entre la limite méridionale de la «région de Zuba-
rah» et la côte continentale qui fait face aux îles Hawar et à l’île de
Janan, mais une importante portion de territoire continental que Bahreïn
ne revendique pas, reconnaissant ainsi son appartenance à Qatar.

175. Ainsi, le phénomène inexpliqué d’«interruption» de l'extension,
par ailleurs reconnue. de l'autorité et du contrôle des souverains Al-
Thani à partir de 1871 vaut aussi pour les îles susmentionnées. Mais
pourquoi l'autorité et la domination des Al-Thani auraient-elles atteint la
côte continentale faisant face aux îles adjacentes pour s’y arrêter, tout
comme elles se seraient arrêtées à la «limite» de la «région de Zubarah»?
J'estime que cette question, de par son importance, aurait mérité d’être
éclaircie par Bahreïn, ainsi que dans l'arrêt. Invoquer des liens
d’allégeance personnels ou autres entre tribus, branches ou encore familles
de tribus aux XVIII et XIX° siècles ne permet pas d'y répondre. En
l'espèce, ces liens personnels pourraient tout au plus constituer un élé-
ment de preuve parmi bien d’autres à l'appui des titres territoriaux res-
pectifs des Parties au regard des questions soumises à la Cour, mais non
— en tant que tels et pris isolément — la source ou le fondement du titre
territorial d’un Etat donné. La question à trancher concerne la souverai-
neté territoriale, et non des rapports tribaux, incertains, ambigus, et de
nature personnelle.

176. Sur ce dernier point, ma conclusion générale est que, lorsque l’on
essaye de traduire la notion d’«autorité» exercée par une société tribale
du Golfe aux XVIII° et XIX° siècles en un concept de droit international
contemporain tel que celui d’«autorité territoriale». il convient de tenir
compte, avant toutes choses, de la notion d’«établissement». L’établisse-
ment d’une tribu, en ce qu’il permet à des liens territoriaux de se tisser

282
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 319

progressivement, peut-il être considéré, mutatis mutandis, comme consti-
tuant, en droit international et dans un tel contexte, la source d'un titre
territorial à ce point litigieux? Si nous admettons ce principe, quelle est
alors la situation en l'espèce? La situation est la suivante: la famille Al-
Thani, qui s’était établie dans la région de Doha, ne quitta jamais la
péninsule de Qatar, tandis que la famille Al-Khalifah, implantée dans la
région de Zubarah, fit le choix d’en partir pour s’installer ensuite dans les
îles de Bahreïn en 1783. Ce faisant, les Al-Khalifah se privèrent, bientôt
irrévocablement, de la possibilité d’invoquer le titre territorial que leur
établissement antérieur à Zubarah aurait pu leur valoir. En revanche,
leur établissement dans les îles bahreïnites fut à l’origine de leur titre ter-
ritorial sur l’archipel de Bahreïn.

&. La revendication non fondée formulée en 1873 par Bahreïn sur Zu-
barah et son rejet par les Britanniques; Zubarah en tant que partie
du kaza ottoman de Qatar; exercice effectif par les Ottomans et par
le chef de Qatar de l'autorité à Zubarah; sa reconnaissance par les
Britanniques et par le souverain de Bahreïn; souci des Britanniques
d'assurer la sécurité dans les îles de Bahreïn; date critique aux fins
d'établir le titre originaire de Qutar sur Zubarah; les événements de
1937 et les prétendus «liens d'allégeance» des Naim vis-à-vis des
souverains Al-Khalifah de Bahreïn; défaut de pertinence en l'espèce
de l'argument bahreïnite correspondant; comportement des Britan-
niques et des Parties à la suite des événements de 1937

177. Bahreïn a soumis pour la première fois aux Britanniques sa reven-
dication à l'égard de Zubarah en août 1873, date qui semblerait confirmer
qu'il entendait, par ce geste, modifier 1a situation politique et territoriale
résultant des accords de 1868 évoqués ci-dessus. La région de Zubarah —
partie intégrante du kaza de Qatar — se trouvait alors sous l'autorité des
Ottomans et du chef Al-Thani de Qatar. Ainsi, ni le souverain Al-
Khalifah de Bahreïn ni la Grande-Bretagne n'étaient en possession effec-
tive de Zubarah lorsque cette revendication fut avancée. Le souverain
de Bahreïn n’excipa d’ailleurs ni d’une telle possession ni de l'établisse-
ment antérieur des Utub — parmi lesquels la branche des Al-Khalifah —
à Zubarah entre 1766 et 1783 (voir ci-dessus), mais de sa prétendue auto-
rité sur une branche de la tribu des Naim venue, selon ses dires, solliciter
l’aide de Bahreïn pour éviter d'avoir à faire acte de sujétion aux Turcs.
Ainsi, de par sa formulation même, cette première revendication impli-
quait déjà une reconnaissance par Bahreïn du fait qu'en 1873 Zubarah
relevait du kaza ottoman de Qatar et que, en tout état de cause, la région
n'était pas placée sous l'occupation ni le contrôle effectifs des souverains
Al-Khalifah de Bahreïn.

178. La revendication fut tout d’abord formulée oralement au cours
d'une conversation entre le cheikh Issa, souverain de Bahreïn, et le major
Grant, premier résident adjoint britannique. Sur les conseils de ce der-
nier, le cheikh de Bahreïn adressa le 2 septembre 1873 une communica-

283
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 320

tion au colonel Ross, résident politique britannique dans le Golfe. Comme
indiqué ci-dessus, il faisait valoir son autorité sur les Naim et affirmait
également: 1) que Zubarah était un «bien» placé sous lautorité de
Bahreïn; 2) qu’en se reportant au traité (sic!) le résident politique cons-
taterait que Zubarah était une «dépendance» de cette «ile»; et 3) que le
colonel Pelly avait admis ses prétentions sur Zubarah en 1868. Toutefois,
le cheikh Issa convint de la nécessité d'examiner les archives du colonel
Pelly pour cette année (contre-mémoire de Qatar, vol. 1, p. 152, par. 5.10).
Toutes les ambiguïtés des futures revendications de Bahreïn à ’égard de
Zubarah étaient déjà contenues dans cette première démarche, comme
l'attestent la confusion entre «droits de propriété» et «droits de souve-
raineté» ainsi que, d’une part, l'admission du fait que Bahreïn était une
«ile» et, de l’autre, la prétendue reconnaissance par les Britanniques de
l'appartenance de Zubarah à Bahreïn.

179. Les Britanniques exprimèrent d'emblée des doutes sur la réalité
des droits invoqués par le souverain de Bahreïn sur Zubarah, les Naim ou
le reste de la péninsule de Qatar. Après une première enquête, le major
Grant écrivit en août 1873 au colonel Ross qu'il

«n'avait pas les moyens de se forger une opinion sur les prétentions
du cheikh de Bahreïn à une souveraineté quelconque sur la tribu des
Naim mais que, des informations orales recueillies, il concluait que
tout pouvoir exercé par Bahreïn au cours des dernières années sur
cette tribu était plutôt symbolique, pour autant qu'il y en ait jamais
eu» (mémoire de Qatar. vol. 4, annexe II.8, p. 188; les italiques sont
de moi).

Ainsi, la seule chose que voulût bien admettre le major Grant était que
l'autorité de Bahreïn sur cette tribu, si tant est qu'il en eût une, était pure-
ment nominale.

180. Dans sa réponse en date du 28 août 1873, le colonel Ross. rési-
dent politique britannique, chargea le major Grant de recommander au
chef de Bahreïn de se tenir à l’écart de tout accroc qui pourrait survenir
sur le continent avec les Turcs, les Wahhabites, etc. (nouvelle illustration
de l’attitude générale des Britanniques évoquée précédemment), et insista
en ces termes sur le principe de l’effectivité ainsi que sur la nature incer-
taine des droits de Bahreïn: «le cheikh de Bahreïn n/a] pas le pouvoir,
même s’il le voulait, de protéger les tribus résidant à Qatar et ... ne [peut]
pas attendre du gouvernement qu'il intervienne alors que ses droits [ne
sont] pas fixés» (ibid., les italiques sont de moi). Ainsi, au rebours de la
thèse générale avancée par Bahreïn en l'espèce, la personne Ja mieux au
fait de la situation politique dans le Golfe, le résident politique britan-
nique, affirmait en août 1873 que le chef de Bahreïn n'avait pas le pou-
voir «de protéger les tribus résidant a Qatar».

181. Il convient également de noter que le major Grant chercha à se
renseigner plus avant et obtint un rapport d’ou il ressortait que, outre les
Naim, nombre d’autres tribus vivaient à Zubarah: les Chibisa, les Mana-
maneh, les Sadeh et les Hamadal (ce rapport est reproduit dans son inté-

284
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 321

gralité dans le contre-mémoire de Qatar, vol. 3, annexe III.10, p. 69); le
relevé des tribus «peuplant à présent» Zubarah fut apparemment montré
par le major Grant au cheikh de Bahreïn, qui le déclara exact (ibid.
vol. 1, p. 153, par. 5.11). De plus, le 11 septembre 1873, le major Grant
informa une nouvelle fois le colonel Ross que, après avoir examiné divers
instruments, il était arrivé à la conclusion qu’« aucune référence [n'était]
faite dans les traités soit aux Naim, soit à Zubarah» (ibid., vol. 3, an-
nexe III.11, p. 73; les italiques sont de moi).

182. Renseignements pris, le colonel Pelly estima (voir sa lettre du
27 octobre 1873) que le chef de Bahreïn devait se conformer aux arran-
gements conclus, et que, bien qu’il fat admis qu’il possédat certains droits
de pature, etc., sur la côte qatarie, il ne devait pas se considérer comme
autorisé a appareiller aux fins de soumettre un port quelconque de Qatar
— ce qui confirmait les accords de 1868 et la reconnaissance par les
Britanniques du fait que Bahreïn et Qatar constituaient deux entités
politiques distinctes. Par conséquent, le colonel Pelly ne reconnaissait
au chef de Bahreïn ni suzeraineté ni souveraineté «sur la côte qatarie».

183. Le Gouvernement des Indes, alors chargé de la politique britan-
nique dans le Golfe, s’associa aux vues exprimées par Ross et Pelly, à
partir de quoi la position officielle britannique demeura inchangée — à
ceci près que les Britanniques estimérent, quelques années plus tard, que
le souverain de Bahreïn n'avait aucun droit à Zubarah, ce dont ils l’infor-
merent en pleine connaissance de cause, comme en témoigne l'attention
soutenue qu'ils accordèrent à la question dès que Bahreïn eut émis ses
premières prétentions, en août 1873.

184. Dans l'article qu’il consacre à la «principauté de Bahreïn», Lori-
mer évoque une revendication formulée en 1905 par Bahreïn à l’égard de
Zubarah — revendication qui faisait alors «l'objet d’une discussion» —
dans les termes suivants: «Certains droits mal définis sur le continent de
Qatar ... relèvent de la souveraineté de Bahreïn ou appartiennent peut-
être au cheikh à titre de bien personnel héréditaire» (mémoire de Qatar,
vol. 3, annexe II.3, p. 88). Comme toutes celles qui l'avaient précédée et
toutes celles qui devaient la suivre, cette revendication fut écartée par les
Britanniques, leur politique à cet égard ne s'étant jamais infléchie. En
tout état de cause, dans son article principal sur Qatar (1907-1908), Lori-
mer situait «Zubarah» sur la «côte occidentale de Qatar» (ibid., vol. 3,
annexe 11.4, p. 123).

*

185. Que la suzeraineté ottomane s’étendit a l’ensemble de Qatar est
un fait historique incontestable. Pour les Ottomans, Zubarah, placée sous
l'administration du souverain Al-Thani, leur kaimakam a Qatar, dépen-
dait de l'Empire ottoman, à instar du reste de Qatar. Zubarah et Odeid
étaient simplement des sous-districts du kaza de Qatar. Les Ottomans
envisagérent même de nommer l’un de leurs représentants, ou mudir, à
Zubarah, mais les Britanniques, dans le souci d’assurer la sécurité de

285
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 322

Bahreïn, s'y opposèrent, ce genre de questions faisant fréquemment l'objet
de subtils arrangements diplomatiques entre la Grande-Bretagne et la
Porte. Le dossier n’en contient pas moins trois exemples, sinon plus,
attestant sans équivoque l'exercice direct de l'autorité étatique par les
Ottomans sur la région de Zubarah: une première fois en 1873, en vue de
soumettre les Naim, ce qui fut à l’origine des premières prétentions sur
Zubarah avancées par le souverain de Bahreïn auprès des Britanniques
{voir ci-dessus), puis de nouveau au moment des événements de 1878 et
de 1895. Dans les trois cas, les Ottomans dépêchèrent des navires de
guerre.

186. Toutefois. pour étayer la demande dont il a saisi la Cour, Bahreïn
s'emploie à démontrer que certaines des tentatives faites par les Ottomans
et les souverains Al-Thani pour exercer leur autorité sur la région dite «de
Zubarah» échouèrent en raison de l'opposition de la Grande-Bretagne et
de Bahreïn (mémoire de Bahreïn, vol. |, par. 167 et suiv.). H convient
donc de se pencher aussi sur la documentation correspondante. Le pre-
mier événement invoqué par Bahreïn se produisit en 1874. Cette année-là,
Nasir bin Mubarak -— chef d’une branche rivale de la famille des souve-
rains de Bahreïn qui s'enfuit vers le continent pour se placer sous la pro-
tection des Turcs — et les Beni Hajir, une tribu bédouine, menacèrent
d'attaquer Bahreïn depuis la côte de Qatar, mais y renoncèrent en raison
de la présence de bâtiments de guerre britanniques ainsi que sur ordre du
chef de Qatar, le cheikh Mohamed bin Thani (mémoire de Qatar, vol. 4,
annexe H.7, p. 59-60). A la fin de l’année, toutefois, le souverain de
Bahreïn, craignant que Nasir bin Mubarak n’attaquat les Naim de Zuba-
rah, demanda aux Britanniques lautorisation de leur prêter main forte.

187. Dans un premier temps, le résident politique britannique autorisa
le cheikh de Bahreïn à dépécher des renforts «comme mesure purement
défensive» (mémoire de Bahreïn, vol. 2, annexe 70, p. 293). Mais le Gou-
vernement des Indes manifesta sa réprobation dans les termes les plus
explicites — le résident n'aurait pas dû encourager le chef de Bahreïn à
déployer des troupes sur le continent pour venir en aide aux Naim, esti-
mait-il, confirmant au passage que: «le cheikh de Bahreïn n'[a] aucune
possession sur la terre de Qatar et que ses droits y [sont] d'une nature
incertaine» (mémoire de Qatar, vol. 4, annexe 11.8, p. 192). Comme
l'attestent d’autres documents contemporains, «éviter toute ingérence
dans les affaires du continent» revenait comme un leitmotiv dans les
recommandations adressées par les Britanniques au souverain de Bahreïn.

188. Le deuxième exemple concerne un acte de piraterie grave commis
en septembre /878 par des habitants de Zubarah et au cours duquel plu-
sieurs personnes trouvèrent la mort. Le colonel Ross fut chargé par le
Gouvernement des Indes de demander aux autorités turques de sanction-
ner les coupables et proposa à cette fin l'aide de la flotte britannique.
Entre-temps, les Qataris, qui avaient également été victimes de razzias sur
terre et sur mer perpétrées par les Naim de Zubarah, assiégèrent le fort de
Murair (prés des ruines de Zubarah) sous le commandement du chef de
Qatar, Jassim bin Thani, et de Nasir bin Mubarak, le membre dissident

286
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 323

des Al-Khalifah vivant 4 Qatar. Lorsque le colonel Ross eut connais-
sance de cette expédition, il n’éleva pas la moindre objection, en dépit de
la nouvelle demande d'intervention du souverain de Bahreïn. Les Turcs
envoyerent une canonnière pour empêcher les Qataris de Zubarah d’atta-
quer Bahreïn, puis négocièrent la reddition des Naim assiégés à Murair,
dont la plupart furent, par la suite, transférés à Doha.

189. Les événements de 1878 confirment l'intégration de Zubarah au
reste de la péninsule. Les conditions généralement requises en matière de
titre territorial étaient remplies. Premièrement, l'intention et la volonté
d'agir en qualité de souverain et l'exercice effectif de cette autorité (Statut
juridique du Groënland oriental, C.P.J.1. série AIB n° 53, p. 45-46) se ren-
contrent dans le siège de Zubarah par le cheikh Jassim, chef de Qatar, et
la reddition de ses occupants, les Naim. Deuxièmement, les parties en
cause — à savoir les Britanniques et le souverain de Bahreïn — ont l’une
et l’autre admis sans la moindre réserve en matière de droits souverains ou
autres que la région de Zubarah relevait du territoire du kaza ottoman et
du chef de Qatar. Près de quatre-vingts ans plus tard, en 1957, le résident
politique britannique à Bahreïn écrivait au sujet de cet événement: «A ce
stade, la souveraineté sur Zubarah semble être indiscutablement passée au
souverain de Qatar.» (Mémoire de Qatar. vol. 8, annexe IIT.283, p. 403.)

*

190. Tant les Britanniques que le souverain de Bahrein pensaient a
l'époque que la meilleure manière d'assurer lu sécurité de Bahreïn serait
l'occupation permanente de Zubarah par les Turcs (mémoire de Qatar,
vol. 3, annexe IIS, p. 224-225; vol. 4, annexe I1.8, p. 199; contre-
mémoire de Qatar, vol. 1, par. 5.17, al. 2; réplique de Qatar, vol. 1,
par. 6.8, al. c)). Les Turcs ne maintinrent pas de présence militaire après
1878, et les Britanniques objectèrent à la nomination de représentants
ottomans à Zubarah. Mais cela ne modifie en rien le fait que le cheikh
Jassim Al-Thani de Qatar exerçait effectivement son autorité à Zubarah
en 1878, que Bahreïn même accepta la présence des Turcs sans réserve de
droits et que l'article 11 de la convention anglo-ottomane de 1913,
consacré par celle de 1914, dispose que: «[la] presqu'ile sera, comme par
le passé, gouvernée par le cheikh Jassim-bin-Sani et par ses suc-
cesseurs» (voir ci-dessous, les italiques sont de moi). En parlant de la
«presqu'ile» dans son ensemble, les Britanniques confirmaient que leur
opposition à la présence turque à Zubarah n’emportait pas reconnais-
sance des droits invoqués par Bahreïn ni dérogation au titre du souverain
de Qatar et de ses successeurs sur la région de Zubarah.

*
191. Le changement de politique des Britanniques qui, a partir de
1888-1889, s’opposèrent à un quelconque maintien de la présence turque

ainsi qu'à toute implantation à Zubarah, fut uniquement dicté par le

287
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 324

souci d’assurer la protection de Bahrein et la sécurité en mer. C’est ainsi
que le colonel Ross estimait qu’encourager le dissident Nasir bin Muba-
rak à s'installer à Zubarah avec ses alliés de la tribu des Beni Hajir cons-
tituerait un danger pour Bahreïn. I] écrivait:

«Il ne fait aucun doute que, si cette mesure était mise à exécution,
elle constituerait une menace et un danger permanent pour Bahrein
et [que] ‘objection émise par le cheikh de Bahreïn serait, en suppo-
sant qu'il soit bien informé, légitime.» (Mémoire de Bahreïn, vol. 2,
annexe 41, p. 228).

Si l'établissement à Zubarah d'une colonie hostile représentait pour
Bahreïn une menace et un danger permanent, il va de soi que « Zubarah»
n'était pas « Bahreïn». tout comme il est manifeste que, contrairement à
ce que prétend Bahreïn en la présente affaire, son souverain d'alors
n'exerçait sur Zubarah aucune autorité ni contrôle.

192. En /890-189]. de nouvelles rumeurs selon lesquelles les Ottomans
auraient tenté de reconstruire Zubarah donnèrent lieu à une intervention
diplomatique britannique auprès de la Porte (mémoire de Bahreïn. vol. 2,
annexe 70, p. 325) et les Ottomans abandonnèrent de nouveau leur pro-
jet. Les Britanniques refusaient une fois encore d'accepter une présence
militaire turque à Zubarah mais ne contestaient pas l’autorité du souve-
rain Al-Thani de Qatar dans la «région de Zubarah». Les observations
de Lorimer, par exemple, ne laissent pas entendre que cet épisode ait
conduit 4 une quelconque reconnaissance par les Britanniques de la sou-
veraineté de Bahreïn sur Zubarah (ibid., vol. 3, annexe 83, p. 471).

193. C’est également le souci britannique de préserver la sécurité des
îles de Bahreïn et non la prétendue souveraineté exercée par Bahreïn sur
Zubarah qui explique la destruction, en 2895, des navires turcs et qataris
par les Britanniques dans le port de Zubarah. Une fois encore, l'attitude
des Britanniques visait à prévenir une attaque à partir de la région de
Zubarah: cette intervention navale était clairement destinée à empêcher
toute invasion de Bahreïn depuis Zubarah (voir la lettre du 13 septembre
1895 adressée au Gouvernement des Indes par le colonel Wilson (ibid.
vol. 2, annexe 62, p. 268), voir également ses précédents courriers datés
de mai et juillet 1895).

194. C’est pour les mêmes motifs que les Britanniques objectèrent en
1903 à la nomination d’un mudir ottoman à Zubarah. A cette occasion,
le lieutenant-colonel Kemball, résident politique britannique, estimait
absolument indispensable pour la sécurité des îles de Bahreïn que Zuba-
rah ne soit pas occupée militairement par les Turcs et se déclarait préoc-
cupé par le prestige accru que ceux-ci pourraient tirer de leur éventuelle
occupation de Zubarah (ibid., vol. 2, annexe 67, p. 281). À ce propos, il
convient de souligner que, dans le même temps, les Britanniques envisa-
geaient de renforcer leurs liens avec les cheiks de Qatar (ibid., vol. 3,
annexe 83, p. 483).

288
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 325

195. Les informations et éléments de preuve concordants figurant dans
le dossier (voir notamment les points de vue du major Grant, du lieute-
nant-colonel Kembail et du capitaine Prideaux reproduits dans le mémoire
de Bahrein — respectivement vol. 2, annexe 41, p. 228: vol. 2, annexe 67,
p. 281; vol. 3. annexe 71, p. 358 —, ainsi que divers autres documents)
montrent très clairement selon moi que, s’agissant de Zubarah, le princi-
pal souci des Britanniques à partir de 1868-1871 est d’assurer la sécurité
des îles de Bahreïn et de maintenir la paix en mer. Même si, au début des
années 1900, apparait également une certaine volonté de limiter les effets
de la présence ottomane dans la presqu'île de Qatar pour des raisons
politiques d’ordre général, elle n’a aucun lien avec la question particuliére
des relations entre Bahrein et Qatar au niveau local. Le passage suivant,
extrait d'une lettre adressée au secrétaire d’Etat aux affaires indiennes le
22 mai /879, est particulièrement explicite sur ce point:

«IF pourrait également se révéler nécessaire de protéger les îles de
Bahreïn par des accords spéciaux prévoyant:
i) Le maintien des territoires du chef de Bahreïn sous la protection
de la Grande-Bretagne.
ii) Le respect par celui-ci de ses obligations contractuelles, y com-
pris l’abstention de toute intervention sur le continent...»
{Mémoire de Bahreïn, vol. 2, annexe 36, p. 211).

196. Compte tenu de la situation géographique de Zubarah et des îles
de Bahreïn, il me semble tout a fait possible d'affirmer, comme le fait
Qatar en la présente affaire, que la sécurité constituait également la
préoccupation principale des cheikhs Al-Khalifah de Bahreïn. Après
tout, les Al-Khalifah connaissaient leur propre histoire, à savoir que
c'était depuis Zubarah qu’eux-mémes et d’autres tribus arabes avaient
occupé les îles de Bahreïn par la force. Plusieurs documents émanant des
chefs de Bahreïn et présentés à la Cour le montrent d’ailleurs très claire-
ment. parmi lesquels une lettre du 22 juin 1875 adressée au lieutenant-
colonel Ross, résident politique britannique dans le Golfe, au nom du
cheikh Ahmed bin Ali Al-Khalifah:

«concernant l'engagement de non-ingérence à Zubarah qui nous a
été demandé, et les conséquences d’un tel engagement, il convient de
rappeler ce que nous vous avons maintes fois exposé, à savoir que
nos relations avec Zubarah et la tribu des Naim, auxquels nous avons
ordonné de s’y établir, traduisent, comme vous le savez, une obliga-
tion et une nécessité impérieuses aux racines multiples. Dès lors que
nous renonçons à y satisfaire dans cette région, d'autres mesures de
protection de Bahrein doivent être envisagées...» (Mémoire de
Bahreïn, vol. 2, annexe 33A. p. 202 a): les italiques sont de moi.)
Une crainte similaire est exprimée, en des termes encore plus explicites,
dans le passage ci-après d’une lettre datée du 12 octobre 1877 adressée
par le chef de Bahreïn au commandant Grant, résident politique britan-
nique par intérim:

289
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 326

«les Naim viennent ici de leur propre initiative et si je leur remets des
présents, c'est que j'y suis contraint pour éviter qu'ils ne commettent
quelque exaction, car je crains que, sinon, ils ne me cherchent que-
relle et s’allient avec mes ennemis, Nasir bin Mobarek et les autres:
et le fait qu’ils se soient regroupés à Zubarah est pour moi source de
grandes difficultés tant est courte la distance qui sépare cette ville de
mon territoire» (mémoire de Bahreïn, vol. 2, annexe 35, p. 205).

197. La « proximité de Zubarah», pour reprendre les propres termes
employés en 1877 par le major Grant (ibid, p. 204), constituait donc une
source permanente de danger pour Bahreïn, suffisant à justifier la nature
des relations que les souverains de Bahreïn entretenaient avec certains des
Naim installés à l'époque dans la région de Zubarah. Les souverains Al-
Khalifah gratifiaient les Naim amicaux de présents et de provisions pour
les maintenir dans de bonnes dispositions. À partir de 1868-1871, la prin-
cipale motivation politique de l'intérêt des souverains Al-Khalifah pour
Zubarah et de ses relations avec les Naim qui y étaient installés ne sera
plus la «souveraineté», mais la «sécurité ».

*

198. En l'espèce, la revendication de souveraineté de Bahreïn sur la
«région de Zubarah» se fonde principalement sur les prétendus «liens
d'allégeance» des Naim vis-à-vis des souverains Al-Khalifah de Bahreïn.
C’est la manière choisie par Bahreïn pour tenter de combler la lacune née
de l'absence de possession effective de Zubarah par les souverains Al-
Khalifah de Bahreïn, à la suite de leur départ et de leur installation sur
l’île de Bahreïn en 1783. La thèse de Bahreïn semble dès lors se présenter
ainsi: lorsque les Al-Khalifah sont partis pour Vile de Bahreïn, il y a
quelque deux cent dix-sept ans de cela, les fidèles Naim sont restés en ar-
rière pour exercer en leur nom une autorité réelle, continue et pacifique
sur la région jusqu'à l'intervention du souverain de Qatar en 1937 contre
la branche de la tribu des Naim vivant alors à Zubarah, geste caractérisé
par Bahreïn comme un acte d'agression ou de conquête contraire au droit
de la Société des Nations et du pacte Briand-Kellogg (mémoire de Bahreïn,
vol. |, p. 12, para. 31)! Par ce type d’affirmation, caractéristique de ses
pièces et plaidoiries, Bahreïn a tenté de mettre en doute et de modifier la
date à laquelle le titre originaire de Qatar sur Zubarah a été définitive-
ment consolidé et reconnu.

199. Pour Bahreïn, la date critique à prendre en compte pour établir le
non-exercice d’une autorité effective de Bahreïn sur Zubarah ne serait
donc ni 1783 (départ des Al-Khalifah de Zubarah), ni 1868 (accords de
Pelly), ni 1871 (arrivée des Ottomans à Qatar), ni 1873 (rejet par les Bri-
tanniques de la première revendication formulée en 1873 par Bahreïn sur
Zubarah), ni 1913 (date de la convention anglo-ottomane), ni 1916 (date
du traité anglo-qatari), ni 1934 (lorsque le résident politique britannique
dans le golfe Persique rappelait au souverain de Qatar qu'il était le chef
«de l’ensemble de Qatar»), mais précisément 1937, autrement dit l’année

290
DELIMITATION ET QUESTIONS (OP. DISS, TORRES BERNARDEZ) 327

de Poccupation clandestine de Jazirat Hawar par Bahrein! Postuler une
telle date critique revient purement et simplement a faire abstraction des
sources historiques, qui témoignent notamment de l’exercice d’une auto-
rité à Zubarah par les Ottomans et le chef de Qatar ainsi que de la posses-
sion effective de la région par ces derniers. Cela revient également à ne
pas prendre en considération la conduite passée de la Grande-Bretagne et
des souverains de Bahreïn eux-mêmes, décrite plus haut. En outre, en
1911, le souverain de Bahreïn demanda au souverain de Qatar, par
l'intermédiaire de l'agent politique britannique, la permission de louer le
site de Zubarah contre le paiement annuel de 10 000 roupies, mais le
cheikh Jassim, souverain de Qatar, s'y refusa catégoriquement. Le refus
de Qatar de louer Zubarah au souverain de Bahreïn et l'acceptation de ce
refus à la fois par Bahreïn et par les Britanniques équivalent à une recon-
naissance supplémentaire de l'appartenance de Zubarah à Qatar, et ce
dès 1911 (mémoire de Qatar, vol. 6, annexe 111.56, p. 266).

200. De toute évidence, les éléments de preuve et la documentation
historique soumis à la Cour contredisent totalement l’affirmation de
Bahreïn selon laquelle il aurait été le détenteur du titre de souveraineté
sur Zubarah. Comment pourrait-on dès lors justifier la formulation d’une
nouvelle revendication de souveraineté sur Zubarah en 1987? Bahreïn
sait pertinemment que le dossier relatif à la souveraineté sur Zubarah
était clos bien avant 1937, et l’a reconnu dans le passé (même s'il est
revenu sur sa position dans les années quatre-vingt). Des différends por-
tant sur des droits territoriaux ou d'autres questions territoriales ne
peuvent être artificiellement ranimés par la réitération de revendications
officielles irréfléchies, car une fois établi et reconnu, le titre exercé sur
un territoire génère des droits réels opposables erga omnes, y compris, na-
turellement, à un Etat formulant une prétention particulièrement auda-
cieuse. Par son intervention de 1937, le souverain de Qatar ne faisait
qu’exercer sur son territoire ses pouvoirs de maintien de l’ordre en vue
d’asseoir son autorité sur ses sujets qataris ou ceux qui, résidant à Qatar,
cherchaient à échapper à l'impôt. Il ne s'agissait pas là d’un emploi illicite
de la force au niveau international, mais de l'usage de pouvoirs de police
dans les limites du for, autrement dit d’un parfait exemple d'effectivités
reconnues en droit international comme manifestations ou preuves d'un
titre territorial. C’est l'occupation clandestine d’un territoire avec maitre,
à savoir Jazirat Hawar, qui était en 1937 contraire au droit de la Société
des Nations et au pacte Briand-Kellogg. Quand les circonstances le per-
mettent, les actes doivent être qualifiés conformément au droit interna-
tional.

*

201. Bahreïn a donc renvoyé la Cour à l'ancien «système tribal» de la
péninsule Arabique sans cadre de référence temporel et sans tenir compte
du processus historique ayant conduit à la constitution dans la région
d’entités politiques dotées d’une base territoriale permanente reconnue

291
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 328

par des Etats tiers. Les effets du «système tribal» et des «liens
d'allégeance» entre les tribus ne sont pas les mêmes selon que l’on se
place dans la seconde moitié du XVIII siècle, dans la première ou dans la
seconde moitié du XIX° siècle, ou au XX siècle. Le caractère général de
l'argument, tel qu'il est présenté, en compromet à lui seul la portée juri-
dique, ne serait-ce que parce que, exposé en ces termes, il apparaît diffi-
cile à étayer. Or, au sein d’une cour de justice, une simple affirmation
nest pas suffisante si elle n'est pas accompagnée des éléments de preuve
correspondants.

202. Je considère en outre que les prétendus «liens d’allégeance» des
Naim, qui seraient la manifestation des effectivités des souverains Al-
Khalifah de Bahreïn à Zubarah mais dont il n'existe pas de preuve, sont
en la présente espèce a la fois infondés d’un point de vue historique et
dépourvus de pertinence juridique aux fins de la détermination par la
Cour de la souveraineté sur Zubarah, et notamment sur la «région de
Zubarah». Ces prétendus «liens d'allégeance» n'empêchaient pas la
consolidation et la reconnaissance du titre originaire du souverain de
Qatar sur l'ensemble de la presqu'ile de Qatar, y compris la région de
Zubarah, bien avant les événements de 1937 et, quand bien même
ils seraient vérifiables, ne sont pas en eux-mêmes de nature à créer
pour Bahreïn un titre dérivé supérieur au titre originaire de Qatar sur
Zubarah.

+

203. Quelques considérations de fait et de droit devraient suffire à
réfuter l'argumentation de Bahreïn fondée sur les liens d’allégeance des
Naim. L'histoire de cette tribu bédouine (bedou) est loin d’être claire-
ment retracée dans les pièces, sans doute parce que les Naim, que Lori-
mer qualifie de «fluctuants», ne l’étaient pas seulement au sens territorial,
mais également en ce qui concerne leurs loyautés vis-à-vis des souverains
ou cheikhs d'autres tribus. La présence de Naim est attestée a l'est
(aujourd'hui les Emirats arabes unis) et à l'ouest (Hasa) de la base de la
péninsule de Qatar, ainsi que sur les rives orientale (région de Doha) et
occidentale (région de Zubarah) de la péninsule et dans les îles de
Bahreïn. En outre, certains Naim effectuaient des migrations saisonnières
entre les îles de Bahreïn et la péninsule de Qatar, tandis que d’autres
étaient établis au sein de populations ou tribus sédentarisées (hadar). La
Cour sait encore, grâce aux informations communiquées par le major
Grant, que d'autres tribus — sur lesquelles le souverain de Bahreïn
n'avait aucun pouvoir — coexistaient en 1873 avec les Naim dans la
région de Zubarah.

204. De la documentation historique relative à l'affaire, il ressort éga-
lement que les Naim: aidèrent les Wahhabites à occuper la région de
Zubarah, d’où ils menacérent l'île de Bahreïn même: s’allierent à d’autres
tribus bédouines de Hasa contre certaines tribus qataries: étaient craints
de tous pendant la saison de la pêche perlière; furent impliqués dans des

292
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 329

luttes de pouvoir internes entre cheiks rivaux de la famille Al-Khalifah;
vinrent parfois en aide a des dissidents de la famille Al-Khalifah tels que
bin Mubarak ou. inversement, reçurent l’aide de ceux-ci; combattirent,
aux côtés d’autres tribus qataries et sous le commandement de chefs de
Doha, le souverain Al-Khalifah de Bahreïn pendant la guerre de 1867,
qui se solda par les accords conclus par Pelly en 1868 et la reconnaissance
de Qatar et Bahreïn en tant qu’entités politiques distinctes: commirent
des actes de piraterie depuis la région de Zubarah, avant d’être subjugués
par les Ottomans et le chef de Qatar; refusèrent en diverses occasions
d’acquitter certains impôts, etc.

205. La Cour mignore pas non plus, grâce à Lorimer, que les Naim
étaient des mercenaires et que «leurs loyautés [n'étaient] ... pas sans
reproche» (contre-mémoire de Qatar, vol. 1, p. 160-161, par. 5.19, ali-
néa 1, p. 180-181, par. 5.47: voir également la réplique de Qatar, vol. 1,
p. 260-261, par. 6.46). En tout état de cause, il était de l'intérêt de la plu-
part des tribus de rester en bons termes avec eux, en particulier pendant
la saison de la pêche perlière — pour des raisons qui, dans le cas des sou-
verains Al-Khalifah, avaient trait à la sécurité même de l’île de Bahreïn.
Les Naim passaient pour entretenir des liens fluctuants avec d’autres
cheikhs et tribus, quand ce n'était pas avec plusieurs cheikhs ou tribus à
la fois. Même en 1948, quarante ans après Lorimer, les Britanniques rele-
vérent que, de Bahreïn à Oman, les Naim avaient, plus que toute autre
tribu bédouine, la réputation de faire varier leurs allégeances à leur
convenance (document complémentaire de Qatar n° 16).

206. Au surplus, les Naim étaient, comme la plupart des autres tribus,
divisés en différentes sections ou branches — un fait reconnu par l’une et
l’autre des Parties —. dont chacune pouvait avoir, à un moment donné,
ses propres allégeances. [ y avait donc Naim et Naim. Or, la présence
continue a Zubarah de Naim vivant dans la péninsule de Qatar est
démentie par les éléments de preuve produits devant la Cour. Bahreïn a
d’ailleurs reconnu l'impossibilité de le faire. Qatar a, pour sa part, fourni
a cet égard certaines informations, résumées comme suit lors des au-
diences: 1) en 1811, Zubarah, détruite, se vide de ses habitants; 2) les
Naim sont chassés de Zubarah en 1878 par les Ottomans et le chef Al-Thani
de Qatar, un fait que Bahrein ne conteste pas; 3) des documents britan-
niques datés de 1879-1880 et de 1888 décrivent Zubarah comme inhabitée;
4) un document turc en apporte confirmation en 1903: 5) en 1908, Lorimer
rapporte que les Naim se rendent à Zubarah en hiver, mais vivent en été a
Bahreïn ou, pour certains d'entre eux, à Doha: il précise en outre que, à
cette époque. aucune branche des Naim n'est établie à Qatar — autant
d'observations que Bahreïn ne conteste pas non plus; et 6) un rapport bri-
tannique de 1934 décrit Zubarah en ruine, totalement désertée.

207. Bahreïn accepte la distinction entre les Naim vivant au nord-
ouest de Qatar et ceux qui émigrèrent à Wakrah au XIX° siècle. De plus,
parmi ceux qui vivaient parfois au nord-ouest de Qatar, seuls les Al-Jabr.

293
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 330

aux dires de Bahrein, devaient allégeance au souverain de Bahrein, tandis
que la branche Al-Ramzan, présente elle aussi dans cette région, prétait
allégeance au souverain de Qatar. La reconnaissance de ces faits par
Bahreïn a son importance, puisqu'elle indique à la Cour que, en fondant
ses prétendues effectivités dans la «région de Zubarah» sur les «liens
d’allégeance» qui auraient existé entre les Naim et les souverains Al-
Khalifah, la Partie bahreïnite ne fait en réalité référence qu’à la «section
Al-Jabr de la tribu des Naim», à l'exclusion des autres sections ou familles
de cette même tribu — et ce, indépendamment de leur lieu d’établisse-
ment. De fait, les Naim qui prirent part aux événements de 1937 appar-
tenaient à la branche Al-Jabr. Ainsi, la tribu des Naim, dans l'argument
invoqué par Bahreïn, se résume en fait à «la branche Al-Jabr». Tous les
éléments qui viennent d’être évoqués concourent à prouver que Bahreïn
n’est pas fondé à avancer cet argument à l’appui de ses prétendues effec-
tivités à Zubarah de 1783 à 1937. Rien mieux que les faits ne démontre
l'absurdité d'un argument.

208. Du point de vue du droit international, la jurisprudence de la
Cour internationale de Justice et d’autres juridictions internationales a
consacré certains principes juridiques relatifs aux conditions requises
pour que des «liens d’allégeance» noués par des tribus puissent être
pris en considération lors de examen de questions ayant trait à l’éta-
blissement, à la consolidation ou à la reconnaissance d'un titre terri-
torial. En premier lieu, cette allégeance doit incontestablement être
effective et se manifester par des actes témoignant de l'acceptation de
l'autorité politique du souverain, pour pouvoir être considérée comme
un signe de sa Souveraineté (Sahara occidental, C.LJ. Recueil 1975,
p. 44, par. 95).

209. Bahreïn n’a pas démontré que cette première condition — qui est
une condition sine qua non — ait été remplie dans le cas des Naim. Il
apparaît, en effet, 4) que, en 1873, les Britanniques considéraient que les
liens entre les Naim et les souverains de Bahrein étaient, pour autant
qu'ils existassent réellement, purement symboliques, et 6) que diverses
sections de la tribu des Naim vécurent, selon les époques, dans des
régions ou lieux différents. En outre, comme indiqué précédemment, les
Naim s’associérent aux tribus qataries coalisées qui partirent en guerre
contre le souverain de Bahreïn à la suite de l'attaque menée en 1867
contre Doha et Wakrah. Or, même dans l'affaire Doubai/Chardjah, les
arbitres. s'ils ont jugé que le changement d'une afliance conclue avec un
cheikh n'impliquait pas nécessairement changement d'allégeunce, ont
toutefois ajouté « pourvu que des hostilités ne fussent pas menées contre
l'émir auquel Vallégeance était due» (International Law Reports, vol. 91,
p. 637; les italiques sont de moi). Ainsi, en l'espèce, Bahreïn doit démon-
trer à l'intention de la Cour l'existence d'actes effectifs et significatifs pos-
térieurs à 1868 et témoignant de l'acceptation par la tribu des Naim de
l'autorité politique du souverain Al-Khalifah de Bahreïn.

210. Enfin, Bahreïn n'a pas non plus présenté à la Cour le moindre
exemple d'acte accompli par les Naim à Zubarah pour le compte du sou-

294
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 331

verain de Bahreïn (affaire concernant I’ //e de Kasikili/Sedudu ( Botswanal
Namibie) et sentence arbitrale rendue dans l’affaire Erythréel Yémen). En
outre, les liens d’allégeance — en tant que fondement éventuel d’un titre
territorial — doivent être reconnus comme tels dans la pratique de la
région concernée — ainsi, dans le golfe Persique, des tribus non soumises
à l'autorité d’un souverain donné pouvaient rester sur son territoire, sans
que, pour autant, le titre territorial de celui-ci se trouvât altéré.

a

211. Pendant et après les événements de 1937, Qatar, conformément
au titre originaire qu'il détenait sur l’ensemble de la péninsule de Qatar,
continua d’exercer comme auparavant une autorité et une mainmise
effectives sur la «région de Zubarah». I] ne renonça à aucun moment aux
droits territoriaux souverains sur la région de Zubarah dérivés de ce titre.
Aux termes de Paccord qu'ils signèrent le 24 juin 1944 sous les auspices
de la Grande-Bretagne, les souverains de Qatar et de Bahreïn convinrent
de rétablir entre eux des relations amicales et de ne rien faire qui put
modifier la situation qui prévalait alors ou porter atteinte à leurs intérêts
respectifs (mémoire de Qatar, vol. 8, annexe 111.240, p. 183). En gage de
bonne volonté, Qatar consentit à rappeler les gardes cantonnés au fort de
Zubarah, qu'il posta néanmoins à l'extérieur des murs. Bahreïn protesta
contre cette présence et contre d’autres effectivités exercées à Zubarah
par Qatar, sans que les Britanniques ne demandent à ce dernier d’y
mettre fin. L'accord de 1944 ne réduisit en rien la portée de la souverai-
neté de Qatar sur Zubarah, ni de ses droits territoriaux souverains dans la
région, ce que confirme le fait qu’il n’eut aucune incidence sur la
concession pétrolière octroyée par le souverain de Qatar en 1935.

212. On observe dans les années cinquante d’autres exemples d’actes
d'autorité de Qatar à Zubarah, en rapport, notamment, avec l’autorisa-
tion accordée à un nombre restreint de Bahreïnites de s'y rendre. En
1952, Qatar en interdit l'accès, sans que la Grande-Bretagne n'émette la
moindre objection. Le 13 juin 1957, Bahreïn demande derechef aux Britan-
niques de se prononcer sur ses droits à l'égard de Zubarah, s'engageant par
avance à se conformer à leur décision. Dans leur courrier officiel du
10 août 1957, les Britanniques répondent qu’ils n'ont jamais appuyé les
revendications de souveraineté de Bahreïn sur Zubarah et que Qatar est
libre de contrôler l'accès sur son territoire (mémoire de Qatar, vol. 8,
annexe III.284, p. 411-412). Bahreïn tente à nouveau de faire valoir ses
prétentions en 1961, mais les Britanniques s’en tiennent à cette position.
Ainsi, c'est en pleine connaissance de cause que les Britanniques
rejetérent, entre 1873 et 1961, les prétentions de Bahreïn sur Zubarah,
parce que Qatar détenait un titre établi et reconnu en droit international
sur la région de Zubarah, partie intégrante de la péninsule de Qatar.

213. Enfin, citons comme autre manifestation, tout à fait frappante, de
la reconnaissance par Bahreïn du titre de Qatar sur Zubarah après la
seconde guerre mondiale sa réaction à la ligne de partage des fonds

295
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 332

marins établie en 1947 par la Grande-Bretagne. Or, cette ligne ne tenait
nullement compte des prétentions avancées par Bahreïn, auquel n’était
attribuée aucune zone maritime au large de Zubarah. Ainsi, la côte de la
«région de Zubarah» n'était pas considérée par les Britanniques comme
étant bahreïnite, état de fait alors accepté par Bahreïn, puisque son sou-
verain n’émit pas la moindre protestation à l'égard de cet aspect particu-
lier de la ligne de 1947.

*

214. La consolidation historique et la reconnaissance générale du titre
originaire de souveraineté de Qatar sur Zubarah et sa région se fondent
sur: a) l’établissement des Al-Khalifah sur l'île de Bahreïn en 1783; b) la
reconnaissance de l’autorité exercée par Jes Al-Thani sur Qatar, confirmée
par les accords signés par les Britanniques respectivement avec Bahreïn et
Qatar en 1868 à la suite d’actes de guerre commis en 1867; c) la présence
ottomane à Qatar de 1871 à 1915; d) l'appartenance de Zubarah au kaza
de Qatar, unité administrative de l'Empire ottoman; e) l'exercice de
l'autorité par les Ottomans et le chef Al-Thani de Qatar à Zubarah; f)
l'attitude générale des Britanniques à l'égard de Zubarah pendant cette
période et leur rejet des prétentions émises par Bahreïn à partir de 1873:
g) le fait que les souverains Al-Khalifah de Bahreïn aient reconnu, en
différentes occasions, ne pas exercer d’autorité effective à Zubarah; h} le
fait que les souverains Al-Khalifah eux-mêmes aient parfois considéré les
prétentions mal définies qu'ils avaient formulées sur Zubarah comme des
questions relevant du «droit privé ou des droits de propriété» plutôt que
des droits de «souveraineté»; et 7) la consécration par la Grande-
Bretagne et l’Empire ottoman, dans la convention anglo-ottomane de 1913,
du fait que la «presqu'île de Qatar» serait gouvernée comme par le passé
par le souverain Al-Thani de Qatar, qui ne suscita pas, de la part des sou-
verains Al-Khalifah de Bahreïn, la moindre objection ni réserve de droits.

215. Ainsi, bien avant les événements de 1937, Qatar avait souverai-
neté sur Zubarah par l'entremise des souverains de Qatar, qui étaient
détenteurs d'un titre originaire sur la ville et son territoire, dûment conso-
lidé au regard du droit international et généralement reconnu.

9. Revendication tardive de Buhreïn sur les iles Hawar et Vile de Janan;
les effets juridiques du silence de Bahrein pendant la période de conso-
lidation historique et de reconnaissance du titre originaire de Qatar sur
le territoire; la définition de « Bahrein» donnée en 1889 par Bent et les
autres définitions; le témoignage faisant autorité formulé par Lorimer
en 1908 et approuvé par Prideaux; les lettres de Prideaux datant de
l'année 1909; la présomption en droit international concernant les îles
situées dans la mer territoriale d'un Etat; le rôle des facteurs de proxt-
mité ou de contiguité dans l'établissement d'un titre sur des îles; les
conventions anglo-ottomanes de 1913 et 1914; le traité anglo-saoudien
de 1915; la reconnaissance par la Grande-Bretagne en 1916 de l'appar-

296
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 333

tenance des îles Hawar à Qatar; le traité conclu en 1916 entre la
Grande-Bretagne et Qatar; la reconnaissance, l'opinion générale, la
commune renommée et les preuves cartographiques; l'exercice par le
souverain de Qatar de son autorité sur les iles dans les années vingt et
trente

216. Contrairement à ce qu'il avait fait pour Zubarah, Bahreïn n’a
jamais revendiqué les iles Hawar avant 1936. En d’autres termes, pendant
toute la période de consolidation historique et de reconnaissance du titre
originaire sur le territoire de Qatar (1868-1915), de même qu'entre 1916
et 1936, Bahreïn n’a manifesté aucun intérêt pour les îles Hawar et l’île de
Janan et a gardé le silence a leur sujet. Il n’a fait aucune tentative pour en
prendre possession et a conservé un mutisme total quant à sa souverai-
neté ou à l'exercice effectif de son autorité sur ces îles entre 1868 et 1936.
Bahreïn n'a même jamais allégué qu'il avait entretenu des liens pendant
toutes ces années-la avec les tribus ou les pêcheurs qui s’y trouvaient.
Près de soixante-huit années de silence représentent vraiment une période
de mutisme trop prolongée de la part de Bahreïn alors même que, au
cours des audiences. il a présenté sa revendication sur les îles Hawar
comme étant étroitement liée à son histoire en tant que nation. En fait il
n'y avait aucune présence bahreinite sur les iles Hawar avant l’occupa-
tion clandestine de 1937 et Bahreïn n’a jamais revendiqué par écrit avant
1936 que les îles Hawar et l’île de Janan relevaient de sa souveraineté.

217, L'une des raisons pour lesquelles l’auteur de la présente opinion a
consacré tant de temps à l'examen des archives historiques antérieures à
1868 concernant cette affaire était précisément pour vérifier s’il existait le
plus petit signe ou la moindre manifestation de la part des souverains de
Bahreïn à cette époque confirmant l'existence de leur prétendu titre ori-
ginaire sur les îles Hawar et l’île de Janan. Je n'ai rien trouvé allant dans
ce sens dans le dossier de l’affaire. La seule publication pertinente pré-
sentée datant d'avant 1868 et dans laquelle j'ai relevé une mention de
Bahreïn et des îles Hawar est l'ouvrage du capitaine G. Brucks «Mémoire
descriptif de la navigation dans le golfe Persique de 1821 à 1829» (mémoire
de Bahreïn, vol. 2, annexe 7, p. 101). Bahreïn s'est appuyé sur cet
ouvrage. Mais bien entendu, contrairement à ce que certains des argu-
ments de Bahreïn tendent à suggérer, celui-ci ne constitue pas la mani-
festation d'un comportement à l’égard des îles Hawar.

218. Outre le mémoire de Brucks, j'ai bien entendu connaissance des
autres allégations relatives aux îles Hawar formulées par Bahreïn tant
dans le cadre de la présente instance que lors de la procédure britannique
de 1936-1939 comme le fait que les îles Hawar auraient été octroyées aux
Dowasir par un cadi de Zubarah, supposé avoir été un représentant offi-
ciel des Al-Khalifah; que Bahreïn aurait mené certaines activités ou
exercé sa juridiction sur les îles, etc. Mais tous ces éléments ont été invo-
qués par Bahreïn avec effet rétroactif à compter de 1936-1939. Les sou-
verains de Bahreïn n’ont pas formulé ces allégations à l'époque où ils ont
conclu les accords de 1861 ou de 1868, ni non plus pendant les décennies

297
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 334

où les Ottomans exerçaient leur souveraineté sur Qatar, ni dans le cadre
des conventions anglo-turques de 1913 et 1914 ou du traité anglo-saou-
dien de 1915, ni méme lors de la conclusion du traité de 1916 entre la
Grande-Bretagne et Qatar ou de l'octroi des concessions pétrolières qata-
ries en 1935. En d'autres termes, les souverains de Bahreïn n’ont pas for-
mulé leurs prétentions sur les îles Hawar et l’île de Janan pendant la
période d’émergence de Qatar en tant qu’entité politique distincte ni
durant le processus de consolidation historique et de reconnaissance de
son titre originaire sur le territoire. Il s'ensuit qu’aucune de ces préten-
tions ne saurait avoir pour effet juridique d’interrompre ou de modifier le
processus de consolidation historique et de reconnaissance du titre origi-
naire de Qatar sur son territoire ni la portée de ce titre.

219. Le comportement des souverains de Bahreïn, à savoir le fait qu'ils
ont gardé le silence, concernant les îles Hawar et l’île de Janan pendant
soixante-huit ans n'est pas un comportement dont une cour ou un tribu-
nal international peut faire abstraction, en particulier lorsque ce silence
concerne des îles situées en totalité ou en partie dans la mer territoriale
d’un autre Etat, à savoir Qatar dans le cas présent, et qu’il ne peut donc
pas s'expliquer par une possession présumée en vertu de l'application
d'un principe ou d'une norme de droit international. La souveraineté ter-
ritoriale entraîne par ailleurs des obligations et, en premier lieu. celle de
la maintenir et de la protéger en faisant preuve de vigilance face à d’éven-
tuels empiètements juridiques ou matériels de la part d’autres entités poli-
tiques ou d’autres Etats (voir par exemple l’affaire de l'Ile de Palmas).
Pourquoi Bahreïn n’a-t-il pas respecté ses obligations générales de vigi-
lance avant 1936? Tout simplement parce que ses souverains ne revendi-
quaient pas à l’époque la possession de ces îles.

220. Entre 1868 et 1936, Bahreïn n’a pas adopté la conduite que l’on
était en droit d'attendre d’un Etat qui revendique, avec effet rétroactif à
compter de 1936, avoir détenu un titre originaire sur les îles Hawar et l'île
de Janan. Compte tenu de la conjoncture dans le Golfe et de la situation
géographique des îles concernées, sa conduite durant la période considérée
n’a pas été à la hauteur des exigences du droit international. En tout état
de cause, les Parties à la présente affaire sont censées savoir que l’établis-
sement, l’obtention ou la détention d’un titre et sa conservation ne sont
pas nécessairement équivalents en droit international. Ainsi, soit Bahreïn
ne détenait pas de titre originaire sur les îles concernées avant 1868 ou
bien, détenteur d’un tel titre, il n'a pas, du fait qu'il a gardé le silence,
empêché la consolidation historique et la reconnaissance d’un titre origi-
naire sur les îles au profit de Qatar («qui ne dit mot consent») (voir par
exemple l'affaire du Temple de Préah Vihéar, C.LJ. Recueil 1962, p. 6).

221. Les souverains de Bahreïn n'étaient pas en possession — d’une
manière effective ou présumée, acceptable en droit international — des
îles Hawar ou de l’île de Janan pendant la période de consolidation his-
torique et de reconnaissance du titre de Qatar sur l’ensemble de la pénin-
sule et ses îles adjacentes. De surcroît, Bahreïn n'a manifesté aucun
intérêt envers la revendication d’un titre sur les îles ou leur possession sur

298
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 335

un autre fondement. Lorsqu’en 1909 le capitaine Prideaux, agent poli-
tique britannique, soucieux d’endiguer l’expansion ottomane, a expli-
qué au souverain de Bahreïn sa visite à Zakhnuniya et à Jazirat Hawar
(voir ci-après), celui-ci a effectivement revendiqué Zakhnuniya dans une
lettre datée du 30 mars 1909, mais n'a pas revendiqué Hawar (voir mé-
moire de Qatar, vol. 1. p. 177, par. 5.40. et vol. 6, annexe [1I.52, p. 241).

+

222. Les définitions ou descriptions de «Bahreïn» pendant la période
où Qatar était sous domination ottomane confirment invariablement que
les îles Hawar et l’île de Janan ne faisaient pas partie intégrante du ter-
ritoire des souverains AÏ-Khalifah de Bahreïn. La thèse contraire soute-
nue par Bahreïn n’est corroborée par aucune des archives historiques ni
aucune des preuves cartographiques présentées par les Parties. Ainsi,
Particle intitulé «Les îles de Bahreïn dans le golfe Persique» et la carte
qu'il contient publié par J. T. Bent en 1890 dans les Proceedings of the
Royal Geographical Society font apparaître comme constituant les îles de
Bahreïn Vile principale de Bahreïn, Moharek, Sitrah, Nebbi-Saleh, Sayeh,
Khaseifah et Arand, et précisent que «la mer autour de Bahreïn est
remarquablement peu profonde» (réplique de Qatar, vol. 4, annexe IV.35,
p. 211; voir ci-après, p. 448, cartes n°* 1 et 2 jointes à la présente opinion).

223. Le rapport militaire sur l'Arabie établi en 1904 par l'état-major
du ministère de la guerre faisait la distinction entre «l'île de Bahreïn, qui
est dirigée par le cheikh Issa, prince indépendant de la tribu arabe des
Uttub, sous la protection du Gouvernement indien» séparée du continent
par la mer et «la péninsule de Katr, à l'est de l’île de Bahreïn, … [qui] a
pour souverain le cheikh Jassim-ibn-Thani, chef riche et puissant» offi-
ciellement dépendant des Turcs (/bid., vol. 2, annexe 37, p. 214). L'ouvrage
préparé par la division du renseignement de l'état-major de la Marine
en mai 1916 — intitulé 4 Handbook of Arabia (Manuel sur l'Arabie) —
définissait «l'Emirat actuel de Bahreïn comme se composant du groupe
compact d'îles (Bahreïn, Muharraq, Umm Na’asan, Sitrah et Nebi Salih,
ainsi qu'un nombre de petits îlots moins importants et de rochers) situé
au milieu du Golfe et séparant le promontoire de Qatar et la côte de
Qatif». Il était précisé que «les cheikhs de Bahreïn entretiennent des rela-
tions de nature politique avec Qatar (voir p. 328)» (réplique de Qatar,
vol. 4, annexe IV.1, p. 4). A la page 328, sous l'intitulé « Histoire récente
et politique actuelle», il est expliqué que:

«Avant 1868, le cheikh de Bahrein revendiquait la souveraineté
sur El-Qatar et était représenté à Doha par un membre de sa famille.
Mais cette année-là, à la suite de négociations conduites par le Gou-
vernement britannique, ce cheikh se borna a recevoir les tributs, ce
qui cessa au moment de l'occupation de Doha par les Turcs en
1872.» (fhid., vol. 2, annexe II.55, p. 319.)

224. Cette définition de «Bahreïn» n'a pas cessé d’être utilisée après la

299
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 336

fin de la période ottomane à Qatar. Ainsi, en 1928, Belgrave, le conseiller
du Gouvernement bahreïnite qui, le 28 avril 1936, a signé au nom du sou-
verain Al-Khalifah la première revendication écrite de Bahreïn sur les îles
Hawar dans un article intitulé « Bahreïn» publié dans le Journal of the Cen-
tral Asian Society (Journal de la Société d’Asie centrale), définit le pays
comme «un groupe de petites iles a dix-sept milles environ au large de la
côte arabe, au milieu du Golfe persique» (ibid., vol. 2, annexe II.81, p. 570).

*

225. Le témoignage de Lorimer, une autorité en la matière. est par
ailleurs explicite quant au détenteur du titre sur les îles Hawar et l’île de
Janan au cours de la première décennie du XX° siècle. Dans son article de
fond sur «la principauté de Bahreïn», Lorimer fait état: 1) des droits mal
définis revendiqués par le souverain de Bahreïn «sur la partie continen-
tale de Qatar» (Zubarah), ayant fait l’objet de discussions en 1905, et 2)
«les possessions insulaires incontestées» du souverain de Bahreïn englo-
bant l'archipel regroupant les îles de Bahreïn à proprement parler. L’uti-
lisation par Lorimer de l'expression «partie continentale» excluait des
territoires sur lesquels avaient porté les discussions en 1905 toute île et
toute autre formation maritime adjacente à la péninsule de Qatar.

226. On pouvait en tirer une première conclusion importante, à savoir
qu'en 1905 Bahreïn était un archipel mais que son étendue se limitait au
groupe compact d'îles (dans cet article Lorimer utilise également l’expres-
sion «groupe d'îles») connu sous le nom d'îles de Bahreïn» et non sous
celui d’« Etat archipel» comme le prétend Bahreïn et qui couvrirait entre
autres les îles Hawar et l'île de Janan. Il convient également de rappeler
que, dans tous les éléments de preuve soumis à la Cour, «les îles de
Bahreïn» et «les îles Hawar» sont systématiquement évoquées comme
constituant deux «unités physiques» distinctes, la première n'ayant jamais
inclus la seconde et vice versa. Or, Bahreïn revendique un titre général sur
le territoire et sur les îles Hawar et l’île de Janan en particulier, au motif
qu'il aurait détenu un «titre originaire» ininterrompu. Une telle allégation
est en totale contradiction avec la définition donnée par Lorimer de l’éten-
due de la «principauté de Bahreïn» en 1908. Ainsi, si Bahreïn possédait
alors un titre sur les îles Hawar et l’île de Janan comme il le prétend, il ne
peut s'agir que d’un «titre dérivé» car en 1908 Bahreïn et Qatar étaient
déjà reconnus comme étant deux entités politiques et territoriales dis-
tinctes. Etant donné que les travaux de Lorimer commandaient un res-
pect absolu et étaient bien connus des responsables britanniques dans le
Golfe, a New Delhi et 4 Londres, il est difficile de comprendre comment,
juridiquement parlant, certains de ces responsables auraient pu conclure en
1936 et en 1939 que les îles Hawar appartenaient à son souverain, comme
Bahreïn le fait, au mépris des annales historiques et des conventions anglo-
turques de 1913 et 1914 ainsi que des autres traités et accords conclus par
la Grande-Bretagne de même que du comportement antérieur des Britan-
niques, de la correspondance diplomatique et des preuves cartographiques.

300
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 337

227. En outre, Lorimer ne s’est pas borné à définir le territoire de la
«principauté de Bahreïn». Dans son article de fond sur Qatar, il a éga-
lement défini /es limites de ce pays comme suit: «A l'est, au nord et à
l'ouest Qatar est entouré par la mer. La limite méridionale est quelque
peu indéterminée.» (Mémoire de Qatar, vol. 3, annexe IL.4, p. 113.) I ne
s'en est pas tenu là. Il a également décrit les lieux et formations de la côte
de Qatar opérant une distinction entre la «côte orientale de Qatar» et la
«côte occidentale de Qatar» et énumérant alphabétiquement les princi-
paux lieux, baies, caps, collines, «et les iles qui forment ou jouxtent la
côte» de Qatar à l’est ainsi qu'à l’ouest (ibid., p. 114). Il énumère les îles
et ilots se trouvant au large de la côte occidentale de Qatar, outre Zuba-
rah,

— Apjirah (Jabalat)

— Anaibar (Jazirat)

— Falitah (Jazirat Abu)

— Hawar (Jazirat)

— Janan (Jazirat) (un «ilot»)

— Rakan (Jazirat Ras)

— Rubadh (Jazirat) (un «flot»)

— Suwad (Jazirat) (ibid., p. 118-123).

228. Le nom de chacune des îles ou des îlots énumérés est accompagné
dans l’article d’une indication de sa «position» ainsi que de quelques
«remarques». Concernant la position de Hawar(Jazirat}, Lorimer dit
qu'elle se situe: «directement à l'ouest de la pointe de Ras Aburuk et à
environ 5 milles de distance». Nous savons aujourd’hui que l'évaluation
de cette distance est erronée. Cette île est beaucoup plus proche de la côte
de la péninsule de Qatar, mais Lorimer n'avait néanmoins aucun doute
quant au fait que l’île appartenait à la côte occidentale de Qatar. Sous la
rubrique «remarques» sur Hawar (Jazirat), Lorimer donne les détails sui-
vants: 1) que Hawar (Jazirat) mesurait environ 10 milles de long du nord
au sud et était à peu près parallèle à la côte de Qatar; et 2) que Hawar
(Jazirat) était adjacente dans sa partie septentrionale a Jazirat Rubadh et
au sud à Jazirat Janan, alors que Jabalat Ajirah et Jazirat Suwad se
situaient dans le chenal entre cette île et la péninsule (ibid, p. 120-121).
Concernant les conditions de vie sur Hawar (Jazirat), Lorimer fait remar-
quer que: «Ii n’y a pas de puits, mais une citerne permettant de recueillir
les eaux de pluie a été construite par les Dowasir de Zallaq à Bahreïn,
lesquels possèdent des maisons en deux endroits de f’île et les utilisent
pour la chasse. On trouve également beaucoup de pêcheurs sur Hawar.»
({bid., p. 120.)

229. En ce qui concerne la situation et les conditions de vie sur Janan
(Jazirat), Lorimer indiquait que cet îlot était situé «dans le chenal entre
Jazirat Hawar et la partie continentale» et qu'il était «dépourvu d'eau»
(ibid., p. 121). Par ailleurs, concernant Ajirah (Jabalat), Lorimer décla-
rait que cette ile se situait «entre Ras Aburuk et Jazirat Hawar» (ibid.,
p. 118). L'îlot de Rubadh (Jazirar) était «proche de l'extrémité septen-

301
DELIMITATION ET QUESTIONS (OP. DISS, TORRES BERNARDEZ) 338

trionale de Jazirat Hawar» et «dépourvu d’eau douce» (mémoire de
Qatar, vol. 3, ann. II.4, p. 122) et Suwad (Jazirat) était une ile se trou-
vant «entre Jazirat Hawar et Ras Aburuk» et était elle aussi «dépourvue
d’eau douce» (ibid. ).

230. Enfin. il convient de souligner que les articles de fond de Lorimer
sur la «principauté de Bahrein» et sur «Qatar» ont été soigneusement
rédigés avec la participation et l'approbation des agents politiques bri-
tanniques dans le golfe Persique et que des relevés ont été effectués sur le
terrain comme en témoignent les notes détaillées accompagnant ces ar-
ticles publiés dans le Gazetteer of the Persian Gulf, Oman and Central
Arabia (Nomenclature géographique du golfe Arabo-Persique, d'Oman
et d’Arabie centrale). Il est tout particulièrement intéressant de relever a
la lumière de certains des arguments de Bahreïn que /e cupitaine F. B. Pri-
deaux, agent politique britannique en poste a Bahrein, a personnellement
participé à la préparation et à la mise au point des deux articles. Compte
tenu de l'importance que revêt ce fait en tant qu’élément de preuve, je rap-
pellerai ci-après les points essentiels de ces notes. Dans celles qui accom-
pagnent l’article de Lorimer sur la «principauté de Bahreïn», il est dit:

«Cet article principal sur la principauté de Bahreïn et les ar-
ticles secondaires relatifs à des sites de ladite principauté sont essen-
tiellement fondés sur des études systématiques et minutieuses réa-
lisées sur place au cours des années 1904-1905. Les informations
livrées par des sources antérieures à 1904 ont été adaptées par
l'auteur et elles ont été publiées en novembre de cette année...
L'étude proprement dite a commencé au début de 1905, ... elle a
principalement été réalisée par le lieutenant C. H. Gabriel, qui a
voyagé dans la majorité des îles, ainsi que par le capitaine F. B. Pri-
deaux, agent politique à Bahreïn, qui a fourni des informations très
complètes sur tous les lieux relevant de sa juridiction. Une série de
projets d’articles, basés sur les notes et rapports de 1905, ont ensuite
été préparés par l’auteur. Ces projets d’articles ont été terminés
en janvier 1906... Ils ont ensuite été envoyés au capitaine Prideaux,
qui les a soigneusement revisés avec l’aide de … l'interprète de Pagent
politique... Au début de 1907, les projets d'articles ont été réimpri-
més. après modifications et ajouts, ef certains points qui étaient
incertains ou obscurs ont été supprimés par le capitaine Prideaux et
son assistant au cours de cette même année...» (Mémoire de Qatar,
vol. 3, annexe 11.3, p. 87; les italiques sont de moi.)

Dans celles qui accompagnent l’article de Lorimer sur «Qatar» on peut
lire:

«Pour l'essentiel les informations figurant dans cet article de fond
sur Qatar et dans les articles secondaires ont été obtenues expressé-
ment pour cet ouvrage au cours des années 1904 a 1907; auparavant
on connaissait trés peu de chose sur ce promontoire. Les données
existant a cette époque ont été rassemblées par l'auteur en novembre

302
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 339

1904 ... et forment la base a partir de laquelle les études ultérieures
ont été menées. Celles-ci ont été commencées par l’auteur à Bahreïn
au début de 1905 puis poursuivies par M. J. C. Gaskin, assistant
politique dans le golfe Persique et achevées par le capitaine F. B. Pri-
deaux, agent politique à Bahreïn, cette même année; /a majeure par-
tie des informations obtenues ont été fournies par celui-ci. Une série
d'articles ont été réunis par l'auteur ... et terminés à la fin de 1905; its
ont été envoyés au capitaine Prideaux pour revision, un processus qui
a occupé une très grande partie de l'année 1906. Au début de 1907 le
projet d'articles, amélioré et quelque peu amplifié, a été réimprimé et
des enquêtes devant permettre d'éclaireir certains points ont continué
à être menées par le capitaine Prideaux pendant toute cette année.»
(Mémoire de Qatar, vol. 3, annexe H.4, p. 112: les italiques sont
de moi.)

231. À mon avis, le mémoire produit par Brucks en 1928 sur lequel
s’est si souvent appuyé Bahreïn dans le cadre de la présente instance n’est
pas un ouvrage dont le caractère probant peut d’un point de vue quel-
conque (objectif, date de publication, mode de préparation, vérification
des données, etc.) se comparer aux articles de fond rédigés par Lorimer
en 1908. Par ailleurs, le témoignage de Lorimer, contemporain des faits,
concernant les îles Hawar et l’île de Janan, corroboré par les autorités
britanniques du Golfe, reflétait exactement la situation qui résultait néces-
sairement en 1908 d’une part de l'application des accords conclus en 1868
avec la Grande-Bretagne et d’autre part de la présence ottomane à Qatar
depuis 1871. Les îles Hawar et l'île de Janan faisaient effectivement
parties du kaza ottoman de Qatar et du territoire du chef de Qatar. Lori-
mer et Prideaux se sont limités à décrire la situation territoriale telle
qu'elle existait en 1904-1907.

232. L'absence de toute disposition excluant les îles Hawar ou toute
autre île adjacente à la péninsule de Qatar des territoires de Qatar men-
tionnés dans la convention anglo-ottomane de 1913 (qui préservait expres-
sément les droits des pêcheurs de Bahreïn à Zakhnuniya, mais non dans
les îles Hawar ou dans l'île de Janan, voir ci-dessous) équivaut en outre à
une reconnaissance conventionnelle par les deux grandes puissances domi-
nant la région à cette époque du titre originaire consolidé de Qatar ainsi
que du fait que son étendue territoriale coïncide, globalement, avec la
description de Lorimer, revisée par Prideaux, incluant donc les îles Hawar
et l’île de Janan.

*

233. Je formulerai maintenant quelques commentaires sur la lettre
adressée à Cox, le résident politique britannique dans le golfe Persique,
par le capitaine Prideaux le 4 avril 1909 et sur laquelle s'appuie Bahreïn
(mémoire de Bahreïn, vol. 5, annexe 236, p. 1039: mémoire de Qatar,
vol. 6, annexe HII.53, p. 247). Comme précédemment indiqué. en 1909, le
capitaine Prideaux était soucieux de circonscrire l'expansion ottomane et
jugeait particulièrement inquiétante la nouvelle selon laquelle le mudir

303
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 340

turc d'Ojair à Hasa, qui avait visité Pile de Zakhnuniya sous pavillon
turc, avait entretenu une correspondance avec /es Dowasir qui se ren-
daient périodiquement sur l’île de Zakhnuniya en partant de Bahreïn et
avait suggéré que leur chef à Bahreïn accepte de les placer sous domina-
tion turque. Les Dowasir n’ont pas suivi ce conseil (par crainte de perdre
leurs possessions à Bahreïn). Le mudir a alors entièrement détruit le fort
de l’île de Zakhnuniya avant de quitter l'île, tandis que les Dowasir reve-
naient à Bahreïn. Dans une précédente lettre adressée à Cox le 20 mars
1909, Prideaux expliquait «qu'il est un fait que les Dowasir de Budaiya et
de Zellaq sur la côte nord-ouest de Bahreïn ont coutume chaque hiver
d’émigrer en partie vers Zakhnuniya et les îles Hawar pour la pêche»
(mémoire de Qatar, vol. 6, annexe IILS1, p. 235).

234. A la suite de ces événements, le capitaine Prideaux s'est rendu a
Zakhnuniya pour observer la situation sur place. Il a remarqué que les
pêcheurs «vivaient dans deux ou trois huttes provisoires en fascine» (les
italiques sont de mot). Il a ensuite traversé la baie jusqu’à Jazirat Hawar
où 1l a constaté que les Dowasir possédaient «deux villages du même type
où ils hivernaient», c'est-à-dire deux «villages d'hiver» composés de
huttes provisoires en fascine semblables à celles se trouvant sur Zakhnuniya.
De fait, le capitaine Prideaux «a trouvé à un endroit un ensemble de
quelque quarante grandes huttes placées sous l’autorité d’un cousin du
principal cheikh de la tribu» (le cheikh principal des Dowasir). Le capi-
taine Prideaux continue en mentionnant que celui-ci lui aurait dit qu’«il
avait d'abord cru que la vedette était une canonnière turque, dont ils
s’attendaient à recevoir la visite» (mémoire de Bahreïn, vol. 5, annexe 236,
p. 1042). La Cour peut en déduire que des canonnières turques croisaient
dans cette zone et que les Turcs se rendaient non seulement sur Zakhnu-
niya mais aussi sur Jazirat Hawar. Cela est par ailleurs indirectement cor-
roboré par l'épisode qui aurait eu lieu, sans qu'on en ait la preuve, du
sauvetage par le cheikh Issa de Bahreïn d’un groupe de soldats tures qui
auraient fait naufrage à Hawar en 1878. La mer entre les îles de Bahreïn
et la péninsule de Qatar n'était donc pas, même à cette époque, le «lac
bahreinite» dont il est fait mention dans la présente instance.

235. Apres cette évocation des activités turques dans la région, notam-
ment sur Jazirat Hawar ou aux alentours, le cousin du cheikh de la tribu
des Dowasir aurait selon Prideaux déclaré que:

«Zakhnuniya était indéniablement une possession du cheikh de
Bahrein, mais les Dowasir considéraient Hawar comme leur propre
territoire indépendant, la propriété de cette ile ayant été accordée a
la tribu par le kazi de Zubarah plus de cent ans auparavant, aux
termes d’une décision écrite qu'ils conservent encore.

La tribu qui contestait ce titre, les Al bu Tobais, a apparemment dis-
paru aujourd’hui mais étant donné que le kazi de Zubarah était à l'épo-
que un haut responsable des Al-Khalifah, il semblerait que l'île soit
une dépendance de l'Etat de l'île principale, que le cheikh revendique
comme sienne, tant du point de vue moral que théorique.» ( Ibid.)

304
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 341

236. Le capitaine Prideaux, qui environ deux ans auparavant avait
personnellement participé à la préparation et a la revision des articles de
Lorimer, n'a ajouté aucun commentaire a la remarque du cousin du
cheikh principal des Dowasir, mais il en a informé le souverain de
Bahreïn. Or, celui-ci, le cheikh Issa, n’a pris aucune mesure concernant
les îles Hawar. Il a revendiqué la mer dénommée « Al Labaina» et l’île de
Zakhnuniya, mais ni les îles Hawar ni l'île de Janan (mémoire de Qatar,
vol. 6, annexe IIT.52, p. 243).

237. En 1939, l'extrait de la lettre de Prideaux du 4 avril 1909 citée
ci-dessus n’en constitua pas moins le point de départ du rapport de
Weightman du 22 avril 1939 sur la «propriété des îles Hawar» (mémoire
de Bahreïn, vol. 5, annexe 281, p. 1168). Néanmoins, il était reconnu dans ce
rapport que la «décision écrite» citée dans la lettre de Prideaux « semble
malheureusement avoir disparu ». Elle n'était donc pas aussi bien conservée
que ne l'avait suggéré le cousin du cheikh des Dowasir! Ainsi, à aucun
moment, ni Prideaux en 1909, ni Weightman en 1939, ni la Cour
aujourd'hui n'a vu la preuve de «l'octroi» effectué cent ans plus tôt selon
les allégations par «oui-dire» de 1909. Il convient également de rappeler
qu'au début du XIX* siècle la puissance dominante sur les îles de Bahreïn
et la péninsule de Qatar était l'émir wahhabite. Or, ce passage de la lettre
de Prideaux est le principal élément de preuve présenté par Bahreïn dans
cette affaire pour confirmer la prétendue existence du titre originaire qu'il
détiendrait en propre sur les îles Hawar.

*k

238. Il est également évident qu'en 1939 Weightman ne voyait aucune
raison pour que l'octroi effectué par le kaz/ inconnu aux Dowasir de l’île
de Jazirat Hawar (dans la lettre de Prideaux «Hawar» est au singulier)
soit étendu à l’archipel des îles Hawar dans son ensemble en vertu de
l'application du principe de contiguité (voir dernière phrase du rapport).
La contradiction qui en résultait naturellement dans son rapport du fait
que d’une part il rejetait l'argument de proximité invoqué par le souve-
rain de Qatar concernant les îles Hawar mais d'autre part retenait ce
même argument en faveur de Bahreïn, eu égard aux îles Hawar autres
que Jazirat Hawar, ne sembie pas l'avoir préoccupé le moins du monde.
Il n'a pas non plus pris en compte la référence dans la lettre de Prideaux
de 1909 au fait que «Vile (Jazirat Hawar) semblerait être une dépendance
de l'Etat continental», à savoir Qatar. Weightman n’a probablement pas
tenu compte de la nature «morale» et «théorique» de la revendication du
prétendu souverain de Bahreïn évoquée dans la lettre de Prideaux. I]
tente en outre dans son rapport d’opposer le principe de «contiguité ou
proximité géographique» au principe de «possession physique». alors
qu'il savait fort bien que cette possession résultait en l'espèce de l'occupa-
tion clandestine de la partie septentrionale de Jazirat Hawar qu'il connais-
sait très bien!

239. Il s'ensuit que l'argument relatif aux Dowasir dans le rapport de

305
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 342

Weightman ressemble fort a une occultation a la fois opportune et rétro-
spective de cette occupation. Il convient également de noter que l’alléga-
tion reposant sur I’«oui-dire» faisait une distinction entre les «posses-
sions» du souverain de Bahreïn (Zakhnuniya est la seule île évoquée à cet
égard) et Jazirat Hawar en tant que «territoire indépendant» des Dowa-
sir. Dans le titre de son rapport, Weightman utilise le terme «propriété»
{ownership), mais il conclut en considérant que les îles sont une des
«possessions» {possessions) du souverain de Bahreïn. On ne trouve pas
non plus de référence dans le rapport de Weightman à la «tribu contes-
tataire» évoquée dans l’«ouï-dire». Or cet élément revêt une certaine
importance dans la mesure où la présence sur les îles Hawar d’autres
tribus avant l'arrivée des pêcheurs dowasir n’est pas exclue comme
l'attestent certaines ruines.

*

240. Il existe une norme de droit international, déjà en vigueur au
XIX® siècle, selon laquelle les îles se trouvant entièrement ou en partie
dans la mer territoriale d'un pays donné doivent être considérées comme
appartenant à ce pays. Cette norme constitue une forte présomption
simple, qui n’est donc pas irréfragable dans la mesure où elle peut être
combattue par la preuve contraire d’un titre supérieur. Or, au cours de
la période de consolidation historique et de reconnaissance du titre origi-
naire de Qatar sur l'ensemble de la péninsule de Qatar et ses îles adja-
centes (1868-1915), Bahreïn n’a pas combattu cette présomption en reven-
diquant ou en présentant la preuve d’un titre supérieur ni même quelque
autre preuve. Comme déjà indiqué, Bahreïn a gardé le silence. Il est géo-
graphiquement incontestable que la majorité des îles et des flots consti-
tuant les Hawar et Janan se situent entièrement ou en partie dans la mer
territoriale de 3 milles de largeur bordant la péninsule de Qatar (limite
reconnue pendant la période considérée) et que toutes se situent dans
la mer territoriale de 12 milles de largeur bordant la péninsule reven-
diquée actuellement par Qatar conformément au droit international.

241. La carte n° 9 reproduite en regard de la page 145 du mémoire de
Qatar indique l'emplacement des îles et îlots formant les îles Hawar par
rapport à la limite de la mer territoriale de 3 milles nautiques mesurée à
partir de la laisse de haute mer sur la côte de la péninsule de Qatar.
L'étroite proximité des îles Hawar par rapport à la côte de la péninsule
peut se constater sur la carte détaillée n° 5 reproduite en regard de la
page 50 du mémoire de Qatar. Parmi les dix-sept îles et îlots revendiqués
par Bahreïn comme constituant les îles Hawar dans sa «déclaration pré-
liminaire» du 29 mai 1938, onze d’entre eux (y compris Jazirat Hawar) se
situent entièrement ou en grande partie dans la limite des 3 milles. Une
ceinture de 12 milles de largeur mesurée à partir de la côte de la péninsule
de Qatar, même à partir de la laisse de haute mer plutôt que de la laisse
de basse mer, engloberait la totalité des îles Hawar figurant sur la carte
n° 9 du mémoire de Qatar. (Concernant la proximité des îles Hawar par

306
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 343

rapport à Qatar, voir également le mémoire de Qatar, vol. 17, atlas, carte
n° 5, et les preuves photographiques, réplique de Qatar, vol. 6, app. 5.)

242. La thése fondamentale de Qatar est donc que son titre originaire
sur l'ensemble de la péninsule et les îles adjacentes est encore renforcé
dans les cas des îles Hawar et de l’île de Janan par la norme de droit
international susmentionnée. Cette norme a vu le jour à une époque où
l'étendue de la mer territoriale était limitée à 3 milles. Il était alors consi-
déré, pour des raisons de sécurité et pratiques, que les îles au large d’une
côte relevaient, sauf titre contraire clairement établi, de la souveraineté de
l'autorité côtière souveraine la plus proche. Il est inutile de rappeler ici la
doctrine internationale sur ce sujet. Dans sa réplique, Qatar mentionne
Gidel, Waldock, Bowett et Lindley entre autres auteurs. Certains d’entre
eux, comme ce dernier, modèrent quelque peu la portée de la norme en la
limitant aux «îles inhabitées», mais les îles Hawar et l’île de Janan
n'étaient pas, en tout état de cause pendant la période considérée, habi-
tées par une population véritablement permanente, comme le prouve la
lettre de Prideaux elle-même. La Cour sait que l’utilisation occasionnelle
d’une île par des pêcheurs originaires d’un Etat autre que l'Etat côtier ne
suffit pas à conférer un titre sur l'île au profit dudit Etat (sentence arbi-
trale /le Aves et autres).

243. Il convient également de retenir que lorsque, dans la sentence arbi-
trale Ie de Palmas, le juge Huber a rejeté un titre sur des îles fondé sur
leur position de contiguité, il s'agissait d’fles situées en dehors de la mer
territoriale. Mais ici j'examine la norme de droit international régissant le
titre sur des îles situées en totalité ou en partie à l'intérieur des limites de
la mer territoriale de Qatar. Cette norme a récemment été appliquée par le
Tribunal arbitral présidé par le juge sir Robert Jennings dans le cas oppo-
sant l’Erythrée au Yémen, concernant des îles situées dans la mer Rouge,
à l'ouest de la péninsule Arabique. Cette sentence, prononcée le 9 octobre
1998, actualisait la norme internationale susmentionnée en ces termes:

«Il existe une forte présomption en vertu de laquelle des îles
situées à l’intérieur d’une zone de 12 milles de la côte appartiennent
à l'Etat côtier, à moins que la conclusion contraire ne soit parfaite-
ment établie (comme, par exemple, dans le cas des îles Anglo-
Normandes). Mais il n'existe pas de présomption analogue en dehors
de la zone côtière, où la propriété des îles devient manifestement
litigieuse. » (Par. 474 de la sentence.)

244. Ainsi, les sentences arbitrales relatives à fle de Palmas et celle
touchant l'affaire Erythrée/ Yémen se complètent. Les circonstances ayant
donné lieu à l'arbitrage Erythrée/ Yémen présentaient certains points com-
muns avec la présente affaire. Le problème du titre originaire et de sa

307
DÉLIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 344

consolidation historique se posait également et une série d’arguments ont
été présentés comme preuve de la manifestation d’une autorité effective,
notamment les activités de pêcheurs. Le Yémen a même invoqué le prin-
cipe de l’uti possidetis juris mais le tribunal d'arbitrage l'a rejeté (voir
par. 96-100 de la sentence). Je n'ai aucun doute que Qatar détenait un
titre originaire sur l'ensemble de la péninsule et les îles adjacentes, les îles
Hawar et l’île de Janan incluses. Mais si l’on considère que les archives
historiques relatives à l’affaire ne désignent que d'une manière «incer-
taine» le détenteur du titre originaire sur les îles Hawar et l’île de Janan,
la norme de droit international précitée offre la solution en droit inter-
national, même si, à mon avis, elle ne fait que confirmer le titre originaire
de Qatar tel qu’établi par voie de consolidation historique et de recon-
naissance générale.

245. Entre 1936 et 1939, certains responsables britanniques n'ont tout
simplement tenu aucun compte du droit de Qatar sur les îles Hawar
dérivé de la présomption de droit international susmentionnée. En outre,
Qatar a été placé dans une situation où la charge de prouver que les îles
Hawar faisaient partie de son territoire lui incombait. Or Qatar n'avait
rien à prouver de la sorte car il avait le droit pour lui. C'était à Bahreïn
qu'aurait dû incomber la charge de la preuve contraire. Ainsi, non seu-
lement le témoignage de Lorimer auquel avait souscrit Prideaux au sujet
des îles et les éléments de preuve historiques, notamment la conduite de la
Grande-Bretagne et de Bahreïn, ainsi que les instruments conventionnels
ont-ils été écartés, mais de surcroît une norme fondamentale du droit
international général, que les juristes britanniques connaissent très bien, a
été écartée au préjudice de Qatar, au moyen d'arguments fallacieux et
d'un ensemble de considérations peu probantes ou d'importance mineure,
comme le rappelait Prior dans ses commentaires de 1940 sur les critères
appliqués dans le rapport de Weightman (mémoire de Qatar, vol. 7.
annexe 111.195, p. 499, et mémoire de Bahreïn. vol. 5, annexe 281, p. 1165).

*

246. Contrairement à ce qu'a déclaré le conseil de Bahreïn lors des
audiences, le principe de proximité n’est pas dénué de conséquences juri-
diques dans l'établissement d’un titre. Cet argument est fallacieux. Certes.
la proximité seule ne vaut pas titre en l'absence d’un Etat souverain voi-
sin, mais le principe de proximité peut s'intégrer à une norme de droit
international (comme dans la présomption évoquée ci-dessus) ou dans
une disposition d’un traité définissant un titre, de même que, associé à
d'autres éléments, il peut constituer la source d’un titre dans un cas
donné ou un moyen de délimiter l'étendue d'un titre établi. La possibilité
même pour un Etat côtier de revendiquer une étendue de «mer territo-
riale» repose sur le concept de proximité et il en va ainsi d'autres com-
pétences maritimes nationales dépendant de la «distance». La «doctrine
du portique» repose également sur la notion de contiguité. Weightman
lui-même le reconnaît dans son rapport dans les termes suivants:

308
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 345

«Une revendication de souveraineté basée principalement sur la
proximité géographique revêt, à mon sens, bien peu de valeur pra-
tique, hormis peut-être par rapport à une zone de terre inoccupée
ou une île située à proximité ou dans les eaux territoriales de l'Etat
qui la revendique.» (Par. 4 du rapport, les italiques sont de moi.)

247. Par conséquent, dans son rapport, Weightman reconnaît non seu-
lement la présomption simple en droit international concernant les îles
situées en totalité ou en partie dans la mer territoriale d’un Etat riverain
donné. mais également le principe de «contiguité» également connu sous
le nom de «doctrine du portique». Cette doctrine, formulée par lord
Stowell dans l'affaire de P Annu (1805), s'applique aux îles lorsqu'elles
constituent des «appendices naturels de la côte au large de laquelle elles
se situent et à partir de laquelle elles sont effectivement formées» car la
protection du territoire doit s’opérer à partir des îles formant «une sorte
de portique devant la partie continentale» (voir C. J. Colombos, The
International Law of the Sea, 6° éd., 1967, p. 113-114). La «doctrine du
portique», telle que formulée par son auteur, est applicable aux îles
Hawar et à l’île de Janan.

*

248. On pourrait relever de multiples exemples dans la jurisprudence
des cours et des tribunaux internationaux du rôle de la proximité ou de la
contiguité dans l'établissement d’un titre, principalement, mais non exclu-
sivement, sur des îles. En tout état de cause, il est contradictoire qu’au
cours de la présente instance Bahreïn ait rejeté de manière péremptoire le
principe de proximité tout en se prévalant pour lui-méme de sa condition
d'Etat archipel. Or qu’adviendrait-il de la notion d’« Etat archipel» si elle
ne pouvait reposer sur le fondement de la proximité ou de la contiguïté?
Le fait que Bahreïn se revendique en tant qu’Etat archipel revient a
admettre en sa faveur le rôle que jouent la proximité ou la contiguité dans
les litiges territoriaux. Il est illogique d’invoquer le principe de proximité
ou de contiguité en ce qui concerne des îles et de le rejeter pour ce qui
concerne une île ou un groupe d'îles par rapport à un Etat riverain.

249. Chaque fois que, pour une raison ou une autre, une juridiction
internationale a eu à connaître d’un «ensemble physique» — tel que la
«péninsule de Qatar» ou les «îles Hawar» — l'élément de proximité ou
de contiguité a été appelé à jouer un rôle, même s'agissant de l’applica-
tion du principe de possession effective car ce principe admet une «pos-
session présumée». Cela vaut particulièrement lorsque les normes ou les
exigences du droit international général concernant la manifestation effec-
tive, continue et paisible de l'autorité doivent tenir compte, comme dans
la présente espèce, du fait qu'il s'agit de territoires difficiles, inhospitaliers
ou très faiblement peuplés ou d’un territoire évoluant d’un système tribal
vers des formes d'administration plus modernes. Comme la Cour perma-
nente l’a indiqué dans l'arrêt sur le statut juridique du Groënland oriental
en 1933:

309
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 346

«I est impossible d'examiner les décisions rendues dans les af-
faires visant la souveraineté territoriale sans observer que, dans
beaucoup de cas, le tribunal n’a pas exigé de nombreuses manifes-
tations de l'exercice de droit souverain pourvu que l’autre Etat en
cause ne ptt faire valoir une prétention supérieure.» (C.P.J.I.
série AIB n° 53, p. 46.)

250. Le Groënland et la péninsule de Qatar sont certes très éloignés
Pun de l’autre. Mais l'affaire du Groënland oriental présente un certain
nombre de similitudes avec la présente affaire, en particulier en ce qui
concerne les aspects relatifs à l'établissement du titre originaire sur le ter-
ritoire. La proximité ou la contiguité ont joué un rôle de premier plan
dans l'affaire du Groënlund oriental comme ce devrait être le cas en
l'espèce en ce qui concerne par exemple l’allégation de Bahreïn selon
laquelle l'autorité effective des souverains de Qatar ne s’étendait pas à
l'époque à la côte occidentale de la péninsule de Qatar la plus proche des
îles Hawar (contre-mémoire de Bahreïn, vol. |, p. 10, par. 23). La
réponse la plus pertinente à ce type d'arguments se trouve dans le passage
suivant de l’arrêt sur le Groënland oriental:

«Même si l’on considère uniquement la période comprise entre
1921 et le 10 juillet 1931, sans se référer aux périodes antérieures, la
conclusion à laquelle la Cour arrive est que, durant tout ce temps, le
Danemark s'est considéré comme possédant la souveraineté sur le
Groënland tout entier, et qu'il a manifesté et exercé ses droits sou-
verains dans une mesure suffisante pour constituer un titre valable
de souveraineté. Lorsque l’on examine cette période en rapport avec
les faits de celles qui l’ont précédée, l’argument en faveur du Dane-
mark se trouve confirmé et renforcé.» (C.P.J.I série AIB n° 53,
p. 63-64.)

251. En d’autres termes, la Cour permanente a considéré que les ins-
tallations danoises sur la côte et autres manifestations d’autorité con-
nexes constituaient des preuves suffisantes du titre du Danemark sur
l'ensemble du Groënland considéré comme une seule «unité naturelle ou
physique», y compris naturellement les îles se trouvant dans la mer ter-
ritoriale du Groënland ou contiguës à celle-ci. Je ne vois par conséquent
aucune raison pour laquelle les effectivités de Qatar sur la péninsule ou le
promontoire de Qatar seraient ou devraient être exclues d’une évaluation
des effectivités respectives des Parties concernant les îles Hawar ou Vile de
Janan. Ces îles n'étaient pas des terra nullius et se trouvaient, du moins
en partie, dans la mer territoriale de l'Etat côtier ou étaient contiguës à
celui-ci. La manière dont entre 1936 et 1939 certains responsables britan-
niques ont abordé la question de la souveraineté sur les îles Hawar souf-
frait entre autres défauts de celui d’être absolument partiale et réductrice
dans la définition des effectivités à prendre en compte en l'espèce.

252. Il convient également de souligner — au vu de l'importance atta-
chée par Bahreïn au mémoire de Brucks de 1829 — que dans le Manuel

310
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 347

sur l'Arabie publié par lAmirauté britannique en 1916, c’est-à-dire l’année
où le traité anglo-qatari a été signé, les îles Hawar étaient considérées
comme faisant partie de Qatar et qu’en outre:

«L'île de Jezirat Hawar se trouve à 5 milles à l’ouest de Ras Abu-
ruk, sur la côte ouest, à laquelle elle est plus ou moins parallèle; elle
mesure environ 10 milles de long et n'est pas habitée en permanence,
mais les Dowasir de Zallaq à Bahreïn possèdent sur cette île des mai-
sons qui servent à la chasse en hiver ainsi qu'une citerne pour recueillir
l'eau de pluie. Les îlots de Rubadh et Janan sont situés au nord et au
sud de Hawar, ceux d’Ajirah et de Suwad dans le chenal entre cette île
et le continent.» (Réplique de Qatar, vol. 2, annexe 11.55, p. 317.)

%

253. Les conventions anglo-ottomanes de 1913 et 1914 corroborent les
conclusions qui précèdent quant au titre originaire sur les îles Hawar et l’île
de Janan. Au cours de l’année précédant la conclusion de la convention
anglo-ottomane de 1913, les tensions entre les Gouvernements britannique
et ottoman se sont accentuées, principalement en raison de la présence de
l'Allemagne dans la région du Golfe (pour la mise en œuvre du projet fer-
roviaire de Bagdad). Compte tenu de la conjoncture, les Gouvernements
britannique et ottoman ont estimé qu'ils devraient définir d’un commun
accord d'une part l'étendue du contrôle exercé par chacun d’entre eux sur
le Koweït, la côte du Hasa et la péninsule de Qatar, Bahreïn et les cheikhs
indépendants du sud de Qatar jusqu’à l'océan Indien et d'autre part les
mesures que la police maritime britannique devait prendre dans les eaux du
Golfe. Les négociations entamées en 1911 se sont achevées avec la signa-
ture de la convention le 29 juillet 1913. Concernant les droits de l’Empire
ottoman sur Qatar, l'annexe à l’aide-mémoire communiquée par Tewfik
Pasha aux Britanniques, datée du 15 avril 1912, est tout à fait révélatrice
(mémoire de Qatar, vol. 6, annexe III.56, p. 264-266).

254. La convention anglo-ottomane rédigée en français porte le titre:
«Convention relative au golfe Persique et aux territoires adjacents». Les
dispositions pertinentes concernant Qatar et Bahrein sont les suivantes:

«II. El-Katr

Article 11. Le sandjak ottoman de Nedjd, dont la limite septen-
trionale est indiquée par la ligne de démarcation définie à l’article 7
de cette convention, se termine vers le sud au golfe faisant face a l'île
de Zahnounié, qui appartient audit sandjak. Une ligne partant du
fond extrême dudit golfe ira directement au sud jusqu’au Ruba’-al-
Khali et séparera le Nedjd de la presqu'île d’El-Katr. Les limites du
Nedjd sont indiquées par une ligne bleue sur la carte annexée à la
présente convention (annexe Va). Le Gouvernement impérial otto-
man ayant renoncé à toutes ses réclamations concernant la pres-
quile d'El-Katr, il est entendu entre les deux gouvernements que
ladite presqu'île sera, comme par le passé, gouvernée par le cheikh

311
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 348

Djassim-bin-Sani et par ses successeurs. Le gouvernement de Sa
Majesté britannique déclare qu’il ne permettra pas au cheikh de
Bahreïn de s'immiscer dans les affaires intérieures d’El-Katr, de por-
ter atteinte à Pautonomie de ce pays ou de l’annexer.

Article 12. I) sera permis aux habitants de Bahreïn de visiter l’île
de Zahnounié pour la pêche et d'y demeurer en pleine liberté pen-
dant l'hiver comme par le passé, sans qu'un nouvel impôt leur soit
imposé.

IT. Bahreïn

Article 13. Le Gouvernement impérial ottoman renonce à toutes
ses réclamations concernant les îles Bahreïn, y compris les deux îlots
Lubainat-el-Aliya et Lubainat-es-Safliya, et reconnaît l'indépendance
de ce pays. De son côté, le gouvernement de Sa Majesté britannique
déclare qu’il n’a aucune intention d’annexer à ses territoires les îles
Bahreïn... » (Mémoire de Qatar, vol. 6, annexe III.58, p. 276-277; en
ce qui concerne la «ligne bleue» figurant dans l'annexe Va à la
convention anglo-ottomane de 1913, voir la réplique de Qatar, atlas,
carte n° 84.)

255. La convention de 1913 n'ayant pas encore été ratifiée lorsque la
guerre de 1914 a éclaté, elle n’est jamais entrée officiellement en vigueur.
Toutefois, son texte apporte une preuve irréfutable de la reconnaissance
par les deux principales puissances de la région, la Grande-Bretagne et
l'Empire ottoman, de l’existence politique et territoriale de Qatar et de
Bahreïn au moment de la conclusion de la convention en juin 1913. Par
ailleurs, l’article 11 de la convention doit être considéré comme juridique-
ment contraignant étant donné que l’article III de la «convention anglo-
turque sur la délimitation de la frontière d’Aden» du 9 mars 1914, dont
les instruments de ratification ont été échangés à Londres le 3 juin 1914,
contient une référence à l’article 11 de la convention de 1913, selon lequel
le territoire de Qatar est séparé du sandjak ottoman de Nedjd. Le texte
français original de l’article III de la convention de 1914 se lit comme
suit:

«Le point n° 1 du Ouadi Bana indiqué sur la première des cartes
annexées (annexe B) a la présente convention, étant le dernier point
du côté de l’est délimité sur les lieux, il est convenu entre les Hautes
Parties contractantes et arrété, conformément audit protocole, et
sous réserve des conditions et spécifications y contenues, que la fron-
tière des territoires ottomans suivra une ligne droite qui ira du Leke-
met-ul-Choub vers le nord-est au désert de Ruba-al-Khali avec une
inclinaison de 45°. Cette ligne rejoindra dans la Ruba-al-Khali, sur
le paralléle 20°, la ligne droite et directe vers le sud qui part d’un
point sur la rive méridionale du golfe d’Oudjeir et qui sépare le ter-
ritoire ottoman du sandjak de Nedjd du territoire d'El Katr, en
conformité à l'article 11 de la convention anglo-ottomane du 29 juillet
1913, relatif au golfe Persique et aux territoires environnants.»

312
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 349

(Mémoire de Qatar, vol. 6, annexe III.60, p. 289-290; les italiques
sont de moi.)

256. Il nest pas fait mention des îles adjacentes à la péninsule de Qatar
dans le texte des conventions de 1913 et de 1914. Toutefois, la manière
dont sont traitées d’autres îles telles que les îles Lubainat (situées environ
à mi-chemin entre Bahreïn et la côte du Hasa) et l’île de Zakhnuniya
(située à proximité de la côte du Hasa) donne fortement à penser que les
îles Hawar, Vile de Janan et d’autres îles proches de la péninsule sont
englobées dans l'expression «péninsule d'El-Katr» employée dans l’article
11 de la convention de 1913. Pour confirmation on peut se reporter à la
carte constituant l’annexe V à la convention de 1913 qui montre les fron-
tières du Koweït et des pays voisins (réplique de Qatar, atlas, carte
n° 46; voir ci-après, p. 449, la carte n° 3 jointe à la présente opinion). Les
îles Hawar et Vile de Janan sont clairement indiquées sur cette carte
comme appartenant à Qatar.

257. Il n'est absolument pas logique de donner à l’expression «pénin-
sule d’El-Katr» utilisée dans la convention le sens de «Doha et ses envi-
rons» comme le soutient Bahreïn. Les négociations anglo-ottomanes de
1913 portaient sur le territoire de l’ensemble de la péninsule, l’ancien
kaza de Qatar, et la convention ratifiée de 1914 fait allusion à la ligne de
démarcation entre le territoire du sandjak ottoman de Nedjd et le «ter-
ritoire @El-Katr», visé à l'article 11 de la convention de 1913. Concer-
nant l'argument relatif à l'absence de ratification de la convention, Ren-
del, un fonctionnaire du Foreign Office, avait souligné dans une lettre
adressée à l’India Office le 16 mars 1934 ce qu'il qualifiait d’«important»,
à savoir que «la ligne de 1913 ayant été «adoptée» et clairement définie à
l’article 3 de la convention de 1914, laquelle a été ratifiée en bonne et
due forme, elle est parfaitement valable au regard du droit internatio-
nal...» (contre-mémoire de Qatar, vol. 3, annexe TIL.41, p. 227).

258. Si l’on avait voulu que l'expression «péninsule d’El-Katr» ne dé-
signe ni sa mer territoriale ni les îles situées en totalité ou en partie dans
celle-ci, cela aurait dû être expressément dit dans la convention. Or, ni la
convention, ni les cartes jointes, ni les travaux préparatoires ne con-
tiennent une telle réserve, même implicite. Une interprétation conforme
au droit international conduit donc à conclure qu’en 1913 et 1914, pour les
Etats contractants qu’étaient la Grande-Bretagne et l'Empire ottoman,
l'expression «péninsule d'El-Katr» signifiait non seulement le promon-
toire continental dans sa totalité, y compris Zubarah, mais également les
eaux et les îles adjacentes, telles que les îles Hawar et l’île de Janan qui
sont des «appendices» naturels et légitimes de la «péninsule de Qatar». Il
faut également rappeler qu’à cette époque, c’est-à-dire en 1913-1914,
Bahreïn n'avait encore présenté aucune revendication sur les îles Hawar
ou l'île de Janan alors qu'il en avait présenté une en 1909 sur Vile de
Zakhnuniya (voir ci-dessus), ce qui explique la référence aux droits des
habitants de Bahreïn sur cette dernière île. Rien de la sorte n’est prévu
dans la convention de 1913, eu égard aux îles Hawar et à l’île de Janan.

313
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 350

259. Pour conclure, dans les conventions anglo-ottomanes de 1913 et
1914, le titre originaire de Qatar sur l’ensemble du territoire de la pénin-
sule, y compris naturellement sur les îles et les eaux adjacentes, était
reconnu, la conduite du souverain de Qatar et du souverain de Bahreïn
ayant joué un rôle prépondérant dans la consolidation de ce titre en
même temps que le comportement de la Grande-Bretagne et celui de
l'Empire ottoman. Les conventions respectent l'intégrité du territoire de
Qatar tel qu'il résulte d’un processus de consolidation historique et de
reconnaissance engagé dès 1868 et déjà achevé en 1913-1914. II s'ensuit
inévitablement que dans la convention anglo-ottomane «Bahreïn» dé-
signe les «îles de Bahreïn», y compris les deux îlots de Lubainat al-Aliya et
de Lubainat al-Safliya, mais non compris les iles Hawar et l'ile de Janan.

*

260. Pour achever cette description du territoire de Qatar, il reste à
examiner la question de ses rapports avec ses voisins méridionaux. En
1913, Ibn Saud, à l'époque souverain de Nedjd, a conquis Hasa et déclaré
que Qatar faisait partie de ses domaines ancestraux. Toutefois, à la fin de
cette année-là, les Britanniques l'ont convaincu de ce que le maintien de
relations amicales avec le Gouvernement était subordonné à la condition
qu'il n'intervienne pas à Qatar. Cet accord a été scellé par le «traité
conclu entre le Gouvernement britannique et le souverain de Nedjd, El
Hasa, Qatif, etc.» du 26 décembre 1915, dont l’article VI dispose:

«Bin Sa’ud s'engage, comme son père l'avait fait avant lui, à
s'abstenir de toute agression ou intervention sur les territoires du
Koweït, de Bahreïn et des cheikhs de Qatar et de la côte d'Oman,
placés sous protectorat du Gouvernement britannique et qui ont des
relations conventionnelles avec ledit gouvernement, et dont les li-
mites des territoires seront ultérieurement fixées.» (Mémoire de
Qatar, vol. 5, annexe 11.46, p. 179; les italiques sont de moi.)

261. Depuis que cet engagement a été pris, seule demeurait pour Qatar
la question de la fixation de sa frontière méridionale. Il a fallu un certain
temps toutefois avant que celle-ci soit déterminée et de nombreuses lignes
de démarcation ont été proposées et envisagées au cours des années dans
le cadre des négociations engagées entre le Gouvernement britannique et
le Gouvernement de l'Arabie saoudite. Ce retard tenait a plusieurs rai-
sons, notamment les considérations relatives au pétrole. Certaines des
lignes sont reproduites sur la carte n° 84 de l'atlas joint par Qatar a
sa réplique. Ces négociations et les lignes de démarcation proposées
apportent des éléments de preuve concluants pour les délimitations terri-
toriales contestées dans la présente affaire, notamment eu égard aux îles
Hawar et à l'île de Janan.

314
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 351

262. Après le départ des Ottomans en janvier 1915, la Grande-
Bretagne et le chef de Qatar, le cheikh Abdullah bin Jassim, succes-
seur du cheikh Jassim, ont mené des négociations directes en vue de la conclu-
sion d’un traité bilatéral. Celui-ci a été signé le 3 novembre 1916 par le
cheikh Abdullah et le résident politique britannique dans le golfe Persique.
le lieutenant-colonel sir Percy Cox. Il a également été signé par le vice-roi
et le gouverneur général de l'Inde puis ratifié le 23 mars 1918 (mémoire de
Qatar, vol. 5, annexe I1.47, p. 183-186).

263. Ce traité — qui commence par un rappel de l'accord du 12 sep-
tembre 1868 — réaffirmait le statut distinct du territoire de Qatar sous le
règne des Al-Thani. Il ressort clairement de ses dispositions, et du contexte
dans lequel il a été conclu, qu'il s'applique à la péninsule de Qatar dans sa
totalité et par conséquent a son littoral et aux îles adjacentes. L’obliga-
tion faite au Gouvernement britannique par l’article 10 du traité de pro-
téger le souverain de Qatar et ses «sujets et ferritoire de toute agression
par mer» (les italiques sont de moi) faisait référence à tout risque d’agres-
sion bahreïnite par voie de mer contre l’ensemble ou une partie de la
péninsule de Qatar et des îles adjacentes telles que les îles Hawar, à l’ins-
tar de ce que prescrivait l'accord de 1868. En vertu de l’article 11, le Gou-
vernement britannique assumait également l'obligation de prêter ses bons
offices si le souverain de Qatar ou ses sujets «étaient assaillis par voie de
terre dans les territoires de Qatar» (les italiques sont de moi).

264. L’argument avancé par Bahreïn en l'instance selon lequel le terme
«Qatar» employé dans le traité de 1916 n’aurait pas désigné la totalité de
la péninsule de Qatar est aussi inadmissible que l'argument précédent
selon lequel l'expression «péninsule d’El-Katr» employée à l’article 11 de
la convention anglo-ottomane de 1913 ne couvrait pas l'ensemble de la
péninsule et ses îles adjacentes. Pour connaître l'interprétation britan-
nique du traité de 1916 (ainsi que de la convention de 1913), voir «El-
Katr 1908-1916» dans le Persian Gulf Historical Summaries, 1907-1928
(contre-mémoire de Qatar, vol. 3. annexe III.57, p. 335 et suiv.). Le fait
que dans le traité de 1916 l'appellation «Qatar» désigne l’ensemble de la
péninsule est également confirmé par l'ouvrage britannique publié en
1916 intitulé Handbook of Arabia (réplique de Qatar, vol. 2, annexe 11.55,
p. 316 in fine). L'article 2 des «Propositions officielles de la délégation
britannique concernant le projet de traité réglementant la péninsule Ara-
bique», qui constituent l'appendice A au mémoire du Foreign Office de
1920 sur la politique arabe, confirme, entre autres, que (aux fins du traité}
«les îles, qu'elles aient été préalablement turques ou non», situées à l’inté-
rieur d’une ligne rouge tracée sur une carte jointe au document faisaient
partie intégrante de la «péninsule Arabique» aux fins de la négociation
du traité de paix avec la Turquie (réplique de Qatar, vol. 3, annexe IIL.38,
p. 222).

265. La carte sur laquelle cette ligne rouge était tracée avait été à l'ori-
gine dressée par l’Amirauté britannique en 1917. Toutefois, le mémoran-
dum du Foreign Office susmentionné ainsi que le tracé de cette ligne

315
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 352

rouge évoquée ci-dessus sont datés de 1920. Cela laisse a penser deux
choses: 1) que pendant des années après le traité anglo-qatari de 1916 la
position britannique sur l'étendue du territoire de Qatar était la même
qu’à l'époque de la conclusion des conventions anglo-ottomanes de 1913
et 1914 (voir ci-dessus): et 2) que la garantie concernant la protection de
l'intégrité du territoire de Qatar visée dans les articles X et XI du traité
anglo-qatari de 1916. en particulier en ce qui concerne «toutes les agres-
sions par voie de mer», couvre la péninsule de Qatar et les iles adjacentes,
comme on l’entendait à l'époque de la conclusion des conventions anglo-
ottomanes susmentionnées. (Voir ci-après, p. 449, carte n° 4 de la pré-
sente opinion, qui est une reproduction de la carte de l'Amirauté britan-
nique portant ladite ligne rouge. Bahreïn apparaît sur cette carte comme
une enclave à l’intérieur de cette ligne rouge.)

266. Bahreïn s'était appuyé sur le rapport d'une réunion entre le
souverain de Qatar et le résident politique britannique daté du 12 mars
1934 (!), concernant l'octroi d'une concession pétrolière par Qatar dans
lequel ce dernier, pour conserver la liberté de choisir la compagnie pétro-
lière, opérait une distinction entre l’«intérieur » et la «région côtière» du
pays en disant que le traité de 1916 n’incluait pas l'«intérieur». La réponse
du résident politique britannique ne saurait avoir été plus claire:

« D'après le traité passé entre le Gouvernement britannique et Ibn
Saoud, celui-ci ne peut s’immiscer dans vos affaires et c’est grâce à ce
traité passé avec le gouvernement qu’il ne peut rien faire et, s'il fait
quoi que ce soit, le gouvernement l'en empêchera. Vous êtes le sou-
verain de tout le Qatar et le traité s'étend à l'ensemble de Qatar.»
(Contre-mémoire de Bahreïn, vol. 2, annexe 122, p. 412; les italiques
sont de moi.)

267. Les obligations assumées par le souverain de Qatar en vertu du
traité de 1916 conclu avec le Gouvernement britannique sont de même
nature que celles découlant des «accords d'exclusivité» précédemment
conclus entre la Grande-Bretagne et les autres souverains arabes du
Golfe, tels que les souverains de Bahreïn (1880 et 1892) et les Etats de la
Tréve (1892). Je reviendrai sur ces «obligations conventionnelles» à la
section B de cette partie de mon opinion à propos du principe d’uti pos-
sidetis juris invoqué par Bahreïn. Mais il faut rappeler ici que le traité de
1916 n'établit aucune relation entre Qatar et Bahreïn. Aux termes du
traité de 1916, le souverain de Qatar a également assumé des obligations
dans des «traités et engagements» concernant la suppression du com-
merce d’esclaves et la piraterie et d'une manière générale le maintien de la
paix maritime, contractées précédemment par les cheikhs des Etats de la
Tréve (Dhabia, Dibai, Shargah, etc.), mais, assez curieusement, les obli-
gations conférées aux souverains de Bahreïn ne figurent pas dans le traité
de 1916. Les «obligations conventionnelles» n'étaient pas les mêmes pour
Qatar et pour Bahrein.

316
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 353

268. Les preuves cartographiques sont considérées par les juridictions
internationales comme pouvant confirmer ou corroborer des faits. Elles
peuvent en effet confirmer la reconnaissance ou l’opinion générale ou la
commune renommée quant à l’existence d’une situation politique ou terri-
toriale donnée. En l’espèce, Bahreïn n'a pas apporté de preuves cartogra-
phiques d’une valeur probante comparable à celle des preuves présentées
par Qatar dans l’atlas annexé à sa réplique et lors des audiences des conseils
des Parties. Les preuves cartographiques parfaitement fiables, uniformes et
abondantes extraites de publications officielles ou provenant d’éditeurs de
cartes privés en Turquie, en Grande-Bretagne, aux Etats-Unis, en France,
en Allemagne, en Russie, en Italie, en Iran, en Pologne, en Australie et en
Autriche, présentées à la Cour par Qatar, montrent, au-delà de tout doute
raisonnable, qu'il existait une reconnaissance ou une opinion générales,
voire une commune renommée de nature à confirmer solidement la thèse de
Qatar selon laquelle la portée de son titre originaire couvre les îles Hawar et
l'île de Janan, et qui démentent la thèse contraire de Bahreïn.

269. L’affirmation de Bahreïn selon laquelle le règne des Al-Thani
pendant la période considérée se limitait à Doha ou à Bida alors que
Zubarah, les îles Hawar et l’île de Janan étaient considérées comme fai-
sant partie intégrante de Bahreïn est entièrement contredite par ces
preuves cartographiques. À mon avis, cette thèse est définitivement invali-
dée car les archives historiques versées au dossier corroborent pleinement
la reconnaissance, Popinion générale ou la commune renommée telles
qu’elles ressortent des cartes des XIX® et XX* siècles (jusqu'en 1939) pré-
sentées à la Cour. Que ces preuves cartographiques soient prises dans leur
ensemble ou individuellement, aucun doute n'est permis. Il est certain
que la quasi-uniformité du message qui s’en dégage a une incidence juri-
dique sur la portée des titres originaires respectifs sur les territoires de
Qatar et de Bahreïn. Or l'arrêt ne tient pas compte de cet élément.

270. Le message général qui ressort de ces preuves cartographiques est
que, après 1868, Qatar était reconnu comme une entité politique distincte
recouvrant la totalité de la péninsule et ses îles adjacentes, y compris
Zubarah, les îles Hawar et l’île de Janan. L’intégrité politique et territo-
riale de Qatar telle que définie dans les archives est pleinement corro-
borée par les cartes. En même temps, toujours d’après les archives, le
territoire de Bahreïn se limite, d’après les cartes, au groupe compact d’îles
entourant l’île principale de Bahreïn auquel s'ajoutent un certain nombre
d’ilots et de rochers situés à proximité, à savoir l'archipel de Bahreïn à
proprement parler (exactement comme le décrivent Lorimer et d’autres
documents remis à la Cour).

271. Les preuves cartographiques reflètent donc l'étendue des titres
respectifs de Qatar et de Bahreïn sur leur territoire à compter de 1868,
telle qu’établie à l'issue du processus de consolidation historique et
de reconnaissance générale exposé plus haut dans cette opinion. Par
exemple, dans le cas de Bahreïn, elles reflètent la définition territoriale
de cet Etat donnée dans une série de documents versés au dossier, notam-
ment: 4) le mémorandum confidentiel du 25 mars 1874, imprimé pour les

317
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 354

besoins du service des affaires étrangères britannique, concernant les
revendications distinctes de la Turquie et de la Perse relatives à la souve-
raineté sur l’île de Bahreïn (mémoire de Qatar, vol. 6, annexe III.28,
p. 137); b) la description datée de 1890 effectuée par J. Theodore Bent de
la British Royal Geographical Society (voir ci-aprés, p. 448, carte n° |
dans la présente opinion); c} la description de Lorimer datée de 1908,
évoquée ci-dessus; d) le Handbook of Arabia, vol. I. General, de 1916
(réplique de Qatar, vol. 4, annexe IV.1, p. 1); e) le mémorandum confi-
dentiel de l’India Office du 27 août 1928, signé J. G. L. (Laithwaite) et
intitulé «Statut de certains groupes d'îles dans le golfe Persique» (ibid.
vol. 4, annexe [V.2, p. 5): f) le mémorandum de l’India Office établi par
Laithwaite daté du 14 juillet 1934 (ibid., vol. 2, annexe II.61, p. 359); g)
le rapport militaire et recueil d'itinéraires pour les Etats arabes du golfe
Persique, de 1939 (ibid., vol. 4, annexe IV.3, p. 11); etc.

272. I n'existe aucune contradiction entre les preuves documentaires et
les preuves cartographiques. Elles se confortent mutuellement de manière
complète et uniforme pour toute la période concernée, à savoir entre 1868
et 1939; les îles Bahreïn et Qatar (y compris Zubarah, les îles Hawar et
l'île de Janan) y sont systématiquement représentées sous des couleurs
différentes. En outre, les cartes comme celle de Bent datée de 1890 (voir
ci-après, p. 448, carte n° 1 de la présente opinion) et celle de Tiverner de
1898 (réplique de Qatar, atlas, carte n° 28) qui représentent les îles de
Bahreïn ne montrent pas «les formations maritimes» invoquées par
l'Etat de Bahreïn lors de la présente procédure. Il en va de même de la
carte n° 77 figurant dans l’atlas annexé à la réplique de Qatar. Ainsi, les
affirmations de Bahreïn selon lesquelles il détiendrait aussi un titre sur ces
formations situées entre l'archipel de Bahreïn à proprement parler et le
littoral occidental de la péninsule de Qatar ne sont pas non plus corro-
borées par les preuves cartographiques que détient la Cour.

273. En revanche, pratiquement la seule carte présentée par Bahreïn
ayant un rapport avec le différend sur les îles Hawar correspondant à la
période de soixante-dix ans allant de 1868 à 1939 est le croquis qui aurait
été préparé par le capitaine Izzet de l’armée ottomane en 1878. Celui-ci a
également été présenté dans sa totalité par Qatar. Ce croquis représente
simplement une esquisse des contours du vilarer de Basrah. Pour de plus
amples informations sur les techniques ottomanes de coloriage des cartes,
on se reportera à la réplique de Qatar, volume I, pages 128 à 129, para-
graphe 4.117. Bahrein a également présenté une carte du ministére de la
défense du Royaume-Uni présentant une ligne de partage de souveraineté
entre la côte ouest et la péninsule de Qatar et les îles Hawar (carte
TPC H-6C), mais il s’agit d’une carte de 1972 reflétant la décision britan-
nique de 1939!

274. Les Parties ont également présenté certaines cartes et certains cro-
quis utilisés dans le cadre des négociations sur les concessions pétrolières.
L'un de ces documents présentés par Bahreïn dans le cadre des négocia-
tions menées en 1924, établi par Eastern and General Syndicate Limited
et portant sur les concessions de Bahreïn, Hasa (Arabie saoudite), la zone

318
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 355

neutre et Koweit, comporte une marque sur la péninsule de Dukhan, une
portion du territoire de la péninsule de Qatar, mais les îles Hawar ne
figurent pas sur cette carte, seules les îles de Bahreïn et l’île saoudienne
de Zakhnuniya y apparaissent.

275. Les preuves cartographiques confirment de manière cohérente à
partir de 1868 que les îles Hawar et les eaux environnantes relèvent, en
tant qu’appendice naturel de la péninsule, du titre originaire historique-
ment consolidé de Qatar. I] convient en outre de rappeler qu’en 1873 la
seule partie du territoire de Qatar faisant l’objet d’une revendication par
Bahreïn était Zubarah. La première revendication officielle de Bahreïn sur
les îles Hawar date du 28 avril 1936. Il s’agit donc là d’une revendication
très tardive, peu à même de fournir un argument en faveur d’un titre ori-
ginaire acquis conformément aux normes générales du droit international.

#

276. Après la conclusion de l’accord anglo-quatari de 1916, le souve-
rain Al-Thani de Qatar a conservé le contrôle du territoire du pays
comme auparavant et maintenu des relations avec le Gouvernement bri-
tannique conformément au traité, bien que ses relations aient été beau-
coup plus distantes que celles entretenues par ce dernier avec Bahreïn.
Les Britanniques n’ont pas nommé d'agent politique à Qatar avant 1949
alors qu'ils en avaient mis un en poste à Bahreïn dès 1904. A compter des
années trente, Bahreïn était un Etat protégé par la Grande-Bretagne sans
en être un protectorat. En 1926, le conseiller britannique Belgrave a été
nommé par les autorités de Bahreïn pour aider le souverain dans ses
tâches d'administration interne. Avec la découverte du pétrole et le déve-
loppement de l'économie pétrolière, la situation allait devenir défavo-
rable pour Qatar. Cette découverte explique la «décision» britannique de
1939 relative aux îles Hawar.

277. L'exploitation du pétrole a commencé beaucoup plus tard à
Qatar qu’à Bahreïn. Le souverain de Bahreïn a octroyé une première
concession à l’Eastern and General Syndicate Limited (EGS) le 2 dé-
cembre 1925, qui fut ultérieurement transférée à la BAPCO. La première
découverte de pétrole à Bahreïn date du 1° juin 1932 et c’est en 1934 que
la première exportation de pétrole a été effectuée. La construction d'une
raffinerie fut entreprise à Bahreïn et achevée en 1937. Du pétrole prove-
nant d’autres régions du Golfe fut acheminé vers cette raffinerie. En
revanche, ce n'est qu’en 1935 que le premier accord de concession pétro-
lière fut conclu par le souverain de Qatar au profit de PAnglo-Persian Oil
Company (APOC) qui a rapidement cédé les mtéréts que lui conférait
cette concession à la Petroleum Concessions Limited (PCL). En 1938,
cette dernière établit son camp à Dukhan, du côté ouest de Qatar, et
commença ses forages. Elle découvrit du pétrole l’année suivante. mais
cessa ses opérations pendant la seconde guerre mondiale sur ordre des
autorités britanniques. En fait, il a fallu attendre décembre 1949 pour que
la première expédition de pétrole en provenance de Qatar se fasse.

319
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 356

278. Ainsi, lorsqu’en 1936 Bahrein revendiqua les iles Hawar, ses rap-
ports avec la Grande-Bretagne étaient plus proches que ceux qu'il entre-
tenait avec Qatar. Bahrein était par ailleurs un pays beaucoup mieux
organisé et plus riche que Qatar. Mais jusqu’à l'occupation clandestine et
illégale de la partie septentrionale de Jazirat Hawar en 1937, le souverain
de Qatar exerçait son autorité sur la totalité du territoire de Qatar sans
interférence étrangère. Nul ne mettait en question le titre originaire de
Qatar, que ce soit sur la péninsule ou sur les îles adjacentes.

279. Plusieurs documents versés au dossier de l’affaire confirment l’exer-
cice par le souverain de Qatar de son autorité sur l’ensemble du territoire
tel que défini par son titre originaire. consolidé et reconnu. Certains de ces
actes sont tout à fait spectaculaires. Le premier est l'accord de concession
de 1935 conclu avec FAPOC elle-même. Conformément à l’article premier
de cet accord, le souverain de Qatar accorde à la compagnie divers droits
d'exploration, de prospection, de forage et d'extraction du pétrole et
d’autres substances « dans l'ensemble de la principauté de Qatar». L'éten-
due territoriale de l'accord de concession de 1935 est définie de manière
plus précise à l’article 2 qui dispose: « L’Etat de Qatar englobe toutes les
zones sur lesquelles règne le cheikh et qui figurent au nord de la ligne
tracée sur la carte jointe au présent accord.» La carte jointe à l'accord de
concession montre que le groupe des îles Hawar est indéniablement inclus
dans le territoire de l'Etat de Qatar tel que défini (mémoire de Qatar.
vol. 6, annexe III.99, p. 529). On peut également consulter les rapports de
prospection technique APOC/PCL indiquant les zones explorées et conte-
nant des références à la région de Zubarah et aux îles Hawar.

280. Un autre exemple est la reconnaissance aérienne de Qatar effec-
tuée par la Royal Air Force britannique. Le 3 mai 1934, Loch, agent poli-
tique à Bahreïn, a informé le souverain de Qatar de son survol de recon-
naissance et le souverain a répondu le 14 mai 1934 qu'il n’y faisait aucune
obiection (documents supplémentaires de Qatar, doc. 14, p. 108). Le rap-
port d'accompagnement du lieutenant-colonel daté du 30 mai 1934 fait
référence à l'île principale de Hawar et confirme que «l'extrémité sud de
Vile Djezira Hawar» pourrait éventuellement fournir un bon abri
{mémoire de Qatar, vol. 6, annexe 111.94, p. 483). Le rapport contient
également une photo de Hawar (ibid., p. 488). La reconnaissance effec-
tuée par la RAF du territoire de Qatar à été réalisée dans le cadre des
négociations de la concession pétrolière de Qatar en 1935 et des nouvelles
garanties britanniques de protection. Les îles Hawar ont donc fait l'objet
d’une reconnaissance en tant que partie intégrante du territoire de Qatar
et avec le consentement du souverain de Qatar. A cet égard on peut éga-
lement mentionner que le rapport militaire et recueil d'itinéraires pour les
Etats arabes du golfe Persique daté de 1939 établi par l'état-major géné-
ral (Inde) faisait figurer l’île de Hawar parmi les divers terrains d’atter-
rissage ou d’ancrages repérés sur la côte de Qatar, alors que l’émirat de
Bahreïn continuait à être décrit comme correspondant au groupe com-
pact d'îles de l'archipel de Bahreïn à proprement parier (réplique de
Qatar, vol. 4, annexe IV.3, p. 14-15).

320
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 357

281. On trouve également d’autres confirmations importantes du fait
que les iles Hawar faisaient partie du territoire de Qatar pendant la
période considérée, telles que le fait qu'elles ne figurent pas sur la carte de
Bahreïn publiée en 1923 (signée par le commandant Holmes au nom de
BAPCO (voir ci-après, p. 450, carte n° 5 dans la présente opinion)).

282. Il convient également de tenir compte: a) de l'absence de toute
référence aux îles Hawar dans l'accord de concession de Bahreïn de 1925;
b) de l'inclusion des îles Hawar dans les territoires de Qatar sur la carte
de l’Iraq Petroleum Company de 1933 établie avant l'octroi de la conces-
sion pétrolière de Qatar en 1935 (contre-mémoire de Qatar, vol. 3, annexe
IL35, p. 183): ¢} du rapport britannique officiel de 1928 de l'India Office
intitulé «Statut de certains groupes d'îles dans le golfe Persique», dans
lequel l'archipel de Bahreïn est défini comme comprenant certaines îles
nommément désignées parmi lesquelles ne figurent pas les îles Hawar
(mémoire de Qatar, vol. 4, annexe II.10, p. 276); d) de la lettre de Lai-
thwaite, de I"India Office, datée de 1933 qui va dans le même sens (ibid.
vol. 6, annexe III.84, p. 431); e) de la lettre datée de 1933 du résident
politique en exercice adressée au secrétaire d’Etat de Inde déclarant que
« Hawar ne fait manifestement pas partie du groupe de Bahreïn» (les ita-
liques sont de moi), une opinion à laquelle souscrivait India Office
(ibid., vol. 6, annexe III.88, p. 449); f) de la note de G. W. Rendel du
30 décembre 1937 confirmant que les îles Hawar faisaient géographique-
ment partie de Qatar (réplique de Qatar, vol. 3, annexe 111.56, p. 349); g)
de l'opinion exprimée par Prior, agent politique (de 1929 à 1932) et rési-
dent politique (de 1939 à 1945), selon laquelle les îles Hawar «appar-
tiennent à Qatar, une opinion partagée par Lorimer» (mémoire de Qa-
tar, vol. 8, annexe [11.229, p. 127). La copie de la carte établie en 1924 par
le ministère de la guerre britannique marquée ou annotée par le Foreign
Office (réplique de Qatar, atlas, carte n° 77) confirme également qu’en
1933 le territoire de Qatar reconnu par la Grande-Bretagne demeurait le
même que lors de l'élaboration des conventions anglo-ottomanes de
1913-1914 et des négociations conduites en 1920 en vue d'aboutir au
traité de paix avec la Turquie (voir ci-après, p. 450, carte n° 6 de la pré-
sente opinion).

283. Ce qui précède confirme que, de 1913-1914 jusqu’à la «décision
provisoire» secrète britannique sur les îles Hawar, la Grande-Bretagne
reconnaissait le titre de Qatar sur l’ensemble de son territoire, à savoir la
péninsule et les îles adjacentes telles que les îles Hawar et Vile de Janan.
Les documents britanniques relatifs aux propositions de garantie supplé-
mentaire de protection offerte au cheikh de Qatar pour l'inciter en 1935 à
octroyer la concession à l'APOC, agissant pour le compte de l'IPC, cor-
roborent ce fait. Voir par exemple la note sur «Qatar» de Rendel,
annexée au mémorandum de l’India Office daté du 21 février 1934
(contre-mémoire de Bahreïn, vol. 2, annexe 67, p. 220). Dans sa note,
Rendel rappelait que «nous sommes déjà tenus de protéger le cheikh
contre toute agression par voie de mer», de sorte que «les seuls dangers
pour lesquels le cheikh pourrait avoir besoin de protection viendraient a)

321
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 358

dIbn Saud ou 4) des tribus de l’arrière-pays» (contre-mémoire de
Bahrein, vol. 2, annexe 67, p. 221). Des dangers devaient toutefois
bientôt venir de la mer!

H. Conclusion générale de la section À
de la première partie

284. A la lumière de ce qui précède, je conclus que l'Etat de Qatar est
le détenteur d’un titre originaire sur le territoire de l’ensemble de la
péninsule de Qatar et des îles adjacentes et par conséquent sur Zubarah,
les îles Hawar et l’île de Janan. Ce titre a été établi par un processus de
consolidation historique et de reconnaissance générale principalement
entre 1868 et 1913-1915, une période recouvrant la domination ottomane
de Qatar, et il a été par la suite confirmé par la Grande-Bretagne, aucune
revendication ou contestation officielle contraire n’ayant été émise par
aucun Etat avant la première revendication écrite de Bahreïn en avril
1936, à la suite de la «décision provisoire» britannique et de l’occupation
clandestine de la partie septentrionale de Jazirat Hawar en 1937.

285. Même avant les accords de 1868, les souverains Al-Khalifah de
Bahreïn n'avaient aucune possession effective ni n’exergaient aucune
autorité ou contrôle effectif sur une partie quelconque de la péninsule de
Qatar ou des îles adjacentes situées en totalité ou en parte dans la cein-
ture maritime territoriale de la péninsule de Qatar. En outre, au cours des
processus de consolidation historique et de reconnaissance générale du
titre originaire des souverains Al-Thani de Qatar sur l'ensemble de la
péninsule de Qatar et les îles adjacentes, le territoire des souverains Al-
Khalifah de Bahreïn était déjà considéré et reconnu, et s'était, de longue
date, limité exclusivement à l'archipel de Bahreïn y compris les petites îles
et îlots. Par conséquent, je ne peux que rejeter l'argument avancé par
Bahreïn, selon lequel les souverains Al-Khalifah de Bahreïn étaient les
détenteurs, pendant la période considérée, d’un titre originaire sur le ter-
ritoire de Zubarah, des îles Hawar et de l’île de Janan.

286. On peut ajouter que les conventions anglo-ottomanes de 1913 et
1914, suivies par le traité de 1916 conclu entre la Grande-Bretagne et
Qatar, reflètent à l'identique la situation territoriale évoquée ci-dessus en
ce qui concerne tant Qatar que Bahreïn, et cet état de fait est également
confirmé par les preuves documentaires et cartographiques présentées à
la Cour par les Parties. Ainsi, dans la convention anglo-ottomane de
1913 des termes tels que «péninsule de Qatar» et «îles de Bahreïn» sont
utilisés. Le sens naturel ou ordinaire de ces termes comme indiqué par la
Cour permanente de Justice internationale 4 propos du Groénland dans
Vaffaire du Statut juridique du Groénland oriental (C.P.J.1 série AIB
n° 53, p. 52) est «son sens géographique, tel qu'il ressort des cartes» les-
quelles sont entre autres, dans la présente espèce, celles reproduites
aux annexes V et V a) à la convention anglo-ottomane de 1913. D’après
ces cartes — qui en tant qu’annexes à la convention sont des éléments

322
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 359

dinterprétation de cette dernière — et en particulier la carte reproduite
en tant qu’annexe V. il est manifeste que Zubarah, les îles Hawar et l'île
de Janan étaient considérées par la Grande-Bretagne et l’ancien Empire
ottoman comme faisant partie intégrante de la « péninsule de Qatar» visée a
l'article 11 de cette convention et non des «îles Bahreïn» évoquées dans
son article 13. Par conséquent, lorsque le traité conclu en 1916 par la
Grande-Bretagne et Qatar fait référence au «territoire de Qatar», cette
expression ne saurait s‘interpréter comme excluant Zubarah, les îles
Hawar et l’île de Janan, sauf à prouver soit un changement dans la posi-
tion de la Grande-Bretagne entre 1913 et 1916 concernant le statut de ces
territoires, soit que les expressions «péninsule de Qatar» et «îles de Bah-
rein» figurant dans la convention anglo-ottomane de 1913 ont, dans cet
instrument, un sens spécial différent de leur sens naturel ou ordinaire
géographique.

287. Bien que dans son raisonnement la Cour évite d'une manière
générale de déterminer qui est le détenteur du titre originaire, elle conclut
néanmoins dans l'arrêt que Qatar avait la souveraineté sur Zubarah ainsi
que l'île de Janan, y compris Hadd Janan. Il s'ensuit que ces deux conclu-
sions de la Cour rejoignent ma propre conclusion, à savoir l'Etat de
Qatar avait la souveraineté sur Zubarah et Vile de Janan en vertu du titre
originaire des souverains Al-Thani de Qatar sur ces territoires. Cela dis-
pense l’auteur de cette opinion de toute discussion plus approfondie sur
Zubarah et l’île de Janan, y compris Hadd Janan. Je souhaite seulement
ajouter que, dans le cas de Zubarah, le mode de raisonnement de la Cour
suit par certains égards la méthodologie permettant de vérifier qu’un titre
originaire a été établi par voie de consolidation historique et de recon-
naissance générale, mais que, dans le cas de l’île de Janan, y compris
Hadd Janan, son raisonnement repose sur l'interprétation authentique
donnée par les Britanniques de leur «décision» de 1939 sur les îles
Hawar. Je me dissocie de ce raisonnement, car, comme je l'explique plus
loin dans cette opinion, je conteste la validité de la «décision» britan-
nique de 1939. A mon avis, Vile de Janan appartient à Qatar en vertu
du titre originaire qu'il détient sur ce territoire et en raison de la portée de
ce titre.

288. Concernant le différend sur les îles Hawar, ma conclusion, contrai-
rement à celle de la Cour, est que les îles appartiennent à l'Etat de Qatar
également en raison du titre originaire des souverains Al-Thani de Qatar
sur la totalité de la péninsule et les îles et eaux adjacentes. Toutefois,
l'Etat de Bahreïn n’a pas fondé sa revendication relative aux îles Hawar
exclusivement sur un prétendu titre originaire à ces îles, mais également
sur de prétendus titres dérivés tels que l’uti possidetis juris, la «décision»
britannique de 1939 et des effectivités interprétées comme constituant un
mode autonome d'acquisition de titre sur un territoire. Nous allons donc
vérifier maintenant si l'Etat de Bahreïn possède ou non un titre dérivé sur
les îles Hawar tiré de l’un de ces trois fondements juridiques — un titre
qui serait meilleur, et aurait donc précédence sur le titre originaire de
l'Etat de Qatar sur les îles Hawar.

323
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 360

SECTION B. BAHREÏN POSSÈDE-T-IL SUR LES {LES HAWAR OU SUR CERTAINES
D'ENTRE ELLES UN TITRE SUPÉRIEUR AU TITRE ORIGINAIRE DE QATAR SUR
CES ÎLES ?

A. La recherche pur Bahreïn d'un titre « dérivé»

289. Comme déjà indiqué, Bahreïn n'a cessé de soutenir tout au long
de la procédure qu’il possède un titre originaire sur toutes les îles Hawar.
C'est un argument qui ne manquait assurément pas de hardiesse si l’on
songe que les Al-Khalifah sont établis sur les îles de Bahreïn depuis 1783.
Il suffit d'un coup d'œil aux documents et éléments de preuve historiques
que les Parties ont soumis à la Cour pour constater que l'argument
bahreinite ne tient pas. Ainsi qu’il est expliqué ci-dessus, à la section A de
la première partie, au regard du droit international, Bahreïn ne détient de
titre originaire sur aucune des îles du groupe des Hawar et ne pouvait
absolument pas en détenir un à l'époque considérée. C’est pourquoi, dès la
phase écrite de la procédure, Bahreïn s’est attaché à avancer à l'appui de
sa thèse du titre originaire sur les îles Hawar d’autres considérations et
d’autres arguments. En fait, il s'est évertué depuis le début à rechercher
autant de titres dérivés sur les îles Hawar qu'il était possible de le faire,
sans même se soucier d'éventuelles contradictions entre les prétendus
titres dérivés sur les îles Hawar et ses conclusions en l'espèce.

290. En effet, Bahreïn centre sa recherche de titres dérivés sur les îles
Hawar. C’est ainsi qu'il a commencé par prétendre détenir un titre dérivé
sur les îles Hawar en vertu de la «décision» britannique de 1939 relative
à ces iles, «décision» présentée comme constituant un arbitrage ou un
règlement judiciaire ayant l’autorité de la chose jugée. La «décision» bri-
tannique de 1939, dans ces conditions, pécherait en quelque sorte, s’agis-
sant de la question de l’île de Janan, par erreur ou omission, et il serait
fait abstraction du comportement de la Grande-Bretagne à l'égard de la
prétendue «région de Zubarah». En ce qui concerne Zubarah, la thèse
bahreinite du titre originaire l'emporterait sur une longue série de posi-
tions adoptées par la Grande-Bretagne avec constance et uniformité et de
faits admis par Bahreïn lui-même depuis le XIX° siècle. de même que sur
les conventions et accords pertinents conclus par la Grande-Bretagne
avec Bahreïn, Qatar et l'Empire ottoman.

291. Mais. comme indiqué, l'argument de l'autorité de la chose jugée
ainsi attribuée à ce qui serait un arbitrage n’est pas le seul moyen de droit
que Bahreïn fait valoir dans sa recherche d’un titre dérivé sur les îles
Hawar. Bahreïn invoque aussi les effectivités et le principe de l’ufi posside-
tis juris, en accordant la priorité à celui-ci dans ses plaidoiries. Ainsi, l'Etat
indépendant de Bahrein et le souverain indépendant de Bahreïn [cheikh
Mohamed bin Khalifah] (expressions utilisées dans le texte des accords de
1861 et 1880 conclus avec la Grande-Bretagne et dans d’autres documents
britanniques versés au dossier) ont plaidé devant la Cour internationale de
Justice en 2000, et à la dernière minute, que somme toute Bahreïn n'était
qu'un simple territoire ou une simple colonie de la Couronne britannique

324
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 361

jusqu'en 1971! Ainsi, les sujets, les territoires et les dépendances de Bahreïn
invoqués avec tant de force dans l'argumentation développée sur le titre
originaire étaient des sujets, des territoires et des dépendances de la Cou-
ronne britannique! Il reste que le principe de l’uti possidetis juris est un
principe ou une norme objective de droit international et non le produit
d'interprétations subjectives construites par des plaideurs en difficulté.

292. Aussi, a la fin de la procédure orale, Bahrein a-t-il proposé a la
Cour. au choix, quatre sources possibles de titre dérivé sur les îles Hawar,
à savoir: |) le principe de l'wti possidetis juris; 2) la décision britannique
de 1939 relative aux îles Hawar; 3) le titre; et 4) les effectivités. Il ne fait
absolument aucun doute que les deux premiéres options (titres dérivés
éventuels) sont censées masquer la faiblesse de la thése bahreinite du titre
originaire et des effectivités alléguées. II ne fait aucun doute non plus que
cette démarche avait pour objet et pour but de défendre l’idée de la pré-
sence de Bahreïn sur les îles Hawar consécutive à l’occupation clandes-
tine, en 1937, d'une partie de Jazirat Hawar, occupation opérée sans titre
juridique international et en violation de l'existence du titre originaire de
Qatar. Quoi qu'il en soit, il est à noter que, dans ce menu à la carte, le
prétendu titre originaire de Bahreïn sur les îles Hawar n’est déjà plus
qu'un «titre».

293. En fait, le menu à la carte n'est rien d’autre qu'une illustration du
principe quieta non movere dans le différend sur les îles Hawar. C’est un
principe qui n'ose pas dire son nom. I] est de même évident que le prin-
cipe de l'uti possidetis juris a été invoqué pour essayer de donner effet par
d’autres voies à la «décision» britannique de 1939 relative aux îles
Hawar. L'invocation de l'uti possidetis juris a pour objectif manifeste de
colmater les lacunes de l'argument de la chose jugée dans le différend
relatif aux îles Hawar.

294, La Cour ayant statué sur ce différend en se fondant sur une cer-
taine interprétation de cette «décision» britannique de 1939, nous com-
mencerons par analyser ladite «décision». Nous en viendrons après aux
deux autres sources possibles de titre dérivé mises en avant par Bahreïn,
à savoir les effectivités et l’uti possidetis juris.

B. La «décision» britannique de 1939 relative aux iles Hawar

I, La «décision» de 1939 n'est pas une sentence arbitrale avant l'auto-
rité de la chose jugée

295. En cherchant à se doter d'un titre dérivé sur les îles Hawar,
Bahreïn a invoqué la «décision» britannique de 1939 relative aux îles
Hawar. Cette décision avait été en fait notifiée au souverain de Qatar et
au souverain de Bahreïn par lettres datées du 11 juillet 1939 et signées par
T. C. Fowle, résident politique britannique dans le golfe Persique. On
peut y lire:

«au sujet de l'appartenance des îles Hawar, le gouvernement de Sa
Majesté me charge de vous faire savoir que, après examen attentif

325
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 362

des preuves fournies par [le cheikh de Qatar et le cheikh de Bahreïn],
il a décidé que ces îles appartenaient a l'Etat de Bahreïn et non a
l'Etat de Qatar» (mémoire de Bahreïn, vol. 5, annexes 287 et 288,
p. 1182-1183).

296. Bahreïn qualifie la «décision» susmentionnée de sentence arbi-
trale revêtant de l’autorité de la chose jugée. Dans le menu à la carte, ce
moyen est même appelé tout simplement: chose jugée. Qui plus est,
Bahreïn a contesté que la Cour fût compétente pour connaître des di-
verses questions soulevées par Qatar à propos de la décision britannique
de 1939 relative à la souveraineté sur les îles Hawar. L’arrét rejette la qua-
lification de sentence arbitrale possédant l'autorité de la chose jugée
donnée par Bahreïn à la «décision» britannique de 1939 et confirme en
outre que la Cour est compétente pour connaître en l'espèce du différend
relatif aux îles Hawar, à la lumière du texte mentionné dans le procès-
verbal de Doha de 1990 sous l'expression «formule bahreïnite».

297. Je partage cette conclusion de l'arrêt. Pour que la question de la
souveraineté sur les îles Hawar fit définitivement réglée par la «décision»
britannique de 1939, il eût fallu que la «décision», abstraction faite de sa
validité, fût une décision définitive, juridiquement contraignante au regard
du droit international pour Qatar comme pour Bahreïn. Sinon, la «déci-
sion» ne pouvait pas régler définitivement le différend relatif aux îles
Hawar, posé par Bahreïn dans sa revendication écrite initiale du 28 avril
1936 et par l’occupation clandestine en 1937 de la partie septentrionale de
Jazirat Hawar. Je comprends dans ces conditions que Bahreïn ait ainsi
tenté de présenter la «décision» britannique comme constituant une sen-
tence arbitrale internationale ou un règlement judiciaire ayant l'autorité
de la chose jugée.

298. La «décision» britannique de 1939 ne peut être qualifiée de sen-
tence arbitrale contraignante car en sont absents plusieurs éléments fon-
damentaux qui entrent dans la définition d'un «arbitrage international».
Sans doute, la «décision» britannique avait apparemment et officielle-
ment pour objet déclaré de régler un «différend entre Etats», à savoir
Bahreïn et Qatar. Il devait en être ainsi pour que l’argument bahreïnite
tiré de la chose jugée tienne. Mais alors, comment cet argument peut-il
être concilié avec celui de l’uri possidetis juris? L’argument de la chose
jugée et l'argument de luli possidetis juris sont incompatibles en fait
comme en droit. I] n'empêche qu'en l'espèce Bahreïn les fait valoir tous
les deux. Le problème, toutefois, tient non pas à la thèse développée par
Bahreïn à propos de chacun de ces arguments, mais aux faits qui s’y rap-
portent. Bahreïn et Qatar étaient-ils en 1936-1939 des « Etats» à même en
tant que tels à participer à un arbitrage international et étaient-ils après
cette date, en 1971, des territoires coloniaux britanniques? Pourquoi?
Comment cette transformation s’est-elle opérée? Bahreïn n’a aucunement
tenté d'expliquer ce point. Or, ce sont des faits qu'il aurait dû préciser,
faute de quoi un des deux arguments tomberait nécessairement, parce
que les deux s’excluent mutuellement.

326
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 363

299. Tant Bahrein que Qatar étaient des Etats au regard du droit
international en 1936-1939 et en 1971 (et reconnus comme tels par la
Grande-Bretagne à chacune de ces dates). Il s’ensuit que Bahreïn et Qatar
pouvaient être parties dans les années trente à un arbitrage international.
Il se trouve que ni l’un ni l’autre n'ont été parties au prétendu arbitrage
parce qu'il n'y a pas eu pareil arbitrage en 1938-1939, la raison étant que
d’autres éléments essentiels entrant dans la définition d’un «arbitrage
international» faisaient défaut dans la «décision» britannique de 1939 et
la procédure y relative. Les éléments faisant défaut sont en gros les sui-
vants: I) le consentement des Etats parties au différend à se soumettre à
arbitrage; 2) le choix de l'arbitre ou des arbitres par les Etats parties; 3)
la définition par les Etats parties de l’objet de l’arbitrage; 4) l'application
de règles de procédure fondées sur le principe de l'égalité des moyens; et
5) le respect du droit international en tant que fondement de la décision
arbitrale, sauf indication contraire donnée dans un compromis lequel
était inexistant. En outre, la procédure s’est achevée sans qu’une sentence
soit rendue. Autrement dit, la procédure n’a jamais revêtu le caractère de
procédure arbitrale au sens du droit international, ni lorsqu'elle a com-
mencé, ni lorsqu'elle a pris fin, ni lorsqu'elle s’est déroulée.

300. Considérer que le Gouvernement britannique et le Gouvernement
britannique des Indes dans leur ensemble, avec leur administration, cons-
tituaient un tribunal arbitral est quelque chose qui dépasse mon imagina-
tion. Tout ce dont je suis sûr, c’est que les personnes qui y ont été asso-
ciées n’ont jamais établi de distinction entre leurs fonctions lorsqu'elles
agissaient en qualité de diplomates ou d'agents politiques ou en tant
qu’arbitres.

301. Quoi qu'il en soit, il importe de souligner que le rapport que
Weightman adresse le 22 avril 1939 à Fowle et qui porte comme intitulé
«La propriété des îles Hawar» est considéré comme ayant servi de base à
la «décision» britannique de 1939. A ce titre, il est signé par Weightman,
«agent politique à Bahreïn», et il est adressé à «honorable résident poli-
tique dans le golfe Persique», à savoir Fowle. Ainsi, à ce niveau du
moins, les personnes associées au prétendu «arbitrage» étaient les auto-
rités politiques et diplomatiques britanniques en poste sur le terrain et
traitant en cette qualité avec le souverain de Bahreïn et le souverain de
Qatar, ainsi qu'avec le conseiller auprès du souverain de Bahreïn, M. Bel-
grave, et les représentants des compagnies pétrolières intéressées! J’ai
toujours admiré George Scelle et sa doctrine du «dédoublement fonction-
nel», mais en matière d’« arbitrage international», qui est une institution
de droit international ancienne et respectable, il y a des limites a ne pas
franchir.

302. L’arbitrage international, le règlement judiciaire et les autres
moyens de règlement pacifique reposent sur le principe du consentement
unanime. Les parties à un différend doivent donner leur consentement à
l'arbitrage et souscrire aussi à la définition des autres éléments rappelés
ci-dessus. Or, ni Qatar ni Bahreïn n'ont conclu de convention d'arbitrage
en 1938, pas plus qu'ils n’ont choisi d’arbitre unique ou plusieurs arbi-

327
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 364

tres, pas plus qu'ils n’ont conclu de compromis régissant l’arbitrage et
définissant son objet, le droit applicable, les règles de procédure, etc.
Donc, s’il ne s'agissait pas d’un arbitrage international, comment la
«décision» britannique de 1939 (indépendamment de sa validité) pou-
vait-elle avoir l'autorité de la chose jugée ou avoir acquis l'autorité de la
chose jugée selon le droit international? En fait, la «décision» britan-
nique de 1939 n’émane ni d’un organe juridictionnel ni d’un organe poli-
tique agissant in casu en qualité d’organe juridictionnel. Aussi, la «dé-
cision» ne peut-elle avoir la finalité de la chose jugée; elle n'est
pas l'expression de ia vérité légale ne varietur. Les décisions politiques
peuvent avoir des effets obligatoires, mais elles ne peuvent avoir les effets
obligatoires de la chose jugée. Par exemple, une décision obligatoire que
le Conseil de sécurité des Nations Unies adopterait en vertu du chapitre
VII de la Charte des Nations Unies s'impose aux Etats Membres mais n’a
pas la force de la chose jugée. Le Conseil de sécurité peut la modifier à
tout moment.

303. Les deux lettres susmentionnées du 11 juillet 1939 adressées par
les autorités politiques britanniques dans le Golfe, l’une au souverain de
Qatar et l’autre à celui de Bahreïn, sont de simples communications
ou notifications à caractère diplomatique. Elles ne sont accompagnées
d'aucun texte de sentence arbitrale, motivée ou non. Or, les sentences
arbitrales internationales, a instar des arrêts de la Cour, sont des docu-
ments internationaux formels, et elles sont ’aboutissement de procédures
internationales tout aussi formelles. La chose jugée est précisément une
notion de droit processuel étroitement liée à la forme de la procédure et
de la décision en question et au caractère juridictionnel de l'organe qui la
rend. Quelle que soit appellation qu’on lui donne (arbitrage, règlement
judiciaire, enquête, etc.), la «procédure» britannique de 1938-1939 en
était bien éloignée, ainsi que l’attestent des documents britanniques pos-
térieurs à la «décision» de 1939. Par exemple, il est indiqué au dernier
paragraphe de la note confidentielle dite «minutes confidentielles» du
Foreign Office en date du 10 juin 1964 et établie par Long:

«Aucun des deux souverains n’a été invité à s'engager au préa-
lable à reconnaître la sentence, ni à le faire par la suite. Le gouverne-
ment de Sa Majesté a simplement «rendu» la sentence. Si celle-ci a
pris la forme d'un arbitrage dans une certaine mesure, elle a néan-
moins été imposée d’en haut, et aucune question n'a été soulevée
quant à sa validité par exemple. Il s'agissait simplement d’une déci-
sion prise pour des raisons pratiques afin de préparer le terrain pour
les concessions pétrolières.» (Réplique de Bahreïn, vol. 2, annexe 2,
p. 4; les italiques sont de moi.)

304. Il ne s'agissait donc pas de trancher la question par un arbitrage
accepté par les souverains de Qatar et de Bahreïn. Il n’y a pas eu d’arbi-
trage international entre Qatar et Bahreïn en 1938-1939, et la «décision»
britannique de 1939 communiquée aux souverains n'était pas une sen-
tence arbitrale internationale donnant naissance à une obligation inter-

328
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 365

nationale juridique de s’en remettre de bonne foi a la «décision». La
principale conséquence qui découle de cette conclusion en l'espèce est
que, à mon sens, la «décision» britannique de 1939 n'est pas le droit
applicable entre les Etats parties à la présente affaire. Sur le plan inter-
national, la «décision» n'est rien de plus qu'un fait ou un événement his-
torique à l'instar de nombreux autres qui jalonnent la présente affaire.
Elle ne constitue pas le droit régissant les relations mutuelles entre les
Parties. Dans l’ordre interne britannique, c’est peut-être un acte du Gou-
vernement britannique ou de l’administration britannique ou autre chose,
mais, sur le plan international, ce n’est assurément pour aucune des
Parties à la présente affaire une sentence arbitrale internationale juridi-
quement obligatoire.

305. Or, dans le présent arrêt, bien que la qualification en ce qui
concerne la «décision» britannique de 1939 de sentence arbitrale ou de
règlement judiciaire ayant l'autorité de la chose jugée ait été rejetée, la
conclusion est que Bahreïn a souveraineté sur les îles Hawar précisément
sous l'effet de ladite «décision» britannique. Cette conclusion résulte
d'une interprétation fondée sur une lecture formaliste de certaines lettres
qui, à mon sens, est incomplète et erronée du point de vue juridique. En
effet, pour la majorité de la Cour, la «décision» britannique de 1939
(dans l'arrêt, aucune épithète n’est accolée au mot «décision») est une
décision ayant à titre permanent des effets juridiquement obligatoires
pour les Parties à la présente affaire en raison, apparemment, du consen-
tement à se soumettre à la procédure britannique de 1938-1939 relative
aux îles Hawar que, selon l'arrêt, le souverain de Qatar et le souverain de
Bahreïn ont donné en 1938. Il ne fait aucun doute que cette conclusion
soulève un certain nombre de questions de droit international. Je vais
développer les principales d’entre elles dans les paragraphes qui suivent.

306. Il est à souligner avant tout que c'est la manière dont l’arrêt
indique que les souverains ont consenti à la procédure britannique de
1938-1939 qui a incité la majorité de la Cour à conclure comme elle le
fait. Pour traiter la question, en particulier celle du consentement du sou-
verain de Qatar, la méthode est quelque peu abstraite, c'est-à-dire déta-
chée du contexte de la procédure britannique de 1938-1939 et des circons-
tances entourant la participation du souverain de Qatar à ladite procé-
dure. Les événements importants de 1936 et 1937, sur lesquels je reviendrai,
ne jouent aucun rôle majeur dans la conclusion de l’arrêt selon laquelle le
souverain de Qatar a donné son consentement à la procédure. Qui plus
est, Parrét est totalement muet quant aux effets sur cette question de
toute une série de «détails juridiques», dont, notamment, la détention
par le souverain de Qatar du titre originaire sur les îles Hawar telle que
reconnue par la Grande-Bretagne jusqu'en 1936, et les négociations avec
les compagnies pétrolières qui sont la raison pour laquelle la Grande-
Bretagne est revenue en 1936 sur sa reconnaissance des îles Hawar en
tant que partie du territoire du souverain de Qatar.

307. Il est vrai que la première revendication écrite de Bahreïn sur les
îles Hawar, en 1936, est antérieure au consentement que le souverain de

329
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 366

Qatar aurait donné à la procédure britannique de 1938-1939, et il s'ensuit
que le caractère tardif de la revendication bahreinite n'entre pas en jeu en
tant que tel quand on veut établir si les souverains ont véritablement
donné leur consentement à ladite procédure. Mais il est vrai également
que les faits évoqués ci-dessus revêtent une importance capitale quand on
analyse la validité de la «décision » britannique de 1939 ainsi que le bien-
fondé des conclusions et arguments avancés sur ce point par Bahreïn. Il
ne faut pas confondre la procédure britannique de 1938-1939 concernant
les îles Hawar avec la présente instance devant la Cour. En tout état de
cause, la «décision» britannique de 1939 n’est pas, par sa nature même,
une décision qui lie la Cour en la présente affaire. Sur le différend relatif
aux îles Hawar, le droit international ne concorde pas avec la «décision »
britannique de 1939, et celle-ci n’est en aucune manière un obstacle juri-
dique qui empécherait la Cour de trancher ce différend au fond confor-
mément au droit international.

2. Les événements à prendre en considération pour déterminer l'effet
juridique pour les Parties de lu « décision» de 1939

308. Revenant à l'analyse développée dans l'arrêt, nous constatons
tout d’abord avec satisfaction qu'elle débute par la proposition suivante:
« Pour apprécier quel est l'effet juridique de la décision britannique de
1939, il est nécessaire de rappeler les événements qui en précédèrent, puis
en suivirent immédiatement l'adoption» (par. 117 de l’arrêt; les italiques
sont de moi). Mais notre satisfaction est de courte durée, parce que les
événements pris effectivement en considération dans l’arrêt sont ceux sur-
venus au cours de la période comprise entre le 10 mai 1938 (par. 118 de
l'arrêt) et le 18 novembre 1939 (par. 135 de l’arrét). Dans l’arrêt, il n'est
tenu compte d'aucun événement survenu avant le 10 mai 1938 ou après le
18 novembre 1939 pour trancher la question du consentement à la pro-
cédure britannique de 1938-1939. Au vu des informations et éléments de
preuve qui figurent dans le dossier, je juge cette lacune extrêmement sur-
prenante. En d’autres termes, je n'ai trouvé aucune explication juridique
ni logique pour justifier cette lacune, parce que le dossier fait état de
nombreux autres événements pertinents qui ont une incidence sur la
question du consentement.

309. A mon avis, il est absolument indispensable de prendre en consi-
dération des événements survenus avant et après les dates susmentionnées
pour déterminer: 1} la portée des pouvoirs ou de la compétence dont
Jouissait le Gouvernement britannique pour adopter une «décision» juri-
diquement contraignante pour Qatar et Bahreïn; et 2) la validité, ou le
défaut de validité, du consentement du souverain de Qatar à la procédure
britannique de 1938-1939, quelle que soit sa qualification.

310. Il sied donc tout à fait de rappeler les événements pertinents sur-
venus en 1936 et 1937. En effet, faute de disposer de renseignements sur
eux, il est impossible de comprendre la procédure britannique de 1938-
1939 et la «décision» britannique de 1939 dans le contexte de la position

330
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 367

que la Grande-Bretagne a des décennies durant maintenue à propos de
l'étendue des territoires respectifs de Qatar et de Bahreïn. Toute l’opéra-
tion diplomatique qui débuta en 1936 avait pour objet d'accroître les
réserves potentielles de «pétrole bahreïnite» en élargissant artificiellement
— et en dépit du titre originaire de Qatar — le «territoire de Bahreïn», à
condition qu'une part de tout nouveau «pétrole bahreïnite» trouvé soit
allouée à l'Anglo-Iranian Oil Company, à travers sa filiale, PCL. C’est ce
qui explique pourquoi certains aspects de toute l'opération ne commen-
cèrent à être révélés au souverain de Qatar qu'en 1938, c'est-à-dire une
fois que la décision réelle (la décision provisoire britannique de 1936) eut
été prise et que la Grande-Bretagne eut quelque peu modifié la donne à
Jazirat Hawar, permettant à Bahreïn d'occuper clandestinement en 1937
la partie septentrionale de cette île. Dans les minutes établies le 30 dé-
cembre 1937, Rendel, du Foreign Office. note que «en ce qui concerne les
îles Hawar ..., je ne peux pas m'empêcher de regretter que l’Endia Office soit
allé aussi loin qu’il y paraît en attribuant ces iles à Bahreïn» (réplique de
Qatar, vol. 3, annexe III.56, p. 351; les italiques sont de moi), et cette
observation ôte à la «procédure britannique de 1938-1939» toute signifi-
cation juridique en droit international en tant que procédure authentique
appelée à aboutir à une «décision» ayant force obligatoire permanente
pour les souverains en cause.

311. La décision britannique effective sur les îles Hawar, c'est-à-dire la
«décision provisoire» britannique de 1936, fut donc prise sans le consen-
tement du souverain de Qatar et/ou à son insu. Les minutes confiden-
tielles du Foreign Office du 10 juin 1964 ayant pour objet la «souverai-
neté sur les îles Hawar» et signées par G. C. W. Long décrivent rétrospec-
tivement comme suit les événements qui conduisirent a l'adoption de
cette décision:

«3. La première étape va d'avril à juillet 1936. Dans une lettre du
28 avril 1936 (E 3439) l'agent politique à Bahreïn signalait que
Bahreïn, encouragé par de futurs concessionnaires pétroliers, avait
émis une prétention sur Hawar. Il remarque que «cela pourrait ...
nous être politiquement utile d'avoir un territoire aussi vaste que pos-
sible compris dans Bahreïn». Le résident politique soutenait cette
position et la question fut débattue, en même temps que des questions
pétrolières connexes, lors d'une réunion à Whitehall. En conséquence,
une lettre du 14 juillet 1936 à M. Skliros de Petroleum Concessions
Limited indiquait que «sur la base des éléments de preuve dont dis-
pose actuellement le gouvernement de Sa Majesté, il ressort que
Hawar appartient au cheikh de Bahreïn et qu'il incomberait à tout
autre demandeur éventuel de réfuter sa prétention». (E 4490).» (Ré-
plique de Bahreïn, vol. 2, annexe 2, p. 2; les italiques sont de moi.)

D'autres documents versés au dossier confirment l'exactitude de la rela-
tion ci-dessus de Long.

312. En fait, ni les représentants ou agents britanniques intéressés, ni
le souverain de Bahreïn ne révélèrent au souverain de Qatar à l’époque

331
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 368

considérée ou à opinion publique d’événements antérieurs à 1938. Même
l'occupation par Bahreïn en 1937 de la partie septentrionale de Jazirat
Hawar conduite sous le «couvert» de la «décision provisoire» britan-
nique de 1936 le fut clandestinement. Quant à la conduite effective du
souverain de Bahreïn. Gastrell, agent politique britannique à Bahreïn, in-
dique dans une lettre confidentielle datée du 30 juillet 1933 adressée au
résident politique britannique dans le Golfe que, s’agissant de la désigna-
tion de la nouvelle concession bahreïnite, le cheikh de Bahreïn et son fils
s opposaient à ce que les «îles» soient désignées individuellement par leur
nom. Ils expliquèrent, selon la lettre, que les îles au large de Qatar étaient
la cause de cette hésitation (à ce stade. le cheikh ajouta que le Foreign
Office savait que ces îles étaient des dépendances de Bahreïn et qu'il exis-
tait même, quelque part, un accord vieux de quatre-vingt-dix ans corro-
borant cette version) et que, par conséquent, pour éviter tout malentendu
pouvant naître de l’omission de ces îles, ils aimeraient que la zone
s'appelle «îles de Bahreïn» (mémoire de Qatar, vol. 6, annexe III.87,
p. 448). La Cour n’a aucune preuve de l'existence dudit accord vieux de
quatre-vingt-dix ans mentionné en 1933 par le souverain de Bahreïn à
l'agent politique britannique à Bahreïn.

313. Quoi qu'il en soit, par télégramme en date du 31 juillet 1933
adressé au département des affaires étrangères et politiques du Gouver-
nement des Indes, le résident politique accepta la désignation suggérée
par le souverain de Bahreïn, tout en soulignant que «Vile Hawar ne fait
manifestement pas partie du groupe de Bahreïn» (mémoire de Qatar,
vol. 6, annexe IIL88, p. 451). Dans sa revendication écrite sur les Hawar
du 28 avril 1936, Bahreïn énuméra un certain nombre des îles revendi-
quées. Mais le 5 juillet 1937, dans un aide-mémoire, l'agent politique bri-
tannique demanda a Belgrave de l'informer «de ce que le Gouvernement
de Bahreïn considère comme faisant partie de l'archipel de Bahreïn»
(mémoire de Bahreïn, vol. 6, annexe 333, p. 1454; les italiques sont de
moi). Belgrave répondit que, «outre les grandes îles qui forment l’archi-
pel de Bahreïn, et qui sont bien connues, les îles suivantes appartiennent
à Bahreïn», citant en particulier « L'archipel Ha war, comprenant neuf
îles dans le voisinage de la côte de Qatar» (ibid, vol. 6, annexe 334,
p. 1455: les italiques sont de moi). Le souverain de Qatar n'a été à aucun
moment informé de ces échanges.

314. Le souverain de Qatar n’a pas été informé non plus d’un certain
nombre d’autres événements pertinents survenus après 1933 et avant
1939, comme il ressort des éléments de preuve figurant dans le dossier
concernant les négociations sur le «secteur non attribué» de Bahreïn
(voir, par exemple, une lettre, accompagnée de cartes, adressée le 8 juin
1938 par Belgrave à l'agent politique britannique à Bahreïn (documents
supplémentaires de Bahreïn, annexe 9, p. 88)). Il semblerait en fait que ce
sont des représentants des sociétés pétrolières américaines participant aux
négociations sur une nouvelle concession pétrolière bahreïnite dans le
prétendu «secteur non attribué» qui soufflèrent aux dirigeants Al-
Khalifah, probablement vers 1933, l'idée de revendiquer les Hawar comme

332
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 369

faisant partie du territoire de Bahreïn. A l'époque, ces intérêts privés
américains croyaient que les îles Hawar recelaient du pétrole. Il leur fallut
un certain temps pour se rendre compte que tel n'était pas le cas; mais la
revendication bahreïnite de 1936 sur les îles Hawar et la «décision pro-
visoire» britannique de 1936 non dévoilée étaient déjà des faits poli-
tiques. Ainsi, après que les souverains Al-Khalifah de Bahreïn eurent
gardé à peu près cent cinquante ans le silence sur les îles Hawar (voir la
section À de la présente partie de l'opinion), leur silence fut soudaine-
ment rompu en 1936 pour des raisons qui n'avaient rien à voir avec le
titre originaire de Bahreïn sur les îles Hawar telles que cet Etat le reven-
dique en la présente affaire. La revendication bahreïnite de 1936 répon-
dait à d’autres motifs et attentes de la part à la fois de Bahreïn et de la
Grande-Bretagne.

315. Les éléments de preuve réduisent à néant toute allégation éven-
tuelle quant à l'équité du comportement de Bahreïn lors des événements
qui précédèrent la procédure britannique de 1938-1939. Belgrave,
conseiller auprès du souverain de Bahreïn, participait à l'opération menée
par les représentants britanniques pour inclure les îles Hawar dans le
«secteur non attribué» de Bahreïn. La lettre de Skliros, de PCL, datée du
29 avril 1936 concernant la négociation avec le souverain de Bahreïn sur
le «secteur non attribué de Bahreïn» le confirme. Dans cette lettre, Skli-
ros indique que le souverain «a commencé à prétendre que l’île Hawar
fait partie de ses possessions» (mémoire de Qatar, vol. 7, annexe IIL.104,
p. 21). Et c’est précisément dans cette lettre que Skliros demande à Wal-
ton, de l’India Office: à qui l’île appartient-elle? A cette époque, Skliros
ne doutait nullement que Vile, en raison de sa situation, appartenait à
Qatar et qu'elle était incluse dans la concession pétrolière qatarie de 1935
accordée à PCL, et il formula Pobservation suivante qui est intéressante:

«Elle [Vile] figure sur la carte officielle de Qatar, signée conjointe-
ment par le cheikh de Qatar et par M. Mylles, qui fait partie de la
concession de Qatar. Je pense que cette carte a été vue et approuvée
par le résident politique et, peut-être aussi, par India Office. Tous
ces éléments indiquent que Tile fait partie de Qatar et non de
Bahreïn.» (Ibid. ; les italiques sont de moi.)

Mais lorsque Skliros fut informé en juillet 1936 de la «décision provi-
soire» britannique de 1936, PCL décida de participer pleinement à l’opé-
ration visant à inclure les îles Hawar dans le «secteur non attribué de
Bahreïn». La position adoptée en réponse par la BAPCO se traduisit en
définitive par un échec total pour les fonctionnaires britanniques
concernés et pour PCL. Les dernières lettres échangées entre les fonction-
naires britanniques sur cet épisode qui figurent dans le dossier, accompa-
gnées de diverses propositions de rechange, sont franchement pathé-
tiques: l'opération se solda dans la pratique par une amputation territo-
riale du secteur de la concession octroyée en 1935 par Qatar a PCL, sans
compensation, et, surtout, par une atteinte à l'intégrité territoriale de
l'Etat de Qatar tel que la Grande-Bretagne le reconnaissait jusqu'alors.

333
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 370

3. Le Gouvernement britannique était-il en 1938 habilité à rendre une
«décision» ayant, en droit international, des effets juridiques
contraignants pour Qatar et Bahrein dans leurs relations mutu-
elles?

316. Il convient de souligner à cet égard qu’en l’absence d’un principe
de droit international général applicable (par exemple le principe de l’uri
possidetis juris; voir plus loin), ou d’une règle conventionnelle spécifique
(c'est-à-dire une règle énoncée dans les conventions et accords alors en
vigueur entre la Grande-Bretagne et Bahreïn et entre la Grande-Bretagne
et Qatar) ou d’un accord antérieur à cet effet conclu entre Bahreïn et
Qatar (inexistant), le pouvoir ou la compétence du Gouvernement bri-
tannique pour trancher en 1939. avec des effets juridiquement contrai-
gnants en droit international, la question du titre ou de la souveraineté
sur les îles Hawar devaient nécessairement se fonder sur le consentement
ad hoc à la fois du souverain de Qatar et du souverain de Bahreïn dans le
même sens et avec le même objet. Et, dans les deux cas, le consentement
devait être un consentement valide éclairé et donné librement, conformé-
ment au droit international.

317. Le consentement effectif de chacun des deux souverains à la pro-
cédure britannique de 1938-1939 est par conséquent, en premier lieu, une
condition juridique indispensable pour déterminer si le Gouvernement
britannique jouissait en 1939 du pouvoir ou de l'autorité voulue pour
adopter une «décision» sur les îles Hawar et pour déterminer également
les effets juridiques de la «décision ». Ainsi, ce qui est en jeu au sujet de ce
consentement, c'est non seulement la question de l'existence et de la vali-
dité du consentement du souverain de Qatar à la procédure de 1938-1939,
mais aussi et surtout le pouvoir ou la compétence en droit du Gouverne-
ment britannique pour prendre au sujet du titre ou de la souveraineté sur
les îles Hawar, à l'issue de ladite procédure, une «décision» ayant des
effets juridiquement contraignants en droit international pour Qatar et
Bahreïn.

318. De plus, je ne saurais tenir pour fondée en droit l’idée que le
consentement éventuel d’une partie à une procédure de règlement donnée
emporte, sans autre formalité, consentement à être juridiquement lié par
l'issue de la procédure en question. Je ne vois dans les lettres du souve-
rain de Qatar dont mention est faite dans l’arrêt nul consentement de sa
part à être juridiquement lié au regard du droit international par la future
«décision» du Gouvernement britannique relative aux îles Hawar. De
même, la Cour ne dispose d’aucune preuve attestant que le souverain de
Bahreïn a pris pareil engagement vis-a-vis du Gouvernement britannique.
Le consentement de Bahreïn à la procédure britannique, ainsi qu'il est dit
dans l'arrêt, pourrait être déduit de son comportement, mais il n'existe
aucune preuve écrite du consentement par écrit de Bahreïn à la procédure
britannique. En outre, il n’y a aucune preuve de quelque nature que
ce soit de l'existence d’un quelconque accord conclu entre les deux souve-
rains et par lequel ceux-ci auraient défini la compétence du Gouverne-

334
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 371

ment britannique et pris entre eux l'engagement que la future «décision»
britannique serait juridiquement contraignante pour Qatar et Bahreïn
dans leurs relations mutuelles.

319. Quoi qu'il en soit, le souverain de Qatar n’a pas consenti
expressément au pouvoir du Gouvernement britannique d’adopter
une décision qui, en droit international, serait juridiquement obligatoire
pour Qatar. Le passage de la lettre du 27 mai 1938 dans laquelle le sou-
verain de Qatar demanda à Weightman, en sa qualité d’agent politique
a Bahrein, de

«faire arrêter les activités et ingérences du Gouvernement de Bahreïn
sur les îles Hawar jusqu’à ce que le gouvernement de Sa Majesté ait
statué sur l'affaire en s'inspirant de la justice et de l'équité comme
vous l’avez dit dans votre lettre» (mémoire de Qatar, vol. 7, an-
nexe ITI.157, p. 289-290)

ne revient en aucune manière à s'engager à accepter une décision,
politique ou autre, relative à un titre ou une souveraineté sur les îles
Hawar qui aurait des effets juridiquement contraignants en droit inter-
national. Ce que le souverain de Qatar demandait à Weightman, c'était
de «faire arrêter les activités et ingérences du Gouvernement de
Bahreïn sur les îles Hawar», c’est-à-dire de mettre fin aux effets
de l'occupation clandestine par Bahreïn en 1937 de la partie septen-
trionale de Jazirat Hawar. La seconde partie de la phrase en question
renvoie à la lettre de Weightman datée du 20 mai 1938 et ne signifie
pas que le souverain de Qatar a accepté par avance que la décision
future du Gouvernement britannique soit une décision juridiquement
obligatoire au regard du droit international relative à un titre ou à une
souveraineté.

320. Le raisonnement qui est suivi dans l’arrêt procède d’une pré-
somption qui est que le consentement des deux souverains était un con-
sentement donné par eux à être juridiquement liés en droit par la future
«décision» du Gouvernement britannique. Cette présomption découle
d’une interprétation des lettres pertinentes du souverain de Qatar et.
apparemment, de la conduite du souverain de Bahreïn, qui prit part à la
procédure de 1938-1939. Je ne peux souscrire à cette déduction que la
majorité de la Cour a entérinée. Ce qui est en jeu ici, c'est le principe du
consentement, c’est-à-dire un principe de droit international qui revêt
une importance capitale pour déterminer la compétence d’un tiers,
le Gouvernement britannique en l'occurrence, s'agissant de questions
ayant un lien avec tel ou tel moyen de règlement pacifique de différends
entre Etats, principe que la Cour, jusqu’au présent arrêt, a appliqué et
interprété de façon particulièrement rigoureuse. Je suis donc en total
désaccord avec la conclusion qui apparaît implicitement dans l'arrêt
quant à l’étendue du pouvoir ou de la compétence du Gouvernement
britannique en 1939 pour prendre une «décision» ayant au regard du
droit international des effets juridiquement contraignants pour les
Parties.

335
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 372

4. Le souverain de Qatar a-t-il accepté la «décision» britannique de
1939 en tant que décision juridiquement obligatoire s'imposant à lui
en vertu du droit international?

321. I s'ensuit des observations exposées ci-dessus que, à défaut de
consentement ultérieur des souverains, la «décision» britannique de 1939
nest pas, du point de vue international, juridiquement opposable à Qatar
ou à Bahreïn devant la Cour internationale de Justice. Seule l'acceptation
donnée à la fois par Qatar et Bahreïn pouvait rendre cette «décision»
juridiquement contraignante dans les relations entre les deux Etats; il en
est ainsi non pas parce que la «décision» est une sentence arbitrale inter-
nationale dotée de la force de la chose jugée, ce qu'elle n'est pas, mais en
raison des effets juridiques en droit international du principe du consen-
tement. Or, le souverain de Qatar éleva une protestation immédiatement
après avoir été informé de la «décision» du 11 juillet 1939. Hl éleva éga-
lement d’autres protestations ultérieurement, par exemple le 4 août 1939
(mémoire de Qatar, vol. 8, annexe 111.211, p. 49), le 18 novembre 1939
(ibid., vol. 8. annexe TII.213, p. 59) et une autre le 7 juin 1940 (ibid.
vol. 8, annexe III.219, p. 85).

322. Le souverain de Qatar protesta de nouveau contre la «décision »
britannique de 1939 relative aux Hawar dans une lettre datée du 13 juillet
1946 (ibid., vol. 8, annexe 111.245, p. 203) et réitéra une fois de plus sa
protestation contre la «décision» dans une lettre adressée à l’agent poli-
tique britannique en date du 21 février 1948 à l’occasion de la notification
de la ligne britannique de 1947 de délimitation des fonds marins (ibid.
vol. 8, annexe 111.259, p. 277), et encore en 1965. C'est ainsi que, depuis
1939, le souverain de Qatar n'a cessé de réitérer sa protestation; et en
tout état de cause, dans la lettre qu'il adressa le 18 novembre 1939 au
résident politique britannique Prior, il réserva de façon très claire et
exhaustive ses droits sur les îles Hawar. Ces protestations et les efforts
déployés ultérieurement par Qatar pour soumettre le différend à un
moyen de règlement pacifique international (arbitrage dans les années
soixante; médiation et règlement judiciaire ultérieurement) réduisent à
néant tout argument donnant à entendre que le souverain de Qatar avait
acquiescé à la «décision» britannique de 1939 en tant que décision juri-
diquement obligatoire au regard du droit international, indépendamment
de sa qualification, de même qu’à l'occupation clandestine par Bahreïn en
1937 de la partie septentrionale de Jazirat Hawar.

5. Le consentement du souverain de Qatar tel qu'établi par l'arrêt
était-il un consentement éclairé et donné librement à une procédure
concrete?

323. Tout consentement donné a quelque procédure de règlement
pacifique que ce soit, tout comme à la compétence de la Cour, doit être
un consentement exprès librement donné. Il ne doit pas être présumé, en
particulier lorsque des renseignements pertinents essentiels ont d’un bout

336
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 373

à l’autre été dissimulés à la partie appelée à donner son consentement.
Peut-on raisonnablement croire que le souverain de Qatar aurait évoqué
la «justice» et l'«équité» s’il avait été au courant de la «décision provi-
soire» britannique de 1936 et de la participation active de certains repré-
sentants britanniques dans le Golfe, dont Weightman et Fowle, à l'exécu-
tion de cette décision sur le terrain comme ce fut le cas en 1936-1937?
S'agissant du souverain de Qatar, la Grande-Bretagne reconnaissait,
en mai 1938 comme avant, sa qualité de souverain de tout le territoire de
Qatar; et la Grande-Bretagne avait garanti l'intégrité de son territoire
aux termes du traité anglo-qatari de 1916 et à travers les assurances don-
nées dans les années trente dans le cadre de la concession pétrolière qata-
rie de 1935. Il n’y a pas eu de la part du souverain de Qatar consentement
éclairé et libre à la procédure. La procédure lui a été imposée à travers un
comportement dolosif, des pressions politiques et diplomatiques exercées
par des agents politiques britanniques dans le Golfe et par l’autorisation
donnée par la Grande-Bretagne à l'occupation clandestine par Bahreïn
en 1937 dune partie du territoire de Qatar, à savoir Jazirat Hawar.
Mauvaise foi, dol et contrainte ont très fortement marqué ce triste

épisode.
324. Comme le montrent les lettres citées dans l’arrêt — de même que
d’autres éléments de preuve figurant dans le dossier —, le prétendu

«consentement» du souverain de Qatar à la procédure britannique de
1938-1939 lui a été sans aucun doute imposé. ainsi que certains représen-
tants politiques et agents britanniques, des conseillers juridiques et des
fonctionnaires du Foreign Office l'ont d’ailleurs reconnu après 1939.
Jugements par anticipation, désinformation, dol et contrainte sont autant
d'éléments constitutifs des circonstances qui ont entouré ce «consente-
ment». Je crois que les preuves littérales britanniques produites devant la
Cour ne laissent place à aucun doute raisonnable à ce sujet. Soixante ans
apres 1939, ces preuves littérales sont du reste du domaine public. I] m'est
impossible d'ignorer cette preuve de désinformation, dol et contrainte.

325. Le souverain de Qatar fut en fait contraint de participer à la pro-
cédure britannique de 1938-1939. Aucune autre voie ne lui était offerte.
Dans ces conditions, un «consentement» donné sans jouir de la liberté de
choix n'est pas un consentement réel ou effectif. C'est quelque chose
d'autre. Il est vrai que. en 1938, le souverain de Qatar soumit au Gou-
vernement britannique une revendication concernant les îles Hawar, par-
tie de son territoire reconnue par ledit gouvernement jusqu'à cette date;
mais il ne savait rien de la «décision préliminaire» britannique de 1936.
De plus, son «consentement» à soumettre pareille réclamation était le
résultat de pressions nées des circonstances suivantes portées à sa connais-
sance:

1) le Gouvernement bahreïnite, occupant formellement les «îles» depuis
un certain temps, possédait prima facie un titre sur elles:

2) le gouvernement de Sa Majesté n’avait pas l'intention de mettre un

337
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 374

terme aux ingérences et aux activités de Bahrein a Jazirat Hawar,
comme le souverain de Qatar le demandait;

3) la seule voie qui s offrait au dirigeant de Qatar était de soumettre lui-
même une revendication officielle sur les îles Hawar; et

4) le gouvernement de Sa Majesté prendrait mal toute action directe,
quelle qu’elle soit, qu'engagerait le souverain de Qatar pour reprendre
concrètement possession des îles.

A mon sens, ces éléments, pris ensemble, constituent en droit internatio-
nal ce qui équivaut à une forme de contrainte exercée sur un chef d'Etat,
en l'occurrence le souverain de Qatar.

326. S'il y a eu, comme il est reconnu dans l'arrêt, consentement, ou
consentement implicite, de la part du souverain de Qatar, ce «consente-
ment» est indubitablement un consentement vicié au regard du droit
international contemporain et, partant, dépourvu d’effet juridiquement
contraignant permanent (voir à cet égard l'arbitrage en l’affaire Chard-
jah{Doubai), Or, l'arrêt consacre non seulement l'existence d’un tel
«consentement», mais encore sa validité juridique (voir paragraphes
139-145 de l'arrêt).

327. Je ne nie pas que le souverain de Qatar ait donné son «consente-
ment» à participer à la procédure britannique de 1938-1939 à la lumière
de la présentation de l'affaire faite par Weightman. Mais quelle qu’en soit
la portée, ce «consentement » à participer est entaché en droit de nullité
parce que, comme indiqué, il ne s'agissait pas d’un consentement éclairé
donné librement. Il ne s'agissait pas non plus d’un «consentement»
inconditionnel. Comme on peut le lire dans la lettre de Weightman datée
du 20 mai 1938 et dans la lettre du souverain de Qatar datée du 27 mai
1938, le gouvernement de Sa Majesté statuerait sur l’affaire « dans un
esprit de vérité et de justice». J'ai l’intime conviction, à la lecture des élé-
ments de preuve au dossier, que, d'emblée, la procédure britannique de
1938-1939 ne répondait pas aux critères de «vérité» et «justice». Des
faits ont été tout au long de la procédure tus au souverain de Qatar,
comme je l’ai déjà dit, et la «justice» n’a pas été respectée, parce que, par
exemple, l'égalité des parties à la procédure a été purement et simplement
ignorée.

328. Tout d'abord, la lettre du 10 mai 1938 adressée par le souverain
de Qatar après sa protestation orale élevée en 1938 ne fait pas partie inté-
grante de la procédure britannique de 1938-1939. Dans cette lettre du
10 mai 1938, le souverain de Qatar n’a pas demandé a la Grande-
Bretagne de se prononcer sur sa souveraineté sur les îles Hawar. Bien
au contraire, comme indiqué plus haut, il se plaint dans cette lettre des ingé-
rences du Gouvernement bahreïnite à Hawar. Ce que le souverain de
Qatar demandait aux autorités britanniques, c'était de mettre fin à ces
ingérences ou activités du Gouvernement bahreïnite a Hawar, parce qu'il
était censé le faire en vertu du traité de 1916 conclu entre la Grande-
Bretagne et Qatar. En conséquence, dans sa lettre du 10 mai 1938, le sou-
verain de Qatar ne fait que réaffirmer la souveraineté de son pays

338
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 375

sur Jazirat Hawar. Même dans sa lettre du 27 mai 1938 — requête qatarie
officielle relevant de la procédure britannique —, le souverain de Qatar
déclara: « Je présente maintenant ma plainte officielle contre les mesures
prises par le Gouvernement de Bahrein sur des iles qui appartiennent a
d'autres que lui...» (Les italiques sont de moi.)

329, Tel était tout simplement l'objet de l’appel du souverain de Qatar
aux autorités britanniques. À cette époque, le souverain de Qatar ignorait
que les activités et ingérences de Bahreïn à Hawar étaient placées sous le
couvert de la «décision provisoire» britannique de 1936 et autorisées et
encouragées par les autorités britanniques elles-mêmes dans le Goife,
avec lesquelles i] échangeait de la correspondance. C'est ainsi que lorsque
dans sa lettre du 20 mai 1938 Weightman fait savoir au souverain de
Qatar que:

« Il est de fait que, par l'occupation formelle de ces îles depuis un
certain temps, le Gouvernement de Bahreïn possède prima facie un
titre sur ces îles, mais je suis autorisé... » (Les italiques sont de moi.)

Weightman savait parfaitement bien:

1) quelle était la signification de l'expression «occupation formelle de ces
Îles»: et

2) que cette occupation dont il est dit qu'elle durait «depuis un certain
temps» remontait en fait à 1937: et

3) que la conclusion selon laquelle Bahreïn possédait «prima facie un
titre» avait été prise par la Grande-Bretagne en 1936 sans le consen-
tement ni la participation, sous quelque forme que ce soit, du souve-
rain de Qatar.

330. L'agent politique britannique à Bahreïn, M. Weightman, s'entre-
tint avec le souverain de Qatar à Doha en février 1938. Mais il ne révéla
pas au souverain de Qatar que Bahreïn avait déjà présenté par écrit, le
28 avril 1936, une revendication sur les îles Hawar et qu’en juillet 1936 la
Grande-Bretagne avait déjà adopté une «décision provisoire» en faveur
de la revendication bahreïnite. Ces trois faits sont prouvés dans la pré-
sente procédure, non pas par des informations recueillies par ouï-dire ou
des déclarations sous serment, mais par des documents originaux britan-
niques. En outre, la «décision provisoire» de 1936 fut communiquée à
Belgrave, conseiller auprès du Gouvernement bahreinite, et, par consé-
quent. du souverain de Bahreïn, et transmise par lettre en date du
14 juillet 1936 à Skliros, de la Petroleum Concession Limited. De toutes
les parties intéressées, la seule à n'avoir pas été informée fut le souverain
de Qatar, ainsi qu'il est reconnu au paragraphe 54 de l'arrêt (paragraphe
inclus dans cette partie de l'arrêt qui rend compte brièvement de l’histo-
rique du présent différend dans son ensemble: mais ce fait n’est aucune-
ment mentionné dans les paragraphes de l'arrêt qui concernent le diffé-
rend sur les îles Hawar).

331. C’est ainsi que, durant les deux années qui précédèrent la procé-
dure britannique de 1938-1939, des événements éminemment pertinents

339
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 376

furent dissimulés au souverain de Qatar. Weightman ne fit même pas part
par écrit à son supérieur, le résident politique britannique dans le Golfe,
Fowle, de la protestation élevée par le souverain de Qatar après avoir été
informé des travaux de construction et de forage de puits artésiens entre-
pris par le Gouvernement bahreïnite à Hawar, ni de l'affirmation par le
souverain de Qatar, dès février 1938, que les îles Hawar appartenaient à
Qatar et que les Bahreïnites n'avaient aucun droit de jure à Hawar
(mémoire de Qatar, vol. 7, annexe III.150. p. 255). Weightman prétendit
plus tard avoir rendu compte de tout cela, oralement. au résident
politique britannique, mais le seul document écrit est une lettre du
15 mai 1938 transmettant copie de la protestation écrite du souverain de
Qatar datée du 10 mai 1938 (ibid, vol. 7. annexe III.152, p. 263).

332. Encore plus révélateur est le rapport de Weightman sur Hawar,
qui figure dans son «Rapport de renseignements», et dans lequel il
déclara:

«J'ai visité l'île Hawar le 15 avril [1938] et inspecté le nouveau
poste de la police de Bahreïn. Le fait qu'aucune plainte n'ait été
reçue du cheikh de Qatar pendant la construction de ce bâtiment im-
posant constitue une omission intéressante et semblerait indiquer de
sa part une reconnaissance des droits de Bahreïn sur l'île.» (Réplique
de Qatar, vol. 3, annexe 111.60, p. 374; les italiques sont de moi.)

C'est ainsi qu'en avril 1938 Weightman constate par lui-même les travaux
de construction entrepris par Bahreïn sur l'île Hawar proprement dite,
mais il ne fait aucune allusion à la protestation élevée oralement par le
souverain de Qatar en février 1938. Ce n'est que dans sa lettre du
15 mai 1938 adressée au résident politique, Fowle, et rédigée environ trois
semaines après l'approbation de son «Rapport de renseignements»
que Weightman finit par admettre: «Il est exact que, lors de ma visite a
Doha en février, le cheikh Abdullah bin Qasim m'a déclaré avoir été infor-
mé que le Gouvernement de Bahreïn a entrepris à Hawar des travaux de
construction et de forage pour trouver de l'eau, ce qu'il n’avait pas le
droit de faire.» (Mémoire de Qatar, vol. 7, annexe III.152, p. 263; les ita-
liques sont de moi.) Weightman lui-même fut donc finalement contraint
d'admettre la plainte du souverain de Qatar, mais, dans l'intervalle,
Bahreïn, avec l'aide d’agents britanniques dans le Golfe comme Weight-
man, essayait d’affermir sa revendication sur Hawar en renforçant de fait
autant que faire se pouvait sa présence sur la partie septentrionale de
Jazirat Hawar, occupée en 1937 au su desdits agents.

333. Ainsi, non seulement le consentement du souverain de Qatar
n'avait nullement été sollicité entre avril 1936 et mai 1938, mais encore ses
protestations face à ce qui se passait furent purement et simplement igno-
rées alors qu’au même moment Bahreïn était autorisé à s'établir à Jazirat
Hawar. La première demande formelle présentée par la Grande-Bretagne
au souverain de Qatar pour s'enquérir de sa position figure dans la lettre
de Weightman du 20 mai 1938 et était rédigée en des termes qui confi-
naient a un ultimatum vu les délais imposés au souverain de Qatar:

340
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 377

«Je suis sir, mon ami, que vous comprendrez combien il est
important que votre requéte formelle, accompagnée de tous les
moyens de preuve que vous pourrez présenter, soit envoyée dans /es
meilleurs délais, et je suis persuadé que vous ferez tout pour qu’elle
puisse me parvenir sans retard.» (Mémoire de Qatar, vol. 7, an-
nexe 111.156, p. 282: les italiques sont de moi.)

Lorsque le souverain de Qatar répondit à Weightman par lettre en date
du 27 mai 1938 (ibid., vol. 7, annexe HI.157, p. 287), Weightman et
d’autres agents britanniques continuaient activement à progresser, selon
les preuves littérales produites devant la Cour, sur la même voie, en
tenant clairement pour acquis que, comme cela avait été approuvé dans
la «décision préliminaire» de juillet 1936, pour les autorités britanniques,
les îles Hawar appartenaient déjà à Bahreïn! Et le souverain de Bahreïn
faisait de même de son côté, comme l’attestent les preuves écrites ayant
trait aux négociations en matière de concessions pétrolières dans le sec-
teur non attribué de Bahreïn (voir par exemple à cet égard la carte jointe
à une lettre de Belgrave du & juin 1938 adressée à l'agent politique bri-
tannique à Bahreïn (documents supplémentaires de Bahreïn, annexe 9)).

334. Il s'ensuit que s'il y a eu consentement juridiquement valide du
souverain de Qatar en 1938, ainsi qu’il est conclu dans le présent arrêt, il
s'agissait en fait d’un «consentement» stérile, parce que c'était un
«consentement» sans aucun objet ni but concret, et les agents britan-
niques (tout comme le souverain de Bahreïn) le savaient. Or, un «consen-
tement» sans objet ni but est également un «consentement» dépourvu
d'effets juridiques contraignants. La «décision sur l'affaire» du Gouver-
nement britannique, pour reprendre les termes des lettres de Weightman
au souverain de Qatar, était en fait dépourvue de teneur. En réalité, l’«af-
faire» n'était à l'époque que le fruit de l'imagination. Les autorités bri-
tanniques l'avaient tranchée en 1936!

6. La «décision» britannique de 1939 est-elle une décision valide en
droit international?

335. Il est aussi tenu pour acquis dans l’arrét que la «décision» bri-
tannique de 1939 est une décision valide au regard du droit international.
Je suis d'un avis opposé. C’est pourquoi dans les paragraphes de la pré-
sente opinion qui suivent, j'analyserai la décision britannique e/le-méme
de 1939 (et non le «consentement» du souverain de Qatar) du point de
vue à la fois de sa validité formelle et de sa validité substantielle en droit,
compte tenu également des critères de vérité et de justice qui font partie
intégrante de |’« obligation» contractée par le Gouvernement britannique
vis-à-vis du souverain de Qatar pour obtenir son «consentement ».

a) Les vices de la procédure britannique de 1938-1939 en tant que
motif de la nullité formelle de la « décision» britannique de 1939

336. La validité d'une décision. quelle que soit sa dénomination (déci-

341
DÉLIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 378

sion arbitrale, politique, administrative, etc.), fait intervenir deux aspects:
l'aspect «formel» et l'aspect «substantiel». Pour qu’une décision ou un
accord soit obligatoire ou ait un effet juridique obligatoire, il faut que ces
deux éléments soient réunis. Dans la présente affaire, pour se prononcer
sur la question de la nullité formelle de la procédure britannique de 1938-
1939 censée être conduite dans un esprit de «vérité» et de «justice», il
importe de voir si cette procédure n'était pas éventuellement viciée. Pour
pouvoir conclure à la validité ou à la nullité formelles de la «décision » de
1939, il est essentiel d'analyser comment cette procédure s'est déroulée
dans la pratique.

337, En substance, la procédure conçue par les autorités britanniques,
Fowle, Weightman et d’autres encore, en coopération étroite avec Bel-
grave, conseiller auprès du Gouvernement de Bahreïn, visait dès le départ
à inverser les rôles respectifs de Bahreïn et de Qatar. La revendication de
Bahreïn du 28 avril 1936, la revendication écrite initiale concernant l'île
de Hawar, aurait dû faire de Bahreïn le demandeur; et en effet les tout
premiers documents britanniques font état de la «revendication de
Bahreïn sur Vile de Hawar» (les italiques sont de moi; voir, par exemple,
la lettre de Loch du 6 mai 1936 adressée au résident politique britannique
dans le Golfe, mémoire de Qatar, vol. 7, annexe [IL.106, p. 29). Mais cette
expression ne tarde pas à être écartée. Après la «décision provisoire de
1936» et «occupation concrète de 1937» de la partie septentrionale de
Jazirat Hawar, Bahreïn n'est jamais présenté dans les documents britan-
niques comme le demandeur. La procédure suivie à partir de 1938 et jus-
qu'à la «décision» de 1939 avait clairement pour objectif de faire de
Qatar l'Etat demandeur, en réservant à Bahreïn le rôle de «défendeur»
autorisé à faire valoir une «prétention en réponse». J’estime qu'il s’agit la
d'une dérogation grave aux principes fondamentaux de la procédure
conçue par Fowle, résident politique britannique dans le Golfe, de même
qu'au principe de bonne foi. Sur avis du conseiller juridique du Foreign
Office à Londres, le souverain de Qatar fut formellement autorisé à pré-
senter des observations sur la «prétention en réponse» du souverain de
Bahreïn. I] se trouve que cette procédure fut d’un bout à l’autre viciée en
raison du rôle qu'y joua Belgrave, conseiller du souverain de Bahreïn,
comme les preuves versées au dossier l’attestent.

338. Il ressort de ces preuves qu’en fait Belgrave était en contact per-
manent avec l’agent politique britannique à Bahreïn, du début jusqu’à la
fin de la procédure de 1938-1939, de même que durant les années qui la
précédèrent immédiatement. La procédure adoptée est entachée égale-
ment de vices de forme: par exemple, I’« exposé préliminaire» de Belgrave
daté du 29 mai 1938 et intitulé «Les îles Hawar» (mémoire de Bahreïn,
vol. 5, annexe 261, p. 1106, et mémoire de Qatar, vol. 7, annexe IIL.158,
p. 291) ne fut jamais communiqué au souverain de Qatar, alors qu’il est
répertorié dans le rapport de Weightman du 22 avril 1939 sur la «pro-
priété des îles Hawar» parmi les «documents dans cette affaire» (voir
par. 2 3) du rapport de Weightman).

339. Au vu des preuves écrites produites par les Parties au sujet de la

342
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 379

procédure britannique de 1938-1939 telle qu’elle s’est déroulée, je consi-
dère que Qatar a établi les assertions suivantes d’une manière qui me
convainc:

1) certains représentants britanniques associés au processus décisionnel
ont fait montre de parti pris;

2) les autorités britanniques n’ont pas donné pleinement effet au cours
de ce processus au principe audi alteram partem, et en particulier elles
n’ont jamais communiqué au souverain de Qatar:

i) copie de «exposé préliminaire» (non sollicité) présentant les argu-
ments de Bahreïn, établi par Belgrave le 29 mai 1938 (voir ci-
dessus); et

ii) d’autres éléments de preuve invoqués par Weightman dans le rap-
port final du 22 avril 1939 qu'il a adressé à Fowle;

3) le souverain de Qatar n’a reçu notification nt de la réclamation bahrei-
nite du 28 avril 1936 ni de la «décision préliminaire» du Gouverne-
ment britannique de juillet 1936 rendue en faveur de Bahreïn (exemple
de jugement par anticipation);

4) en dépit des protestations du souverain de Qatar, les deux souverains
n'ont pas disposé du même délai pour établir leurs pièces écrites ;

5) aucune des «preuves» présentées par Belgrave à Weightman au nom
de Bahreïn n’a été, semble-t-il, soumise à un examen critique (second
exemple de jugement par anticipation). Belgrave lui-même modifia
ultérieurement certaines de ses assertions initiales concernant les pré-
tendues effectivités de Bahreïn à l’époque sur les îles Hawar.

340. Je ne souscris donc pas aux conclusions correspondantes qui fi-
gurent dans l'arrêt quant aux vices de la procédure britannique de 1938-
1939, telles qu'elles sont exposées aux paragraphes 136 à 138 de l'arrêt. Je
ne souscris pas non plus à l'énoncé du paragraphe 140 de l'arrêt, qui
semble laisser entendre que les causes ou motifs de nullité formelle ne s’ap-
pliquent qu'aux procédures et sentences arbitrales internationales. Il est à
rappeler à cet égard qu’à partir de 1939 des fonctionnaires britanniques
dans le Golfe, comme Prior et Alban, ont considéré que la procédure de
1938-1939 et la «décision» étaient des plus injustes à l'égard de Qatar
(voir, par exemple, mémoire de Qatar, vol. 8, annexe 111.229, p. 129) et
qu'en 1965 même le Gouvernement britannique semblait consentir à sou-
mettre cette affaire à ce qui a été parfois appelé un arbitrage international
«neutre» (mémoire de Qatar, compétence et recevabilité, vol. Il, an-
nexe [.58, p. 365).

341. La «décision» britannique de 1939 est donc entachée de nullité
formelle, du fait des vices relevés dans la procédure britannique de 1938-
1939 telle qu'elle a été effectivement conçue et appliquée. Par conséquent,
l'attribution des îles Hawar à Bahreïn qui découle de cette «décision »
n'est pas opposable en droit à Qatar en la présente procédure. Cela étant,

343
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 380

je n’aurais pas eu à aborder le problème de la validité substantielle de la
«décision» britannique de 1939, parce que l’absence de l’un des deux
aspects de la validité suffit à rendre une décision nulle en droit, y compris
en droit international. Mais, comme il a été conclu dans l'arrêt à la vali-
dité formelle de la «décision» britannique de 1939, je suis dans l’obliga-
tion d’ajouter quelques observations supplémentaires pour expliquer
pourquoi ladite «décision » est également nulle du point de vue des condi-
tions qui régissent la validité substantielle.

b) La contradiction interne et l'arbitraire du rapport de Weightman
de 1939 en tant que motif de la nullité substantielle de la « déci-
sion» britannique de 1939

342. La «décision» britannique de 1939 était censée être une décision
rendue par le Gouvernement britannique dans un esprit de vérité et de
justice, et la procédure s'inspirait dans une certaine mesure des procé-
dures d’arbitrage. Les Parties soumirent par écrit leurs revendications et
leurs prétentions en réponse aux revendications de la Partie adverse, de
même que des preuves. Généralement, mais non exclusivement, la reven-
dication de Qatar reposait sur la notion de contiguïté, et celle de Bahreïn
sur la notion d’effectivités. Comme déjà expliqué, les règles et procédures
établies par les autorités britanniques constituaient à n'en pas douter un
engagement de leur part vis-à-vis des Parties, qui ne saurait être dissocié
du «consentement» que les autorités britanniques obtinrent des souve-
rains respectifs de Qatar et de Bahreïn.

343. Les lettres du I! juillet 1939 par lesquelles la «décision» britan-
nique fut communiquée aux souverains de Bahreïn et de Qatar n’expo-
saient aucun motif, mais il y était précisé que la décision avait été rendue
«après examen attentif des preuves fournies». De plus, la Cour sait sur
quoi repose la «décision » britannique de 1939, à savoir le rapport en date
du 22 avril 1939 adressé par M. H. Weightman, agent politique à Bahreïn,
au lieutenant-colonel Fowle, résident politique britannique dans le golfe
Persique. C’est dans ce rapport que les «éléments» de preuve sont censés
avoir fait l'objet d’un examen attentif. Les deux Parties à la présente
affaire ont joint en annexe à leurs écritures respectives le rapport de
Weightman, et toutes deux ont considéré que le rapport était à la base de
la «décision» rendue par le Gouvernement britannique. D’autres docu-
ments figurant dans le dossier confirment de leur côté cette position des
Parties. En outre, Weightman lui-même a fait savoir à ses supérieurs qu'il
avait procédé à un examen exhaustif des preuves fournies par les souve-
rains et que, en conséquence, point n'était besoin d’aller au-delà des
considérations et conclusions exposées par lui dans son rapport et de pro-
céder à des enquêtes (voir également la lettre du 29 avril 1939 que Fowle,
résident politique britannique dans le Golfe, a adressée au secrétaire
d'Etat pour les Indes, à Londres, dans laquelle il entérinait le rapport de
Weightman; mémoire de Bahreïn, vol. 5, annexe 282, p. 1173). La «déci-
sion» du Gouvernement britannique communiquée par les lettres en date

344
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 381

du 11 juillet 1939 est en fait une décision rendue a partir des considéra-
tions et conclusions du rapport de Weightman. En d’autres termes, c'est
dans le rapport de Weightman entériné par Fowle qu'il faut chercher les
fondements de la «décision» britannique de 1939.

344. Dans ces conditions, il importe, pour déterminer si la «décision»
britannique de 1939 est substantiellement valide en droit international,
d'analyser le rapport de Weightman à la lumière des critères dont il fait
état. Or. le rapport de Weightman renferme une contradiction interne
majeure et patente qui, à mon avis, tout bien considéré, porte atteinte à la
validité substantielle de la «décision» de 1939. Il y a aussi la question de
l'arbitraire. Le manque de cohérence interne et l'arbitraire, tout comme
l'incongruité, sont en droit une cause ou un motif qui peut porter atteinte
à la validité substantielle et, partant, à l'applicabilité de la décision consi-
dérée. Ce principe est reconnu dans les divers systèmes juridiques du
monde, au point d'être devenu un principe général de droit (art. 38 du
Statut de la Cour). Il y a lieu d’ajouter que le manque de cohérence
interne peut vicier une décision, qu'elle soit judiciaire, administrative ou
politique. Dans le cas de décisions administratives ou politiques, ces
causes ou motifs jouent chaque fois que la décision repose sur un raison-
nement ou une hypothèse juridiques, comme cela est le cas de la «déci-
sion» britannique de 1939 arrétée a la lumiére du rapport de Weightman.

345. A mon avis, le rapport de Weightman — rapport où les preuves
sont appréciées eu égard à des principes et à un raisonnement juridiques
-— laisse apparaître certains motifs généralement acceptés de nullité subs-
tantielle. Je n’y vois aucune «incongruité», mais à coup sûr contradiction
interne (absence de cohérence) et urbitraire. Le rapport renferme une
contradiction interne ou manque de cohérence parce que l'évaluation des
preuves à la lumière des principes appliqués ne cadre pas avec la conclu-
sion qui en découle. De même, le rapport est arbitraire parce que son
auteur n’applique pas les mêmes principes de la même manière à chacune
des parties, faisant fi par là du principe de l'égalité des parties dans la
procédure.

346. Le rapport de Weightman, y compris par conséquent la «déci-
sion» britannique de 1939, ne manque pas de cohérence interne et n'est
pas arbitraire en ce qui concerne Jazirat Hawar. En effet, pour Jazirat
Hawar, l'argumentation et la conclusion sont cohérentes. I] n’y a aucune
contradiction interne ni aucun arbitraire sur ce point. Considérer que,
dans les circonstances de l'espèce, la possession concrète doit prendre le
pas sur la contiguité géographique peut être assurément erroné ou discu-
table parce que les prétendues effectivités de Bahreïn avant 1937 étaient
entachées de vices, parce que l’occupation par Bahreïn de la partie sep-
tentrionale de Jazirat Hawar en 1937 était, notamment, très récente en
1938-1939, et pour d’autres raisons aussi que j’expliquerai plus loin dans
la présente opinion. Mais il n’y a rien de contradictoire ni d’arbitraire
dans l'application faite par Weightman, dans son rapport, du principe de
la possession effective. A cet égard, le rapport présente une analyse
détaillée, point par point, des arguments et preuves avancés par les

345
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 382

parties a propos de Jazirat Hawar, d’ot découle une conclusion cohé-
rente. Une fois reconnue l'existence des effectivités bahreinites sur Jazirat
Hawar, et constatée l'absence d’effectivités qataries sur l’île, l’auteur du
rapport est amené a conclure — sans contradiction ni arbitraire —, et en
application du principe de la possession effective, que Jazirat Hawar
appartient à Bahreïn.

347. La où le rapport de Weightman contient des erreurs et des
contradictions et où les parties ne sont pas traitées sur un pied d'égalité.
c'est dans le raisonnement et les conclusions relatives aux îles Hawar
autres que Jazirat Hawar. Sur ce point, l’auteur du rapport se contente de
déclarer ce qui suit:

«Les petites îles arides et inhabitées et les îlots rocailleux qui
forment l'ensemble du groupe des Hawar sont probablement sous Vau-
torité du souverain qui s'est établi sur l’île principale d'Hawar, en
particulier depuis que des repères y ont été construits par le Gouver-
nement de Bahreïn.» (Paragraphe 13 du rapport de Weightman, in
fine: les italiques sont de moi.)

Dans ce passage du rapport de Weightman, il est reconnu qu'il n’existait
ni effectivités ni activités bahreinites sur les îles Hawar autres que Jazirat
Hawar. Mais Weightman applique à ces îles le principe de proximité ou
de contiguité par rapport a Jazirat Hawar pour présumer la possession
effective par Bahrein des autres iles.

348. Or, Qatar se voit refuser le bénéfice de la présomption de posses-
sion effective fondée sur le principe de proximité ou de contiguité géo-
graphiques, nonobstant:

a) la contiguïté ou la proximité de ces îles Hawar par rapport au terri-
toire continental de Qatar;
b) Vabsence de toute occupation ou effectivité bahreinites dans ces îles;

c) Vinvocation par Qatar de ce principe au cours de la procédure,
comme il est d’ailleurs reconnu dans le rapport de Weightman; et

d) la présomption reconnue en droit international concernant la souve-
raineté sur des îles ou des groupes d'îles situées en tout ou en partie
dans la mer territoriale d'un Etat donné.

Il y a donc contradiction interne et partialité dans l'application du prin-
cipe de la présomption de possession fondée sur la proximité ou la conti-
guité géographiques.

349. La proximité ou la contiguité des autres îles Hawar par rapport à
la péninsule de Qatar n'est pas même examinée ou mentionnée dans le
rapport de Weightman. Les contradictions internes et l'arbitraire du rap-
port de Weightman sont donc sur ce point patents et portent assurément
atteinte du point de vue juridique à la «décision» britannique de 1939. La
notion de «groupe» d'îles à laquelle Weightman se réfère dans sa propre
«présomption» ne rachète pas les vices tenant à la contradiction interne
et à l'application partiale du même principe de droit à Qatar et à Bahreïn,

346
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 383

parce que l'occupation par Bahreïn de la partie septentrionale de Jazirat
Hawar n'a eu lieu qu'en 1937; et, comme le juge Huber l’a indiqué dans
l'affaire de l'Ile de Palmas:

«Pour ce qui est des groupes d'îles, il est possible qu’un archipel
puisse, dans certains cas, être regardé en droit comme une unité, et
que le sort de la partie principale décide du reste. Ici cependant il y
a lieu de distinguer entre l'acte de prise de possession initiale d'une
part, qui peut difficilement s'étendre à toutes les parties du territoire,
et l'exercice de la souveraineté d’autre part qui, étant une manifesta-
tion continue et prolongée, doit se déployer à travers tout le terri-
toire.» (Nations Unies, Recueil des sentences arbitrales, vol. IT,
p. 855; traduction francaise dans Revue générale de droit internatio-
nal public, t. XLIL 1935, p. 183; les italiques sont de moi.)

350. En 1938-1939, Bahrein ne pouvait exercer une souveraineté conti-
nue et prolongée sur aucune ile autre que Jazirat Hawar occupée en 1937;
et il ne l’a pas fait. Ce fait est reconnu dans le rapport de Weightman, où
il est seulement indiqué que Bahreïn a érigé des «repères» sur les îles.
Mais le balisage n’est pas accepté, en droit international, comme un exer-
cice ou une expression de souveraineté. et, dans le rapport de Weight-
man, ces «repères» ne sont pas qualifiés d’effectivités non plus. En fait,
plusieurs décennies après occupation en 1937 d'une partie de Jazirat
Hawar, l'absence d'effectivités bahreïnites sur les iles Hawar autres que
Jazirat Hawar a continué d'être un fait, comme Bahreïn lui-même le
reconnait en l'espèce (voir la carte n° 4 incluse dans le volume 7 du
mémoire de Bahreïn). Depuis 1937, les effectivités bahreïnites sur Jazirat
Hawar se sont considérablement développées, notamment après l’intro-
duction de la présente instance, mais aucune ne concerne une autre ile,
quelle qu’elle soit, du groupe des îles Hawar. Dans la présente affaire,
comme en 1938-1939, Bahreïn n'a apporté aucune preuve de l'exercice
d'effectivités sur les îles Hawar autres que Jazirat Hawar.

351. De plus, l'application erronée et partiale du principe de la pré-
somption de possession effective que révèle le rapport de Weightman ne
saurait s'expliquer par une méconnaissance du droit. Comme nous l'avons
déjà expliqué. Weightman était au courant de l'existence en droit inter-
national du principe de présomption de possession effective dans le cas
d'îles inoccupées ou de groupes d'îles situées en tout ou en partie dans la
mer territoriale d'un Etat. Or, s'agissant de la revendication de Qatar, il
n'a pas appliqué ce principe aux îles Hawar autres que Jazirat Hawar. Il
a choisi d'appliquer le principe de proximité ou de contiguité par rapport
à Jazirat Hawar et non pas par rapport à la péninsule, ou au territoire
continental, de Qatar. À notre avis, cette absence de cohérence et cet
arbitraire portent en droit atteinte à la validité substantielle de la «déci-
sion» britannique de 1939.

352. Les trois motifs de nullité substantielle rappelés plus haut, au para-
graphe 345, ne sont pas censés jouer de façon cumulative. Il suffit que
l'un deux se vérifie. Nous en avons relevé deux. c'est-à-dire la contradic-

347
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 384

tion interne (absence de cohérence) et larbitraire. Quelle est dans ces
conditions la sanction du droit? La nullité de la décision dans son en-
semble et non uniquement celle des parties de la décision qui laissent ap-
paraître cette absence de cohérence et/ou cet arbitraire. En conséquence. au
regard des conditions juridiques qui régissent la validité substantielle,
l'ensemble de la «décision» britannique de 1939 est une décision nulle en
droit international. En conclusion, je rejette le moyen de défense invoqué
par Bahreïn sur la base de la «décision» britannique de 1939 parce que
cette décision est également dénuée de validité substantielle, ce qui est un
point de droit de la plus haute importance en l'espèce mais sur lequel le
présent arrêt garde un silence total.

353. En conclusion, pour tous les motifs exposés plus haut, je suis en
désaccord avec la conclusion du présent arrêt concernant la souveraineté
sur les îles Hawar, conclusion fondée exclusivement sur la «décision» bri-
tannique de 1939 relative à ces îles.

€. Les effectivités alléguées par Bahreïn dans le différend relatif aux
iles Hawar comme source éventuelle de titre dérivé

354. En ce qui concerne le différend sur les îles Hawar, Bahreïn a
invoqué pêle-mêle un certain nombre d'événements fort disparates qu’il a
qualifiés d’effectivités susceptibles de créer en quelque sorte un titre sur
un territoire en droit international, parmi lesquels figurent certains «actes
de particuliers» et des liens avec les Dowasir qui, de façon mystérieuse et
inexpliquée, réintroduiraient dans l'affaire les principes de l'effet utile tels
qu'appliqués en droit international pour établir le titre d’un Etat sur un
territoire. De plus, chacune de ces effectivités est, dans les exposés de
Bahreïn, étirée comme un élastique ou une sorte de chewing-gum pour
multiplier ses effets sur l'œil.

355. L’argumentation de Bahreïn fondée sur les effectivités comme
source de titre sur les îles Hawar pose bel et bien des questions d’ordre
juridique. Premièrement, celle du rôle joué par les effectivités alléguées
dans un processus de création de titre lorsque le territoire concerné n'est
pas un territoire sans maître. Bahreïn affirme certes que les effectivités
alléguées pur lui à l'égard des îles Hawar sont susceptibles de créer sur ces
îles en sa faveur un titre qui l'emporterait sur le titre originaire de l'Etat
de Qatar, tel que défini dans la section A de la présente partie de cette
opinion. Mais Bahrein n’a avancé aucun argument juridique en ce qui
concerne la façon dont cela pourrait se produire en droit international,
bien qu'il admette que les îles Hawar n'étaient pas un territoire sans
maitre avant 1937.

356. Je suis porté à croire qu'en fait Bahreïn a essayé d'attribuer
simultanément divers effets juridiques à ses allégations d’effectivités dans
les îles Hawar. Selon sa thèse générale concernant ces îles, les effectivités
qu'il allègue seraient polyvalentes puisqu'elles s’appliqueraient aussi bien
au processus déjà examiné de mise en évidence du titre originaire qu’à la
détermination de l'existence d’un titre dérivé bahreïnite. Dans cette

348
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 385

seconde fonction, les effectivités seraient, comme cela est indiqué plus
haut, un mode autonome d’acquisition de titre (ou seraient un titre en
elles-mêmes) sans que Bahreïn s’efforce sérieusement d’identifier la ou les
norme(s) auxquelles ces effectivités devraient être liées pour produire un
tel effet Juridique en droit international.

357. Cela m'oblige à rappeler qu'il va de soi que même une effectivité
étatique recevable n’est pas plus qu'une manifestation matérielle d’une
conduite unilatérale donnée de l'Etat concerné, dont les effets juridiques
éventuels doivent être définis concrètement en fonction des diverses cir-
constances et, avant tout, de la norme ou des normes applicables en droit
international à prendre en compte en dernière analyse pour évaluer ladite
conduite unilatérale. Ce lien entre la conduite unilatérale manifeste dans
une effectivité recevable et une norme déterminée du droit international
revêt une importance primordiale pour déterminer les effets juridiques
éventuels de cette conduite unilatérale en droit international. Il y a un
fossé entre invoquer une effectivité recevable à propos, par exemple. de
l'acquisition par occupation d’un titre sur un territoire sans maitre et
invoquer la même effectivité pour transformer une occupation illicite
d'un territoire étranger en autre chose, à savoir un titre licite au regard du
droit international. (Voir à ce sujet les photographies attestant de la cons-
truction d'ouvrages par Bahreïn sur l’île Hawar proprement dite à partir
de 1938 dans la réplique de Qatar, vol. 6, app. 4.)

358. Dans la logique de sa conception polyvalente des effectivités,
Bahreïn ne se soucie pas du moment, du lieu, de la nature, etc., de celles
qu'il allègue. Lors des audiences, son conseil a fait valoir, par exemple,
que les effectivités les plus récentes de ce pays dans les îles Hawar
devaient être prises en compte en tant qu’interprétation du titre de
Bahreïn sur l’île, en faisant abstraction de toutes sortes de «dates cri-
tiques», y compris celle de l'introduction de la présente instance devant la
Cour, et des divers statu quo sur lesquels se sont classiquement accordées
les Parties au cours de la médiation de l'Arabie saoudite. Cela m’oblige
aussi à appeler l'attention sur la longue série de communications présen-
tées en cours d'instance par Qatar à la Cour pour protester contre les
activités bahreïnites dans les îles Hawar. Je rejette donc l'argument de
Bahreïn fondé sur ses affirmations concernant ses liens avec les iles
Hawar depuis la « décision» britannique de 1939.

359. A cet égard il n’est pas inutile de rappeler que, comme je l'ai déjà
expliqué, les effectivités alléguées par Bahreïn dans les îles Hawar sont
censées avoir un effet rétroactif. La première revendication officielle
concernant ces îles qui a été soumise aux Britanniques par Bahreïn
remonte au 28 avril 1936, date qui est d’ailleurs très tardive par rapport à
la période de consolidation et de reconnaissance du titre originaire de
Qatar sur les îles Hawar. A cette date, le titre originaire de Qatar était
déjà pleinement établi et reconnu comme tel, y compris par des conven-
tions internationales. En pareille circonstance. la première question qui se
pose en ce qui concerne ces effectivités — même si elles étaient réelles et
recevables — est le point de savoir comment et pourquoi elles pourraient

349
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 386

avoir leffet juridique de se substituer, sans autre forme de procès, au titre
originaire déjà établi, consolidé et généralement reconnu de Qatar sur les
îles Hawar sans le consentement de celui-ci.

360. Pour ce qui est de savoir quand les effectivités ou activités allé-
guées ont eu lieu. les quatre-vingt exemples de la liste donnée par Bahreïn
lors des audiences se répartissent comme suit: 1) avant 1900; 2) entre
1900 et 1930; 3) entre 1930 et 1938; 4) entre 1939 et 2000. Il est évident
que ceux qui portent sur la période 1939-2000 et certains de ceux qui cor-
respondent à la période 1930-1938, à savoir ceux résultant de l’occupa-
tion clandestine de l’île Hawar proprement dite en 1937, ne sont pas
recevables comme éléments de preuve, tout à fait indépendamment de ce
qu'ils attestent. Cela réduit déjà la liste d'exemples à une trentaine au
maximum, avec certains doubles emplois. C'est surtout sur les derniers
qu'il faut se concentrer parce qu'ils se rapportent à des activités qui
auraient été menées bien avant la date du 28 avril 1936, qui est celle de la
première revendication écrite de Bahreïn sur les Hawar. Plusieurs d’entre
eux ont déjà été examinés et rejetés dans cette opinion à l’occasion de la
définition du titre originaire de Qatar sur les îles Hawar, mais je ne les
exclurai pas d'un nouvel examen dans le présent contexte. Il convient
aussi de rappeler que la plupart des exemples de la liste qui concernent
des faits intervenus entre 1930 et avril 1936 datent de la période des négo-
ciations pétrolières relatives au «secteur non alloué de Bahreïn», période
vraiment très suspecte à en juger par les renseignements figurant dans le
dossier.

361. En ce qui concerne la question très importante du lieu où se
situent les effectivités et activités alléguées, il faut dire que si Bahreïn
mentionne dans son argumentation les îles Hawar, c’est-à-dire tout le
groupe, les éléments de preuve qu'il avance pour l'étayer se rapportent
exclusivement à Jazirat Hawar. Il n'a produit aucun témoignage ou pièce
ayant trait à des effectivités ou à des activités bahreïnites sur l’une quel-
conque des autres îles du groupe des Hawar. Il admet d’ailleurs franche-
ment que pour ces autres îles, il n’y a et n’y a jamais eu aucune effectivité
barheinite. La carte n° 4 du volume 7 du mémoire de Bahreïn (fond), inti-
tulée «Les îles Hawar — Lieux», déjà mentionnée plus haut, témoigne
d'une façon qui est en l'espèce décisive de l'emplacement des effectivités
alléguées par Bahreïn sur les îles Hawar. Même les «balises» indiquées
sur cette carte ne se rencontrent sur aucune des îles formant le groupe des
Hawar.

362. Il s’ensuit que si les effectivités alléguées de Bahreïn sur Jazirat
Hawar étaient réelles à l'époque considérée et recevables comme créa-
trices de titre en droit international, cette conclusion ne s'appliquerait
à aucune des iles du groupe, à l'exception de Jazirat Hawar. Cela tient au
fait que les îles Hawar sont un archipel côtier qui se trouve entièrement
ou partiellement dans la zone de mer territoriale de la presqu'île de
Qatar. Dans ces conditions, le traitement de l'archipel des Hawar en tant
qu'unité ne peut être soutenu face à la forte présomption du droit inter-
national en faveur de la souveraineté de l'Etat continental situé à proxi-

350
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 387

mité des îles Hawar. Donc, en l’espéce, l'argument relatif aux effectivités
de Bahreïn en tant que source autonome de titre territorial, s’il était
retenu, amènerait directement à attribuer à l’État de Qatar toutes les îles
du groupe, sauf Jazirat Hawar. Mais, en invoquant les effectivités, c’est
bien l’archipel des Hawar dans son ensemble que Bahreïn revendique.

363. Quelques mots sur la définition des effectivités en droit interna-
tional avant d'examiner la nature des activités alléguées par Bahreïn. Une
effectivité donnée peut être invoquée comme manifestation de titre ou
élément de preuve d’une possession effective créatrice de titre. L’occupa-
tion d’un territoire sans maitre est un exemple typique de cette seconde
possibilité. Mais aucune des Parties n’a fait valoir que le statut des îles
Hawar était celui d’un tel territoire. Et cet argument n’a pas non plus été
avancé par Bahreïn ou Qatar au cours de la présente procédure ou même
de celle qui a abouti à la «décision» britannique de 1939. De plus,
comme l’a indiqué Charles De Visscher au cours de sa plaidoirie dans
l'affaire du Groënland oriental: «une région ne peut être considérée
comme terra nullius que si l'on constate l'absence d'un assentiment géné-
ral en faveur de l'exercice d'une souveraineté quelconque sur cette région»
(C.P.J.L série C n° 66, p. 2794). Pour Charles De Visscher:

«En droit, la question de savoir si une région doit être considérée
comme terra nullius ou si, au contraire, elle doit être considérée
comme sujette à une souveraineté est une question qui, par Sa nature
même, se pose à l'égard de tous les Etats. Elle se pose erga omnes, et
non pas dans la perspective de relations particulières qui peuvent
exister entre un Etat et un autre Etat. Quand, pendant une longue
période, la communauté des Etats a donné son assentiment à l’exer-
cice de la souveraineté d’un Etat sur un territoire donné, cette sou-
veraineté doit être considérée comme acquise; cet assentiment géné-
ral traduit en effet l'intention de la communauté internationale de
considérer cet état de choses comme légitime. I implique qu'aux
yeux de la communauté des Etats la souveraineté affirmée sur un ter-
ritoire donné par un Etat réunit les conditions exigées: c’est une
forme de reconnaissance internationale. Elle se déduit ou bien d'actes
positifs, ayant une portée internationale bien définie, ou bien d'un
assentiment tacite indiscutable. » (Ibid. ; les italiques sont de moi.)

364. J'ai déjà parlé de la «reconnaissance internationale» de la souve-
raineté de Qatar sur les îles Hawar, manifestée par des actes positifs et un
consentement tacite, et bien antérieure aux années trente. Il s'ensuit qu'en
l'espèce toute thèse selon laquelle l'occupation de Jazirat Hawar par
Bahreïn depuis 1937 pourrait représenter une possession susceptible de
créer un titre — ou d’être considérée comme équivalente à un «titre»
(«aussi valable qu'un titre» selon Huber) — doit nécessairement prendre

351
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 388

en compte, comme point de départ du raisonnement, le fait qu’en 1937 le
territoire des îles Hawar n'était pas un territoire sans maître.

365. Lors des audiences, le conseil de Bahreïn a mis l'accent sur les
«liens de Bahreïn» avec les îles Hawar, mais ce n'est pas le vrai point de
droit soumis à la Cour. qui est celui du «titre de Bahreïn» sur les îles
Hawar, à savoir une question englobant des considérations de fait aussi
bien que de droit. Du point de vue factuel, Bahreïn invoque, par exemple,
a) différentes catégories d’actes et b) des actes accomplis à des moments
différents. En ce qui concerne le droit, comme cela est indiqué plus haut,
les effectivités ne sont pas un titre per se, mais peuvent devenir créatrices
de titre dans des situations données lorsque cela est prévu par le droit
international.

366. Pour reprendre les termes utilisés dans la sentence arbitrale
Erythréel Yémen, les preuves concrètes d'effectivités concernant les îles
Hawar qui ont été présentées par Bahreïn «sont fort nombreuses mais
leur contenu utile est bien modeste» (par. 239). La plupart des prétendus
exemples de l'exercice d'autorité sont en fait des exemples d'activités de
particuliers ou de questions qui ne se rapportent qu’à l'existence ou la
non-existence de liens d’allégeance, de nationalité ou de reconnaissance
invoqués par des tierces parties ef non à des actes par lesquels se serait
exercée l'autorité de l'Etat de Bahreïn sur les îles. Les écritures de Bahreïn
posent donc un problème de définition du terme effectivités. De plus, il
est fréquent que les mêmes faits y soient rapportés sous deux ou plus de
deux rubriques différentes. Et les éléments de preuve relatifs à un événe-
ment donné ne corroborent pas toujours, tant s'en faut, la thèse à l'appui
de laquelle Bahreïn en fait état. I] invoque aussi parfois comme exemple
«d'activités sur les îles Hawar» des actes accomplis dans l’archipel de
Bahreïn. En tout état de cause, comme le souligne la sentence arbitrale
Ervthréel Yémen, les effectivités qui seraient susceptibles de créer un titre
sur un territoire doivent être évaluées par rapport au critère suivant du
droit international: «une manifestation intentionnelle de pouvoir et
d'autorité sur le territoire, par l'exercice continu et pacifique de la com-
pétence et des attributs de la puissance publique» (arbitrage Erythrée/
Yémen (première sentence). 9 octobre 1998, par. 239).

*

367. Les îles Hawar étant en 1937 un territoire avec maitre, et le maitre
étant Qatar, invocation des effectivités comme preuve d’une possession
créatrice de titre ou susceptible de créer un titre amène nécessairement à
analyser les circonstances dans lesquelles s'est inscrite l'occupation en
question et, en premier lieu, à examiner si celle-ci était licite ou non au
regard du droit international. L’occupation par Bahreïn de la partie nord
de Jazirat Hawar est intervenue en 1937 et a été le fait de la police ou de
l’armée opérant clandestinement sous le «couvert» de la «décision pro-
visoire» britannique non divulguée de juillet 1936, qui était connue du
souverain de Bahreïn mais n’a jamais été notifiée à celui de Qatar.

352
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 389

368. Cela montre que ladite occupation n’est pas le résultat d’un exer-
cice pacifique, continu et non contesté d'autorité étatique du souverain de
Bahreïn sur les îles Hawar avant 1937, mais quelque chose d’autre. Les
événements, tels qu'ils se sont produits, prouvent au moins quatre points:
1) il n’y a pas eu d'occupation d'une quelconque ile Hawar par Bahreïn
avant 1937; 2) la possession effective de la partie nord de Jazirat Hawar
n'était donc pas continue depuis le XVIII* siècle ou même depuis 1868;
3) Pacte d'occupation de 1937, loin d'être public et pacifique, était un acte
accompli frauduleusement et clandestinement par la force; et 4) initiale-
ment, la possession effective résultant de l'occupation illicite et clandes-
tine de 1937 était limitée à la partie nord de Jazirat Hawar. Donc, en
définitive, les arguments de Bahreïn fondés sur les effectivités, s'ils étaient
retenus, fourniraient une raison de diviser non seulement les îles de
l'archipel des Hawar entre les Parties, mais aussi Jazirat Hawar elle-
même parce que le titre originaire sur la totalité de Jazirat Hawar appar-
tenait à Qatar.

369. A mon avis, le souverain de Bahreïn s'est conduit en 1937 d’une
manière manifestement frauduleuse au regard du droit international en
raison de la façon dont s’est déroulée l'opération d'occupation, ainsi que
de son objet et de sa date. L'obligation de respecter l'intégrité territoriale
et politique des Etats a été mentionnée expressément dans le pacte et
était bien établie dans le droit international général des années trente. II
n'est pas possible d'admettre, à cet égard, qu'il soit fait appel au droit
intertemporel pour couvrir lillégalité de l'occupation de 1937. Il est éga-
lement difficile de croire que ni le souverain de Bahreïn, ni Belgrave ne
savaient sur quel territoire portait le titre originaire du souverain de
Qatar, alors qu'ils étaient en contact étroit avec les fonctionnaires bri-
tanniques du Golfe qui participaient à l'opération concernant le secteur
non alloué. En tout état de cause, les éléments de preuve soumis à la
Cour permettent de conclure, sans que subsiste aucun doute raisonnable.
que les fonctionnaires britanniques qui ont toléré ou favorisé l'occupa-
tion clandestine de la partie nord de Jazirat Hawar en 1937 savaient per-
tinemment que les îles Hawar se trouvaient dans le territoire relevant du
titre originaire du souverain de Qatar ou étaient censés le savoir. Ce n'est
d’ailleurs pas un hasard si l'acte d'occupation de la partie nord de Jazirat
Hawar en 1937 est l'épisode dont il est le moins question parmi ceux qui
sont mentionnés dans la volumineuse documentation contemporaine
mise à la disposition de la Cour. La discrétion est, en l'occurrence, loin
d'être une vertu.

370. De plus, l'occupation de 1937 est intervenue peu après le 28 avril
1936, date à laquelle la première revendication écrite de Bahreïn a été
soumise aux Britanniques. C'était donc une occupation fondée sur une
revendication en cours d'examen. Bahreïn n’a pas attendu la «décision»
britannique de 1939, quelles que soient sa nature, sa validité ou sa qua-
lification, pour occuper la partie nord de Jazirat Hawar. Il a clandestine-
ment occupé l’île par la force quelques mois seulement après lavoir
revendiquée en 1936 et deux ans avant la «décision» britannique de

353
DELIMITATION ET QUESTIONS (OP, DISS. TORRES BERNARDEZ) 390

1939! Cela aussi disqualifie cette occupation — l’usurpation d’une pos-
sible source autonome de titre en tant que possession effective créatrice
de titre en droit international.

371. Le principe du consentement sous ses diverses formes et manifes-
tations («aveu», «reconnaissance», «acquiescement», autre forme de
«consentement tacite découlant d’une conduite», etc.) peut aussi, en
droit international, étre source de titre dérivé sur un territoire, peut-étre
susceptible de se substituer à un titre précédemment détenu par un autre
Etat sur le territoire en question. La pratique des cours et tribunaux
internationaux offre de nombreux exemples d'application du principe du
consentement comme source d’un titre dérivé meilleur qu'un titre anté-
rieur ou l'emportant sur celui-ci dans les circonstances propres à l'affaire.
Mais, bien entendu, le principe du consentement ne saurait en aucun cas
se substituer au titre antérieur si la réalité de ce consentement du déten-
teur du titre antérieur n'est pas prouvée devant un tribunal.

372. Ainsi, dans l'affaire El Salvador! Honduras, j'ai appliqué le prin-
cipe du consentement lorsque j'ai voté en faveur de la souveraineté d'El
Salvador sur Pile de Meanguera dans le golfe de Fonseca. Dans cette ins-
tance, le Honduras était depuis 1821 le détenteur d’un titre antérieur
résultant de l’uti possidetis juris. Pourquoi ai-je conclu comme je l’ai fait?
Parce qu’El Salvador, qui a revendiqué l’île en 1854, y a manifesté sa pré-
sence par une série d’effectivités d'Etat avérées au cours des vingt-cinq
dernières années du XIX® siècle et de la première moitié du XX° sans que
le Honduras indique qu'il s’opposait à la présence d'El Salvador à Mean-
guera comme on se serait attendu, au regard du droit international, à ce
qu'un Etat détenant le titre sur Vile le fasse, et que cette absence de com-
portement vigilant de la part du Honduras était abondamment prouvée
dans le dossier. Pour moi, la conduite du Honduras équivalait, dans les
circonstances propres à cette affaire-là, à un consentement ou un acquies-
cement tacite à la souveraineté d'El Salvador sur l'île de Meanguera a
partir du moment où ce consentement ou cet acquiescement ont pu être
considérés comme établis.

373. Je ne vois rien de tel en l’espèce. Qatar a toujours protesté contre
l'occupation illicite de Jazirat Hawar par Bahreïn. [I n’y a pas un seul
élément de preuve d’un comportement de Qatar dénotant un consente-
ment ou un acquiescement tacites à occupation de ces îles par Bahreïn.
Le souverain de Qatar a protesté oralement dès février 1938 auprès de
Weightman, l'agent politique britannique, aussi bien contre les ingérences
que contre les activités de Bahreïn à Jazirat Hawar, puis par écrit le
10 mai 1938 et a protesté ultérieurement contre la «décision» britannique
de 1939 elle-même, comme en témoignent plusieurs documents déposés et
datés: 4 août 1939 (mémoire de Qatar, vol. 8, annexe HI.211, p. 49):
18 novembre 1939 (ihid., vol. 8, annexe 111.213, p. 59); 7 juin 1940 (ibid,

354
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 391

vol. 8, annexe III.219, p. 85): 13 juillet 1946 (mémoire de Qatar, vol. 8,
annexe III.245, p. 203); 23 février 1948 (ibid., vol. 8, annexe IIL.159, p. 277).

374. Qatar a continuellement affirmé que le titre sur les îles Hawar lui
appartenait et essayé de trouver un moyen pacifique de régler cette ques-
tion territoriale restée en suspens entre Bahreïn et lui. Dans les années
soixante, les Britanniques ont même parfois reconnu que la meilleure
solution serait un arbitrage, mais Bahreïn n’y a pas souscrit. La Cour sait
bien que Qatar n’a pas depuis lors ménagé ses efforts, avant et pendant la
médiation de l'Arabie saoudite, pour porter devant elle la question de la
souveraineté sur les îles Hawar et que Bahreïn a multiplié les exceptions à
sa compétence et à la recevabilité de la requête de Qatar. Ce n’est certai-
nement pas le comportement d'un Etat ayant acquiescé à l’occupation, en
1937, de Jazirat Hawar par Bahreïn ou à la «décision» britannique de
1939.

2

375. Après avoir déposé son mémoire dans la présente procédure,
Bahreïn n'a plus revendiqué les îles Hawar sur la base des témoignages
d’«historiens arabes de l'antiquité» parce que sa thèse principale était
qu'il exerçait la souveraineté sur les îles Hawar depuis le dernier quart du
XVIII siècle et non depuis le XI° ou le XII° siècle, voire avant. Pourtant,
il a continué d'invoquer comme élément de preuve la prétendue «domi-
nation historique sur Qatar». Mais on constate en lisant le Journal de
Belgrave qu'au cours de ses dix ans de présence à Bahreïn avant 1936 (il
y a pris son premier poste en 1926) on n’y trouve jamais la moindre men-
tion du rôle qu'il aurait joué dans le cadre d’une activité ou effectivité
relative à l’une ou l’autre des îles Hawar, et aucune indication selon
laquelle il se serait même une seule fois rendu sur ces îles avant 1937.
C'est là une preuve convaincante, bien qu’indirecte, attestant qu’à cette
époque le souverain de Bahreïn ne régnait sur aucune des îles Hawar et
ne s'y intéressait pas — ou ne s’y est jamais intéressé avant 1936!

376. Les îles Hawar sont évoquées pour la première fois dans le jour-
nal de Belgrave le 23 avril 1936, le jour même où Bahreïn a décidé de
présenter sa première revendication écrite concernant ces îles aux Britan-
niques (lettre de Belgrave du 28 avril 1936). Ce n'est qu'après la «décision
provisoire» de juillet 1936 qu'il a mentionné plusieurs visites qu'il a faites
à Hawar et diverses activités entreprises par Bahreïn à Jazirat Hawar.
Toutes ces activités découlaient de l'occupation clandestine et illicite, en
1937, de la partie nord de Jazirat Hawar par Bahreïn ou y étaient liées.
Donc. toutes les activités ou mesures concernant les îles Hawar aux-
quelles a été associé Belgrave datent de la période suspecte où de nou-
veaux éléments de preuve ont été rapidement réunis pour fournir un certain
fondement concret à la «décision» que la Grande-Bretagne allait prendre
en 1939. Je rejette par conséquent les renseignements concernant ces acti-
vités et mesures comme éléments de preuve recevables du titre de Bahreïn
sur l’une quelconque des îles. Elles sont indissociables de l'occupation de
1937, dont l'illicéité en droit international les englobe toutes.

355
DELIMITATION ET QUESTIONS (OP. DIsS, TORRES BERNARDEZ) 392

377. En outre, un rapport administratif complet du Gouvernement de
Bahrein couvrant les années 1926-1937, rédigé par Belgrave en 1937 et
publié cette année-là, ne traite pas les Hawar comme les îles formant le
groupe de Bahreïn proprement dit puisqu'il ne les mentionne jamais, que
ce soit du point de vue de la sécurité, des travaux publics, de l’agriculture
ou de toute autre activité. De même, on ne trouve aucune indication rela-
tive à Hawar dans aucun des rapports et budgets annuels officiels du
Gouvernement de Bahreïn jusqu'à celui qui porte sur la période allant
de mars 1937 à février 1938 (réplique de Qatar, vol 3, annexe III.59,
p. 361). Ces faits ne peuvent qu’étayer l’allégation de Qatar selon laquelle
il n'y avait aucune présence ou activité officielle bahreinite dans les iles
Hawar avant 1937. Les rapports concernant les années suivantes rendent
compte. en revanche. d'activités de Bahreïn a Jazirat Hawar à la suite de
l'occupation clandestine et illicite de 1937. Jusqu'à cette année-là, aucun
budget, aucune dépense, aucun projet, aucune mosquée, aucun fort,
aucune clôture barbelée, aucune jetée, aucun forage de puits artésiens,
aucun réservoir d'eau, aucun levé et aucune opération de cartographie,
aucun canot à moteur, etc., n’ont été nécessaires dans les îles Hawar, tout
simplement parce que Bahreïn n'y était pas présent.

378. Il faut prendre tout cela en compte ainsi que d’autres éléments,
par exemple le fait que le balisage, les aides à la navigation et l'assistance
aux navires naufragés (force majeure) ne sont pas considérés en droit
international comme des actes attestant de l'exercice de l’autorité souve-
raine sur une ile ou un territoire donné; que les témoignages du rapport
de Brucks datent de 1820, soit longtemps avant 1868; que les Ottomans qui
ont revendiqué les îles de Bahreïn pour eux-mêmes n'ont jamais reconnu
les îles Hawar comme faisant partie d’un Bahreïn sous protection britan-
nique: que la Grande-Bretagne a eu la même position de 1868 à 1936;
et qu'en outre les déclarations faites en se fondant sur la parole d’au-
trui ou sous serment d'individus qui ne sont pas soumis à un contre-
interrogatoire n'ont pas ou guere de force probante dans les procé-
dures devant cette Cour. Si tous ces faits et d’autres qui seront examinés
ci-après sont dûment pris en considération, on est en droit de se demander
ce qui reste des actes d'autorité qui témoigneraient de l'exercice de la
souveraineté par Bahreïn sur les îles Hawar avant 1937. La réponse
est claire: /es Dowasir (comme les Naim à Zubarah)!

379. Suivent donc quelques observations sur les Dowasir. La thèse de
Bahreïn en ce qui les concerne peut se décomposer comme suit: [) l’allé-
gation selon laquelle les Dowasir auraient occupé les îles Hawar; 2)
Pattribution des îles Hawar aux Dowasir par le cadi ou la permission de
les occuper qu'il leur a accordée: 3) leur qualité de sujets de Bahreïn.
S'agissant de la première question, Bahreïn soutient que la tribu des
Dowasir s'est installée à Hawar au début du XIX° siècle (vers l’époque où

356
DELIMITATION ET QUESTIONS (OP. DISS, TORRES BERNARDEZ) 393

les Wahhabites étaient la puissance dominante dans toute la région, y
compris les îles de Bahreïn).

380. Rien ne prouve que, comme cela est allégué, les îles Hawar ont été
occupées par les Dowasir ou que cette occupation a été reconnue par qui
que ce soit, sauf par Bahreïn lui-même en l'espèce. Qu'ils aient été ou non
des «sujets» bahreïnites, le dossier ne contient rien qui atteste de cette
occupation par les Dowasir. Et Bahreïn n’a pas prouvé qu'ils étaient les
seuls pêcheurs à fréquenter les îles Hawar. En droit international, les
visites saisonnières et les activités de particuliers ne sauraient appuyer
une revendication de souveraineté {voir les prononcés récents sur la ques-
tion que constituent l'arrêt de la Cour dans l'affaire concernant l'J/e de
KasikililSedudu ( BotswanalNarmibie) et la sentence arbitrale rendue en
1998 dans l'affaire Erythrée/ Yémen).

381. Pour ce qui est du deuxième point, l'attribution des Hawar aux
Dowasir par le cadi (l'information recueillie par ouï-dire qui figure dans
la lettre de Prideaux de 1909), je me suis déjà exprimé à son sujet en
d’autres occasions. Aucun élément qui en atteste n’a été fourni à la Cour
et Bahreïn n’en a produit aucun lors de la «procédure» britannique de
1936-1939, comme Weightman l’a admis. Dans ces conditions, la Cour
internationale de Justice n'étant pas M. Weightman, les propos du cousin
du cheikh dowasir rapportés dans la lettre de Prideaux ne peuvent rien
prouver. En revanche, cette lettre mentionne aussi que l'île semble être
une dépendance de l'Etat continental, comme l’a expliqué Lorimer dans
Particle de 1908 sur Qatar revisé par Prideaux lui-même. En 1909, Qatar
était le seul «Etat continental». Le témoignage du cousin du cheikh
dowasir indiquait aussi qu'il y avait une canonnière turque dans la zone
et qu'il attendait la visite d'Ottomans.

382. Il n'y a également aucune preuve de la présence d’un représentant
officiel des Al-Khalifah à Zubarah vers 1809, période de pouvoir et de
contrôle wahhabites, y compris sur les îles de Bahreïn. Les Al-Khalifah
sont venus s'installer sur ces îles en 1783 sans laisser derrière eux à Zuba-
rah aucune forme d'administration organisée qui leur soit propre. En
décrivant l’arrivée des Dowasir sur les îles de Bahreïn en 1845, Lorimer
ne mentionne pas Hawar mais indique que les Dowasir qui se sont ins-
tallés à Bahreïn venaient du Nedjd et y étaient arrivés après avoir passé
plusieurs années sur l’île de Zakhnuniya. Enfin se pose la question du
pouvoir des cadis d'attribuer des terres (sans parler de la souveraineté!).

383. En ce qui concerne le troisième point énoncé plus haut, les Dowa-
sir, selon Lorimer et d’autres, constituaient une communauté ou une
tribu particulièrement indépendante. Ils ne se trouvaient certainement
pas à l'époque dans une quelconque position «d’allégeance» tribale aux
souverains Al-Khalifah de Bahreïn, comme les événements ultérieurs
l'ont prouvé. En tout état de cause, les Dowasir, voyant que le souverain
de Bahreïn empiétait sur leur statut, ont tout simplement quitté en 1923
Budaiya et Zellaq sur l’île principale de Bahreïn pour Dammam, pro-
montoire situé en Arabie saoudite. Cet épisode est intéressant à plusieurs
titres.

357
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 394

384. Le souverain de Bahreïn n’a pas, par exemple, empêché les Dowa-
sir, ses soi-disant «sujets», de quitter le pays, et ces derniers ne sont pas
allés sur la terre qui leur aurait été attribuée, à savoir les Hawar. En fait,
il semblerait même que, tant qu'ils sont restés à Dammam, les pêcheurs
dowasir ont cessé d’aller pêcher en saison à Jazirat Hawar. Aucune conti-
nuité non plus, par conséquent, dans les séjours saisonniers des Dowasir
aux Hawar. Après 1927, les Dowasir ont commencé à retourner sur les
iles de Bahreïn (et non sur Jazirat Hawar ou d’autres îles de cet archipel)
et ils continuaient à se réinstaller peu à peu à Bahreïn à une date aussi
tardive que 1933. La lettre du 6 avril 1928 du roi d'Arabie saoudite men-
tionne les Dowasir comme «nos sujets dowasir» (contre-mémoire de
Qatar, vol.3, annexe III.34, p. 182).

385. D'ailleurs, l'allégeance alléguée des Dowasir vivant sur l'île prin-
cipale de Bahreïn à son souverain qui, en tout état de cause, n’est pas en
elle-même un acte d'autorité sur les îles Hawar, n’est pas mentionnée
dans les seules pièces émanant de source indépendante dont a fait état
Bahreïn pour confirmer ses dires. à savoir la lettre de 1869 du résident
politique britannique à la tribu dowasir à Budaiya et Zellaq et le Gazet-
teer of Arabia de 1917. La déclaration selon laquelle le drapeau bahrei-
nite aurait été hissé par des particuliers au cours de la fête de l’Aïd n'est
pas un exemple d'exercice de l'autorité étatique et n'est attestée dans
aucune pièce émanant d’une source indépendante (hormis les déclara-
tions écrites sous serment produites par Bahreïn).

*

386. Dans les piéces écrites des Parties et au cours des audiences, les
arguments et contre-arguments relatifs aux Dowasir sont dans une cer-
taine mesure mêlés à une question de fait, à savoir celle de l’habitabilité a
cette époque des îles Hawar et/ou de la présence permanente à Jazirat
Hawar d’une population (les soi-disant « résidents de Hawar»). Plusieurs
points de la liste « d’exemples d'exercice de l’autorité» fournie par Bahreïn
n'ont trait qu'à la présence alléguée des Dowasir et d’autres Bahreinites à
Hawar. Aucun de ces exemples ne correspond donc a un acte par lequel
l'Etat de Bahreïn exerçait son autorité sur les îles Hawar. On trouve sur
l'île de Majorque (Espagne) plusieurs milliers de résidents permanents
non espagnols dont la présence ne crée pas, en droit international, de titre
sur l’île pour leurs Etats respectifs.

387. Ces allégations de Bahreïn relatives à des preuves s'expliquent
notamment par la revendication écrite du 28 avril 1936 signée par Bel-
grave. Celui-ci a en fait déclaré qu’«au moins quatre des plus grandes îles
étaient occupées de manière permanente» (mémoire de Qatar, vol. 7,
annexe 1.103, p. 18). Toutefois. au cours de la «procédure» de 1938-
1939, les preuves alléguées de présence que Bahreïn a présentées aux Bri-
tanniques ne concernaient que Jazirat Hawar, c'est-à-dire Vile occupée en
partie de façon illicite en 1937, Cette «petite» contradiction, comme plu-
sieurs autres dans la «procédure» de 1938-1939, n’a eu absolument

358
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 395

aucun effet sur les conclusions du rapport Weightman qui a attribué non
seulement Jazirat Hawar mais tout le «groupe» a Bahrein, comme cela
avait été décidé par les Britanniques dès juillet 1936 avec effet à partir de
cette date.

388. Toutefois, dans la présente procédure, Bahreïn concède, contrai-
rement à ce qu’a prétendu Belgrave le 28 avril 1936 (et à nouveau le
22 décembre 1938 et le 3 janvier 1939), qu’«un grand nombre de Dowasir
qui vivaient sur l’île principale de Bahreïn y passaient cinq mois, pendant
la saison de la pêche aux perles, et le reste de l’année sur les îles Hawar»
{mémoire de Bahreïn, vol. 1, p. 87, par. 419: voir aussi p. 18, par. 52; la
même information est donnée dans les déclarations sous serment). Bahreïn
admet donc que les séjours dans les îles Hawar des Dowasir vivant sur
l’île principale de Bahreïn n'étaient que saisonniers ou se limitaient à une
partie de l’année. Qatar affirme aussi que les visites saisonnières de cer-
tains Dowasir n'étaient pas régulières.

389. Il semble que, pour Bahreïn, bien que les séjours aient été saison-
niers, l'installation n’en était pas moins permanente. C’est vraiment très
peu comme fondement d’un titre sur un territoire, d’autant plus que, tra-
ditionnellement, des pêcheurs arabes ou d'autres personnes venant
d’autres pays arabes ou appartenant à des tribus du Golfe pouvaient se
rendre dans les îles du Golfe (voir à cet égard la déclaration du souverain
de Qatar du 27 mai 1938, mémoire de Qatar, vol. 7, annexe III.157,
p. 285). Dans ses observations du 30 mars 1939, le souverain de Qatar a
également contesté la déclaration du Gouvernement de Bahrein selon
laquelle les iles Hawar étaient «habitées en permanence par ses sujets» et
a décrit la situation dans les Hawar comme suit:

«elles sont arides. dépourvues d'eau et impropres à servir de pâtu-
rages pour les troupeaux; il ne s'y trouvait dans le passé absolument
aucun bâtiment habité; on ne pouvait en aucune façon leur donner
le nom de village ou un autre nom du même genre, et elles n'étaient
en général fréquentées que par des pêcheurs qui venaient de temps à
autre ou y laissaient temporairement leurs bateaux de pêche (au sec
ou pour des réparations) ... puis partaient» (mémoire de Qatar,
vol. 7, annexe HI.192, p. 453).

390. Le Persian Gulf Pilot (1864-1932), Lorimer (1908) et Prideaux
(1909) confirment dans l’ensemble cette description. Dans ses observa-
tions en marge de la déclaration du souverain de Qatar du 30 mars 1939,
Weightman lui-même a admis que des pêcheurs de tout le pourtour du
Golfe se rendaient sur différentes îles pour pêcher, qu'ils étaient autorisés
à le faire librement par les souverains de la région et que c'était là une
coutume largement répandue. En tout état de cause, Prideaux n'a pas
indiqué dans sa lettre de 1909 qu'il avait vu à Jazirat Hawar un ou des
groupes de Dowasir résidant en permanence dans une sorte de village
organisé.

391. Bahreïn lui-même admet dans la présente procédure que des
Bahreïnites non dowasir étaient présents à Hawar (contre-mémoire de

359
DÉLIMITATION ET QUESTIONS (OP. DISS. TORRES BERNÂRDEZ) 396

Bahreïn, vol. 1, p. 69-71, par. 159). Les Hawar n'étaient donc pas une
espèce de «domaine réservé» des Dowasir qui, en outre, y auraient vécu
dans des villages et auraient exercé une compétence et des attributs de la
puissance publique sur l’île au nom du souverain de Bahreïn! Parmi les
personnes qui fréquentaient temporairement Jazirat Hawar figuraient
aussi des pêcheurs qataris, comme en témoignent certaines indications
que l’on trouve dans des documents ainsi que la plainte du 8 juillet 1938
du souverain de Qatar concernant la détention par les autorités bahrei-
nites d’un sujet qatari et de son bateau (à la suite de l'occupation illicite)
et la reconnaissance de ce fait par Weightman (contre-mémoire de Qatar,
par. 3.56). Au sujet des activités de pêche dans le Golfe régies par la cha-
ria ou loi islamique, voir S. H. Amin, Treatise on Internationul and Legal
Problems in the Gulf (réplique de Qatar, vol. 3, annexe III.100, p. 617).
En fait, la piéce produite par Bahrein pour donner a entendre que les
Dowasir étaient présents en permanence sur Hawar est le rapport de
Weightman lui-méme, soit un document vraiment trés suspect et plein
de contradictions ! Quant à la présence des « Bahreïnites non dowasir » pro-
bablement mentionnée pour montrer que des sujets bahreinites restaient
présents sur les Hawar en labsence des Dowasir, les membres de la
famille en question, les Al-Ghatam, semblent se considérer comme des
Dowasir.

392. Enfin, l'exemple de lexercice d’autorité représenté par la déli-
vrance de passeports bahreïnites aux «résidents des îles Hawar» n'est
étayé que par l'affirmation gratuite de Belgrave dans le contexte de la
revendication bahreïnite des années trente. De plus, les personnes dont il
s’agit résidaient aussi à Zellaq dans les îles de Bahreïn. Aucun élément de
preuve n’a été fourni pour étayer l’assertion de Bahreïn selon laquelle les
personnes qui auraient été des «résidents des îles Hawar» étaient incluses
dans les recensements auxquels il a procédé.

oe

393. Compte tenu des éléments de preuve présentés par les Parties sur
la question, des données géographiques publiquement disponibles et des
plus anciennes photographies prises sur les îles Hawar et communiquées
a la Cour, il est difficile de conclure que ces îles n'étaient pas très arides
et, dans le passé, impropres a un habitat permanent. Cela tenait proba-
blement surtout à l'absence de toute source d’eau. Bahreïn rétorque a
cela que de l’eau de pluie était recueillie dans plusieurs citernes et que les
besoins restés insatisfaits étaient couverts par de l'eau apportée de
Bahreïn. Dans son rapport du 22 avril 1939, Weightman s’est borné a
accepter l'affirmation de Bahreïn (mémoire de Qatar, vol. 7, an-
nexe III.195, p. 503). L’allégation de Bahreïn quant au nombre de citernes
est contredite par la description de Lorimer et Prideaux. Quant à l’eau
apportée de Bahreïn, le seul élément de preuve soumis est une lettre de
Belgrave à Weightman écrite au cours de la période suspecte.

394. I] me paraît avéré que des pêcheurs se rendaient en saison, tem-

360
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 397

porairement, sur les îles Hawar. I me paraît également avéré que parmi
eux figuraient des pécheurs dowasir résidant sur les principales iles de
Bahreïn et d’autres pêcheurs venus du pourtour du Golfe, y compris des
Qataris. Il est également plus que probable que l’on y effectuait aussi des
séjours temporaires pour chasser, comme dans d’autres régions situées
sur le continent (par exemple l'Arabie saoudite ou Qatar lui-même). Mais
à l'époque considérée, il n'y a eu aucune population «véritable» ou tribu
propre aux îles, aucun Dowasir résidant en permanence dans les Hawar,
aucune activité et aucun contrôle de l'Etat de Bahreïn sur l'une ou l’autre
des îles Hawar avant l'occupation de 1937 (limitée a la partie nord de
Jazirat Hawar).

395. L’allégation selon laquelle, en 1873, le souverain de Bahreïn serait
resté sur les îles Hawar et aurait contribué à sauver quelques soldats otto-
mans n'est pas confirmée. La note de Belgrave du 29 mai 1938 et sa lettre
du 22 décembre de la même année. que rien ne vient étayer, ont égale-
ment été rédigées pendant la période suspecte. Weightman à rapporté
qu'il avait interrogé les vieillards qui se trouvaient sur Hawar au sujet du
naufrage. II ne s'agit là que de preuves par ouï-dire concernant un évé-
nement qui s'était peut-être produit soixante-six ans auparavant. Rien
n’atteste que le cheikh Issa se soit rendu tout les ans sur Hawar ou que
ces visites aient été motivées par ses fonctions officielles et n’aient pas été
effectuées, par exemple. à des fins personnelles telles que la chasse. Les
visites éventuelles du cheikh Salman bin Hamad (1942-1961) et celles de
Belgrave à Jazirat Hawar ont eu lieu après 1937.

396. En outre, il ne faut pas perdre de vue le témoignage d’Alban, qui
s'est rendu sur les îles Hawar en décembre 1940, après la «décision» bri-
tannique de juillet 1939 (réplique de Qatar, vol. 3, annexe 111.94, p. 577).
Alban rapporte qu'il a vu sur l’île Hawar proprement dite douze supplé-
tifs {« naturs») et quelques Dowasir qui y résidaient, apparemment parce
qu'ils aimaient y passer l'hiver, et qui rentraient à Zellaq en été. Pas de
«résidents permanents dowasir» sur Vile Hawar proprement dite, même
en 1940, pas de population «véritable» sur les îles Hawar, mais quelques
résidents saisonniers, très probablement des pêcheurs dowasir!

*#

397. Pour ce qui est des allégations de Bahreïn relatives à la reconnais-
sance par les Britanniques, elles sont fondées sur le rapport Brucks, qui
remonte aux années 1820, et sur les lettres écrites par Prideaux en 1909.
Je me suis déjà exprimé sur ces deux sources. Le rapport a trait à une
période antérieure à l'émergence de Qatar comme entité politique et ter-
ritoriale distincte. Les lettres expriment un point de vue personnel et non
une «reconnaissance britannique» de quoi que ce soit et, à mon avis,
fournissent un témoignage qui contredit tout à fait la thèse de Bahreïn.
La carte du directeur britannique des levés militaires a été publiée en
1972, longtemps après la «décision» de 1939. Il en va de même d'une
carte publiée en 1991 par la National Geographic Society des Etats-Unis.

361
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 398

La carte d'Izzet ne saurait être considérée comme impliquant que les
Ottomans avaient reconnu que les îles Hawar étaient rattachées a Qatar
ou à Bahreïn. Une résolution ottomane du 19 avril 1913 et la déclaration
secrète annexée à la convention de 1913, dont fait état Bahreïn, ne men-
tionnent que Zakhnuniya, et non Hawar. Enfin, on voit mal comment les
lettres que le souverain de Qatar a adressées à Weightman pour protester
contre l'occupation clandestine et illicite de 1937 par Bahreïn peuvent
être interprétées comme des exemples de reconnaissance de la compétence
et de l'autorité de Bahreïn sur l’une quelconque des îles Hawar.

398. Les indications données par Bahreïn qui attesteraient d'exemples
de reconnaissance par des Etats tiers sont on ne peut plus vagues, au
point de n’étayer en rien ses thèses concernant aussi bien le titre origi-
naire que le titre dérivé.

*

399. Bahreïn a également avancé toutes sortes d'arguments complé-
mentaires de caractère général concernant les activités économiques, les
ressources naturelles et la préservation de la faune, le commerce avec lui,
la pêche, les huîtres perlières, le gypse, l’eau, l'exploration et lexploita-
tion du pétrole et les autres ressources naturelles, l'élevage et les levés. Les
éléments de preuve qui s’y rapportent sont souvent répétés. Les huîtres
perlières reviennent environ quatre fois, le gypse aussi, la pêche trois
fois, le commerce deux fois, l’eau aussi, le pétrole onze fois, la préserva-
tion de la faune deux fois. En ce qui concerne le commerce avec Bahreïn,
il s’agit de déclarations écrites sous serment, d’une lettre de Belgrave et
du rapport Weightman. Je ne considère pas ces pièces comme des sources
indépendantes. Pour ce qui est des huîtres perlières, il est admis, même
dans les déclarations sous serment, que les Dowasir étaient à Zellaq pour
la saison de la pêche aux perles. Il est donc tout à fait naturel que leur
aient été fournis par Bahreïn des journaux de bord et des permis de
plongée et qu'ils aient utilisé des bateaux enregistrés à Bahreïn. Quant à
la pêche, on ne peut guère dire que cette activité pratiquée par des par-
ticuliers autour ou à partir de Jazirat Hawar soit un exemple d'exercice
de l'autorité par Bahreïn. S'agissant des droits accordés, le seul élément
de preuve (la note de Belgrave de janvier 1938) est postérieur à l'occupa-
tion illicite par Bahreïn en 1937. Pour ce qui a trait à la réglementation de
la pêche, les éléments de preuve sur lesquels se fonde Bahreïn sont pos-
térieurs à 1937 et, en outre, ne font mention d'aucune réglementation
dans ce domaine.

400. Bahreïn allègue que le gypse des Hawar était extrait aux XIX* et
XX siècles, qu'il était vendu à Bahreïn, et que des permis de tailler le
gypse ont été délivrés par son gouvernement, qui réglementait aussi le
commerce du gypse entre les Hawar et Bahreïn. L’extraction et la vente
de gypse ne sauraient être considérées comme des actes d'autorité,
puisqu'ils étaient le fait de particuliers. Rien n’atteste non plus que du
gypse ait été extrait ou taillé avant 1937-1938 et les éléments de preuve

362
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 399

postérieurs sont limités a des déclarations sous serment, a la note de Bel-
grave de 1938 et au rapport Weightman. En ce qui concerne l'eau ainsi
que la construction et l'entretien de barrages et de citernes par les soi-
disant «résidents des îles Hawar», ce n’est pas un acte d'autorité de
Bahreïn. Le seul élément de preuve d'une intervention du gouvernement
date de 1939, année où «diverses citernes ont été réparées». De même,
c'est en 1938 que des forages ont été pratiqués pour trouver de l'eau.

401. Toutes les activités bahreinites, comme l'établissement de la carte
géologique des îles Hawar par la BAPCO en 1939, qui ont été invoquées
en ce qui concerne l'exploration et exploitation du pétrole, sont posté-
rieures à la «décision» britannique de 1939. Il convient de noter à cet
égard que l'établissement par l’'APOC de la carte géologique des Hawar,
en tant que partie de Qatar, a été entrepris en 1933. Il convient aussi de
noter qu’au moins neuf des exemples relatifs au pétrole de la liste de
Bahreïn ne représentent absolument pas un cas d'exercice de l'autorité
par Bahreïn sur une quelconque des îles Hawar, mais ont trait aux posi-
tions prises par diverses parties lors des négociations relatives aux conces-
sions pétrolières, y compris la «décision provisoire» britannique de 1936
ou, peu auparavant, en 1933, quand une suggestion de Bahreïn se rap-
portant aux îles Hawar et à Qatar, sur laquelle j'ai déjà formulé des
observations, a notamment incité le résident politique britannique à faire
remarquer que «l’île Hawar n'est manifestement pas une ile du groupe de
Bahreïn». Le levé général de Hawar a été effectué en 1939 et le document
sur lequel se fonde Bahreïn au sujet d’un levé des villages et des terres
cultivées qui aurait été achevé est une lettre du PCL qui conteste le droit
de Bahreïn à effectuer un tel levé.

oe

402. Les éléments de preuve relatifs aux travaux publics (quatorze
exemples environ) se rapportent a des activités intervenues en 1937, aprés
l'occupation par Bahreïn de l’île Hawar proprement dite. Certaines de ces
activités ont été entreprises pour appuyer la revendication de Bahreïn au
cours de la «procédure» britannique. Elles ont trait à des maisons et à
des palais, à des mosquées, à un poste de garde et à un fort, à une jetée et
à des aides à la navigation. La construction de maisons par le cheikh Sal-
man est certainement postérieure à 1939 parce que ce cheikh a régné de
1942 à 1961. Le palais de la famille régnante a été construit dans les
années quarante, comme le reconnaît Bahreïn. La nouvelle mosquée n'a
été bâtie qu'en 1939. Rien n'atteste que la mosquée antérieure ait été
construite par le Gouvernement bahreïnite. Bahreïn admet que le nou-
veau fort n'a été édifié qu'en 1937 (il a été achevé en 1938). Rien ne
prouve que l’ancien fort l’ait été par le Gouvernement de Bahreïn. Les
ruines d’un ancien fort ne sont mentionnées que dans le rapport Weight-
man et le rapport Costa. Lorimer ne mentionne pas l'existence d'un fort
et Belgrave ne le fait pas non plus dans les diverses lettres où il formule sa
revendication. Il n’est pas davantage avéré qu'il y ait eu un «poste de

363
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 400

garde» avant que le nouveau fort soit construit, c’est-a-dire avant
l'occupation illicite par Bahreïn en 1937. Belgrave a d’ailleurs reconnu,
dans sa lettre du 22 décembre 1938, qu’«il est vrai qu'une garnison mili-
taire a seulement été établie il y a peu, au cours des deux dernières
années» (mémoire de Bahreïn, vol. 5, annexe 274, p. 1129). Bahreïn
admet que la jetée n'a pas été construite avant 1937 (elle a été achevée en
1938).

403. Tous les exemples concernant des routes, une installation de des-
salement, l'électricité, les telécommunications, les infrastructures touris-
tiques et l'établissement d’un service de navette maritime entre Bahreïn et
Hawar sont très postérieurs à l'occupation illicite de Hawar par Bahreïn
en 1937. En ce qui concerne les aides à la navigation, pour lesquelles trois
exemples sont donnés. les éléments de preuve montrent que les repères
ont été érigés en 1937-1938 et non «au cours des années trente» comme le
dit parfois Bahreïn. Les pièces relatives à la «canalisation » qui aurait été
construite au nord de Janan sont des déclarations sous serment de soi-
disant «anciens résidents» de Hawar.

*

404. Rien ne prouve qu'il y ait eu une présence militaire ou policière
bahreinite sur les Hawar avant 1937. Les exemples qui se rapportent a un
dispositif de défense complet et au renforcement de la présence militaire
de Bahrein datent respectivement de 1941 et de 1986. Les plus anciens
éléments de preuve fournis en ce qui concerne les activités de garde-côtes
datent de septembre 1991. Rien ne vient étayer l'affirmation de Bahreïn
selon laquelle il y avait une présence policière à Jazirat Hawar avant
l'occupation illicite de 1937. Le témoignage invoqué semble se rapporter
à une période postérieure a 1937. La visite du chef de la police aurait eu
lieu apres 1937 puisqu'il «avait l'habitude de s'installer dans le fort».
Aucune pièce provenant d’une source indépendante n’atteste de Vaffi-
chage public de proclamations ou d’arrétés concernant des malades
puisque les éléments de preuve sur lesquels se fonde Bahrein sont des
lettres de Belgrave et des déclarations d’«anciens résidents de Hawar».
Quant à la «réglementation de l'immigration», les instructions données
en 1937 au «chef des naturs» — l'officier de police — et la protestation
du souverain de Qatar contre les ingérences et le traitement de ressortis-
sants qataris par des personnes se trouvant sur Hawar concernent des
événements qui se sont produits après l'occupation illicite de 1937.

*

405. Il n’existe aucun élément de preuve relatif à l'origine des per-
sonnes enterrées dans les tombes les plus anciennes. On ne sait pas s'il
s'agissait de Dowasir ou de membres d'une autre ou de plusieurs autres
tribus. Rien ne fournit non plus aucune indication sur l’origine des vieilles
ruines. Si cela prouvait quelque chose, ce serait la possibilité que Jazirat
Hawar ou certaines autres îles du groupe aient été habitées autrefois,

364
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 401

mais rien d’autre. Elles n'étaient certes pas habitées en permanence à
l'époque considérée, soit de 1868 jusqu’à 1937, date de l’occupation illi-
cite et clandestine de Jazirat Hawar.

Pa

406. Reste enfin a examiner la plus intéressante des allégations de
Bahrein, a savoir les six exemples concernant des activités judiciaires. Les
trois premiers datent de 1909, 1910 et 1911 et les trois autres de 1932 et
1936. Aucun élément de preuve d’activités judiciaires bahreinites relatives
aux îles Hawar n'a été soumis par Bahreïn pour une période antérieure à
1909 ou pour la période allant de 1911 à 1932. Le manque de continuité
est donc manifeste. I] convient aussi de rappeler qu’en 1909-1911 Qatar
était un kaza ou district de ’ Empire ottoman et que c’est seulement deux
ou trois ans plus tard que les conventions anglo-turques de 1913 et 1914
ont été conclues. Les années 1932-1936 correspondent à la période des
négociations pétrolières relatives à la première concession de Qatar
(conclue en 1935) et à la concession du secteur bahreinite non alloué dans
le cadre de la première concession de Bahreïn (conclue en 1925).

407. Seuls deux de ces six exemples, à savoir ceux de 1909 et 1910,
concernent bien des décisions judiciaires. Elles ont été rendues par un
cadi du tribunal de la charia à Bahreïn. Les deux affaires sont bien
entendu antérieures à l'occupation illicite de l’île Hawar proprement dite
par Bahreïn en 1937 et sont confirmées par des documents autres que des
assertions de Belgrave et des déclarations sous serment ou par des pièces
venant s'y ajouter. Le texte de ces deux décisions, qui est très court (une
page chacune), décrit les affaires comme des différends concernant «la
propriété de certaines zones terrestres et maritimes à Hawar», sans autre
précision (mémoire de Bahreïn, vol. 5, annexes 238-238 A, p. 1049-1050).

408. Bahreïn invoque le principe selon lequel l’autorité qui a compé-
tence pour des différends concernant la propriété de terrains est celle qui
a juridiction à l’endroit où se trouvent ces terrains. Je ne nie pas la vali-
dité de l'affirmation de Bahreïn en tant qu’énoncé général de droit
interne, mais seulement jusqu'à un certain point. Cette proposition est
loin de constituer une règle absolue dans le droit des différents pays
concernés. Nous savons que même en matière pénale il y a des exemples
d'exercice extraterritorial de compétence de la part des tribunaux d’un
pays donné. Il semble aussi que l'exercice extraterritorial de compétence
en matière civile dans le cadre de différends relatifs à la propriété de
terrains n’est pas inconnu dans les tribunaux de la charia des pays isla-
miques de la région.

409. Qatar a présenté une opinion juridique du juge Wassel Alaa El
Din (réplique de Qatar, vol. 3, annexe 1I1.98, p. 601), selon laquelle un
cadi est compétent pour régler n'importe quel différend, tant qu'aucune
des parties n’émet d’objection à plaider devant lui, ce qui serait sans
doute le cas d’un cadi bahreïnite si les parties résidaient en règle générale
à Zellaq sur l’île principale de Bahreïn, comme les pêcheurs dowasir

365
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 402

des Hawar d'après les preuves écrites présentées. La lettre de Prior du
26 octobre 1941 (mémoire de Qatar, vol. 8, annexe 111.229, p. 127) et
celles de Burrows des 2 et 5 mai 1954 (mémoire de Bahreïn, vol. 4,
annexes 208-209, p. 875 et suiv.) corroborent ce point de vue. Burrows,
résident politique britannique, donne par exemple à entendre, en ce
qui concerne les prétentions des Al-Khalifah sur Zubarah, que des revendi-
cations opposées concernant la possession de biens privés déterminés
devraient être soumises à un cadi impartial d’une autre partie du
Golfe, pour être réglées conformément au droit et aux coutumes locaux
(mémoire de Bahreïn, vol. 4, annexes 208 a) et 209, p. 875 et 885). Dans
sa lettre du 26 octobre 1941, Prior écrit que:

«Les parties ont la faculté. en vertu d’un accord, de porter leurs
affaires devant n'importe quel cadi et deux Iraquiens de la Trêve
pourraient faire juger un différend a Karbala s'ils le souhaitaient.
Seuls la facilité du voyage par mer et les liens avec les Dowasir fai-
saient de Bahreïn une instance appropriée par comparaison à un
voyage par terre difficile et dangereux jusqu’à Doha.» (Mémoire de
Qatar, vol. 8, annexe IJI.229, p. 130.)

410. Les décisions judiciaires de 1909 et 1910 ont été mentionnées dans
la lettre adressée par Belgrave 4 Weightman le 22 décembre 1938 et
jointes à cette lettre (mémoire de Bahreïn, vol. 5, annexe 274, p. 1129).
Le rapport Weightman fait, dans le passage suivant, grand cas des déci-
sions Judiciaires de 1909 et 1910:

«Ces deux jugements, remontant à quelque trente ans, sont d’une
authenticité indiscutable et les deux portent sur les litiges concernant
des «droits terrestres et maritimes» à Hawar... Le cheikh de Qatar
cherche a démontrer que ces deux jugements sont sans valeur car il
est courant, dit-il, que des cadis d'un pays musulman se prononcent
sur les différends entre sujets d'un autre pays musulman. Cette affir-
mation est exacte jusqu’à un certain point dans les «affaires person-
nelles» mais le cheikh de Qatar serait le premier à dénier à un cadi
du Nedjd, par exemple, le droit de juger un litige sur des questions
immobilières à Doha entre deux sujets de Qatar.» (Mémoire de
Bahreïn, vol. 5, annexe 281, p. 1170-1171.)

411. Cette analogie mise en avant par Weightman est évidemment
inexacte. Dans l'affaire de 1910, les deux parties étaient des Dowasir et
dans celle de 1909 au moins une des parties l'était (voir le texte des déci-
sions judiciaires). Ni l’une ni l’autre de ces décisions judiciaires n'indique
que Pune quelconque des parties ayant comparu devant le cadi du tribu-
nal de la charia était un Qatari. Cela laisse penser que les parties étaient
des Dowasir, résidant en règle générale a Zellaq, sans exclure la possibi-
lité que l'affaire de 1910 pourrait aussi avoir concerné des Bahreïnites qui
n'étaient pas des Dowasir. Si on part de l'hypothèse que tel était le cas,

366
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 403

c’est avec le règlement par un cadi du Nedjd d'un différend entre deux ou
plus de deux sujets du Nedjd concernant un bien à Doha qu'il convien-
drait d’établir une analogie.

412. En tout état de cause, les décisions judiciaires mentionnent que
les parties «ont comparu devant» le cadi du tribunal de la charia. Dans
un cas comme dans l’autre, rien ne donne à penser que les parties ont été
convoquées par une ordonnance du tribunal ou citées d’une autre manière
à comparaître devant lui ou qu’une des parties ait comparu contre son
gré. Les deux jugements sont essentiellement déclaratifs de droits et
aucun d'eux ne contient de dispositions relatives à son application ou a
son exécution dans les îles Hawar.

413. L’autre exemple relatif à l’année 1911, daté du 15 janvier, concerne
une assignation notifiée au sujet d’une question de pêche aux perles
(mémoire de Bahreïn, vol. 5, annexe 239 a), p. 1050). Bahreïn donne à
entendre que l'intéressé était un résident des îles Hawar qui, à la demande
de la Grande-Bretagne, était cité à comparaître au civil dans une affaire
portée devant un tribunal de Bahreïn. Il n’y a toutefois aucune preuve
qu'une personne ait été arrêtée à Hawar ou même que l'intéressé ait effec-
tivement comparu devant un tribunal, puisque le document indique
qu’«il n’est pas encore arrivé». Le document laisse aussi supposer que la
personne en question n’a pas toujours résidé à Hawar: il précise en effet
qu'elle y «réside actuellement» (en janvier).

414. Les trois exemples donnés pour les années trente se rattachent à
la période suspecte en ce sens que les documents en question semblent
s'inscrire dans le cadre des efforts déployés par Belgrave pour rassembler
des preuves étayant la revendication sur les îles Hawar formulée par
Bahreïn en 1936 et contredisant le souverain de Qatar quand il affirmait,
en 1938, que les îles Hawar faisaient partie du territoire de Qatar. Bien
que la façon dont ces éléments de preuve sont présentés dans les annexes
de Bahreïn soit loin d'être claire, il semble qu'ils se rapportent en fait aux
trois affaires suivantes:

— l'affaire 6/1351 de 1932 concernant un compte de la pêche aux perles
(mémoire de Bahreïn, vol. 5, annexe 244 a) et b), p. 1067-1068);

— l'affaire 264/1351 de 1932 concernant une hypothèque et une dette
relatives à la pêche aux perles (mémoire de Bahreïn, vol. 5, an-
nexes 242 et 243, p. 1065-1066): et

— l'affaire 35/1355 de 1932/1936 concernant des pièges à poisson
{mémoire de Bahreïn, vol. 5, annexes 242-245, p. 1065 et 1070).

415. Les deux premières affaires portent sur des questions autres que
les «droits de propriété». Selon les pièces soumises, elles concernent des
citations à comparaître qui auraient été notifiées aux défendeurs. Dans
l'affaire 6/1351, les deux parties sont décrites comme «d’origine bahrei-
nite. résidant à Hawar et sujets de Bahreïn». Le document étant daté
de mars 1932, il peut s'agir d’un hiver passé par les Dowasir à Hawar. De
plus, rien n’atteste que les intéressés aient comparu devant un tribunal
alors qu'ils résidaient à Hawar puisqu'il est indiqué que le défendeur a

367
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 404

reçu une «nouvelle citation à comparaître» et que l'audience avait été
fixée à mai 1932, c'est-à-dire peut-être une fois les Dowasir revenus à
Bahreïn après l'hiver. En ce qui concerne l'affaire 264/1351, le titre de
l'annexe 242 la décrit comme «relative à des sujets de Bahreïn résidant à
Hawar» mais, selon le résumé qui en est fait dans cette annexe et le dos-
sier la concernant qui figure à l'annexe 243, il semble que seul le défen-
deur, un Dowasir, vivait à Hawar.

416. Des lettres ont été envoyées aux personnes habitant Hawar pour
leur «ordonner de se rendre à Bahreïn » (voir annexe 243). Rien n'indique
que ces assignations aient été effectivement notifiées à Jazirat Hawar.
Dans ces deux affaires. elles n'ont pas été suivies d'effet: l'annexe 243
n'énumère pas moins, pour l'affaire 264/1351, de sept citations du défen-
deur dowasir à comparaître. Il n’y a aucune preuve d'une quelconque
arrestation ou de mesures obligeant les intéressés à comparaître qui
auraient été mises en œuvre à Hawar par les autorités bahreinites. I]
n'existe pas de version arabe des annexes 242 ou 243 (affaire 264/1351).

417. Quant à la troisième affaire (affaire 35/1355), la pièce datée de
1932 qui fait l'objet de l'annexe 242 la décrit comme une affaire d'«héri-
tage concernant les pièges à poisson, etc., à Hawar» entre des «sujets de
Bahrein résidant à Hawar». Mais la seconde pièce concernant cette
affaire — une lettre de la direction de la police de Bahreïn au tribunal de
Bahrein datée du 14 avril 1936 (annexe 245) — indique que le plaignant
était un Dowasir «de Zellaq » qui s'est présenté à la direction de la police
et a déclaré qu'il «avait placé des pièges à poisson entre Bahreïn et Qatar,
à proximité de Hawar» (les italiques sont de moi). Il a allégué que cer-
taines personnes «ont emporté les pièges et sont parties à Hawar» et que
ces «personnes qui l'avaient attaqué venaient de Hawar». Il n’y a dans
cette affaire aucune preuve qu'une arrestation aurait été opérée ou que
des mesures d'exécution auraient été prises à Hawar et 1l n'existe aucune
version arabe des annexes 242 et 245.

418. En outre et surtout, la thèse de Bahreïn relative aux activités judi-
ciaires alléguées concernant les Hawar repose exclusivement sur la lettre
de Belgrave du 28 avril 1936 et sur sa note du 29 mai 1938, qui formulent
l'une et l’autre des affirmations générales dans le contexte de la revendi-
cation de Bahreïn sur Hawar, au sujet de l’envoi de «fidawis» et de «cita-
tions» pour arrêter des personnes se trouvant à Hawar lorsqu'elles
devaient comparaître devant des autorités ou des tribunaux de Bahreïn,
et d’arrestations opérées à Hawar à cette fin par la police bahreïnite. Les
éléments de preuve présentés à la Cour par Bahreïn confirment que les
assertions de Belgrave n'étaient et ne sont pas étayées. Dans sa lettre à
Weightman en date du 20 avril 1939, Belgrave ne mentionne que l'affaire
264/1351 et. semble-t-il, l'affaire 35/1355 relative aux pièges à poisson.
Aucun élément de preuve n’a été fourni. En fait, Belgrave a admis dans
sa lettre du 20 avril 1939 que les «casiers et nasses de Hawar» n'étaient
pas enregistrés à Bahreïn, contrairement à ce qu'il avait affirmé antérieu-
rement (en mai 1938).

368
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 405

419. Il convient d'examiner plusieurs autres points relatifs à certains
aspects des concessions et des négociations pétrolières de Bahreïn et de
Qatar qui pourraient avoir une incidence sur le sort réservé dans la pré-
sente opinion à argument de Bahreïn concernant les effectivités sur les
îles Hawar. Je veux parler des lettres de Laithwaite (India Office) du
3 mai 1933 (mémoire de Qatar, vol. 6, annexe ITI.84, p. 433) et du 9 août
1933 (ibid., vol. 6, annexe III.91, p. 463). Ces lettres ont trait à la
demande, présentée en 1932 par la BAPCO, d’extension du permis de
prospecter qui lui avait été délivré par le souverain de Bahreïn dans le
«secteur non attribué» des «dominions» du souverain pour lesquels une
concession n’avait pas encore été accordée.

420. Dans la première lettre, Laithwaite définit les «dominions» du
souverain de Bahreïn comme l'archipel bahreïnite proprement dit avec
ses cinq îles principales. Puis, dans sa seconde lettre, il explique que le
premier permis délivré par Bahreïn en vertu de l’accord du 2 décembre
1925 concernait «l'ensemble des territoires» placés sous le «contrôle» du
cheikh de Bahreïn (mémoire de Qatar. vol. 6, annexe IJI.91, p. 467). Il
conclut, enfin, que «{cjette formulation semble clairement exclure les
zones de Qatar et sans doute aussi Hawar qui, de toute façon, appartient
géographiquement à Qatar et constitue l'archipel le plus important et le
plus à l'ouest au large de la côte de Qatar sur la partie occidentale de
Dubhat-al-Adhwan» (ibid. ). Il ressort manifestement de cette lettre qu’en
1933 le souverain de Bahreïn n'exerçait aucune autorité ni aucun contrôle
sur les iles Hawar.

421. L'interprétation du statut territorial donnée en 1933 par Lai-
thwaite est également confirmée par la carte du War Office annotée par le
British Foreign Office (carte de G. W. Rendel, voir ci-après, p. 451, carte
n° 6 de la présente opinion) et par la déclaration faite en 1934 — au cours
des négociations relatives à la concession pétrolière de Qatar de 1935 —
par le résident politique britannique dans le Golfe indiquant que le traité
anglo-qatari de 1916 couvrait l’ensemble de Qatar. Le résident politique
n'a pas fait d'exception pour les îles Hawar. La seconde lettre de 1933 de
Laithwaite mentionnait bien une «vague prétention» de Bahreïn. mais
cela concernait Zubarah et non Hawar. Le passage en question est libellé
comme suit:

«Nous avons évalué le risque potentiel par rapport aux «terri-
toires» du cheikh [de Bahreïn] mentionnés dans l'accord de
décembre 1925 [la première concession de Bahreïn] de voir le Syndi-
cate [américain] revendiquer Hawar et la zone de Qatar faisant
l'objet d'une vague prétention de Bahreïn, risque auquel le colonel
Loch fait référence dans son télégramme n° 27 du 23 juillet au
Colonial Office.» Ubid., p. 466; les italiques sont de moi.)

Le texte du passage pertinent du télégramme de Loch (voir mémoire de
Qatar. vol. 6, annexe III.85, p. 440) concerne en fait Zubarah et non les

îles Hawar. Donc, le risque de voir une entité «revendiquer Hawar» qui
est mentionné dans la lettre de Laithwaite ne provenait pas à cette

369
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 406

époque de Bahreïn mais du Syndicate (américain), c’est-à-dire d’inté-
rêts pétroliers privés.

*

422, En conclusion, Bahreïn n’a pas prouvé de manière à me convain-
cre, par ses allégations relatives à des exemples d’effectivites, de la mani-
festation intentionnelle de pouvoir et d'autorité sur le territoire des îles
Hawar à l'époque considérée, par l'exercice de la compétence et des attri-
buts de la puissance publique, de manière continue et pacifique, comme
l'exige le droit international pour que des effectivités puissent créer un
titre sur un territoire (indépendamment de la question du statut du terri-
toire concerné, qui, en l’espéce, était en fait un territoire dont le maître
était le souverain de Qatar). De plus, les effectivités de Etat après l’occu-
pation de 1937 — également invoquées par Bahreïn — tendent à démon-
trer, contrairement au but recherché, que Bahreïn n'avait pas de «titre»
sur les îles Hawar avant cette date. Comme cela est indiqué dans Oppen-
heim:

«Le principe ex injuria jus non oritur est bien établi en droit des
gens: il interdit aux actes contraires au droit international de devenir
le fondement des droits juridiques de l’auteur du préjudice.» (Repro-
duit dans le mémoire de Qatar, vol. 8, annexe III.307, p. 545-546.)

423. Je ne puis donc retenir l’argument de Bahreïn selon lequel les
effectivités alléguées créent un titre territorial sur les îles Hawar ou sur
certaines de ces îles ou l’emportent sur le titre originaire de Qatar relatif
à Varchipel des Hawar dans son ensemble.

424. Les preuves d'effectivités produites par Bahreïn n’ont pas
démontré que cet Etat a un titre originaire ou un titre dérivé générale-
ment admis sur les îles Hawar. L'occupation de Jazirat Hawar en 1937,
époque où c'était un territoire avec maitre, n'était pas une occupation
créatrice de titre, mais une occupation illicite, qui, en tant que telle, ne
peut donner naissance en droit international à aucune sorte de titre sur
un territoire opposable au détenteur du titre originaire, à savoir, en
l'espèce, l'Etat de Qatar.

D. Inapplicabilité à la présente espèce du principe de l'uti possidetis juris

425, Pour invoquer ou appliquer un certain principe ou une certaine
norme de droit international, il faut d’abord définir ledit principe ou
ladite norme ainsi que sa portée et établir ensuite si les circonstances de
l'espèce sont de celles qui appellent l'application dudit principe ou de
ladite norme. Après mûre réflexion, je dis que, d’un côté comme de
l’autre, l'uti possidetis juris Wa aucun rôle à jouer en l'espèce. Mais
comme le principe a été invoqué par Bahreïn, je suis tenu d’expliquer
assez en détail pourquoi je conclus a l’inapplicabilité de l’uti possidetis
juris, même si je dois dans ces conditions allonger d'autant mon opinion.

370
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 407

426. Comme indiqué plus haut, la présente espèce relève du droit
international général et l’uti possidetis juris est à mon avis un principe ou
une norme de droit international général contemporain parmi d’autres,
encore que ce ne soit pas une norme de jus cogens. Si j'écarte l’uri possi-
detis juris en l'espèce, ce n’est donc pas du tout parce que j'hésite un tant
soit peu à lui attribuer un caractère normatif dans le cadre du droit inter-
national actuel quand la norme est applicable. Je me dois de donner
d'emblée cette précision. A mon sens, la seule question qui se pose est de
savoir si uti possidetis juris est ou non applicable a la présente espèce.
Jajouterai pour éviter tout malentendu qu'ici je parle d’uti possidetis
juris et non pas d’uti possidetis tout court. La seconde formule est tout
bonnement une façon d'exprimer la possession de facto sans s’intéresser
au titre. La précision s'impose parce que les plaidoiries de Bahreïn à ce
sujet ne sont pas aussi claires sur ce point qu’elles devraient l'être. En fait,
le conseil de Bahreïn a parlé d'«uti possidetis» plus souvent que d’« uti
possidetis juris» et a consacré une partie de son exposé par exemple aux
«rapports entre le titre et les effectivités dans le contexte d’un ati possi-
detis applicable [aux îles Hawar]» (CR 2000/13, p. 62). Heureusement, le
conseil de Bahreïn a précisé la position de Bahreïn à ce sujet dans son
exposé ultérieur quand il a dit. lors de l'audience du 27 juin, qu’«en prin-
cipe comme en bonne logique il faut commencer et aussi finir par cette
règle [de l'uti possidetis juris|» (CR 2000/21, p. 9). J'ai donc tenu pour
acquis que le principe invoqué par Bahreïn n’est pas simplement le prin-
cipe uti possidetis, mais le principe uti possidetis juris.

427. Je dirai pour commencer que la présente espèce oppose deux
Etats arabes du golfe Persique, et non deux républiques hispano-
américaines, et que, dans le cadre de l'espèce, le différend relatif aux îles
Hawar s'est cristallisé avant la seconde guerre mondiale. C’est aussi une
affaire dans laquelle les deux Parties revendiquent un titre international
originaire sur les îles en question depuis 1868 environ (pour Qatar) ou
depuis le XVIII siècle (pour Bahreïn). C'est-à-dire que la première question
juridique à laquelle il faut répondre est une question de droit intertempo-
rel ratione personae. Est-ce que Puti possidetis juris, à l’époque où s'est
formé, consolidé, le titre originaire sur les îles Hawar et où il a été
reconnu, était un principe ou norme de droit international applicable
entre Bahreïn et Qatar ou accepté par la Grande-Bretagne, voire par
l'Empire ottoman et d’autres Etats intéressés de la région?

428. Il faut répondre nécessairement à cette question par la négative,
car l’uti possidetis juris n’est devenu une norme de droit international
d'application générale (c'est-à-dire applicable au-delà des limites strictes
des relations entre les républiques hispano-américaines) qu'à la suite de la
seconde guerre mondiale, et, pour être plus précis, à l'époque de la déco-
lonisation généralisée du continent africain. Dans l'affaire Eryrhréel
Yémen qui date de 1998. le Tribunal arbitral a rejeté l'argument de l'uri
possidetis que l’une des Parties faisait valoir en observant notamment:

«A ces difficultés s'ajoutent la question du droit intertemporel et

371
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 408

aussi la question de savoir si cette doctrine de l’uti possidetis, qui, à
l'époque. semblait devoir s'appliquer essentiellement à l’ Amérique
latine, pourrait véritablement servir à interpréter une question juri-
dique se posant au Moyen-Orient peu de temps après la fin de la pre-
mière guerre mondiale.» (Par. 99 de la sentence.)

429. Il existe une règle de droit généralement acceptée, qui s'étend au
droit international, et qui est que le juge, pour évaluer un titre résultant
d'une consolidation historique (c'est-à-dire issue d’un processus, d’un
continuum, d'une succession d'actes, de faits ou de situations ayant
occupé un certain laps de temps). doit se fonder sur le droit international
en vigueur au moment où est manifestement né le titre en question (voir,
par exemple, les affaires des Grishadarna, de la Baie de Delagoa, de Clip-
perton Island, de Vile de Palmas, des Minquiers et Ecréhous, etc.). Il est
vrai que, dans l'affaire de l'Ile de Palmas, Huber a nuancé ce principe de
non-rétroactivité en ajoutant: «le même principe ... exige que l'existence
de ce droit, ... sa manifestation continue, suive les conditions requises
par l'évolution du droit». Mais je ne vois pas comment il serait possible
de conclure en l'espèce que la généralisation, de nos jours, de l’uti possi-
detis juris des années soixante pouvait rétroactivement priver l’une ou
l'autre des Parties de droits territoriaux quelconques sur les îles Hawar
quand, pour les deux Parties, ces droits in rem constituaient d'ores et déjà
un ordre territorial établi avant que l'uti possidetis juris se généralise sous
forme de norme de droit international général.

430. La non-rétroactivité dans l'application de ses normes est un prin-
cipe bien établi du droit international coutumier et non pas seulement du
droit des traités. La rétroactivité n'est autorisée pour l’application d’une
norme de droit international que si la norme elle-même est adoptée avec
cette intention ou que les parties intéressées conviennent l'une et l’autre
que la norme sera rétroactivement applicable dans leurs relations réci-
proques. Or, dans l'histoire de l’uti possidetis juris en tant que norme de
droit international général, je n'ai rien trouvé dans la pratique des Etats
ni dans la doctrine qui permette de penser qu’accepter d'en faire une
norme d’application générale s'accompagnait implicitement de l'intention
de donner à ladite norme un effet rétroactif, de façon qu'elle s'applique
aussi à un acte ou fait ayant eu lieu avant la généralisation de l'uti pos-
sidetis juris ou à une situation quelconque ayant cessé d'exister avant
cette généralisation. En outre, Qatar en l'espèce refuse que l’uri possidetis
juris puisse s'appliquer à ses relations avec Bahreïn. Les Parties ne sont
donc nullement convenues que la Cour puisse appliquer rétroactivement
le principe à la présente espèce.

431. Cela dit, j'en arrive au cœur du problème, c’est-à-dire aux condi-
tions de fond qu'il faut remplir pour que l’uti possidetis juris s'applique à
une affaire donnée. Ledit principe ou norme de droit international revêt
deux aspects, car il porte sur la délimitation de frontières (question qui
n’est pas particulièrement pertinente en l'espèce) et sur la question du
titre sur un territoire. Pour les deux aspects, il doit exister une situation de

372
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 409

succession qui a mon avis (certains juristes ont un autre avis que le mien)
doit être liée à la décolonisation en droit international général. De toute
façon, en l’absence d'événement impliquant succession, l’uti possidetis
juris est inapplicable en tant que principe ou norme de droit international
général. Et même quand l’uri possidetis juris est invoqué ou appliqué en
vertu d’une règle particulière (par exemple un traité ou accord ayant
force obligatoire, des règles établies d’une organisation internationale,
voire des dispositions constitutionnelles internes), il faut qu’il y ait suc-
cession en droit international. Or, je ne constate aucune succession en
droit international dans la présente espèce. Bahreïn et Qatar étaient sujets
de droit international longtemps avant 1971, étaient en tant que tels
parties aux relations et accords internationaux, légiféraient pour leur pro-
pre compte, formulaient des demandes sur le plan international et assu-
maient des obligations internationales.

432. Il ne faut pas oublier non plus qu’une situation de succession peut
intéresser diverses questions (des traités, des dettes, la nationalité, des
questions territoriales, etc.) et que les régles de droit international appli-
cables a ces questions ne sont absolument pas les mémes et sont encore
moins identiques. Par exemple, la convention de Vienne de 1978 sur la
succession d'Etats en matière de traités ne contient pas de disposition
relative à l'application dans ce domaine de l’uti possidetis juris. Au
contraire, la convention exclut les «régimes de frontière» et les «autres
régimes territoriaux» (art. 11 et 12), auxquels une «succession d'Etat» ne
porte pas atteinte en tant que telle, l'expression étant définie non pas en
général mais exclusivement aux fins de ladite convention et S’entendant de
la substitution d’un Etat à un autre dans la responsabilité des relations
internationales d’un territoire (art. 2, par. 1 b) de la convention). Or, je
ne vois aucune question litigieuse dans l'affaire dont la Cour est saisie qui
concerne une situation de succession en matière de traités. Ces questions
n’entrent pas dans l’objet du différend soumis à la Cour.

*

433. Si l'uti possidetis juris est invoqué, comme l’a fait Bahreïn, la suc-
cession concerne nécessairement, comme je l’ai dit, soit une «délimitation
de frontière» soit le «titre sur un territoire». L'uti possidetis juris ne revêt
pas d'autre aspect que ceux-là. La Cour est incontestablement saisie
d’une affaire relative au «titre sur un territoire». C’est indubitable. Et
Pon ne peut pas non plus confondre «succession en matière de traités» et
« succession en matière de titre sur un territoire». Sous l'effet de uti pos-
sidetis juris, en tant que principe ou norme de droit international général,
la succession, en matière de titre sur un territoire, impose deux conditions
juridiques à remplir cumulativement: 1) l'existence d’un titre originaire
de droit international qu'un Etat prédécesseur détenait sur le territoire ou
les territoires intéressés à la date de la succession; et 2) l'existence de deux
ou plusieurs Etats qui assument, postérieurement à la date de la succes-
sion, le statut de «successeur» de Etat prédécesseur (la souveraineté est

373
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 410

en jeu ici; la succession d'Etat n’est pas du tout l’équivalent d’une succes-
sion entre des êtres humains). En l'espèce, aucune de ces deux conditions
juridiques indispensables n’est remplie.

434. La Cour n’a entre ses mains aucun document ni élément de
preuve attestant l’existence d’un titre international originaire de la Grande-
Bretagne sur les territoires qui sont en litige entre Bahrein et Qatar, y
compris les îles Hawar. Il n'existe aucune déclaration, proclamation,
texte de loi, traité, etc. de source britannique attestant qu’à un moment
quelconque avant 1971 les territoires de Bahreïn et de Qatar aient été
considérés par la Grande-Bretagne comme des territoires, des colonies,
des protectorats, voire des territoires sous mandat ou sous tutelle de la
Couronne britannique. Les informations versées au dossier vont en fait
dans le sens opposé. Par exemple. dans une lettre que le résident politique
britannique dans le golfe Persique, Pelly, adresse le 25 septembre 1869 au
secrétaire du gouvernement à Bombay, il est question d’une pétition dans
laquelle certains habitants et marchands de Bahreïn demandent au Gou-
vernement britannique de «prendre l'île de Bahreïn et sa population sous
sa protection et d’en faire ses sujets, de façon que l’île puisse être consi-
dérée comme faisant partie des possessions du Gouvernement britan-
nique et ses habitants considérés comme des sujets britanniques», mais
Pelly répond: «Je leur ai dit que je ne peux pas compter que ce vœu
puisse être exaucé.» (Documents supplémentaires de Qatar, doc. 1, p. 5.)
Comme l’a dit lord Curzon, le vice-roi de ?’ Inde, en 1903: «Nous n’avons
pas saisi où pris vos territoires, nous n'avons pas détruit votre indépen-
dance, mais l'avons préservée.» (Passage cité dans la sentence arbitrale
DoubaïlChardjah.)

435. A l'audience, le conseil de Bahreïn a cité un extrait d’un projet de
rapport de Rendel daté du 5 janvier 1933 dans lequel on lit ceci:

«Les autres Etats du Golfe [autres que la Perse, l'Iraq et l'Arabie
saoudite] ont un statut particulier, car, bien qu'il s'agisse de princi-
pautés souveraines et indépendantes sur le papier, elles ont avec le
gouvernement de Sa Majesté des relations conventionnelles spéciales
qui, dans la pratique, les mettent dans la position d'Etats protégés. »
(Réplique de Qatar, vol. 2, annexe II.58, p. 338.)

Mais au paragraphe 4 du même projet de rapport on lit: « Ces territoires
ne font pus partie de l'Empire britannique ni de l'Inde. I s'agit d'Etats
indépendants dont la conduite des relations étrangères revient actuelle-
ment au gouvernement de Sa Majesté. » (Ibid., p. 342; les italiques sont
de moi.)

436. De surcroît, ni Bahreïn ni Qatar n’a officiellement dit assumer en
général le statut de successeur d'un titre de droit international non exis-
tant détenu par la Grande-Bretagne sur leurs territoires respectifs avant
l'introduction de la présente instance. En outre, la communauté interna-
tionale n'a jamais considéré que Bahreïn et/ou Qatar fussent des terri-
toires ou des colonies de la Couronne britannique. L'histoire de Qatar
est tout particulièrement révélatrice à cet égard. Les Ottomans ont quitté

374
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 411

Qatar en janvier 1915 et pourtant, après la première guerre mondiale, le
pays n’est pas devenu, dans le cadre du système de la Société des Nations,
un mandat de la Couronne britannique ou d’une autre puissance quel-
conque comme ce fut le cas pour beaucoup d’autres anciens territoires
ottomans. La Couronne britannique n’a jamais assumé les obligations
internationales d’une puissance mandataire chargée d’une mission sacrée
à l'égard de Qatar ou de Bahreïn. Après la seconde guerre mondiale, ni
Qatar ni Bahreïn ne fut soumis au régime de tutelle qui fait l’objet du
chapitre XII de la Charte des Nations Unies et ni l'un ni l’autre n’a
jamais figuré parmi les territoires non autonomes visés au chapitre XI de
la Charte. Le Royaume-Uni n’a jamais communiqué d'informations au
Secrétaire général au sujet de Qatar et/ou de Bahreïn conformément aux
dispositions de l'alinéa e) de l’article 73 de la Charte des Nations Unies.

437. Dans un document officiel du Conseil de sécurité des Nations
Unies en date du 30 avril 1970 (doc. S/9772, p. 5), il est fait état des vues
qu’avaient à l’époque le Gouvernement iranien et le Gouvernement du
Royaume-Uni sur le statut de Bahreïn. Pour l'Iran, Bahreïn était une
province iranienne, mais, pour le Royaume-Uni, Bahreïn était «un Etat
arabe souverain, avec lequel le Gouvernement du Royaume-Uni a des rela-
tions conventionnelles spéciales » (paragraphe 12 du document). En outre,
le même document précise:

«Ces «relations conventionnelles spéciales» découlent des traités
officiels de 1820, 1847, 1856, 1861 et des accords exclusifs de 1880 et
1892 entre le Gouvernement de Sa Majesté et le souverain de Bahreïn.
Depuis 1820, le Gouvernement du Royaume-Uni agit en considérant
que Bahreïn est un cheikat indépendant et il a reconnu l’autorité de
ses souverains.» (Ibid. )

*

438. Comme il est expliqué ci-dessus et aussi, en général, dans d’autres
publications du domaine public, les relations entre la Grande-Bretagne et
Bahreïn et celles de la Grande-Bretagne et de Qatar avant 1971 repo-
saient sur des «relations conventionnelles spéciales». En vertu des traités
et conventions en question, la Grande-Bretagne assumait toute une série
de pouvoirs et de fonctions des souverains arabes indépendants en ce qui
concernait leur Etat ou leur cheikat, mais aucun de ces traités ne portait
création d’un protectorat de caractère colonial. Les souverains arabes ne
transféraient pas en vertu de ces traités à la Grande-Bretagne leur souve-
raineté etlou leur titre sur le territoire de leur Etat. Les «relations
conventionnelles spéciales» qu’entretenaient les Etats du Golfe protégés
avec la Grande-Bretagne ne modifiaient ni l'autorité souveraine exercée
dans ces Etats, laquelle continuait de relever du souverain arabe de l'Etat
intéressé, ni le titre sur le territoire du pays, qui continuait d’être aux
mains du souverain en question. Les sujets, les territoires et les dépen-
dances demeuraient sujets, territoires et dépendances des souverains
arabes, c’est-à-dire de Bahreïn et de Qatar en l'espèce. On a fait observer
à ce sujet:

375
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 412

«le Gouvernement britannique a, dans des déclarations officielles
faites de temps à autre, qualifié les cheikats d’« Etats indépendants
sous protection britannique» ou d’« Etats indépendants ayant des
relations conventionnelles spéciales avec le gouvernement de Sa
Majesté» (H. M. Al-Baharna, The Legal Status of the Arabian Gulf
States, 1968, p. 78).

*

439. Le texte des accords conclus par la Grande-Bretagne avec Bahreïn
en 1861, 1880 et 1892 et avec Qatar en 1916 est très clair. C'est-à-dire
que, pendant toute la période pertinente la Grande-Bretagne n'a eu en
droit ni le pouvoir, ni le droit, ni l'autorité voulue pour disposer du terri-
toire ou des territoires de Qatar ou céder ledit territoire ou lesdits terri-
toires ou bien pour disposer du territoire ou des territoires de Bahreïn ou
pour céder ledit territoire ou lesdits territoires. Sur le plan politique et
juridique, la situation de la Grande-Bretagne dans le Golfe avant 1971
n'a rigoureusement rien de commun avec la position de l’ancien royaume
d'Espagne en Amérique. La Couronne d’Espagne en Amérique exerçait
sur le plan international la souveraineté sur le territoire et elle détenait le
titre sur ce territoire, tandis que la Couronne britannique dans le Golfe,
y compris en ce qui concerne Bahreïn et Qatar, n’exergait pas cette sou-
veraineté et ne détenait pas ce titre.

440. L'accord conclu par la Grande-Bretagne avec le souverain indé-
pendant de Bahreïn en 1861 avait pour objet et pour finalité de passer un
traité perpétuel de paix et d'amitié avec le Gouvernement britannique.
Les dispositions de ce traité visent les sujets, les possessions et les terri-
toires du souverain (art. 2 et 3) et l'on peut relever des expressions telles
que «à Bahreïn ou dans ses dépendances du Golfe» (art. 3) ou bien
«dans les territoires de Bahreïn» ou encore «les sujets de Bahreïn»
(art. 4). Il est même reconnu, en matière commerciale, que «les sujets bri-
tanniques» bénéficieront du traitement de la nation la plus favorisée à
Bahreïn (art. 4 également). Puis, craignant l'établissement d’une présence
ottomane dans les îles bahreïnites, la Grande-Bretagne a passé accord
avec le souverain de Bahreïn en 1880 et celui-ci s’est alors engagé ainsi
que ses héritiers et successeurs à ne rien négocier avec aucune puissance
sans avoir au préalable obtenu le consentement du Gouvernement bri-
tannique. Le souverain s'est également engagé à ne jamais accepter l'éta-
blissement à Bahreïn d’un agent étranger quelconque sans avoir l’appro-
bation du Gouvernement britannique. Le souverain de Bahreïn voyait
ainsi l'accord de 1880 limiter ses pouvoirs quant à la conclusion de traités
et quant à l'accueil de missions diplomatiques, mais le territoire du pays
était toujours le territoire du souverain de Bahreïn et nullement un terri-
toire de la Couronne britannique à quelque titre que ce fût.

441. La conclusion de ce type d’accords a atteint un sommet en 1892
avec ce que l’on a appelé les « accords exclusifs» signés par les souverains
des Etats de la Trêve et par le souverain de Bahreïn. Les premiers sou-

376
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 413

verains se sont alors liés ainsi que leurs héritiers et successeurs dans les
mêmes conditions que le souverain de Bahreïn l’avait fait en 1880. En
outre, tous ces souverains (ceux des Etats de la Tréve et celui de Bahrein)
ont signé avec la Grande-Bretagne un engagement de non-aliénation aux
termes duquel ils ne pouvaient céder, vendre ou louer une partie quel-
congue de leurs territoires à aucun autre pays que la Grande-Bretagne. Cet
engagement de non-aliénation donne la preuve concluante que les terri-
toires de Bahreïn n'étaient pas des territoires de la Couronne britannique.
Les îles de Bahreïn ont toujours été politiquement protégées par la
Grande-Bretagne, mais Bahreïn n'est jamais devenu une colonie ni un
protectorat colonial selon le droit international ni selon le droit interne
britannique.

442. C'est ce que confirme la convention anglo-ottomane de 1913,
dont l’article ILI dispose que le gouvernement de Sa Majesté britannique
n'a nullement l'intention d’unnexer l'ile de Bahreïn à son territoire. Cela
ne peut que vouloir dire a contrario qu’à la date de la signature de ladite
convention, le 29 juillet 1913, le Gouvernement britannique ne considé-
rait pas que l’île de Bahreïn fût un territoire britannique. En outre, je n’ai
trouvé dans le dossier aucun acte ultérieur d’annexion du Gouvernement
britannique concernant les îles bahreïnites ni aucun acte juridique du
même ordre.

443. Jusqu'en 1916, Qatar est resté en dehors de ce système de rela-
tions conventionnelles que les souverains arabes du Golfe ont ainsi entre-
tenues avec la Grande-Bretagne. Mais, cette année-là, le cheikh de Qatar
a adhéré au système en signant avec le Gouvernement britannique le
traité de 1916. Certaines des dispositions de ce traité sont analogues à
celles qui figurent dans les «accords exclusifs». Par exemple, ce traité
contient lui aussi un engagement de non-aliénation concernant le terri-
toire du souverain de Qatar. Le traité évoque, sous la signature du sou-
verain, «mes territoires et le port de Qatar», les marchandises «réexpor-
tées de mes territoires» et «le maintien de l’ordre dans mes territoires»
(art. III), en visant ainsi les territoires du cheikh de Qatar. En outre, le
traité fait également état de «marchandises importées à Qatar par les
marchands britanniques» (art. VI), «autoris[e] les sujets britanniques a
résider à Qatar» (art. VIT), évoque les commerçants britanniques «rési-
dant dans mes ports ou s'y rendant pour des raisons licites» (art. VIII)
ainsi que le commerce que «le Gouvernement britannique pourra faire
avec moi» (art. VIII) et autorise «la création où que ce soit sur mon ter-
ritoire d’un bureau de poste et d’un centre télégraphique britanniques»
(art. IX).

444. En outre, les articles X et XI de ce traité de 1916 entre la Grande-
Bretagne et Qatar accordaient à Qatar deux garanties émanant du Gou-
vernement britannique au sujet de l'intégrité politique et territoriale de
Qatar. Ces dispositions sont aussi concluantes que l'engagement de non-
aliénation en ce qui concerne la question que nous étudions ici, à savoir
que le territoire de Qatar n’a jamais été sous aucune forme un territoire
de la Couronne britannique (ni colonie, ni mandat, ni protectorat, ni

377
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 414

territoire non autonome, etc.). Aucun Etat ne garantit par voie de traité
la sécurité de son propre territoire. Les Etats ont constitutionnellement et
internationalement l'obligation de protéger leur territoire et cela s'arrête
là. Or, à en croire le dossier, ces garanties internationales, en particulier,
celles qui concernent le «territoire», ont considérablement mobilisé les
autorités britanniques pendant la négociation du traité et après sa conclu-
sion en 1916 (tout comme dans les années trente}. Les articles pertinents
de ce traité de 1916 se lisent comme suit:

«X. De son côté, le Gouvernement britannique, en contrepartie
des traités et engagements que j'ai conclus avec lui, s'engage à me
protéger ainsi que mes sujets et le territoire de Qatar de toute agres-
sion par la mer et à faire tout son possible pour exiger réparation de
tous les préjudices que moi ou mes sujets pourrions subir en nous
rendant à la mer pour des raisons licites.

XI. Le Gouvernement britannique s'engage également à prêter
ses bons offices au cas où moi ou mes sujets serions attaqués par voie
terrestre sur le territoire de Qatar. Cependant, il est bien entendu que
cette obligation n'incombe au Gouvernement britannique que dans
le cas d'agression par voie terrestre ou par mer qui n’aura pas été
provoquée par un acte ou une agression quelconque que moi-même
ou mes sujets aurions commis contre des tiers.» (Mémoire de Qatar,
vol. 5, annexe 11.47, p. 185.)

*

445. Il n'y a pas d'Etat qui assume ce type d’engagement en ce qui
concerne son propre territoire métropolitain ou ses territoires coloniaux.
Il n’y a pas de gouvernement qui s’engage à prêter ses «bons offices» pour
protéger contre toute agression ses propres territoires, qu’il s’agisse de ter-
ritoires coloniaux ou d’autres types de territoire. Il convient d'ajouter
qu’en vertu du traité conclu en 1916 avec la Grande-Bretagne le cheikh de
Qatar assumait aussi les obligations énoncées dans les «traités et engage-
ments» précédemment conclus par les cheikhs arabes des Etats de la Trêve
(aujourd'hui les Emirats arabes unis) qui étaient des alliés. Il existe aussi
une interprétation arbitrale qui est éminemment pertinente ici. Je veux
parler de la sentence rendue le 19 octobre 1981 au sujet de la Frontière
entre Doubaï et Chardjah, s'agissant en particulier des extraits ci-après:

«ll est clair par conséquent qu'aucun traité n’autorisait les auto-
rités britanniques à délimiter unilatéralement les frontières entre les
Emirats et que l’administration britannique n’a jamais affirmé qu'elle
avait le droit de procéder ainsi. La Cour est donc parvenue à la
conclusion qu'il fallait recueillir le consentement des souverains avant
qu'il ne puisse être procédé à pareille délimitation.

La Cour se doit de souligner que, en l'absence de compétence
découlant des sources conventionnelles, les décisions de Tripp ne
peuvent être juridiquement valables que dans la mesure où les Emi-

378
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 415

rats ont librement consenti a ce que leurs frontiéres soient délimitées
par les autorités britanniques.» (International Law Reports, vol. 91,
p. 567 et 569.)

*

446. Compte tenu de ce qui précède, je ne vois pas comment l’extinc-
tion en 1971 des «relations conventionnelles spéciales » entre Bahreïn et le
Royaume-Uni et entre Qatar et le Royaume-Uni pouvait mettre en cause
une quelconque question de succession à un «titre sur le territoire» sus-
ceptible d’entrainer l'application de l’uti possidetis juris en tant que prin-
cipe ou norme de droit international général. Le «titre sur le territoire»
est une chose et c’est tout autre chose que l’«extinction de traités» et la
prise en charge de l'«entière responsabilité internationale de la conduite
des affaires étrangères». Même dans une situation coloniale ou une situa-
tion voisine, la distinction demeure valable en droit international contem-
porain. Par exemple, pendant des décennies, l'Afrique du Sud a été inter-
nationalement chargée de conduire les affaires du Sud-Ouest africain
(aujourd’hui la Namibie, Etat Membre indépendant des Nations Unies),
sans avoir le moindre titre sur son territoire. L'Assemblée générale, le
Conseil de sécurité et la Cour internationale de Justice ont tous précisé-
ment reconnu le phénomène il y a déjà plusieurs années.

447. Plus généralement, vu le principe de l’autodétermination du droit
international contemporain tel que l'Organisation des Nations Unies
l’applique aux pays et peuples coloniaux, il est reconnu que le «territoire
d'un territoire colonial ou non autonome» a un statut parfaitement dis-
tinct de celui du territoire de l'Etat chargé de l’administrer (voir, par
exemple, la Déclaration sur les relations amicales). Dans ces conditions,
l'évolution du droit international, même en ce qui concerne les anciennes
situations coloniales, ne peut pas justifier que l’on prive Bahreïn et Qatar
du titre sur les territoires de chacun d’eux qu'ils ont toujours possédé en
conjuguant les deux titres pour n’en faire qu'un, celui-ci revenant à la
Couronne britannique alors que cette dernière ne l’a jamais revendiqué!

448. Les réponses que les Parties ont faites aux questions posées par
M. Vereshchetin, juge, lors de la procédure orale, ont parfaitement confirmé
que Qatar et Bahreïn n'étaient pas censés faire partie des territoires de la
Couronne britannique, qu'il s'agisse de territoires coloniaux ou d’autres
territoires. Le Gouvernement britannique a traité les souverains de Bahreïn,
de Qatar et des autres cheikats du Golfe comme les chefs de gouverne-
ments indépendants, en dépit des relations conventionnelles spéciales dont
j'ai parlé plus haut. A cet égard, il est particulièrement intéressant de rele-
ver que, apres la seconde guerre mondiale et avant 1971, l'Etat de Qatar a
conclu des traités de délimitation avec l’Arabie saoudite, Abou Dhabi et
l'Iran, comme Bahreïn l’a fait en 1958 avec l'Arabie saoudite. Je ne vois
rien dans ces réponses qui concerne le moindre traité qu'aurait conclu le
Royaume-Uni avec des Etats tiers pour le compte de Bahreïn et/ou de
Qatar sur la moindre question territoriale. La ligne de partage des fonds

379
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 416

marins tracée en 1947 par les Britanniques ne lie ni Qatar ni Bahrein, mais
comment Bahreïn peut-il partager cette conclusion en plaidant l’uti possi-
detis juris? U est significatif de constater que le Royaume-Uni, en étendant
à Bahreïn, à Qatar et aux Etats de la Trêve application des conventions
humanitaires de la Croix-Rouge datant de 1949, a formulé une réserve
dans les termes suivants: «dans la mesure des pouvoirs exercés par Sa
Majesté en ce qui concerne ces territoires» (annexe 2 à la réponse de
Bahreïn). Le Royaume-Uni a donc reconnu que «ces territoires» n'étaient
pas des territoires du Royaume-Uni.

*#

449. La notion de possession inhérente à l'uti possidetis juris en tant
que principe ou norme de droit international général n’est pas celle de
possession. détention ou occupation à bail effective, c’est le droit de
posséder conformément à un titre juridique. Où, d’après ce principe ou
norme, faut-il trouver ce titre juridique? Non pas dans le droit interna-
tional général ni dans l'occupation réelle ou la possession effective du ter-
ritoire intéressé, mais dans la loi de l'Etat prédécesseur commun ou peut-
être, sil y a deux Etats prédécesseurs, dans un traité conclu entre lesdits
Etats. S'agissant des anciennes républiques hispano-américaines, cela
signifiait que leur droit de posséder était défini par les cédulus reales et
actes législatifs du même ordre dus a la Couronne espagnole après qu’elle
eut entendu le Consejo de Indias; ce droit ne relevait pas de décisions
politiques ou administratives individuelles.

450. Le conseil de Bahreïn a eu raison de citer, au cours de la procé-
dure orale, l'arrêt rendu par la chambre de Ja Cour saisie du Différend
frontalier terrestre, insulaire et maritime (El Salvador Honduras; Nica-
ragua (intervenant) ) qui a dit: «quand le principe de l’uti possideris juris
est en jeu, le jus en question n’est pas le droit international mais le droit
constitutionnel ou administratif du souverain avant l'indépendance»
(CEJ. Recueil 1992, p. 559). Mais, aussitôt, le même conseil 6te beau-
coup de valeur au passage cité en ajoutant:

«Par conséquent, en ce qui concerne les îles Hawar, du moment
que l'administration britannique avait clairement réglé le problème,
pour quelque motif que ce soit, bon ou mauvais, la question du titre
de souveraineté est à peine posée qu'elle s'arrête la.» (CR 2000/21,
p. 10: les italiques sont de moi.)

Malheureusement pour Bahreïn, uti possidetis juris ne se rapporte pas
en l'occurrence à une quelconque décision administrative ou politique
individuelle du pouvoir, mais au droit constitutionnel ou administratif de
l'Etat prédécesseur, comme la chambre de la Cour l’a bien noté. En
outre, quelques pages plus Join, Je même conseil déclare, lorsqu'il traite
de la question de titre originaire de Bahreïn: «La Grande-Bretagne
n’était pas détentrice de ce titre et l’on ne saurait aliéner que ce que l’on
possède. Nemo dat que non habet.» (Ibid., p. 15, par. 2.)

380
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 417

451. Nous sommes là au cœur du problème: pour tout dire, cela ex-
plique pourquoi l’uti possidetis juris n’est pas applicable en l’espèce. Le
Royaume-Uni non habet, ne détient pas, le titre territorial sur Bahreïn ni
Qatar et par conséquent ne pouvait disposer d’une partie quelconque du
territoire de ces pays en l'absence du consentement des souverains res-
pectifs.

452. L'application sous quelque forme que ce soit de l’uti possidetis
juris renvoie immanquablement au droit d’un Etat prédécesseur commun.
Je ne suis nullement expert en droit britannique, mais je ne vois dans les
éléments de preuve présentés par Bahreïn aucun élément de droit britan-
nique qui permette de qualifier avant 1971 de britanniques les territoires
de Bahreïn et/ou de Qatar. Je ne vois aucun acte du parlement ni aucune
forme de législation ou de réglementation secondaire pertinente qui ait
été adopté sur la question en Grande-Bretagne. D'ailleurs, ce n'est pas
faire justice à l'ordre constitutionnel interne du Royaume-Uni que de
penser qu'il suffisait d’un acte du Gouvernement britannique pour régler
le sort de territoires britanniques ou de territoires de la Couronne britan-
nique. En fait, il n’y a pas un seul document britannique de la période de
1936 à 1939 ayant trait aux îles Hawar qui renvoie au droit britannique.
Les «décisions» britanniques de 1936 et de 1939 ne sont pas des actes
mettant en ceuvre le droit britannique ou portant création de droit bri-
tannique. Telles qu’elles sont présentées, ces décisions ont été adoptées
par le pouvoir exécutif, c’est-à-dire par le Gouvernement britannique,
comme des décisions qui à l'instar de beaucoup d’autres s’insèrent dans le
cadre de la conduite des relations extérieures.

453. Les ordonnances britanniques successives concernant l’organisa-
tion de la juridiction civile et pénale et des tribunaux et procédures cor-
respondants concernant Bahreïn, Qatar et d’autres Etats du golfe Per-
sique (Koweït, Mascate, Etats de la Trêve) confirment que ces pays
n'étaient pas des territoires de la Grande-Bretagne. Toutes ces ordon-
nances commencent par la formule suivante: «Considérant que par traité,
capitulation, concession, usage, tolérance et autres moyens licites Sa
Majesté le roi exerce sa juridiction dans les territoires du cheikh de...» et,
selon les notes explicatives publiées de temps à autre avec les ordonnan-
ces dans les British and Foreign State Papers: «Dans les territoires de
tous ces Etats, Sa Majesté, par voie d'accord avec leurs souverains, exerce
sa juridiction sur certaines personnes et certains biens.» (Vol. 165, p. 300.)

454. En 1971, le Royaume-Uni n'a pas adopté d'actes d'indépendance
de quelque type que ce soit en ce qui concerne Bahreïn et/ou Qatar,
comme il l’a fait pour ses colonies ou territoires dépendants. Ce qu'ont
fait en 1971 le Royaume-Uni et Bahreïn, d’une part, et le Royaume-Uni
et Qatar, de l’autre, a consisté à conclure des traités concernant «l’extinc-
tion des relations conventionnelles spéciales» qui existaient auparavant
entre eux. L’extinction a eu lieu au moyen d'un instrument de droit inter-
national et non pas de droit britannique. C’est-à-dire que, s’il a été mis fin
aux «relations conventionnelles spéciales» antérieures par la conclusion
d’un nouveau traité et non pas en vertu du droit britannique, Bahreïn

381
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 418

et/ou Qatar ne pouvaient pas en 1971 avoir été des territoires dépendants
britanniques ou des colonies de la Couronne britannique ou encore des
protectorats coloniaux du Royaume-Uni, mais devaient nécessairement
avoir été des Etats selon le droit international.

455. Les traités de 1971 ont été enregistrés et publiés dans le Recueil
des traités des Nations Unies et, aux termes de la convention de Vienne
de 1969 sur le droit des traités, un «traité» s'entend d’«un accord inter-
national conclu par écrit entre Etats et régi par le droit international» (les
italiques sont de moi). Voila à nouveau une preuve concluante de Pinap-
plicabilité à la présente espèce de Vuti possidetis juris. Par ces traités,
Bahreïn et Qatar «[assument à nouveau] leur entière responsabilité inter-
nationale en tant qu’Etats souverains et indépendants», mais ils n'ont pas
été créés comme des Etats souverains et indépendants par lesdits traités.
Hs n'ont fait quassumer à nouveau les pouvoirs que le Royaume-Uni
exerçait en vertu de «relations conventionnelles spéciales» qui ont pris fin
en 1971.

456. En outre, Bahreïn a toujours, jusqu'à la présente instance, rejeté
l'idée qu'il avait sous administration britannique un statut colonial quel-
conque. L’avis juridique de sir Lionel Heald du 4 juillet 1963 que ie Gou-
vernement de Bahrein a communiqué au Foreign Office britannique est
tout à fait juste et parfaitement clair a cet égard (mémoire de Qatar,
vol. 11, annexe IV.248, p. 425; voir également CR 2000/17, p. 14). Dans
ces conditions, le même avis doit avoir été tout aussi juste et clair en 1971
et par la suite.

457. En conclusion, compte tenu des considérations ci-dessus, je récuse
l'argument de l’uti possidetis juris plaidé par Bahreïn, parce que ce prin-
cipe ou norme de droit international général ne s’applique pas aux faits et
circonstances de la présente espèce. L’uti possidetis juris est sans perti-
nence en l'espèce et ne peut par conséquent pas devenir la source d’un
titre dérivé de Bahreïn sur les îles Hawar. En plaidant l'uti possidetis
juris, Bahreïn ne peut échapper à l'obligation de démontrer à la Cour
qu'il possède sur les îles Hawar un titre juridique qui soit valable inter-
nationalement. Le titre juridique doit exister pour étayer une décision
judiciaire fondée sur l'uti possidetis juris, car la possession effective ne
correspond nullement au titre juridique au principe uti possidetis juris.

E. Conclusion générale de la section B de la première partie

458. Pour les raisons exposées ci-dessus dans cette section B de la pre-
mière partie de la présente opinion, je suis dans l'impossibilité de sous-
crire à aucun des trois arguments de l'Etat de Bahreïn qui soutient déte-
nir un titre dérivé sur les îles Hawar en raison soit de la «décision»
britannique de 1939. soit des effectivités bahreïnites dans les îles Hawar
elles-mêmes, soit en vertu du principe de l’uri possidetis juris.

459. A mon avis, l'Etat de Bahreïn ne détient, sur la base de ces argu-
ments, aucun des titres dérivés invoqués sur aucune des îles faisant partie
du groupe des Hawar. Les titres dérivés auxquels Bahreïn fait appel sont

382
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 419

non existants en droit comme en fait et ne peuvent donc prendre le pas
sur le titre originaire que Etat de Qatar possède sur l'ensemble des îles
Hawar, d’autant que celles-ci sont un archipel qui fait géographiquement
partie de la péninsule qatarie, ces iles étant totalement ou partiellement
situées dans la ceinture de mer territoriale de ladite péninsule ou lui étant
contigués.

Conclusion générale de la première partie de la présente opinion

460. Ma conclusion générale concernant les questions territoriales
opposant Qatar et Bahreïn en la présente instance, à la suite de mes pré-
cédentes conclusions sur les sections A et B de la présente partie, est que
la souveraineté sur:

a) Zubarah:
b) les îles Hawar; et
c) Vile de Janan, y compris Hadd Janan,

relève de Etat de Qatar.

461. Je ne souscris par conséquent pas à l'arrêt quand il dit laquelle
des deux Parties a souveraineté sur les îles Hawar. Je suis convaincu que
ladite souveraineté appartient à l'Etat de Qatar et non pas à l'Etat de
Bahreïn et cela explique à mon grand regret mon vote négatif sur la
conclusion énoncée au paragraphe 2 a) du dispositif, laquelle repose
exclusivement sur une certaine interprétation de la «décision» britan-
nique de 1939. Je ne peux pas m’associer à cette conclusion car, pour moi,
ladite «décision» britannique est en droit international une décision nulle
pour des raisons de forme comme pour des raisons de fond. Ladite «déci-
sion» ne pouvait pas produire d’effets juridiquement contraignants pour
les Parties à la présente affaire et les relations entre elles ni en 1939 ni par
la suite en ce qui concerne l’une quelconque des îles constitutives du
groupe des iles Hawar.

SECONDE PARTIE. LA DÉLIMITATION MARITIME
A. Introduction

1. L’argument bahreinite de l’« Etat archipel»

462. Si les lignes de délimitation maritime revendiquées par les Parties
en l'espèce présentent des divergences inhabituelles et extraordinaires,
cela s'explique principalement par le fait que Bahreïn prétend être un
«Etat archipel» au sens donné à l'expression dans la partie IV de la
convention de 1982 sur le droit de la mer. J’ai expliqué à la fin de mes
observations liminaires générales, au début de la présente opinion, pour-
quoi je rejette cette prétention de Bahreïn. I] aurait fallu que Bahreïn
déclare être un Etat archipel avant la présente procédure, assumant donc
par là les droits et obligations correspondants, y compris les droits et

383
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 420

obligations concernant le droit de passage inoffensif ainsi que le droit de
passage archipélagique assurés dans les eaux archipélagiques aux navires
de tous les Etats (articles 52 et 53 de la convention de 1982). Mais
Bahreïn s'est abstenu. Justifier cette abstention par le souci d’éviter
d’aggraver le présent litige ne me paraît guère crédible, car l'existence du
litige relatif aux îles Hawar n’a pas empêché Bahreïn de poursuivre ses
activités sur les îles en question pendant la phase écrite et la phase orale
de la présente procédure!

463. En outre. la contradiction qui existe entre le statut allégué d’« Etat
archipel» et la revendication formulée sur la région dite «région de Zuba-
rah» est trop évidente pour passer inaperçue. Aux termes de la conven-
tion de 1982, il n'existe que des « Etats archipels déclarés» et si, à l'avenir.
Bahreïn devait faire la déclaration prévue a cet effet, cela n’aurait aucune
conséquence sur la limite maritime unique entre Qatar et Bahreïn telle
qu'elle a été définie dans le présent arrêt et revêt désormais l'autorité de la
res judicata,

464. Pour la délimitation maritime à opérer par la Cour en l’espèce, le
prétendu statut d’« Etat archipel» au sens de la partie IV de la convention
de 1982 est également dénué de pertinence pour une autre raison. La
thèse générale de Bahreïn sur la question repose en fait sur une confusion
intellectuelle entre le droit conventionnel reconnu à cet «Etat archipel»
de tracer ses propres «lignes de base archipélagiques droites», d’une part,
et les principes et les règles régissant la délimitation maritime entre Etats
dont les côtes sont adjacentes ou se font face, de l’autre. La délimitation
d’un espace ou de plusieurs espaces maritimes n’est jamais un acte uni-
latéral en droit international, c'est une opération qui fait appel à la par-
ticipation intégrale, sur un pied d'égalité, des deux Etats intéressés. Le
principe de l'égalité souveraine de tous les Etats, qu'ils soient ou non des
Etats archipels, est évident. Cela explique pourquoi la partie IV de la
convention de 1982 n'énonce pas une seule disposition sur la délimitation
maritime entre un « Etat archipel» et n'importe quel autre Etat.

465. Qu'est-ce que cela veut dire sur le plan juridique? La réponse est
limpide. Il n'y a pas de règles spéciales, conventionnelles ou coutumières,
qui s'appliquent à ces délimitations. La norme coutumiére fondamentale
de l'affaire du Golfe du Maine ainsi que les principes et règles particuliers
régissant la délimitation de la mer territoriale, des fonds marins, de la
zone économique ou de n'importe quelle autre zone ou juridiction mari-
time reconnue par le droit international s'appliquent aussi aux délimita-
tions maritimes d’un «Etat archipel» au sens de la convention de 1982.
C'est pourquoi l'argumentation des Parties sur le caractère conventionnel
ou déclaratoire des dispositions de la partie IV de la convention de 1982
ne présente à mon sens aucun intérêt pour la délimitation maritime que la
Cour doit opérer en l'espèce, parce que la Cour n'a pas à statuer au sujet
de la définition des limites maritimes extérieures d'un prétendu « Etat
archipel de Bahreïn», mais doit opérer une délimitation maritime entre
l'Etat de Bahreïn et l'Etat de Qatar, comme le prévoit la «formule
bahreïnite» approuvée par Qatar ainsi qu'il est consigné dans le procès-

384
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 421

verbal de Doha de 1990. Aux termes de ladite formule, la Cour est
chargée de procéder à la délimitation maritime demandée entre les deux
Etats Parties en traçant une limite maritime unique entre leurs zones mari-
times respectives, comprenant les fonds marins, le sous-sol et les eaux sur-
jacentes, Rien de moins, mais rien de plus non plus.

466. Je souscris par conséquent à la conclusion formulée dans l'arrêt
qui consiste à rejeter les arguments de Bahreïn faisant appel au statut
d’« Etat archipel» et aux «lignes de base archipélagiques». Ces affirma-
tions sont étrangères à l'opération de délimitation maritime qui est
demandée a la Cour en l'espèce.

2. L'argument de Bahreïn fondé sur «le titre ou les droits historiques »

467. Il y a un autre élément qui intervient pour expliquer la différence
entre les lignes de délimitation revendiquées par les Parties, qui est que
Bahreïn soutient être «tout un système d’iles et autres formations perti-
nentes qui sont proches Pune de l’autre dans l’espace et étroitement liées
Pune à l’autre sur le plan économique» et qu’il soutient aussi détenir ce
qui est apparemment une sorte de titre historique mal défini sur toutes
ces formations maritimes insulaires et autres et sur la plus grande partie
des eaux situées entre l'archipel de Bahreïn proprement dit et la côte occi-
dentale de la péninsule de Qatar. Cette thèse de Bahreïn a un objectif qui
est évidemment très clair, mais les éléments de preuve produits pour
Pappuyer sont vraiment bien minces. La thèse est présentée, somme
toute, comme allant de soi, c’est-à-dire que les «visées» historiques de
suprématie des souverains Al-Khalifah seraient véritablement un principe
de droit international. J’estime par conséquent que cette thèse de Bahreïn
correspond simplement à une affirmation politique.

468. Toutefois, la procédure de la Cour impose de prouver les faits et
de démontrer de façon convaincante sur quels éléments de droit repose
une certaine thèse ou une certaine prise de position, surtout quand la Par-
tie adverse rejette les allégations formulées, comme Qatar l’a fait en
l'espèce. Or, Bahreïn n'est absolument pas parvenu, à mon avis, à donner
à la Cour la démonstration requise, probablement parce qu'il n’est pas
facile de fournir judiciairement la preuve de thèses dépourvues de fonde-
ments juridiques. L’explication historique de cette thèse de Bahreïn, telle
que l’a fournie une lettre d’une page de Belgrave (mémoire de Qatar,
vol. 8, annexe [T1.243, p. 195), tient semble-t-il au fait que, les Al-Khalifah
étant à Zubarah avant de s'installer dans les îles de Bahreïn en 1783, ils
estimaient quant à eux que tout ce qui se trouvait entre la péninsule de
Qatar et l'archipel de Bahreïn proprement dit leur appartenait! Je n'ai
pas trouvé d'autre justification à l'appui de la thèse générale de Bahreïn
que j'examine ici.

469. En invoquant ainsi ce qui pourrait juridiquement être qualifié de
titre historique ou de droits historiques mal définis sur la zone à délimi-
ter, Bahreïn tente tout simplement d'exprimer à nouveau sous une forme
juridique moderne une revendication politique de domination sur l’espace

385
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 422

maritime situé entre l'archipel bahreïnite proprement dit et la péninsule
de Qatar. Or. cette revendication n’a jamais été acceptée par Qatar et
a toujours été rejetée pendant la période pertinente par la Grande-
Bretagne. Le dossier prouve en outre que d’autres Etats intéressés de la
région n'ont Jamais reconnu à Bahreïn le moindre titre historique ni les
moindres droits historiques de quelque ordre que ce soit dans l’espace
maritime en question.

470. Autrement dit, les eaux de l’espace maritime pertinent en l'espèce
n'ont pas de caractère territorial («territorial» ayant ici un sens qu'il ne
faut pas confondre avec celui qu'il revêt dans la formule «mer territo-
riale»), N’étant donc pas territoriales, les eaux maritimes en question ne
sont pas assujetties à un quelconque régime territorial particulier comme
c'est par exemple le cas pour les eaux historiques reconnues comme telles,
notamment les baies historiques. L'espace maritime que la Cour doit déli-
miter en l'espèce n’est pas le golfe de Fonseca! Bahreïn n’a pas été his-
toriquement en mesure de créer a son profit un titre historique, de carac-
tére territorial, sur ces eaux maritimes (et sur les formations qui y sont
situées) et la condition fondamentale de la reconnaissance ou de la tolé-
rance manifestée par des Etats tiers n’est pas non plus remplie.

471. Bahrein a également plaidé dans le méme sens au sujet de la par-
tie (ou secteur nord) de la zone maritime à délimiter, par exemple, en pré-
sentant argument des « bancs de pêche perlière bahreinites», argument
qui est récusé dans l'arrêt. Cet argument visait à étendre par d’autres
moyens à cette partie ou secteur nord de fa zone maritime à délimiter en
l'espèce le titre historique ou les droits historiques allégués par Bahreïn.

472, Eu égard aux considérations ci-dessus, nous souscrivons à l’arrêt
quand celui-ci dit ne pas reconnaître le titre historique ou les droits his-
toriques mal définis que Bahreïn prétend détenir tant dans la partie ou
secteur sud que dans la partie ou secteur nord de la zone à délimiter.

3. L'argument bahreinite de «l'Etat archipel de facto ou de l'Etat pluri-
insulaire »

473. Par opposition aux précédentes thèses de «l'Etat archipel» et du
«titre historique ou droits historiques», l'argument de «l'Etat archipel de
facto ou de l'Etat pluri-insulaire» défendu par Bahreïn a, si l’on consi-
dère le raisonnement exposé et les conclusions de l'arrêt, trouvé un cer-
tain appui au sein de la Cour. De toute façon, l'arrêt est très sensible a
cette thèse de l'Etat archipel de facto ou de l'Etat pluri-insulaire. En fait,
le lecteur doit garder cette thèse constamment présente à l'esprit pour
pouvoir comprendre toute une série de conclusions très surprenantes qui
sont formulées dans l'arrêt et comprendre aussi en définitive le tracé de la
limite maritime unique qui a été retenue.

474. Les manifestations concrètes de la thèse ci-dessus sont manifestes
dans l'exposé du raisonnement suivi dans l'arrêt, même si la rédaction et
la terminologie ne nous permettent pas toujours de nous en rendre clai-
rement compte. Par exemple, quand, dans plusieurs paragraphes, l'arrêt

386
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 423

se sert d’expressions telles que les «côtes pertinentes des Parties» ou la
«ligne d’équidistance» entre lesdites côtes, ou encore la «mer territo-
riale», etc., il ne faut pas nécessairement y voir le sens ordinaire ou nor-
mal qui s’attache à ces termes ou expressions. Il s’agit parfois de la «mer
territoriale» engendrée par les côtes continentales des Parties, mais aussi,
et plus fréquemment d’ailleurs, de la «mer territoriale» résultant des
conclusions propres de l’arrêt en ce qui concerne la souveraineté exercée
sur une île déterminée ou sur d’autres formations maritimes, par exemple
des hauts-fonds découvrants. Cette «mer territoriale» superveniens
explique le rôle sans précédent que jouent dans l'arrêt, aux fins de la
construction de la «ligne d’équidistance» et, par suite, dans le tracé
de la limite maritime unique, des formations maritimes mineures ou
minuscules telles qu'ilots, récifs, bancs de sable et hauts-fonds décou-
vrants (ainsi que la «laisse de basse mer» correspondante).

475. Nous sommes totalement opposés à cette méthode. Et nous nous
fondons à ce sujet sur des considérations de fond comme sur des consi-
dérations juridictionnelles. Pour ce qui concerne le fond, cette méthode
ainsi adoptée dans l'arrêt est sans précédent dans la jurisprudence inter-
nationale relative aux délimitations maritimes qui, depuis les affaires du
Plateau continental de la mer du Nord, refuse de prendre en compte les
formations maritimes mineures situées entre les côtes continentales des
Etats parties dés le début de l'opération de délimitation parce que ces for-
mulations produisent des effets de distorsion manifestes empêchant
d'aboutir à un résultat équitable, sans préjudice, bien entendu, de la prise
en compte de ces mêmes formations ou du moins de certaines d’entre
elles à un stade ultérieur, en tant que «circonstances spéciales ou perti-
nentes». Comme le dit dans son arrêt la chambre de la Cour qui a été
saisie de l'affaire de la Délimitation de la frontière maritime dans la
région du golfe du Maine:

«la Chambre tient pour sa part à relever les inconvénients que peut
engendrer une méthode consistant précisément a retenir comme
points de base, pour le tracé d'une ligne recherchant une division à
égalité d’un certain espace, de toutes petites îles, des rochers inhabi-
tés, des hauts-fonds, situés parfois à une distance considérable de la
terre ferme. Rien n'empêche d'attribuer à l’un de ces accidents géo-
graphiques ayant quelque importance l'effet de correction limitée
qui peut équitablement lui revenir. mais ceci est autre chose que de
faire d'une série de ces accidents mineurs la base même de la déter-
mination de la ligne de division, autre chose que de transformer
ceux-ci en une succession de points d'appui pour la construction
géométrique du tracé entier. Il est fort douteux qu'une ligne cons-
truite de la sorte puisse, dans maintes situations concrètes, constituer
une ligne donnant réellement effet au critère de la division par parts
égales de l'espace dont il s'agit, surtout lorsque ce n'est pas seulement
un espace terrestre sous-marin qui est à diviser mais en outre un
espace proprement maritime, pour lequel le résultat peut se révéler

387
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 424

encore plus contestable.» (C14. Recueil 1984, p. 329-330, par. 201;
les italiques sont de moi.)

476. La méthode adoptée dans le présent arrêt est exactement contraire
à celle qui est décrite dans la citation ci-dessus. Comme il est expliqué in
fine dans l'extrait cité, le fait que, dans le secteur ou partie sud de l’espace
maritime à délimiter, la limite maritime unique divise des «mers territo-
riales» n'autorise pas à procéder autrement sans risquer de parvenir à un
résultat inéquitable. Ce qui s'est passé en fait en l'espèce, c'est que la
majorité a accepté l’une des deux propositions ci-après, ou les a acceptées
toutes les deux, à savoir: i) s'agissant d'un Etat archipel ou d'un Etat
pluri-insulaire, il faut adopter une autre interprétation des principes et
règles pertinents pour les appliquer à Pespéce; ou ii) quand la ligne de la
frontière maritime divise des «mers territoriales», il faut prendre en
compte dès le départ de l'opération de délimitation toutes les formations
maritimes mineures ou minuscules sans exclure les hauts-fonds décou-
vrants aux fins de la définition de «points de base».

477. En fait, la seule explication que nous ayons trouvée pour que la
majorité ait adopté cette attitude, c’est qu'elle a cru comprendre que la
«délimitation maritime» à opérer comprend la définition par la Cour des
frontières maritimes de Bahreïn en tant qu’Etat. Autrement dit, la Cour
doit assumer la tâche constitutionnelle qui consiste à définir les frontières
maritimes de l'Etat de Bahreïn. Nous ne pensons pas que pareille tâche
incombait véritablement à la Cour, elle incombait bien plutôt à l'Etat
intéressé.

478. Dans ces conditions, la méthode adoptée dans l’arrêt soulève éga-
lement des questions juridictionnelles. La «formule bahreïnite» vise exclu-
sivement le tracé par la Cour d’une limite maritime unique entre les
espaces maritimes respectifs des Etats Parties sans faire mention du statut
ni de l'état des «eaux surjacentes» (qu'il s'agisse des «mers territoriales» ou
d'autre chose). En fait, quand l'instance a été introduite en 1991, les eaux
surjacentes des «espaces maritimes» respectifs des Parties dans le secteur
sud de la zone à délimiter ne relevaient pas toutes des «mers territo-
riales». Pour une part considérable, ces eaux se situaient en haute mer
à l'époque où a été adopté le procès-verbal de Doha de 1990. L'arrêt ne
tient aucun compte de cette chronologie et, pour tracer la frontière mari-
time, donne en fait la préférence au caractère de «mer territoriale» que
les eaux en question revêtent actuellement alors qu'il faut que la limite
soit une limite maritime unique.

479. Bahreïn est, géographiquement, un archipel composé des îles qui
constituent le groupe compact connu sous le nom des «îles de Bahreïn» à
proprement parler, c'est-à-dire un archipel doté de toutes les îles mineures,
îlots, rochers, récifs et hauts-fonds découvrants qui l’accompagnent, et je
reconnais qu'il s'agit là de l'une des «circonstances» à ne pas oublier lors de
l'opération de délimitation, mais je rejette l’idée que ladite «circonstance»
géographique puisse modifier les principes, règles et méthodes pertinentes
qui s'appliquent à la délimitation des espaces maritimes situés entre des

388
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 425

Etats ou qui autorisent sans autre complication le recours au système des
«lignes de base droites» défini à l’article 7 de la convention de 1982. L'arrêt
ne préconise pas le recours à ce système, de sorte que le système ne produit
pas l'effet d’eaux intérieures qui lui est propre. Nous en sommes parfaite-
ment d'accord. Mais l'arrêt n’en donne pas moins une sorte de plus, au
départ en tout cas, à Bahreïn parce qu'il s’agit géographiquement d’un
archipel. Ce faisant, il introduit une distinction dans les délimitations mari-
times entre Etats qui est dotée de conséquences imprévisibles!.

B. Principes, règles et méthodes applicables à la délimitation maritime en
l'espèce

480. Aucune des Parties à la présente affaire n'est partie aux conven-
tions de Genève sur le droit de la mer de 1958 et Bahreïn est seul à être
partie à la convention de Montego Bay de 1982. Par suite, les principes et
règles applicables à la délimitation maritime en l'espèce sont les principes
et règles pertinents du droit international coutumier ou du droit interna-
tional général. Dans l'affaire du Golfe du Maine, la chambre saisie a dit
que «ce que le droit international général prescrit dans toute délimitation
maritime entre Etats voisins» (les italiques sont de moi), c’est que:

«la délimitation doit être réalisée par l'application de critères équi-
tables et par l’utilisation de méthodes pratiques aptes à assurer,
compte tenu de la configuration géographique de la région et des
autres circonstances pertinentes de l'espèce, un résultat équitable»
(C.LJ. Recueil 1984, p. 299-300, par. 112).

481. Voilà la norme coutumière «fondamentale» qui est applicable
aux délimitations maritimes. La Cour a également fait de la «solution
équitable» l'obligation juridique visant n'importe quel processus de déli-
mitation, S'agissant à la fois du plateau continental et de la zone écono-
mique exclusive, dans l'affaire Jun Mayen (C.LJ. Recueil 1993, p. 59,
par. 48, et aussi p. 69, par. 70). I] est vrai que, dans son arrêt de 1969
concernant les affaires du Plateau continental de la mer du Nord, la Cour
a dit que la délimitation devait être réalisée conformément a des principes
équitables et compte tenu de toutes les circonstances pertinentes. Elle
n’en a pas dit plus. Mais cet arrêt est ancien par rapport à la convention
de 1982 et par rapport à la jurisprudence la plus récente de la Cour
concernant le plateau continental. Dans les affaires du Plateau continen-
tal LibyelTunisie et Libyel Malte, la Cour, dans ses arrêts, dit qu'il faut:
1) appliquer les principes équitables ; 2) prendre en compte toutes les cir-
constances pertinentes; et 3) aboutir à un résultat équitable.

482. Il convient toutefois de signaler que, dans aucune des affaires

! En ce qui concerne la formation de règles de droit international relatives aux archi-
pels. voir, par exemple, C. B. Jiménez Piernas, El proceso de formaciôn del derecho inter-
nacional de los archipelagos (thèse) (deux volumes), Departamento de Derecho Interna-
cional Püblico, Facultad de Derecho, Universitad Complutense de Madrid. 1982.

389
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 426

citées ci-dessus, la délimitation maritime a opérer ne revenait a delimiter
des mers territoriales. Or, en l'espèce, comme on l’a vu, la délimitation de
toute la zone décrite par les Parties comme constituant le secteur sud est
aujourd'hui une délimitation de «mers territoriales». Les Parties ont en
effet l'une et l’autre étendu à 12 milles la largeur de leur mer territoriale,
Qatar en 1992 et Bahreïn en 1993. En outre, la délimitation de la zone
sud du secteur nord des Parties consiste de même, elle aussi, à diviser des
«mers territoriales ».

483. La limite maritime unique demandée par les Parties est donc une
ligne qui, sur un tronçon de son parcours, est aujourd'hui une ligne de
partage de mers territoriales et, pour le reste de son parcours, une ligne
de partage des fonds marins et de la zone économique. Dans ces condi-
tions, les juridictions maritimes partagées par la frontière maritime ne
sont pas les mêmes sur tout le parcours de la frontière. I] n'empêche que
celle-ci doit être une /imife maritime unique parce que c'est ce que les
Parties ont demandé. Il s’agit par conséquence d’une limite maritime
unique indépendamment des juridictions maritimes que la limite par-
tage dans les différents secteurs de son parcours. Cet aspect de la limite
maritime aurait dû être plus visible dans le tracé de la ligne de délimita-
tion que cela ne paraît avoir été le cas d’après le raisonnement suivi
dans l'arrêt. Le rôle de la norme coutumière fondamentale définie dans
l'affaire du Golfe du Maine est renforcé ou aurait dû l'être par le caractère
unique qu'il est demandé de conférer à la limite maritime. malgré les diver-
gences apparaissant dans l'énoncé des règles qui expriment cette norme
fondamentale à l’article 15 de la convention de 1982, d’une part, et dans les
articles 74 et 83 de ladite convention. de l’autre.

484. S'agissant de la mer territoriale, la règle définie à l’article 15 de la
convention revient à prévoir que, lorsque les côtes de deux Etats sont adja-
centes ou se font face, ni l'un ni l'autre de ces Etats n'est en droit, sauf
accord contraire entre eux, d'étendre sa mer territoriale au-delà de la ligne
médiane dont tous les points sont équidistants des points les plus proches
des lignes de base à partir desquelles est mesurée la largeur de la mer ter-
ritoriale de chacun des deux Etats. Cette première disposition de l’article 15
ne s'applique toutefois pas dans le cas où, en raison de l’existence de titres
historiques ou d’autres circonstances spéciales, il est nécessaire de délimiter
autrement la mer territoriale des deux Etats (seconde disposition de l'ar-
ticle 15). Par conséquent, la «ligne médiane» risque d’amputer la largeur
autorisée de [2 milles de la mer territoriale qui est mesurée à partir de la
côte pertinente de chacun des deux Etats intéressés, d’où l'entrée en jeu de
la «méthode de l’équidistance» dans les délimitations de mer territoriale.

485. En ce qui concerne la délimitation de la zone économique exclu-
sive et des fonds marins dans le secteur nord de la zone à délimiter, la
«méthode de l’équidistance» n’est pas en tant que telle partie intégrante
des règles de délimitation définies par les articles 74 et 83 de la convention
de 1982, même aux fins du tracé d’une première ligne provisoire, encore
que ces règles n’excluent pas non plus la «méthode de l’équidistance».
Mais, il se pourrait fort bien que. dans un cas déterminé, la «méthode de

390
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 427

Péquidistance» ou le tracé d’une «ligne d’équidistance provisoire» sujette
à ajustement représentent les meilleurs moyens de garantir une «solution
équitable», comme il est prescrit expressément dans les articles en ques-
tion de la convention de 1982.

486. Je suis convaincu qu'en l'espèce il faut appliquer la «méthode de
l’équidistance » dans le secteur sud comme dans le secteur nord de la zone
à délimiter en vue de construire une ligne « d'équidistunce provisoire»
sujette à ajustement sous l'effet de circonstances spéciales ou de circons-
tances pertinentes propres à Qatar ou à Bahreïn.

487. L'arrêt, toutefois, pour construire sa propre «ligne d’équidis-
tance», suit une voie différente (voir ci-dessous), ce qui m’inspire deux
observations. La première est que la façon dont j'interprète l'interaction
des deux dispositions de l’article 15 de la convention de 1982 ne coïncide
pas avec le raisonnement suivi dans l’arrêt à cet égard. Ma seconde obser-
vation est que ces deux dispositions de l’article 15 n’écartent nullement le
principe normatif de la «solution équitable» dont il est fait expressément
état aux articles 74 et 83 de la convention de 1982. Bien au contraire,
j'estime que le principe de la «solution équitable» fait partie intégrante
de l’article 15 de ladite convention de 1982 quand on lit ce dernier dans
son intégralité. Je ne peux par conséquent pas accepter d'entendre dire
que le principe de la «solution équitable» n’a pas de rôle à jouer dans une
délimitation de «mer territoriale».

488. Au sujet de la première observation formulée dans le para-
graphe précédent — l'interaction des deux dispositions de l’article 15 de
la convention de 1982 — je suis d’avis que les circonstances spéciales
visées dans la seconde disposition de l’article sont censées intervenir dans
l'opération de délimitation après le tracé de la «ligne médiane» répon-
dant à la première disposition ef non pas avant ni simultanément, comme
c’est le cas dans l'arrêt.

489. Il découle de ce qui précède que, pour moi, le principe de la
«solution équitable» doit être présent dans la délimitation réalisée par la
limite maritime unique tant dans le secteur nord que dans le secteur sud
de l'aire à délimiter, comme le reconnaît la norme de délimitation coutu-
mière fondamentale définie par la chambre de la Cour qui fut saisie de
l'affaire du Golfe du Maine.

490. En dernier lieu, en ce qui concerne l’article 13 de la convention de
1982 qui concerne les « hauts-fonds découvrants», l'arrêt considère à bien
des égards, semble-t-il, ce qui est foncièrement une tolérance comme une
sorte d’«obligation juridique» pour la Cour. Nous sommes d’un avis
opposé. La disposition en question est énoncée avec le verbe «pouvoir»
et non pas le verbe «devoir». C'est-à-dire qu’un Etat «peut» appliquer la
disposition ou ne pas l'appliquer. Il en va de même pour la Cour à l’occa-
sion d’une délimitation maritime dont le tracé lui est confié. Il a donc été
choisi dans cet arrêt d'appliquer la disposition évoquée, mais la Cour
n’est pas tenue de procéder ainsi quand, par exemple, une «solution équi-
table» à retenir en vue d’une délimitation maritime déterminée peut être
compromise par la tolérance en question.

391
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 428
C. La décision britannique de 1947 et sa ligne de partage des fonds marins

491. La « décision» britannique du 23 décembre 1947 (voir les lettres de
notification adressées aux deux souverains dans le mémoire de Qatar,
vol. 10, annexes IV.115 et IV.116, p. 115 et 116) ne représente pas le droit
applicable en l'espèce. Tout comme la «décision» britannique de 1939
relative aux îles Hawar, la «décision» de 1947 relative à la ligne de par-
tage des fonds marins entre Qatar et Bahreïn n’est qu’un simple élément
de fait à prendre en compte. En tant que telles, les deux «décisions» sont
des faits historiques mais non pas la source d'un «titre» ni d'un «droit»
au sens juridique, même si cette ligne de 1947 est qualifiée dans les lettres
en question de «ligne médiane reposant en général sur la configuration de
la côte de Pile principale de Bahreïn et de la péninsule de Qatar» (ibid. ).
La Grande-Bretagne ne détenait pas de titre sur les territoires terrestres
respectifs de Qatar et de Bahreïn et, par suite, n'avait pas non plus de titre
lui permettant de disposer des droits relatifs aux fonds marins engendrés
par ces territoires terrestres en l’absence du consentement des souverains.
li est vrai qu'en 1947 la plus grande partie des eaux surjacentes ainsi visées
se trouvait en haute mer, mais la ligne britannique était censée partager les
fonds marins relevant de Bahreïn et les fonds marins relevant de Qatar.
En l'absence du consentement des souverains de Qatar et de Bahreïn, cette
ligne britannique de 1947 n'a pas en droit international de force obliga-
toire pour aucune des Parties à la présente espèce. Cette conclusion
s'applique évidemment à la «décision» en question sous tous ses aspects,
y compris ce qu'il est convenu d'appeler les «exceptions» relatives aux
hauts-fonds de Qit’at Jaradah et Fasht ad Dibal et aux îles Hawar.

492, Je souscris par conséquent aux conclusions énoncées aux para-
graphes 237 et 238 de l'arrêt de la Cour. Qatar et Bahreïn n'ont pas
accepté cette «décision» de 1947 comme une décision ayant pour eux
force obligatoire. En outre, les Parties ont l’une et l’autre gardé la même
attitude pendant la procédure actuelle. Pendant des années, les Britan-
niques se sont montrés assez équivoques dans leurs déclarations au sujet de
la valeur juridique de ladite «décision». Cette ligne de 1947 a parfois été
qualifiée de définitive et d’autres fois de sujette à revision. Il semble aussi
qu’en 1965/1966 la Grande-Bretagne ait été disposée à accepter de voir
soumettre à arbitrage international l’objet des deux «décisions» de 1939
et de 1947.

493. Dans ces conditions, la seule question d’ordre juridique dont la
Cour soit saisie au sujet de cette «décision» britannique de 1947 consiste
à mon avis à établir si cette «décision» non contraignante et la ligne de
partage des fonds marins qui en découle constituent ou non jusqu'à un
certain point une circonstance que la Cour doit prendre en considération
quand elle définit le tracé de la limite maritime unique. Sur cette question,
les Parties s'opposent. Bahreïn refuse de s'engager dans cette voie tandis
que Qatar considère qu’il faut opérer la délimitation compte dûment tenu
de cette ligne de partage des fonds marins définie par les Britanniques en
1947.

392
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 429

494. Pour ma part, ni la «décision» britannique de 1947 ni la «ligne»
qu'elle définit ne sont des «circonstances spéciales» au sens de l’article 15
de la convention de 1982. Cela ne veut pas dire que la ligne de 1947 n'ait
aucune pertinence aux fins de la tache impartie a la Cour, mais cela veut
certainement dire que la «ligne» ainsi que la «décision» ne sont que de
simples éléments de fait et ne représentent pas le droit applicable au dif-
férend maritime en l’espéce.

495. En tant qu’élément de fait, la limite de 1947 est pertinente aux fins
de la tâche impartie à la Cour parce que les autorités britanniques consi-
déraient à l'époque qu'il s'agissait d’une ligne tracée «selon des principes
équitables» (mémoire de Qatar, vol. 10, annexes [V.115 et IV.116, p. 71
et 75). En ce sens, la ligne de 1947 constitue certainement en un sens large
une sorte d'exemple ou de référence puisque c’est une première tentative
consistant à confier à un Etat tiers le soin de réaliser une délimitation
équitable des fonds marins dans la zone. Ensuite, cette ligne est perti-
nente aussi parce que le «comportement des Parties» postérieurement à
ce partage de 1947 par les Britanniques (par exemple, pour ce qui
concerne les limites de leurs concessions pétrolières et des permis d’explo-
ration et d'exploitation au large; les zones de sécurité; etc.) donne
quelques indications sur ce que les Parties elles-mêmes ont peut-être consi-
déré à certaines époques être une ligne de délimitation équitable. Pour
autant que cela soit vrai, ce comportement représenterait vraiment alors
une circonstance à prendre en considération pour définir aujourd'hui
la limite maritime unique demandée par les Parties (voir, par exemple,
l'affaire du Plateau continental TunisielJamahiriya arabe libyenne).

496. Ma conclusion générale est par conséquent que la «décision» bri-
tannique de 1947 n’a pas force obligatoire et n'est pas en tant que telle
une «circonstance spéciale» au sens juridique de l’article 15 de la conven-
tion sur le droit de la mer de 1982, tandis qu'au contraire le «comporte-
ment pertinent des Parties» à l'égard de cette ligne britannique de 1947
pourrait représenter une circonstance de cet ordre. Concrètement, c’est-
à-dire à titre de référence, cette ligne britannique de 1947 à certainement
été très utile, tout au moins pour moi, car elle m’a permis de comprendre
un certain nombre de questions suscitées par la délimitation maritime
demandée à la Cour. C’est ainsi que le tracé de la ligne britannique de
1947, tout comme celui de la ligne Boggs-Kennedy de 1948, passe à tra-
vers la formation maritime de Fasht al Azm, et ce simple fait prouve que,
pour les auteurs de cette ligne de partage, Fasht al Azm n’était pas censé
en 1947/1948 faire partie de l’île de Sitrah.

D. La ligne Boggs-Kennedy de partage des fonds marins de 1948

497. La ligne Boggs-Kennedy de partage des fonds marins du 16 dé-
cembre 1948 (mémoire de Qatar, vol. 10, annexe IV.127, p. 123) n'est pas
une «circonstance spéciale» non plus, mais c’est une référence extrêmement
utile à des fins de recherche qui figure dans un rapport établi par deux
experts tout particulièrement expérimentés et qualifiés, rapport qui est

393
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 430

fondé exclusivement sur des considérations géographiques et techniques
objectives, a été conçu tout exprès pour les délimitations à tracer dans le
golfe Persique et est rédigé sans avoir le moindre lien avec la présente
espèce ni avec l'une ou l’autre des Parties. Exemple de construction rai-
sonnable d'une ligne de délimitation fondée sur la méthode de l’équidis-
tance, cette ligne de partage Boggs-Kennedy, assortie de ses justifications,
m'a servi utilement à comprendre techniquement comment il était pos-
sible de construire une «ligne d’équidistance » dans les conditions géogra-
phiques propres à l'espace maritime à délimiter dans la présente espèce
ou comment il fallait construire ladite délimitation.

498, Le rapport Boggs-Kennedy, accompagné de deux annexes et de
son projet de délimitation. est professionnellement extrêmement crédible
quand il montre comment on peut construire dans cet espace une «ligne
d'équidistance ou ligne d’équidistance provisoire». Il est exact que la
ligne Boggs-Kennedy montre de façon frappante que la ligne revendiquée
par Bahreïn dans la présente espèce est sans précédent, mais cette démons-
tration ne résulte nullement d’un préjugé quelconque dont Boggs et Ken-
nedy s'inspireraient à l'encontre de Bahreïn. La démonstration résulte des
conclusions présentées par Bahreïn qui sont en matière de délimitation
maritime injustifiées en l'espèce.

499. Le rapport Boggs-Kennedy confirme que, en règle générale, la
«ligne d’équidistance provisoire» doit être construite au moyen de ce que
l’on appelle la méthode de masse terrestre à masse terrestre et que les
lignes de partage sont «dérivées des côtes telles qu’elles sont actuellement
représentées sur les cartes hydrographiques» (ihid., p. 128, par. 3.2). Le
rapport évoque également les difficultés éprouvées quand on veut établir
avec précision quelle est la «laisse de basse mer» ainsi que les divers pro-
blèmes liés à la présence de nombreux éléments géographiques tels que les
îles, en particulier les îles situées «du mauvais côté de fa ligne» (ibid.,
app. B., p. 146, par. 6).

500. En outre, pour opérer des délimitations équitables, Boggs et Ken-
nedy ont suivi trois principes dont ils font état dans leur rapport: 1) ils
ont appliqué la méthode de l’équidistance tant pour la délimitation lon-
gitudinale de la partie centrale du Golfe que pour les délimitations laté-
rales, en particulier dans ce que le rapport appelle la «zone de Bahreïn»;
2) ils ont établi la ligne d’équidistance, dont ils ont fait leur méthode
générale, en la construisant a partir de la côte ou de la façade continen-
tale pertinente et en laissant délibérément de côté toutes les îles, ilots,
rochers, récifs et hauts-fonds découvrants détachés de la côte du conti-
nent; et 3) ils ont construit cette ligne d’équidistance en se fondant ou
bien sur la laisse de basse mer à laquelle ils donnaient la préférence, ou
bien sur la laisse de haute mer, en fonction des connaissances techniques
disponibles sur le secteur ou la formation maritime intéressée.

501. Pour terminer, je formulerai une précision et une réserve sur cette
ligne Boggs-Kennedy, qui sont l’une et l’autre liées à la date du rapport,
soit 1948. La précision est que la largeur de la mer territoriale n'était à
l'époque que de 3 milles tant pour Bahreïn que pour Qatar. La réserve.

394
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 431

quant à elle, intéresse les îles Hawar et Zubarah. D'après le rapport
Boggs-Kennedy, il est tenu pour acquis que les îles Hawar appartenaient
à Bahreïn et que Zubarah, ou ce qu’on appelait la «région de Zubarah»,
appartenait à Qatar, mais les deux hypothèses portent sur des questions
territoriales qui sont en litige dans la présente espèce.

502. Il est regrettable que l'arrêt n’adopte pas la méthode profession-
nelle retenue par Boggs et Kennedy dans leur rapport pour la construc-
tion d’une ligne d’équidistance dans l’espace maritime à délimiter en
l'espèce. L'arrêt préfère fonder ses conclusions techniques sur les rap-
ports d’experts des Parties plutôt que sur le rapport Boggs-Kennedy. Je
suis d’un avis opposé.

EL Comment l'arrêt définit les «côtes pertinentes» des Etats parties

503. Une délimitation maritime est toujours opérée principalement
conformément à des critères géographiques. Le premier critère consiste à
déterminer quelles sont les « côtes pertinentes» ou les «facades côtières »
à partir des réalités géographiques de l’espace à délimiter. On procède
généralement en définissant la «côte» ou les «façades côtières» inté-
ressées par rapport aux côtes ou façades côtières de la «masse terrestre»
des Etats parties. Selon la définition du dictionnaire Webster, la masse
terrestre (mainland) est une «masse de terre d'un seul tenant constituant
la partie principale d'un pays ou d'un continent» (1980, vol. IT, p. 1362).

504. L'arrêt applique le critère de la côte de la masse terrestre, ou des
façades côtières de la masse terrestre, pour définir la «côte pertinente de
Qatar». Mais il ne fait pas de même pour la «côte pertinente de Bahreïn »
et, dans ce dernier cas, il ne tient pas compte de la côte continentale.
Nous n’avons pas ici d'autre explication que de voir la majorité tenir
pour acquis que Bahreïn est un Etat archipel ou un Etat pluri-insulaire.
Dans ces conditions, la délimitation maritime en l'espèce est opérée entre
deux types différents de côtes pertinentes ou de façades côtières. I] s’agit
dans l’un des deux cas (celui de Qatar) d’une côte géographique et dans
l'autre cas (celui de Bahreïn) d’une côte artificielle construite par la Cour.
J'estime qu'il s’agit la d’une innovation manifestement injustifiée par rap-
port aux délimitations opérées précédemment par la Cour ou par d’autres
juridictions ou tribunaux internationaux.

505. En réalité, certains paragraphes de l'arrêt expliquent comment la
Cour a construit les «côtes pertinentes de Bahreïn» aux fins de la délimi-
tation maritime de l'espèce. I] s’agit d’une construction artificielle dans
laquelle toutes sortes de formations maritimes mineures jouent un rôle de
premier plan. Dans l'arrêt, les côtes de Bahreïn ne sont nullement une
masse de terre d’un seul tenant et ne sont pas rattachées naturellement à
la côte continentale bahreïnite non plus qu'elles n'en sont un prolongement
naturel. N s'agit: 1) de certaines îles, îlots, rochers ou bancs de sable, etc.,
très exigus, parfaitement séparés l’un de l’autre et dans la plupart des cas
situés à bonne distance des côtes continentales de Bahreïn; et 2) d'eau.

395
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 432

Autrement dit, «les côtes pertinentes de Bahreïn» de Parrét ne sont nul-
lement une côte ni une facade côtière. Dans ces conditions, je n’estime pas
nécessaire de m'étendre plus longuement sur «les côtes pertinentes de
Bahreïn» figurant dans l'arrêt ni sur le fait que je rejette totalement ladite
construction en tant qu'elle serait une «côte» véritable. On a refait la
géographie. Les formations maritimes bahreïnites de caractère mineur
dont il s’agit n’ont rien à voir avec le «skjærgaard» qui longe la côte nor-
végienne. En l'espèce, il existe «une ligne de séparation nette de la terre et
de la mer» (C.1J. Recueil 1951, p. 127). J'ajouterai simplement que le
résultat concret. en l'espèce, de ce que je viens d'indiquer est que /a mer
domine la terre [en français dans le texte] bien que l'arrêt énonce le
contraire sous la forme d'un principe général. Et ce n’est nullement le seul
cas où l’on voit une conclusion correcte énoncée dans l'arrêt à la suite
d’un principe de droit vidée plus tard de toute signification juridique dans
ses applications concrètes.

FL La méthode utilisée dans l'arrêt pour construire la «ligne d'équi-
distance »

506. Une «ligne d’équidistance» est par définition une ligne située
entre deux lignes, mais il n’y a dans l’arrêt aucune trace des deux lignes
qui sont nécessaires à la construction de la «ligne d’équidistance». Nor-
malement, ces lignes de base sont la ligne côtière de la masse terrestre ou
la ligne de la façade côtière des deux Etats intéressés. Mais il nest pas fait
appel dans l'arrêt aux «lignes de base» de la méthode de masse terrestre
à masse terrestre pour la construction de ce que l'arrêt appelle la «ligne
d'équidistance ».

507. Par ailleurs, une fois que sont exclues les «lignes de bases archi-
pélagiques» et les «lignes de base droites», l'arrêt est dépourvu de toute
ligne bahreinite servant de ligne de base pour la construction de la «ligne
d’équidistance» qui va être retenue. Aux fins de cette construction, l'opé-
ration menée dans l'arrêt consiste à remplacer la ligne de base de la côte
continentale de Bahreïn par une série de «points de base» sélectionnés et
situés sur les îlots, rochers et bancs de sable mineurs déjà évoqués et sur
les hauts-fonds découvrants censés être situés dans la mer territoriale de
Bahreïn seul. Ces formations maritimes sont plutôt éloignées l’une de
l'autre. Elles ont été sélectionnées, d’après ce que dit l'arrêt, compte tenu
des pièces de procédure et des arguments développés par Bahreïn dans la
présente instance et des règles connexes qui ont été invoquées. Il n’y a pas
de «point de base» bahreïnite qui soit situé sur la côte continentale de
Bahreïn.

508. En ce qui concerne Qatar, les principaux «points de base» de la
«ligne d’équidistance» qui figurent dans l’arrêt sont situés sur la côte
continentale occidentale de Qatar, c'est-à-dire sur la péninsule qatarie.
Mais Qatar n’a pas plaidé l'adoption de «points de base» mais plutôt
l'adoption d'une «ligne de base», c'est-à-dire de sa côte continentale occi-
dentale qui s'étend du nord vers le sud à partir de Ras Rakan et va

396
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 433

jusqu’à Ras Uwaynat. Remplacer la ligne côtière continentale dont Qatar
a plaidé l’adoption par certains «points de base» sélectionnés réduit au
minimum la côte occidentale de Qatar en tant que territoire terrestre
générateur des droits permettant de se doter d’une mer territoriale.

509. En fait, la «ligne d’équidistance» de l'arrêt n’est pas une «ligne
d’équidistance» au sens ordinaire de l'expression, mais, comme son inti-
tulé même l'indique, une ligne d’équidistance prenant en considération
toutes les Îles ainsi que les hauts-fonds découvrants situés dans la mer ter-
ritoriale d'un seul Etat. Nous ne sommes donc pas en présence d’une
ligne d’équidistance ou d’une ligne médiane au sens qu’il faut en général
attribuer à l'expression, mais face à quelque chose d’autre.

510. Je ne suis vraiment pas certain du tout que la «ligne d’équidis-
tance» de l'arrêt soit le moyen voulu d'opérer une délimitation maritime
équitable, même dans les conditions propres à l'espèce. Si l’on compare la
«ligne d’équidistance» de l’arrêt et le tracé définitif de la limite maritime
unique qui a été adoptée, on voit combien d’ajustements il a fallu appor-
ter à la ligne d’équidistance pour définir cette limite, sans compter les
autres ajustements assez nombreux qui auraient été nécessaires, à mon
avis, pour répondre à l'objectif juridique global, lequel était de parvenir à
une solution équitable.

511. Comme je l’ai indiqué, il ne fait pas de doute que, en se servant de
la méthode décrite plus haut pour construire cette «ligne d’équidistance »,
les auteurs de l'arrêt avaient à l'esprit le fait que l'Etat de Bahreïn est
géographiquement un archipel. Mais on pouvait, et on aurait dû, tenir
compte de cette situation géographique en apportant des ajustements à
une «ligne d’équidistance» véritable, c’est-à-dire une ligne d’équidistance
construite entre la cûte continentale, ou façade côtière, de Qatar et celle
de Bahreïn. Il est manifeste qu’une «ligne d’équidistance» telle que celle
qui est construite dans l'arrêt risque de compromettre le résultat équi-
table pour l’une des deux Parties en cause.

512. En l'espèce, ce risque était réel. La méthode de la ligne d’équidis-
tance telle qu'elle a été utilisée n’a pas produit, à mon avis, de résultat
équitable pour tous les segments de la limite maritime unique qui a été
finalement adoptée. En fait, dans le secteur sud de l’espace à délimiter, à
un stade encore précoce de l’opération de délimitation, la «ligne d’équi-
distance» de l’arrêt a d’ores et déjà donné à Bahreïn la totalité de la zone
de chevauchement de la mer territoriale de 12 milles engendrée par la côte
continentale occidentale de Qatar et même plus encore. Du point de vue
du droit de la mer, ce résultat ne correspond pas à une ligne d’équidis-
tance à même de produire un «résultat équitable». Le caractère finale-
ment excessif de la méthode utilisée a toutefois été quelque peu corrigé
dans l'arrêt par d’autres moyens, encore que la limite maritime unique
finalement adoptée donne toujours à Bahreïn des espaces maritimes plus
étendus qu'aucune autre délimitation opérée en dehors des Parties, en
l'occurrence la ligne britannique de 1947 et la ligne Boggs-Kennedy.

513. La méthode dite «de masse terrestre à masse terrestre» utilisée
pour définir une «ligne d’équidistance provisoire» ou bien une «ligne

397
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 434

d'équidistance » est une méthode tout particulièrement raisonnable quand,
comme c’est le cas dans le secteur sud de l’espace maritime des Parties, la
ligne de partage opère une délimitation de mer territoriale et que l’espace
maritime intéressé est couvert de multiples petites îles, îlots, rochers,
récifs et hauts-fonds découvrants qui risqueraient par ailleurs de produire
un effet de distorsion disproportionné pour aboutir finalement à un
résultat inéquitable, ou qui risqueraient de mettre en danger la sécu-
rité de l’une ou l’autre des Parties, voire de violer le principe de non-
empiétement. Ces petites îles, îlots, rochers, récifs et hauts-fonds
découvrants pourraient même être des «circonstances» justifiant des
ajustements à apporter ultérieurement à une «ligne d’équidistance»
normale, mais en aucun cas ne pourraient-ils servir de «points de base»
pour la construction de la «ligne médiane» visée dans la première dis-
position de l'article 15 de fa convention de 1982.

514. En outre, il ne faut absolument pas confondre l'opération par
laquelle une juridiction ou tribunal international détermine les «lignes de
base» d’une «ligne d’équidistance» construite par le tribunal aux fins
d'une délimitation maritime, d’une part, et l'opération par laquelle un
Etat détermine les lignes de base à partir desquelles il mesure la largeur
de sa propre mer territoriale, de l’autre. La jurisprudence internationale
est également tout à fait claire à cet égard. I en découle que ces lignes de
base coïncident peut-être parfois mais ne coïncident pas dans d’autres
cas. Ces deux types de lignes de base n'ont pas fe même auteur, ni le
même objet, ni la même fin, ni la même fonction. En lespéce, la question
de savoir si ces deux types de lignes de base coincident ne se pose méme
pas. Les Parties ont toutes les deux fait savoir à la Cour qu'elles n’ont pas
encore établi les lignes de base voulues pour mesurer la limite extérieure
de leurs deux mers territoriales. On ne se retrouve par conséquent pas du
tout dans la situation de l'affaire Jan Mayen dans laquelle les deux
Parties avaient déjà établi les lignes de base en question avant d'engager
leur instance devant la Cour, n’ont pas contesté ces lignes de base au
cours de la procédure et dans laquelle il n'y avait pas de délimitation de
mer territoriale en litige, alors que c’est le cas en l'espèce.

515. Les «points de base» de fa «ligne d'équidistance» adoptée dans
l'arrêt sont situés sur la laisse de basse mer des «côtes pertinentes» telles
que celles-ci sont construites dans l'arrêt. C’est la la règle générale et, par
suite, je peux accepter qu'il en soit ainsi à condition que ces laisses de
basse mer soient clairement indiquées sur les cartes marines à grande
échelle reconnues officiellement par l'Etat côtier. Or, telle n'est vraiment
pas la situation en l'espèce. Par suite, la laisse de basse mer introduit dans
l'instance un nouvel élément subjectif qui intervient dans l'opération de
délimitation réalisée dans l'arrêt.

G. La «zone de la délimitation» n'est pas définie dans l'arrêt

516. Contrairement à la pratique générale, l'arrêt s’abstient de définir
l'espace maritime dans lequel la délimitation doit être opérée. Cela n'a

398
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 435

pas trop d’importance dans le secteur sud parce que, dans cette zone, la
géographie fournit la réponse. En outre, pour ce qui concerne la limite
sud dans ce secteur sud, il existe des accords qui donnent des indications:
il s’agit de accord passé en 1958 entre le royaume d’Arabie saoudite et
l'Etat de Bahreïn concernant la délimitation du plateau continental et de
Paccord conclu en 1965 par le royaume d’Arabie saoudite et l'Etat de
Qatar sur la détermination de frontières terrestres et maritimes.

517. Il en va tout autrement dans le secteur nord de l'espace à déli-
miter, là où cela concerne les lignes latérales de la délimitation. La
limite septentrionale dans ce secteur est toutefois définie par les lignes
de partage du plateau continental définies dans l’accord passé en 1969
par Qatar avec l’Iran et dans l’accord passé en 1971 par Bahreïn avec
Tran.

518. Mais les incertitudes relatives aux limites latérales de l’espace à
délimiter dans le secteur nord produisent un certain effet sur la construc-
tion de la «ligne d’équidistance» de l’arrêt parce que celle-ci prend pour
«point de base» un point situé sur le haut-fond découvrant de Fasht al
Jarim qui pour moi est situé à l'extérieur de la zone de délimitation. Tou-
tefois, l'arrêt ne donne pas d’effet à Fasht al Jarim sur le tracé de la limite
maritime unique qui à finalement été adoptée.

H. Les circonstances spéciales ou pertinentes

519. Dans !a présente instance, les circonstances spéciales ou perti-
nentes qu'une opération de délimitation doit prendre en compte sont prin-
cipalement géographiques. Mais il y en a d’autres, d’un type différent,
concernant par exemple la sécurité et les communications maritimes tant
pour Qatar que pour Bahreïn. C'est ainsi que l’on ne peut pas laisser de
côté dans cette opération de délimitation la sécurité et l’accès aux ports
de l'Etat de Bahreïn. Par ailleurs, l'attribution à Bahreïn des îles Hawar
crée dans la région une situation maritime qu’on doit aussi résoudre en
prenant dûment en considération les intérêts de l'Etat de Qatar en matière
de sécurité et de communications maritimes.

1. La longueur des «côtes pertinentes» des Parties ainsi que l'orienta-
tion générale et lu configuration de ces côtes

520. La disparité des côtes des Parties du point de vue de leur longueur
constitue une «circonstance spéciale» de la plus haute importance pour
les délimitations maritimes {la terre domine lu mer). La jurisprudence de
la Cour et d’autres juridictions internationales est limpide à cet égard. Il
s'agit effectivement de l’une des «circonstances spéciales» particulière-
ment pertinentes qui soit acceptée et appliquée. En l'espèce, la disparité
ou la disproportion des côtes respectives du point de vue de leur longueur
telle que Qatar l’allègue représente un rapport d'environ 1,59 pour | en
faveur de Qatar. Si tel est bien le cas, c'est effectivement une «disparité

399
DELIMITATION ET QUESTIONS (OP. DISS, TORRES BERNARDEZ) 436

significative» et il aurait fallu en tenir compte. Mais comment l'arrêt
peut-il comparer les côtes pertinentes des Parties du point de vue de leur
longueur, vu {a définition qu'il donne des «côtes pertinentes de Bahreïn » ?

521. La réponse qui est donnée dans l’arrêt à la question ci-dessus est
que, puisque les îles Hawar sont attribuées à Bahreïn, les côtes perti-
nentes des Parties ont la même ou environ la même longueur, mais il n'est
pas donné dans l'arrêt de chiffre précis à l’appui de cette conclusion. A
cet égard comme à d’autres, la technique retenue dans l'arrêt consiste à
donner partiellement effet ou à ne pas donner d'effet du tout, lors de la
délimitation, à certaines îles mineures et à d’autres formations maritimes,
comme en témoigne le tracé de la limite maritime unique définie dans
l'arrêt. Et parce qu'il n'est pas communiqué de chiffre précis sur la lon-
gueur des côtes pertinentes des Parties et que «l'espace à délimiter» n'est
pas défini. il n'est pas possible de vérifier par application du critère de
proportionnalité si le résultat de la délimitation opérée dans l'arrêt est
bien équitable. I] n'est fait aucune allusion dans l'arrêt à une telle vérifi-
cation ou test, ce qui est encore une de ses innovations.

522. Quant à certains autres critères géographiques pertinents dont il
convient d'évaluer le poids lors d'une délimitation maritime, par
exemple l'orientation générale et la configuration des côtes véritablement
pertinentes des Parties, le rapport entre ces côtes, l'emplacement de pe-
tites îles, îlots. rochers, récifs et hauts-fonds découvrants et la distance
qui sépare ces formations desdites côtes et qui les sépare entre elles, etc.. ce
ne sont pas des critères géographiques auxquels l'arrêt s'intéresse parti-
culièrement. encore que certaines distorsions importantes précisément
imputables à la non-prise en compte de ces éléments soient par ailleurs
corrigées. Par exemple, lors de la définition de la limite maritime unique
finalement adoptée, le haut-fond découvrant de Fasht al Azm, formation
qui ne suit pas l'orientation générale de la côte continentale de Bahreïn
— elle est en fait verticale par rapport à cette orientation générale —, crée
un effet de distorsion considérable qui pourrait gravement compromettre
l'équité de la délimitation, Là encore, toutes ces indications montrent
que, du point de vue de l'arrêt, le souci géographique principal ne cor-
respondait pas à la géographie de l’espace maritime à délimiter dans son
ensemble, mais correspondait aux caractéristiques géographiques de l’une
des Parties: l'Etat de Bahreïn. Nous nous opposons parce qu'elle n'est
pas justifiée en droit à cette technique générale adoptée dans l'arrêt pour
procéder à la délimitation maritime confiée à la Cour par les deux Parties.

2. Les hauts-fonds de Oit'at Jaradah et Fasht ad Dibal

523. Dans la présente espèce, ces hauts-fonds posent un double pro-
blème: a) quelle est leur qualification en tant que formation géogra-
phique maritime? et b) comment déterminer laquelle des deux Parties
a souveraineté sur ces deux hauts-fonds?

524. En ce qui concerne le premier point, Fasht ad Dibal ne fait pas

400
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 437

problème car les deux Parties admettent l’une et l’autre que ce haut-fond
est en réalité un haut-fond découvrant. Mais il en va tout autrement pour
Qit’at Jaradah que Bahreïn qualifie d’«ile» et Qatar de «haut-fond
découvrant». La conclusion de Varrét est que Qit’at Jaradah est une
«ile», ce qui ressort d’une comparaison des conclusions formulées dans
les rapports d'experts commandités par chacune des Parties et présentés à
la Cour. Toutefois, les publications destinées aux navigateurs et les cartes
marines ne qualifient pas Qit’at Jaradah d’«ile», mais de «haut-fond
découvrant». Pour ma part, compte tenu des éléments de preuve pré-
sentés à la Cour, y compris des preuves photographiques, j'ai les plus
grandes difficultés à conclure que Qit’at Jaradah est géographiquement
une île. Jai même du mal à considérer qu'un petit banc de sable qui
change constamment de forme comme Qit’at Jaradah soit un haut-fond
découvrant solide. Il se peut que ce soit un haut-fond découvrant en for-
mation susceptible d’être par la suite ou de ne pas être un véritable flot.
Mais ce ne me paraît de toute façon pas être actuellement véritablement
une île. En pareil cas, je suis d’avis que le bon sens doit prendre le pas sur
les interprétations purement formelles d’une définition juridique générale
en raison des données physiques objectives dont on dispose. De toute
façon. la Cour aurait dû elle-même vérifier ces données avant de rendre
une décision judiciaire à leur sujet. L'exemple de Fasht al Azm (voir ci-
dessous) prouve qu'une juridiction internationale se doit d’être prudente
quand elle formule des constatations sur des questions de géographie
physique.

525. En fait, la position initiale de Bahreïn n'est pas tant que Qitat
Jaradah soit effectivement une véritable île mais plutôt qu’i/ fallait l'assi-
miler à une île (mémoire de Bahreïn, par. 624). Pour Bahreïn en effet,
cette formation était devenue une île il y a quelques années sous l’effet
d’un processus de sédimentation naturelle et serait encore une ile si Qatar
n'était pas intervenu en 1986, et cette formation serait en passe de rede-
venir une ile sous l'effet du même processus de sédimentation naturelle.
D'après Bahreïn, les bulldozers de Qatar ont supprimé en 1986 la partie
de Qit’at Jaradah qui était émergée à marée haute. Qatar est d’un autre
avis: en 1985, Bahreïn aurait essayé de modifier la situation existant tant
à Jaradah qu'à Dibal pour améliorer sa position juridique suivant des
modalités contraires aux accords de statu quo conclus en 1978 et 1983
lors de la médiation saoudienne, ce qui aurait provoqué l'intervention de
Qatar le 26 avril 1986. Autrement dit, cette intervention de Qatar aurait
eu pour objet de rétablir le statu quo. En outre, Qatar a expliqué que les
opérations de déblaiement ultérieures n’ont pas été le fait de bulldozers
qataris mais résultaient d’une opération internationale organisée sous le
contrôle du conseil de coopération du Golfe et exécutée conformément à
des procédures préalablement arrêtées par ledit conseil.

526. La chambre de la Cour qui a eu à connaître de l'affaire E/ Sal-
vadorf Honduras, dont j'étais membre, a fait une distinction entre une
«ile» et un «haut-fond découvrant» du point de vue de l'appropriation.
La chambre a estimé que Meanguerita était une île et non pas un haut-

401
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 438

fond découvrant et était par conséquent susceptible d’appropriation
selon les modes d’acquisition de territoires terrestres (C.1.J. Recueil
1992, p. 570, par. 356). Dibal et Jaradah sont toutefois des hauts-fonds
découvrants. C’est pourquoi j'estime personnellement qu'on doit définir
qui exerce la souveraineté sur Dibal et Jaradah en faisant appel aux
règles du droit de la mer applicables, en l’occurrence à la délimitation
maritime et non à celle du droit régissant l'acquisition de territoires ter-
restres (terra firma). Le droit de la mer prend en considération l'endroit
où est situé le haut-fond découvrant intéressé et par conséquent la dis-
tance qui le sépare de la côte pertinente du continent, c’est-à-dire que
l’on tiendra compte, par exemple, du fait que le haut-fond sera situé
dans la mer territoriale de l'Etat considéré ou bien au-delà de la limite
extérieure de ladite mer territoriale. Comme il est dit dans l'ouvrage
d'Oppenkheim intitulé International Law (9° éd.): «La haute mer étant
libre, elle ne saurait faire l’objet d'acquisition de souveraineté par occu-
pation; il en va de même pour les simples récifs ou bancs situés en mer
libre, même s'il est permis d’y ériger des phares.» (Mémoire de Qatar,
vol. 8, annexe 111.307, p. 543.) Depuis 1992, les hauts-fonds de Jaradah et
Dibal sont géographiquement situés dans la mer territoriale de Qatar
dont la largeur est désormais de 12 milles. Depuis 1993, Jaradah est situé
dans la zone de chevauchement des mers territoriales de 12 milles de
Qatar et de Bahreïn, mais est plus proche de Qatar que de Bahreïn. A
mon avis, ces deux hauts-fonds devraient par conséquent relever de la
souveraineté de Etat de Qatar.

527. La décision britannique de 1947 qui fait état des «droits souve-
rains» de Bahreïn sur Dibal et Jaradah (ladite décision n'étant pas oppo-
sable a Qatar, comme le présent arrêt le reconnaît) ne repose sur aucun
motif juridique accepté comme tel puisqu’a l'époque Dibal et Jaradah
étaient situés en haute mer et, de surcroît, du côté qatari de la ligne de
partage des fonds marins elle-méme, qui était due aux Britanniques. En
ce qui concerne la question de la souveraineté sur ces deux hauts-fonds
découvrants, je suis davis qu'il faut y répondre par le tracé de la limite
maritime unique une fois que celle-ci sera adoptée par la Cour conformé-
ment au droit de la mer.

528. La limite retenue dans larrét laisse Fasht ad Dibal du côté qatari
de ladite limite, c’est-à-dire que, selon l'arrêt, ce haut-fond découvrant
reléve de la souveraineté de Qatar. Je souscris a cette décision unanime de
la Cour. Mais, en ce qui concerne Qitat Jaradah, que la majorité qualifie
d’île, l'arrêt en a attribué la souveraineté à Bahreïn en s'appuyant sur les
règles de droit international applicables à l'acquisition de territoires ter-
restres (terra firma). Or aucun élément de preuve versé au dossier ne
conforte cette conclusion tout à fait extraordinaire de l’arrêt. Les «acti-
vités» qui sont évoquées dans le raisonnement exposé dans l'arrêt ne sont
pas susceptibles d’engendrer selon le droit international le moindre titre
sur un quelconque territoire terrestre. Il s’agit d'«activités» minimales,
irrégulières — et non pas d’«effectivités» réalisées par Bahreïn à titre de
souverain.

402
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 439

529. J'estime par conséquent, à regret, que la conclusion énoncée par
la Cour au sujet de la souveraineté sur Qit’at Jaradah n’est fondée ni en
géographie ni en droit. En fait comme en droit, l'exercice de la souverai-
neté sur Qit’at Jaradah aurait du être censé revenir à l'Etat de Qatar. Ni
la géographie ni le droit n’autorisent à conclure autrement, comme le fait
pourtant l'arrêt.

3. Est-ce que Fasht al Azm fait ou non partie de l'ile de Sitrah?

530. Contrairement à la thèse que défend Bahreïn en s'appuyant prin-
cipalement sur un rapport établi par ses propres experts, je ne pense pas
que Fasht al Azm fasse partie de l’île de Sitrah. Ni ce rapport, ni les pho-
tographies aériennes, ni même les arguments présentés par Bahreïn n’ont
le poids des éléments de preuve parfaitement clairs et neutres que Qatar a
présentés en sens contraire au sujet de l'existence, dans le passé, d’un che-
nal naturel entre l'île de Sitrah et Fasht al Azm que les pêcheurs utili-
saient. Ce chenal naturel a été comblé au cours des années quatre-vingt
lors de travaux de construction et d’assèchement exécutés par une entre-
prise privée au service des autorités bahreïnites. Qatar a notamment cité
pour preuve de ce qu’il avance à cet égard un document technique bahrei-
nite intitulé «Circulaire technique n° 12. Activités de dragage et d’assè-
chement des terres le long des côtes de Bahreïn», document technique
daté de mars 1982 et signé par un spécialiste de la recherche, Zahra Sadif
Al-Alant.

531. Hest décidé dans l’arrêt de ne pas statuer sur le point de savoir si
Fasht al Azm fait cu non partie de l'île de Sitrah. Cette conclusion en
l'occurrence est difficile à expliquer car la circulaire technique bahreinite
évoquée ci-dessus, de par sa nature même et sa date, est un élément de
preuve objectif et irréfutable qui contredit victorieusement tous les élé-
ments de preuve et tous les arguments en sens contraire présentés par
Bahreïn au cours de la procédure. En fait, cette décision confirme à nou-
veau que les éléments de preuve sont relégués au second plan dans le rai-
sonnement présenté dans l'arrêt. Pour nous, l'élément de preuve corres-
pondant à cette «circulaire technique n° 12» a dissipé tous les doutes que
nous pouvions avoir sur la question. D’ou la conclusion que nous for-
mulons et qui est que Fasht al Azm ne fait pas partie de Vile de Sitrah.
Fasht al Azm est un haut-fond découvrant qui était séparé de l’île de
Sitrah par un chenal navigable naturel utilisé depuis toujours par les
pécheurs avant les travaux de remise en état et de construction dus à l'ini-
tiative de Bahreïn pendant les années quatre-vingt dont parle ladite cir-
culaire technique.

532. Comme notre conclusion à cet égard engage le jugement que nous
portons sur la «ligne d’équidistance» retenue dans l’arrêt et, finalement,
engage l'appréciation que nous allons porter sur le caractère équitable ou
non de la limite maritime unique adoptée par la Cour, nous allons repro-
duire ci-après intégralement ce que dit à ce sujet cette circulaire technique
bahreïnite n° 12 citée dans le contre-mémoire de Qatar:

403
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 440

«A. GULF PETROCHEMICAL INDUSTRIES Co.:

Hl est prévu que le site du projet (fig. 9) sera achevé le 2 février
1982.

L’entreprise Van Oord (International) a été désignée comme entre-
preneur pour procéder à l’assèchement et au dragage du site.

Le site asséché sur lequel on a construit linstallation du site pé-
trochimique est d’approximativement 600 mètres de large par
1000 mètres de long, il est relié à Sitrah par une chaussée d’accès
d'une longueur de 1250 mètres et à la chaussée construite par la
BAPCO par une chaussée de service de 500 mètres de long.

Les matériaux nécessaires à Passéchement et à l'installation du site
ont été pris dans une zone située entre les jetées de la BAPCO et de
FALBA.

Deux chenaux seront dragués, Pun pour le refroidissement de
l'eau, dont la profondeur sera d'environ 7 metres et la longueur
d'environ 3,5 kilomètres. L'autre chenal doit servir à remplacer le
chenal existant qu'empruntaient les pêcheurs et qui a été comblé dans
certaines parties par des matériaux utilisés pour l'assèchement
(fig. 9); il sera dragué à une profondeur de 3,5 mètres au minimum, sur
une distance de 1100 mètres. La quantité de matériaux au-dessus de
cette profondeur et à l'intérieur de la section du chenal est d’approxi-
mativement 110 000 mètres cubes, et la largeur balisée du chenal sera
de 60 mètres. Les matériaux dragués seront placés à l’est du chenal,
pour former une ou plusieurs îles, selon que de besoin.» (Contre-
mémoire de Qatar, vol. 1, p. 271, par. 8.50; les italiques sont de moi.)

533. Il suit de là que je ne peux pas souscrire à une conclusion quel-
conque dont l'effet est que la laisse de basse mer sur l’île de Sitrah cor-
respond à la limite située la plus à l'est de la laisse de basse mer sur Fasht
al Azm. Ce n'est pas le cas. C'est-à-dire que Fasht al Azm ne peut pas
fournir de «points de base» aux fins de la construction d’une «ligne
d'équidistance» telle que celle qui est construite dans Varrét parce qu'il
s'agit dun haut-fond découvrant qui n'est pas situé dans la mer territo-
riale d'un seul Etat mais dans celle des deux Etats parties. NH faut de toute
façon que l’arrêt propose diverses solutions dans la zone aux fins du tracé
de sa propre «ligne d’équidistance», ce qui prouve une fois encore la fra-
gilité de ladite «ligne d’équidistance» et de ses fondements théoriques.

4. La délimitation dans la zone maritime des iles Hawar

534. Comme je le souligne dans toute cette partie de la présente
opinion, n'importe quelle délimitation maritime, y compris une délimita-
tion de mers territoriales, doit produire un résultat «équitable». Mais,
pour produire pareil résultat dans l’espace maritime où sont situées les
îles Hawar, il est indispensable d'adopter une solution juridique qui fasse
preuve d'imagination.

535. Pourquoi? Parce que les îles Hawar ainsi que leur plateau et les

404
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 44]

eaux environnantes font géographiquement partie intégrante de la côte de
la péninsule de Qatar et sont situées sur le plateau et dans la mer terri-
toriale de l'Etat de Qatar. Plus précisément, ces îles constituent naturel-
lement la côte occidentale de l'Etat de Qatar, en se conformant d’ailleurs
à la configuration géographique de ladite côte. Géographiquement, cette
situation ne laisse place à aucun doute, d'autant que les îles du groupe
sont toutes situées aussi dans une mer territoriale d’une largeur de
12 milles mesurés à partir de ladite côte continentale et sont situées inté-
gralement ou partiellement dans une ceinture de 3 milles mesurés à partir de
la même côte continentale (y compris la moitié de Jazirat Hawar). En outre,
les îles Hawar sont situées au milieu ou à mi-chemin le long de la côte
continentale occidentale de Qatar en scindant la partie de ladite côte
située vers le nord des îles Hawar et la partie de ladite côte située au sud
des îles Hawar.

536. A partir de cette situation géographique, l'attribution à Bahreïn
des îles Hawar en vertu du présent arrêt crée une circonstance Spéciale
revêtant la plus haute importance sur le plan politique et sur celui de la
sécurité comme pour les communications maritimes, ce qu’on aurait dû
prendre dûment en considération si l’on voulait parvenir à une délimita-
tion maritime équitable. L'attribution à Bahreïn non seulement des îles
Hawar en tant que telles mais aussi des eaux situées entre la côte occi-
dentale de Jazirat Hawar et d’autres îles plus petites situées au nord du
groupe, d'une part, et la côte orientale de l'île de Bahreïn, de l’autre, eaux
considérées par conséquent comme les eaux territoriales bahreïnites, pro-
duit en réalité un extraordinaire effet de disproportion sur la délimitation
maritime dans cette zone parce que les iles Hawar sont trop proches, en
fait elles font même partie intégrante de la côte continentale gatarie qui
leur fait face. Cela veut dire également que la côte continentale de Qatar
qui fait face aux îles Hawar est tout bonnement empêchée dans la pra-
tique d’engendrer des droits créateurs de mer territoriale. Nous ne pen-
sons pas que le droit général de la mer qui régit les délimitations mari-
times autorise pareille situation.

537. En fait, la jurisprudence internationale apporte des solutions juri-
diques (sous forme de critères comme de méthodes pratiques) qui per-
mettent de dénouer de façon équitable et équilibrée les situations de ce
type quand elles surgissent à l'occasion de certaines opérations de délimita-
tion maritime. Comme l’a dit en 1977, au sujet des îles Anglo-Normandes,
le tribunal saisi de l'affaire de la délimitation du plateau continental de la
Manche qui opposait la Grande-Bretagne et la France:

«Si la présence des îles Anglo-Normandes auprès de la côte fran-
çaise permettait de faire dévier le tracé de cette ligne médiane du
milieu de la Manche, le résultat serait une distorsion radicale de la
délimitation, créatrice d’inéquité. Ce cas est tout à fait différent de
celui de petites îles situées du bon côté de la ligne médiane ou près de
la ligne médiane, et il est aussi tout à fait différent du cas où de nom-
breuses îles s'étendent, l'une à la suite de l’autre, à de grandes dis-

405
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 442

tances du continent. C’est pourquoi les précédents concernant des
semi-enclaves dans des cas de ce genre, invoqués par le Royaume-
Uni, ne semblent pas pertinents au tribunal. Non seulement les îles
Anglo-Normandes sont «du mauvais côté» de la ligne médiane pas-
sant au milieu de la Manche. mais elles sont aussi totalement déta-
chées géographiquement du Royaume-Uni.» (Nations Unies, Recueil
des sentences arbitrales, vol. XVIII, p. 230.)

538. Mutatis mutandis, il existe en l’espèce une situation géographico-
politique du même ordre. Les îles Hawar, ainsi que leur plateau conti-
nental et les eaux qui les entourent, sont à la fois qataries du point de vue
géographique et «totalement détachées géographiquement» de l'Etat de
Bahreïn. Dans ces conditions, comme, selon l'arrêt, ces îles relèvent poli-
tiquement du territoire bahreinite, une ligne d’équidistance ou une ligne
médiane tracée entre les îles Hawar et la côte continentale qatarie faisant
face à ce groupe d'îles revient à produire «une distorsion radicale de la
délimitation, créatrice d’inéquité». L’arrét aurait dû éviter pareille distor-
sion extraordinaire en faisant des îles Hawar une enclave, comme préci-
sément l’a fait ce tribunal arbitral anglo-français en ce qui concerne les
îles Anglo-Normandes.

539. A mon sens, les îles Hawar représentent une «circonstance spé-
ciale» dont il faut tenir compte après que l’arrêt a attribué lesdites îles à
Bahreïn. Autrement dit, c’est une «circonstance spéciale» engendrée par
l'arrêt lui-même. Jusqu'à la lecture de Parrét, la souveraineté sur les îles
Hawar était en litige et les eaux situées entre les îles Hawar et l’île de
Bahreïn étaient la mer territoriale de l’Etat de Qatar ou bien une zone de
chevauchement des mers territoriales des deux parties. En outre, il n’est
pas possible de faire abstraction non plus du fait que, jusqu’en 1992/1993,
une partie des eaux situées à l’est des îles Hawar constituait la haute mer,
par exemple à l’époque des lignes de partage des fonds marins tracées en
1947 par les Britanniques puis par Boggs-Kennedy.

540. L'arrêt aurait dû éviter Vextraordinaire distorsion décrite ci-
dessus et appliquer à la zone maritime des îles Hawar la solution qui a été
appliquée aux îles Anglo-Normandes en 1977 par le tribunal arbitral
anglo-français, solution qui constituait à faire de cette zone maritime des
îles Hawar une enclave. Or l’arrêt en l’espèce ne fait pas cela, mais
applique à la délimitation de cette zone maritime la méthode de la semi-
enclave, qui est peut-être adaptée au cas d'îles côtières nationales, mais
est créatrice d’inéquité quand il s’agit dies côtières étrangères. Je suis to-
talement en désaccord avec ce que dit l'arrêt à cet égard. En outre, en
l'espèce, la méthode de la semi-enclave est appliquée à une zone de mer
territoriale, ce qui est source d’effets encore plus inéquitables que dans le
cas des îles Anglo-Normandes. En droit international, ce n’est jamais une
bonne solution que de partager le prolongement territorial relevant de la
souveraineté d'un certain Etat côtier voisin quand on pourrait léviter,
totalement ou du moins partiellement.

541. En outre, quand le Royaume-Uni a proposé d'appliquer aux îles

406
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 443

Anglo-Normandes cette méthode de la semi-enclave, il a notamment rap-
pelé que ces îles étaient depuis plusieurs siècles des dépendances de la
Couronne britannique, étaient dotées de leurs propres assemblées légis-
latives, de leur régime fiscal et juridique, de même que de leur système
judiciaire et de leur appareil administratif local, ainsi que de leur propre
monnaie et de leurs services postaux. Autrement dit, les îles Anglo-
Normandes jouissaient de longue date et dans une large mesure d'une
indépendance politique, législative, administrative et économique. Rien
de tel dans la situation des îles Hawar. En outre, la plupart de ces
îles sont encore aujourd'hui inhabitées. C'est-à-dire qu'en ce qui concerne
ces îles Hawar la situation ne justifie pas du tout à mon avis, sur le
plan historique, politique, démographique, etc, l'application de cette
méthode de la semi-enclave que l'arrêt applique en faveur de Bahreïn.

542. Pour opérer une délimitation équitable dans la zone maritime des
îles Hawar — à la suite de l'adoption de la décision retenue par la majo-
rité quant à la souveraineté dans ces îles —, on aurait dû apprécier la
situation du point de vue de l'équité. Or, l'arrêt se refuse à considérer les
îles Hawar comme une «circonstance spéciale» aux fins du tracé de la
limite maritime unique dans la zone en question, ce qui donne une dimen-
sion supplémentaire à l'attribution des îles Hawar à Bahreïn à la suite
d'une «décision» que, comme nous l’avons expliqué dans la première
partie de la présente opinion, nous jugeons nulle en droit international.

543. Pour éviter pareil résultat, il eut fallu appliquer la méthode de
l'enclave dans la zone, ce qu'il était possible de faire de plusieurs façons.
On aurait pu, par exemple, définir à l’ouest des îles Hawar une zone de mer
territoriale commune, ou bien créer un corridor qatari de mer territoriale
entre les îles Hawar et l’île de Bahreïn. La première de ces deux solutions
ne poserait aucune difficulté du point de vue du survol. Un corridor de mer
territoriale qatarie soulève bien ce problème-là, mais on pouvait le résou-
dre en donnant à Bahreïn le droit de survoler librement ledit corridor. On
pouvait faire appel à ces diverses solutions de rechange en cherchant à
attribuer aux deux parties le même nombre d'éléments équitables.

544, Toutefois, bien qu'il n'ait été retenu aucune de ces diverses solu-
tions, l'arrêt reconnaît que, dans la zone maritime des îles Hawar, le tracé
de la limite maritime unique soulève un problème particulier, ce qui expli-
que la présence du paragraphe 2 du dispositif qui se lit comme suit:

«La Cour,
a) dit que l'Etat de Bahreïn a souveraineté sur les îles Hawar;

b) rappelle que les navires de l'Etat de Qatar jouissent dans la mer
territoriale de Bahrein séparant les iles Hawar des autres iles
bahreinites du droit de passage inoffensif consacré par le droit
international coutumier» (les italiques sont de moi).

545. Le droit de passage inoffensif des navires de l'Etat de Qatar dans
l'intégralité de la zone maritime définie ci-dessus relève donc du régime de

407
DÉLIMITATION ET QUESTIONS (OP. DISS. TORRES BERNÂRDEZ) 444

la chose jugée découlant du présent arrêt en ce qui concerne les îles
Hawar. En tant que tel, ledit droit ne peut être mis en doute ni en péril
dans les applications concrètes dont il fera l’objet dans le cadre des rela-
tions entre l'Etat de Bahreïn et l’Etat de Qatar que définit le présent arrêt.

1 Pour conclure, quelques considérations sur le tracé et le caractère
équitable de la limite maritime unique définie dans l'arrêt

546. La limite maritime unique définie dans l’arrêt donne globalement
à Bahreïn une zone maritime plus étendue que la ligne de partage des
fonds marins britannique de 1947 et la ligne de partage des fonds marins
Boggs-Kennedy. C’est incontestablement le cas dans le secteur sud de
Paire de délimitation par rapport aux précédents que je viens de citer tan-
dis que, dans le secteur nord, les gains de Qatar sont supérieurs à ceux de
Bahreïn. L'observation est fort importante puisque, finalement, à consi-
dérer la limite maritime unique dans son ensemble, le résultat de la déli-
mitation aura été assez équilibré.

547. Le résultat constaté dans le secteur sud est le produit de la
méthode adoptée par la Cour pour définir les «côtes pertinentes de
Bahreïn» et la prétendue «ligne d’équidistance» ainsi que les «cir-
constances spéciales» qui ont été identifiées et appliquées pour ajuster
ladite «ligne d’équidistance». I] est vrai que, dans un certain nombre
de cas, cette «ligne d’équidistance» a été ajustée en faveur de Qatar,
mais les ajustements en question n’ont pas suffi à produire un résultat
équitable dans le secteur sud parce que le point de départ, la «ligne
d’équidistance de l'arrêt», n’est pas une vraie ligne d’équidistance ni
une vraie ligne médiane tracée entre les côtes continentales des deux
Etats parties.

548. Toutefois, si nous n'oublions pas que le critère du «résultat équi-
table» oscille entre plusieurs paramètres, autrement dit qu'il peut exister
plus d’une ligne susceptible d’être qualifiée de «ligne équitable», nous
considérons que le tracé de Ja ligne maritime unique, entre la zone de
Quita’a el Erge environ et le dernier point de la ligne maritime unique
dans le secteur nord de l'aire de délimitation des Parties, peut, sur un plan
général, être considéré comme relativement équitable, bien que Qit’at
Jaradah et Fasht Ben Thur se trouvent à l’ouest de la ligne de délimita-
tion et non pas, comme ils le devraient, a l’est. Tout en gardant cette
réserve à l'esprit, nous souscrivons pour ce secteur du moins à la limite
maritime unique définie dans l'arrêt.

549. Toutefois, duns la zone maritime des îles Hawar, la délimitation
opérée par l'arrêt n'est pas une délimitation équitable, ces îles étant des
îles côtières étrangères sous l'effet de la décision adoptée également dans
l'arrêt quant à la souveraineté sur les îles Hawar. D'où notre vote négatif
sur la limite maritime unique définie par l'arrêt dès lors qu'il avait été
décidé qu’il faudrait voter sur le tracé de la ligne de délimitation dans son
intégralité.

408
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 445
DERNIERES OBSERVATIONS

550. Aux termes du présent arrêt, la Cour dit que l'Etat de Qatar a
souveraineté sur Zubarah et l’île de Janan, y compris Hadd Janan, et que
le haut-fond découvrant de Fasht ad Dibal relève également de la souve-
raineté de l'Etat de Qatar. En outre, le tracé de la limite maritime unique
qui a été retenue 1) donne également à l'Etat de Qatar souveraineté sur les
hauts-fonds découvrants de Qit’at ash Shajarah et Qita’a el Erge et ii)
laisse à l'Etat de Qatar la plus grande partie du plateau continental et des
eaux surjacentes du secteur nord de l'aire de délimitation maritime
contestée entre les Parties avec toutes les ressources, biologiques ou
non, dudit secteur. Enfin, la Cour nous rappelle que les navires qataris
jouissent dans la mer territoriale de Bahreïn séparant les îles Hawar des
autres îles bahreïnites du droit de passage inoffensif consacré par le droit
international coutumier, ce qui donne à ce rappel la force de la chose jugée
en vertu du présent arrêt.

551. Par ailleurs, la Cour dit que l'Etat de Bahreïn a souveraineté sur
les îles Hawar et sur Qit’at Jaradah. En outre, d’après le tracé qui a été
retenu pour la limite maritime unique, l'Etat de Bahreïn a souveraineté
i) sur les hauts-fonds découvrants de Fasht ben Thur et Fasht al Azm; et
ii) sur la plus grande partie des eaux de mer territoriale contestées du sec-
teur sud de l'aire de délimitation maritime, lesquelles relèvent désormais de
la mer territoriale bahreïnite. Comme je l’ai indiqué, j'estime que Qit’at
Jaradah est, non pas une île, mais un haut-fond découvrant et qu'à ce
titre, ce n’est pas une formation maritime sur laquelle l'Etat de Bahreïn
aurait pu acquérir la souveraineté par voie d'occupation. La limite mari-
time unique aurait dû laisser ce haut-fond découvrant du côté qatari de la
ligne de délimitation. Mais ce n’est pas là [a raison pour laquelle je n’ai
pas voté l’arrêt avec la majorité.

552. Si je n’ai pas voté l'arrêt, c'est parce que je ne souscris pas à l'avis
de la majorité sur les îles Hawar, ni aux fondements juridiques de cet avis
de la majorité, non plus qu'aux conséquences dudit avis pour la délimita-
tion maritime. En fait, la majorité omet de reconnaître 1) le titre origi-
naire de l'Etat de Qatar sur les îles Hawar, et de ce fait la souveraineté
qatarie sur les îles, titre établi par consolidation historique et commune
renommée; et 2) l'absence d’un quelconque titre dérivé de l'Etat de
Bahreïn sur les îles Hawar qu'il faille qualifier de titre supérieur. Et il
convient d’ajouter que la «circonstance spéciale» maritime superveniens
qui résulte de cette décision n'est pas traitée comme telle aux fins du tracé
de la limite maritime unique dans la zone des îles Hawar. A mon sens, ces
conclusions de la majorité sont totalement infondées compte tenu du
droit international général qui est applicable, des circonstances de l'espèce
et des éléments de preuve présentés par les Parties pour éclairer le litige
relatif aux îles Hawar.

553. Ces conclusions sont en fait totalement erronées en droit interna-
tional et je dois dire à mon grand regret que, à la suite de ces conclusions,
l'Etat de Qatar qui était venu devant la Cour en particulier pour faire

409
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 446

remédier pacifiquement par voie de règlement judiciaire à la brèche que
son intégrité territoriale avait subie dans les îles Hawar n’a donc pas
obtenu à cet égard de la Cour la réponse judiciaire qu’il y avait lieu de
formuler sur le fond du litige relatif aux îles Hawar. Devant cet exemple,
Je me demande si le règlement judiciaire est bien un moyen de réparer une
usurpation absolument patente de titre territorial, moyen consistant en
l'occurrence à opérer le changement pacifique qu’exige le rétablissement
du droit international dans une situation déterminée. Si la majorité n’a
pas pu trouver de faille du consentement, sous forme d’erreur provoquée,
de comportement frauduleux, de coercition dans les moyens de preuve
soumis à la Cour en l’espèce, je crains qu'il ne soit plus guère possible,
lors d’affaires ultérieures, de rapporter la preuve de tels vices. De toute
façon, la maxime guieta non movere ne fournit pas d’explication en
l'espèce parce que la volonté de non movere dont l'arrêt fait preuve au
sujet du litige relatif aux îles Hawar ne s'applique pas à la définition de la
limite maritime unique. En effet, sous cet aspect-la de l’affaire, celui de la
délimitation maritime, l'arrêt opte pour le changement, movere. Mais
qu'elle s’abstienne de tout changement ou qu’elle opte au contraire pour
le changement, la majorité ne s'engage, semble-t-il, que dans une seule
direction, d’une façon qui à mon sens ne répond pas aux exigences nor-
matives du droit international général qui est applicable et/ou au poids
relatif des thèses et des éléments de preuve présentés par les Parties. Der-
nier point, mais ce n’est pas le moindre, les considérations formulées dans
l'arrêt pour aboutir à la conclusion qui est donnée au litige relatif aux îles
Hawar sont extrêmement fragiles. En fait, j'estime que le raisonnement
proposé sur cette question ne peut pas motiver comme il faudrait la
conclusion que la majorité a adoptée.

554. Comment est-il possible d'aboutir à cette conclusion à partir du
consentement qui aurait été donné à la procédure suivie par les Britan-
niques en 1938-1939 et dont l'issue, la «décision» britannique de 1939,
était visiblement et manifestement nulle en droit international, tant du
point de vue formel que du point de vue intrinsèque, au moment où elle
a été adoptée”? Ressusciter en l’an 2001 une décision nulle et non avenue,
d'inspiration coloniale, liée à des intérêts pétroliers pour résoudre un dif-
férend territorial entre deux Etats me paraît stupéfiant et totalement inac-
ceptable du point de vue juridique. Le raisonnement suivi dans l’arrêt au
sujet du consentement est à toutes fins pratiques centré exclusivement sur
Qatar. Mais la procédure britannique des années 1938-1939 a fait appel à
trois participants. Où est-ce que figure dans le raisonnement présenté
dans l’arrêt l'analyse du consentement qui émanerait des deux autres par-
ticipants? I] a également été oublié dans l’arrêt, me semble-t-il, que les
représentants britanniques en poste dans le Golfe qui ont négocié avec
Qatar et Bahreïn, c’est-à-dire Fowle, Weightman et les autres, et par
ailleurs les fonctionnaires britanniques en poste à Londres, comme ceux
de l’India Office, étaient des agents du Gouvernement britannique pre-
nant leurs décisions à ce titre. Les actes de ces agents, pour autant qu'il
soit prouvé que ces actes soient frappés de nullité, sont des actes du Gou-

410
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 447

vernement britannique ou imputables au Gouvernement britannique qui
sont donc réduits à néant en droit international, et il s’agit du gouverne-
ment qui est l’auteur de la «décision de 1939». De surcroit, dans le rai-
sonnement de l’arrêt, on ne se pose même pas expressément la question
de savoir si cette «décision» britannique de 1939 était valable à l’époque
au regard des conditions fondamentales qu’il faut remplir pour assurer en
droit la validité d’un acte.

555. De surcroît, la validité intertemporelle est tout a fait étrangère au
raisonnement suivi dans l’arrêt. Comment peut-on affirmer que, compte
tenu du consentement qu’elle aurait recueilli aux termes de l'arrêt, la
«décision» britannique de 1939 a aujourd’hui des effets juridiquement
obligatoires pour les deux Parties sans chercher à établir si ce «consen-
tement» à la procédure britannique de 1938-1939 tel qu'il a été établi
peut vraiment être considéré comme un consentement valable selon le
droit international en vigueur au moment où est adopté le présent arrêt?
Et si cette recherche est justifiée, il aurait fallu se poser des questions et se
demander par exemple s’il n’existe pas des règles de jus cogens super-
veniens ou des obligations impératives erga omnes, et se demander en outre
si le consentement en question pouvait être compatible avec les principes
fondamentaux de la Charte des Nations Unies et avec l’ordre juridique
international actuel.

556. Vu ce qui précède, je suis dans l'incapacité de souscrire à la
conclusion suivant laquelle l'Etat de Bahreïn détient un titre dérivé sur les
îles Hawar en raison d’un consentement dont l’existence a été établie par
l'arrêt. L'existence effective et la validité de ce consentement — ainsi que
le caractère permanent de ses effets juridiquement obligatoires pour les
Parties — ne sont pas expliquées de façon assez étayée ni assez convain-
cante dans le raisonnement suivi dans l’arrêt. En même temps, comme je
n’ai pas trouvé d’autre(s) titre(s) dérivé(s) de Bahreïn qui soi(en)t perti-
nent(s), c’est pour moi le titre originaire de Qatar sur les îles Hawar qui
prime et qui s’impose entre les Parties dans le différend de la présente
espèce qui a trait aux îles Hawar.

(Signé) Santiago TORRES BERNARDEZ.

411
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 448

Map No. 2 (1890) Carte n° 2 (1890)
(No. 15 in Qatari Atlas/translation) (n° 15 dans l’atlas de Qatar/traduction)

 

re)

Ne

 

 

 

Town (Kasaba) of Qatar and vt a RSD tas .
its Port ae errr re Wr pe scale: 1:60

NES, RAM LAS ps — — : :
HP 5 he SRA Er SES ist Nautical Miles

 

 

 

 
449

DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ)

(18380 9P see SUPP Bs QU)
(0Z61) + of 91189

(serv ueed Ul 86 ON)
(0761) + ‘ON dew

 

Due ne Poe “apna seen

a
VTT av «uw ¥

ee es a
CONTENTER]

aH
we y + à

MNSUEURSg UTIQEsy 06) Et

7 EU VIH mu] Pee Purmous

BBL Où LUBY pO VHHOS

 

 

oA

ee eee ae aC ES D

’

 

 
DELIMITATION ET QUESTIONS (OP. DISS. TORRES BERNARDEZ) 450

Map No. 6 (1933) Carte n° 6 (1933)
(No. 77 in Qatari Atlas) {n° 77 dans l'atlas de Qatar)

 

 

 

 

414
